Exhibit 10.1

 

 

EXECUTION VERSION

 

MASTER AGREEMENT OF LEASE

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEMISED PREMISES, TERM AND DEFINITIONS

1

1.1

Demised Premises

1

1.2

Term

3

1.3

Definitions

4

1.4

Terms, Phrases and References

27

ARTICLE 2

DEMISE, DELIVERY AND ACCEPTANCE

27

ARTICLE 3

RENT

28

3.1

Rent—Generally

28

3.2

Fixed Base Rent

29

3.3

Participating Rent

30

3.4

Impositions

31

3.5

Common Charges

37

3.6

Absolute Net Lease; No Setoff

38

3.7

Impositions Paid By Tenant

39

ARTICLE 4

GUARANTY

39

4.1

Guaranty

39

ARTICLE 5

USE OF DEMISED PREMISES AND RESORT PROPERTY

39

5.1

Permitted Use

39

5.2

Resort Operation

39

5.3

Reserved

40

5.4

Certain Required Establishments

40

ARTICLE 6

WORK

41

6.1

Generally

41

6.2

Landlord Work

41

6.3

Tenant Work

42

6.4

Performance of Tenant Work

42

6.5

Discharge of Liens

43

ARTICLE 7

SURRENDER

46

7.1

Surrender of Resort Property

46

7.2

Resort Operations

47

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.3

Personal Property; Documents; Etc

47

ARTICLE 8

ACCESS; ETC

48

8.1

Landlord’s Access to Resort Property

48

8.2

Adjacent and Subjacent Excavation

49

ARTICLE 9

QUIET ENJOYMENT; LANDLORD TRANSFERS; MORTGAGES AND OTHER COVENANTS; TAX
TREATMENT

50

9.1

Quiet Enjoyment

50

9.2

Landlord Transfers

50

9.3

Reserved

51

9.4

Landlord Mortgages

51

9.5

Other Landlord Covenants

52

ARTICLE 10

GENERAL LEASE OBLIGATIONS

52

10.1

Insurance

52

10.2

Indemnification

55

10.3

Bistricer Control Event

58

10.4

Release of Strategic Development Parcels

59

10.5

Quarterly Meetings

59

10.6

Compliance with Laws; Etc

59

10.7

Maintenance and Repairs

60

10.8

Damage and Destruction

60

10.9

Condemnation

62

10.10

Restoration Funds

64

ARTICLE 11

ASSIGNMENT BY TENANT AND SUBLETTING

66

11.1

Transfers

66

11.2

Additional Restrictions on Transfer

68

11.3

Subleases

68

11.4

Control Agreements

69

ARTICLE 12

DEFAULT BY PARTIES; REMEDIES

70

12.1

Tenant Events of Default

70

12.2

Landlord’s Remedies - Termination, Damages, Etc

71

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

12.3

Landlord’s Cure Rights

73

12.4

Landlord Events of Default

74

12.5

Tenant Remedies

74

12.6

Tenant’s Cure Rights

75

12.7

Remedies Cumulative

75

ARTICLE 13

RESERVED

75

ARTICLE 14

MISCELLANEOUS

75

14.1

Notices

75

14.2

Brokerage

77

14.3

Estoppel Certificates

77

14.4

Affirmative Waivers

78

14.5

No Waivers

78

14.6

Authority of Parties

79

14.7

Memorandum of Lease

79

14.8

Limited Recourse

80

14.9

Governing Law

80

14.10

Entire Agreement; Modifications

81

14.11

Severability

81

14.12

Reserved

81

14.13

Interpretation

81

14.14

No Third Party Beneficiaries

81

14.15

Prevailing Party Attorney Fees

81

14.16

Counterparts

82

14.17

Financial Reporting Requirement

82

14.18

Confidentiality

82

ARTICLE 15

ARBITRATION

84

15.1

Arbitrable Matters

84

15.2

Arbitration Demand

84

15.3

Arbitration Proceeding

84

15.4

Arbitration Costs

85

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 16

RESERVED

85

ARTICLE 17

FURTHER ASSURANCES

85

17.1

Mutual Obligation

85

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

EXHIBIT A

Owned Land

 

 

 

 

EXHIBIT B

Condominium Units in Demised Premises

 

 

 

 

EXHIBIT C

Reserved Landlord Estate

 

 

 

 

EXHIBIT D

Easements

 

 

 

 

EXHIBIT E

Canyons Golf Course Maintenance Facility Plans and Specifications

 

 

 

 

EXHIBIT F

Canyons Golf Course Maintenance Facility Location

 

 

 

 

EXHIBIT G

Canyons SPA Assignment Agreement

 

 

 

 

EXHIBIT H

Colony Development Agreement Assignment

 

 

 

 

EXHIBIT I

Colony MOU Participation Agreement

 

 

 

 

EXHIBIT J

Reserved

 

 

 

 

EXHIBIT K

Reserved

 

 

 

 

EXHIBIT L

Reserved

 

 

 

 

EXHIBIT M

Historical PCMR Leases

 

 

 

 

EXHIBIT N

Memorandum of Lease

 

 

 

 

EXHIBIT O

Example of Monthly Financial Report

 

 

 

 

EXHIBIT P

Reserved

 

 

 

 

EXHIBIT Q

Form of Permitted Landlord Mortgagee Protection Agreement

 

 

 

 

EXHIBIT R

Form of SNDA

 

 

 

 

EXHIBIT S

Reserved

 

 

 

 

EXHIBIT T

RVMA Assignment Agreement

 

 

 

 

EXHIBIT U

Reserved

 

 

 

 

EXHIBIT V

Strategic Development Parcel

 

 

 

 

EXHIBIT W

Reserved

 

 

v

--------------------------------------------------------------------------------


 

EXHIBIT X

Transaction Documents

 

 

 

 

EXHIBIT Y

Reserved

 

 

 

 

EXHIBIT Z

Reserved

 

 

 

 

EXHIBIT AA

Conditions to Release of Strategic Development Parcels

 

 

 

 

EXHIBIT BB

Form of Guaranty

 

 

 

 

EXHIBIT CC

Approved Kashruth Supervisors

 

 

 

 

EXHIBIT DD

Synagogue Space, Shared Synagogue Space and Overflow Space

 

 

 

 

EXHIBIT EE

Tenant’s Current Business Interruption Insurance Coverage

 

 

vi

--------------------------------------------------------------------------------


 

This MASTER AGREEMENT OF LEASE (this “Lease”), dated as of May 29, 2013 (the
“Lease Execution Date”), by and between TALISKER CANYONS LEASECO LLC, a Delaware
limited liability company, having an address at 145 Adelaide Street West,
Toronto, Ontario, M5H 4E5, Canada (“Landlord”), and VR CPC HOLDINGS, INC., a
Delaware corporation, having an address at c/o Vail Resorts Management Company,
390 Interlocken Crescent, Broomfield, CO 80021 (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and certain of its Affiliates are the owners of the Canyons
Resort (as defined below) and are the fee simple owner of the Owned Land (as
defined below) and the Improvements thereon;

 

WHEREAS, Landlord desires to lease the Demised Premises to Tenant, and Tenant
desires to hire and lease from Landlord, the Demised Premises, subject to, upon
and in accordance with the terms, covenants, conditions and provisions of this
Lease; and

 

WHEREAS, concurrently herewith Tenant is acquiring all Personal Property of
Landlord and its Affiliates located at or used in connection with the Canyons
Resort by way of that certain Bill of Sale of even date herewith between
Landlord and Tenant, certain tenant leases, equipment leases, contracts and
other intangible personal property by way of that certain Assignment of Leases,
Contract Rights and Other Intangible Property of even date herewith between ASC
Utah LLC (an Affiliate of Landlord) and Tenant, together with certain other
assets contemplated pursuant to that certain Transaction Agreement, dated as of
May 24, 2013, between Landlord, certain of Landlord’s Affiliates and Tenant (the
“Transaction Agreement”).

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, it is hereby
mutually covenanted and agreed by and between the parties hereto that this Lease
is made upon the terms, covenants and conditions hereinafter set forth.  Without
limiting the generality of the foregoing, Landlord hereby grants and leases to
Tenant, and Tenant hereby accepts and leases from Landlord, the leasehold estate
established under and pursuant to the terms of this Lease in and to the Demised
Premises, subject to the Permitted Encumbrances (as defined below), for the Term
(as defined below), at the Rent (as defined below) and otherwise upon, subject
to and in accordance with the following terms, covenants and conditions of this
Lease.

 

ARTICLE 1

 

DEMISED PREMISES, TERM AND DEFINITIONS

 

1.1                               Demised Premises.

 

1.1.1                                       The “Demised Premises” are composed
of, among other rights and interests:

 

1

--------------------------------------------------------------------------------


 

(a)         All of the land more particularly identified on Exhibit A (the
“Owned Land”), including all of the ski terrain located thereon and currently
used in the operation of the Canyons Resort, together with all Improvements now
or hereafter located thereon;

 

(b)         The Relocation Replacement Premises, if any;

 

(c)          The Appurtenances:

 

(d)         The Condominium Units, as more particularly identified on Exhibit B,
in which the village and commercial lodging facilities at Silverado Lodge, Grand
Summit Resort Hotel and Sundial Lodge are each located; and

 

(e)          From and after the date on which, if at all, Landlord and Tenant
execute the PCMR Demising Amendment, the PCMR Property.

 

1.1.2                                       Landlord shall, if requested by
Tenant, execute and deliver such further documents and instruments as may be
reasonably necessary to confirm and vest in Tenant the rights of Landlord in and
to all Appurtenances, including any assignment of declarant rights, any notice
of assignment of rights and any other similar instruments required to
effectively grant Tenant the same rights of Landlord in, under and to such
Appurtenances (but only to the extent relating and/or appurtenant to the Resort
Property), subject to this Lease and the other Transaction Documents.  If a
particular Appurtenance relates to or is appurtenant to both the Resort Property
and the Reserved Landlord Estate and may not be clearly severed so as to
allocate the rights appurtenant to the Resort Property to Tenant and the rights
appurtenant to the Reserved Landlord Estate to Landlord, then Tenant and
Landlord shall cooperate in good faith so as to provide both Tenant and Landlord
with an equitable allocation of the benefits of such Appurtenances, subject,
however, to the terms of this Lease and the other Transaction Documents.  Each
of Tenant and Landlord acknowledge and agree that the other Transaction
Documents allocate in detail certain Appurtenances to Tenant, Landlord and/or
their Affiliates.  Nothing in this Section shall modify, alter or amend the
terms of those Transaction Documents.

 

1.1.3                                       If at any time, Landlord or Tenant
reasonably determines that the description of the Demised Premises is deficient
and/or incorrect and does not include the rights and property interests intended
to be leased to Tenant pursuant to the Transaction Agreement or that the
Business Assets conveyed to Tenant do not comprise the rights and property
interests intended to be conveyed to Tenant pursuant to the Transaction
Agreement, then Landlord shall, (x) if Landlord or its Affiliate owns such
rights or property interests, cause such rights to be conveyed to Tenant or
added to the Demised Premises (even if such property

 

2

--------------------------------------------------------------------------------


 

interests are part of the Reserved Landlord Estate), and, (y) if requested by
Tenant within the applicable survival period under Section 8.1(c) of the
Transaction Agreement, if Landlord does not own such rights or property
interests, then, without limiting any remedies Tenant may have under the
Transaction Agreement, Landlord shall cooperate with Tenant and undertake
commercially reasonable efforts to cause such rights to be acknowledged or
property interests to be conveyed to Tenant or leased by the applicable
third-party to Tenant or otherwise added to the Demised Premises, provided that
Landlord shall not be required to expend any monies or bring any legal actions
with respect to any request under clause (y) to the extent such insufficiency is
not a breach of Section 3.4 of the Transaction Agreement.

 

1.1.4                                       For the avoidance of doubt, the
Demised Premises shall not, subject to Tenant’s rights in the Easements
Properties, include (i) any portions of the Reserved Landlord Estate, as more
particularly described on Exhibit C, which is hereby expressly excluded from the
Demised Premises and reserved unto Landlord and/or its Affiliates, and (ii) any
unused Density (as defined in the Canyons SPA Development Agreement) appurtenant
to the Demised Premises.

 

1.1.5                                       The Demised Premises expressly
include all airspace above the surface, and all air rights, appurtenances and
hereditaments pertaining to the same, but specifically exclude all minerals,
mineral rights, mineral interests, mining claims, water, water rights, water
stock and interests appurtenant to the Demised Premises which are expressly
reserved by and unto Landlord, provided, however, that Landlord’s access to, use
of or extraction of any minerals from the Demised Premises during the Term shall
be subject to Section 8.2 below.

 

1.2                               Term.

 

1.2.1                                       Initial Term.  The initial term of
this Lease (herein called the “Initial Term”) shall commence on the Lease
Execution Date and shall end at 11:59 p.m. on the fiftieth (50th) anniversary of
the day immediately preceding the Lease Execution Date (the “Initial Expiration
Date”), subject to any earlier cancellation or termination of this Lease
pursuant to any of the terms, conditions or covenants of this Lease.  When used
herein, the term “Expiration Date” shall be (x) the Initial Expiration Date or,
(y) if the Term of this Lease is extended pursuant to Section 1.2.2, the last
day of the then current Renewal Term.

 

1.2.2                                       Renewal.  Until such time as this
Lease has expired or has been terminated in accordance with its terms, the term
of this Lease shall be extended for six (6) consecutive fifty (50) year renewal
terms (each, a “Renewal Term”).  Tenant may, upon written notice provided to
Landlord not less than three (3) years prior to the expiration of the

 

3

--------------------------------------------------------------------------------


 

Initial Term and each Renewal Term (a “Non-Renewal Notice”), as applicable,
inform Landlord of its intention not to enter into a Renewal Term.  If Tenant
does not timely deliver to Landlord a Non-Renewal Notice and this Lease has not
been previously terminated, then (a) the Initial Term or then current Renewal
Term, as applicable, shall automatically be extended by fifty (50) years from
the Expiration Date and (b) the Expiration Date shall be the last day of such
fifty (50) year Renewal Term.  Upon the Expiration Date, and subject to
Article 7, all assets on the Demised Premises shall be transferred to Landlord
for a sale price equal to One Dollar ($1.00), including, without limitation, all
Improvements.

 

1.3                               Definitions.

 

“AAA” shall mean the American Arbitration Association, or its successor
organization.  In the event that the American Arbitration Association shall
cease to exist and there is no successor organization, then “AAA” shall be
construed to mean any similar body mutually acceptable to Landlord and Tenant
which is organized for arbitration (or the reasonable equivalent) purposes whose
standards are widely accepted for binding alternative dispute resolution then
customary for commercial transactions in the then controlling legal structure;
provided that if Landlord and Tenant shall be unable to agree on the choice of
such similar body, either party may apply to a court of competent jurisdiction
for a determination of such choice, which determination shall be final and
binding.

 

“Access Agreement” shall mean that certain Access Agreement between Landlord and
Tenant, dated as of the Effective Date.

 

“Acquired Baseline Revenue” shall have the meaning provided in the definition of
New Business Adjustment below.

 

“Additional Charges” shall have the meaning provided in Section 3.1.1.

 

“Adjusted Base Hurdle” shall have the meaning provided in Section 3.3.3(b).

 

“Adjusted by CPI”, when expressly made applicable to any particular dollar
amount, shall mean that such dollar amount shall be increased (but not, in any
event, decreased) to an amount equal to the product of (i) such dollar sum,
multiplied by (ii) either (x) a percentage derived by dividing New CPI by Old
CPI, or, (y) for purposes of calculating Fixed Base Rent or Participating Rent,
a percentage equal to the sum of (1) the percentage derived by dividing New CPI
by Old CPI minus (2) one percent (1.0%).  For the purposes of the preceding
sentence, “Old CPI” shall mean CPI for the month prior to the date of the most
recent such adjustment, or, for the first such adjustment, July, 2013, and “New
CPI” shall mean CPI for the month prior to the month in which the adjustment
occurs and ending at least twenty-eight (28) days prior to the adjustment date.

 

4

--------------------------------------------------------------------------------


 

“Affiliate”, with respect to any Person, shall mean any other Person which
controls, is controlled by or is under common control with such Person.

 

“Affiliate Transfer” shall have the meaning provided in Section 11.1.4.

 

“After Acquired Property” shall mean any rights, title, entitlements and
interests hereafter acquired by Tenant in and to any real property or personal
property located in Summit County regardless of whether or not such property is
adjacent to the Demised Premises, which is used, or intended to be used
primarily in connection with the ownership, operation, management and/or
exploitation of the Resort Property, including, without limitation, (i) retail
spaces and/or any other property or management rights in Summit County acquired
from the Greater Park City Company, Powdr Corporation, Greater Properties, Inc.,
Park Properties, Inc. and any of their respective Affiliates, and (ii) any fee,
leasehold, tenancy in common or easement interests of Tenant in and to the
Tenancy in Common Agreement and the Existing Ground Lease Properties.

 

“Aggregate Demised Premises Award” shall have the meaning provided in
Section 10.9.1(c).

 

“Alterations” shall mean alterations, additions, deletions, replacements,
improvements and/or any other changes to any buildings, structures or
improvements in question.

 

“Annual Financial Report” shall mean (i) an audited financial statement for the
prior Lease Year, incorporating Tenant’s balance sheet, a profit and loss
statement, and a statement of cash flows, among other things, and (ii) a report
setting forth the financial results of the Resort over the prior Lease Year
based on the audited financial statements as applicable, including (a) Resort
EBITDA, (b) an analysis comparing the actual Resort EBITDA with the forecasted
or budgeted Resort EBITDA for such Lease Year, (c) a capital expenditure summary
for the most recently ended Capital Expenditures Year, (d) a non-binding capital
expenditure budget for the current Capital Expenditures Year (to be used for
planning purposes), and (e) the calculation of the Corporate Allocation for such

 

5

--------------------------------------------------------------------------------


 

Lease Year; provided, however, that the first Annual Financial Report, which
shall be provided at the end of the first full Lease Year shall contain the
items listed above, each covering the period between the Lease Execution Date
and July 31, 2014 (except that the capital expenditure summary will be for the
period from Lease Execution Date to the most recently ended Capital Expenditures
Year).

 

“Appurtenances” shall mean all of Landlord’s and/or any of Landlord’s 
Affiliate’s rights, title and interests in and to any appurtenances and rights,
privileges, development rights, air rights, rights of way, appendages and
easements to the extent appurtenant, belonging or relating, in each instance, to
the Resort Property (including, without limitation, Landlord’s rights, if any,
as declarant or other voting rights with respect to the Condominium Units and
the projects of which they are a part); but excepting (i) all minerals and all
mineral rights and interests, (ii) all Density (as defined in the Canyons SPA
Development Agreement), that is not Tenant’s Density (as defined herein),
provided by the Canyons SPA Development Agreement for use and development on, or
which is otherwise allocated and/or appurtenant to, the Resort Property as it
exists today, including, but not limited to, the right to the Maximum Gross
Building Area contemplated by the Land Use and Zoning Charts attached as
Exhibit B to the Canyons SPA Development Agreement, as the same may be amended,
and the right to seek any density bonuses or variances, so long as the exercise
of density bonuses, variances, or other development incentives related to such
Density does not reduce the amount of Tenant’s Density (“Landlord’s Reserved
Density”) and (iii) subject to Section 1.1.2 and Section 9.1, all of Landlord’s
rights, title and interests in and to any appurtenances and rights, privileges,
development rights, air rights, rights of way, appendages and easements to the
extent appurtenant, belonging or relating, in each instance, to the Reserved
Landlord Estate and/or any other real property or property interests which, from
time to time, are owned or held by Landlord and/or any Affiliate(s) of Landlord
or their successors and/or assigns (other than any such real property interests
that comprise part of the Resort Property or After Acquired Property) , and not
specifically transferred to and assumed by Tenant pursuant to the Canyons SPA
Assignment Agreement, the RVMA Assignment Agreement, the Colony Development
Agreement Assignment, and the Colony MOU Participation Agreement.  “Tenant’s
Density” shall mean (i) Allocated Commercial Space (as defined in the Canyons
SPA Assignment Agreement), and (ii) all the Density (as defined in the Canyons
SPA Development Agreement) of the existing buildings, structures and
improvements located on the Resort Property as of the Effective Date (“Existing
Density”), and all development rights relating directly to such Existing Density
(including, but not limited to, the right to demolish and replace such Existing
Density, to relocate such Existing Density, or seek density bonuses, variances,
or other development incentives permitted by applicable law related to such
Existing Density, so long as the exercise of density bonuses, variances, or
other development incentives related to such Existing Density does not reduce
the amount of Landlord’s Reserved Density).

 

“Arbitrable Matter” shall have the meaning provided in Section 15.1.

 

“Arbitration Complaining Party” shall have the meaning provided in Section 15.2.

 

6

--------------------------------------------------------------------------------


 

“Arbitration Demand” shall have the meaning provided in Section 15.2.

 

“Arbitration Non-Complaining Party” shall have the meaning provided in
Section 15.2.

 

“Base Rent Default” shall have the meaning provided in Section 12.1.1.

 

“Baseline Revenue” shall mean the consolidated revenue of the Canyons Resort 
for the trailing twelve (12) month period ending on the month prior to the Lease
Execution Date.

 

“Bistricer Control Event” shall mean any event, whether voluntary or
involuntary, by operation of law or otherwise, following which Jack Bistricer,
any immediate family member of Jack Bistricer, or any child, grandchild, or
great-grandchild of Jack Bistricer, no longer (i) owns at least fifty percent
(50%) of the beneficial economic interests in Landlord and (ii) has voting
Control over Landlord.

 

“Business Days” shall mean all days except Saturdays, Sundays and Holidays.

 

“Canyons Golf Club Operating Agreement” shall mean that certain Operating
Agreement of The Canyons Golf Club, LLC dated as of June 22, 2011, by and
between ASC Utah LLC and RVMA.

 

“Canyons Golf Course” shall mean the golf course to be constructed pursuant to
the Canyons Golf Club Operating Agreement, which shall include a minimum twelve
thousand (12,000) square foot maintenance facility constructed pursuant to the
plans and specifications approved by Landlord and Tenant and set forth on
Exhibit E annexed hereto, and at a location more particularly described on
Exhibit F annexed hereto.

 

“Canyons Resort” shall mean that certain ski area and related amenities commonly
known as Canyons Resort, and located in portions of Summit County and Salt Lake
County, Utah.

 

“Canyons SPA Assignment Agreement” means the Partial Assignment and Assumption
of Amended and Restated Development Agreement for the Canyons Specially Planned
Area Agreement, in the form of Exhibit G, pursuant to which ASC Utah LLC (as
successor-by-merger to ASC Utah, Inc., d.b.a. The Canyons) assigns to Tenant
certain rights and obligations under the Canyons SPA Development Agreement.

 

“Canyons SPA Development Agreement” shall mean that certain Amended and Restated
Development Agreement for the Canyons Specially Planned Area dated as of
November 15, 1999, by and among ASC Utah LLC (as successor-by-merger to ASC
Utah, Inc., d.b.a. The Canyons and as successor-by-merger to American Skiing
Company Resort Properties, Inc.), a group of participating landowners who are
signatories thereto, and Summit County, as amended by that certain Amendment to
Amended and Restated Development Agreement for the Canyons Specially Planned
Area dated as of June 2, 2004, by and among ASC Utah LLC (as successor-by-merger
to ASC Utah, Inc., d.b.a. The Canyons and as successor-by-merger to American
Skiing Company Resort

 

7

--------------------------------------------------------------------------------


 

Properties, Inc.), and Summit County, and as further amended by that Amendment
to Amended and Restated Development Agreement for the Canyons Specifically
Planned Area dated as of December 22, 2006, by and among ASC Utah LLC (as
successor-by-merger to ASC Utah, Inc. d.b.a., The Canyons and as
successor-by-merger to American Skiing Company Resort Properties, Inc.), a group
of participating landowners who are signatories thereto, and Summit County.

 

“Capital Expenditure” shall mean any cost actually incurred by Tenant in
connection with (i) the acquisition of any other businesses, land or other
business assets (including, without limitation, current assets, PP&E and
intangibles but excluding  ordinary course purchases of inventory, operating
supplies and other personalty) intended for use in connection with the operation
of the Resort, including, without limitation, in each case, any transaction
costs incurred in connection therewith and either directly related thereto or
fairly allocable to the Resort and/or the business of Tenant in connection with
the Resort, (ii) the development of the Canyons Golf Course, whether paid
pursuant to an assessment by RVMA to fund such development or through other
capital contributions to fund such development (whether made directly to The
Canyons Golf Club, LLC, reimbursed to an Affiliate of Landlord, reimbursed
and/or paid out under the Investment Agreement, or otherwise paid by Tenant)
minus any sums reimbursed to Tenant by RVMA in respect of such costs of
development, (iii) without duplication of any expenditures included in clause
(ii), Tenant Reimbursement Obligations paid by Tenant, (iv) Improvements and
Equipment purchased or funded by Tenant which qualify as a capital expenditure
under GAAP, (v) any settlement payment funded by Tenant or its Affiliates with
respect to the PCMR Litigation (including, without limitation, any fee paid in
connection with any such settlement to Landlord or its Affiliates),
(vi) liabilities for capital expenditures assumed by Tenant at Closing, and
(vii) all other items classified as capital investments or capital expenditures
under GAAP.

 

“Capital Expenditures Year” shall mean the period, in any calendar year,
commencing on November 1 and terminating on the following October 31.

 

“Casualty Restoration Work” shall have the meaning provided in Section 10.8.2.

 

“CERCLA” shall have the meaning provided in the definition of Environmental
Laws.

 

“Clean Water Act” shall have the meaning provided in the definition of
Environmental Laws.

 

“Colony Development Agreement” shall mean that certain Amended and Restated
Development Agreement dated as of April 10, 2003, by and among ASC Utah LLC (as
successor-by-merger to ASC Utah, Inc., d.b.a. The Canyons), Iron Mountain
Associates, L.L.C. and Ski Land, L.L.C., as further amended by that certain
Amendment to Amended and Restated Development Agreement dated as of March, 2008,
by and among ASC Utah LLC (as successor-by-merger to ASC Utah, Inc., d.b.a. The
Canyons), Iron Mountain Associates, L.L.C. and Ski Land, L.L.C.

 

8

--------------------------------------------------------------------------------


 

“Colony Development Agreement Assignment” means the agreement pursuant to which
Landlord assigns to Tenant the Colony Development Agreement, the Colony Joint
Operating Agreement, and the Colony MOU, in the form of Exhibit H

 

“Colony Joint Operating Agreement” shall mean that certain Joint Operating
Agreement dated as of December 27, 2000, by and among RVMA, The Colony at White
Pine Canyon Homeowners Association, Inc. and ASC Utah LLC (as
successor-by-merger to ASC Utah, Inc., d.b.a. The Canyons).

 

“Colony MOU” shall mean that certain Memorandum of Understanding dated as of
March 27, 2013, by and among ASC Utah LLC (as successor-by-merger to ASC
Utah, Inc., d.b.a. The Canyons), Talisker Land Holdings, LLC, Iron Mountain, and
Ski Land, L.L.C.

 

“Colony MOU Participation Agreement” shall mean that certain Participation and
Reimbursement Agreement Regarding the Colony Memorandum of Understanding in the
form of Exhibit I, pursuant to which Landlord authorizes Tenant to perform
certain of Landlord’s powers and obligations pursuant to the Colony MOU.

 

“Common Charges” shall mean all charges, assessments, costs and expenses
assessed to the Condominium Units pursuant to the Condominium Documents.

 

“Competing Business” shall have the meaning provided in the definition of
Permitted Landlord Mortgagee.

 

“Condominium” shall mean, collectively, the Silverado Lodge Condominium, the
Grand Summit Condominium and the Sundial Lodge Condominium.

 

“Condominium Declaration” shall mean, collectively, the Grand Summit Condominium
Declaration, the Sundial Lodge Condominium Declaration and the Silverado Lodge
Condominium Declaration.

 

“Condominium Documents” shall mean the Condominium Declaration and any other
document by which the Condominium is established and/or governed.

 

“Condominium Units” shall mean those certain condominium units more particularly
described on Exhibit B.

 

“Confidential Information” shall have the meaning provided in Section 14.18.1.

 

“Consumer Price Index” or “CPI” shall mean the non-seasonally adjusted Consumer
Price Index for All Urban Consumers: U.S. city average as calculated by the
Bureau of Labor and Statistics of the U.S. Department of Labor; provided,
however, that (1) if there shall be no successor index, a substitute index shall
be reasonably agreed upon by Landlord and Tenant, or (2) if the Consumer Price
Index ceases to use 1982-84=100 as the basis of calculation, or if a substantial
change is made in the terms or the number of items contained in the Consumer
Price Index, then, in either case, the Consumer Price Index will be reasonably
adjusted to the figure that would have been arrived at had the

 

9

--------------------------------------------------------------------------------


 

manner of computing the Consumer Price Index as of the date of this Lease not
been altered.

 

“Continuous Operation Period” shall have the meaning provided in Section 5.2.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of or right to exercise voting power or voting securities,
by contract or otherwise, and “Controlling” and “Controlled” shall have meanings
correlative thereto.  A Person shall be deemed to be Controlled by another
Person if such other Person possesses, directly or indirectly, (a) power to vote
fifty percent (50%) or more of the securities or interests having ordinary
voting power for the election of directors, managing general partners, managers,
or members of the governing body or management of such Person, or (b) power to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Control Agreement” shall have the meaning provided in Section 11.4.

 

“Corporate Allocation” shall mean, (i) for the period between the Lease
Execution Date and July 31, 2013, (A) six percent (6.0%) of the Baseline Revenue
plus four and one-quarter percent (4.25%) of the Stub Period Baseline Revenue
Increase (if any) multiplied by a fraction the numerator of which is the number
of calendar days in the Stub Period and the denominator of which is three
hundred sixty-five (365) plus (B) any New Business Adjustment, (ii) for the
initial Lease Year, (A) six percent (6.0%) of Baseline Revenue plus (y) four and
one-quarter percent (4.25%) of any incremental revenues for the initial Lease
Year in excess of the Baseline Revenue plus (B) any New Business Adjustment, and
(iii) for each subsequent year, (A) (x) six percent (6.0%) of Baseline Revenue
plus (y) four and one-quarter percent (4.25%) of any incremental revenues for
the subject Lease Year in excess of the Baseline Revenue plus (B) any New
Business Adjustment; provided, however, that, in the event of any significant
decentralization of Vail’s corporate functions (e.g., one or more of marketing,
information technology, human resources, accounting and/or legal) resulting in a
material increase to the direct expenses borne by Tenant as a result of such
corporate functions being transferred to Tenant, upon the reasonable request of
Landlord, the parties shall amend this definition of Corporate Allocation so as
to better allocate an equitable and proportionate share of Vail’s corporate
expenses to the Resort for purposes of determining Resort EBITDA.

 

“Corporate Equity Sale” shall have the meaning provided in Section 11.1.4.

 

“Corporate Restructuring” shall have the meaning provided in Section 11.1.4.

 

“Date of the Taking” shall have the meaning provided in Section 10.9.1(a).

 

“Default Rate” shall mean an interest rate equal to the Interest Rate plus five
percent (5%) per annum, but in no event greater than the highest lawful rate
from time to time in effect.

 

10

--------------------------------------------------------------------------------


 

“Delinquency Date” shall have the meaning provided in Section 3.4.7.

 

“Demised Premises” shall have the meaning provided in Section 1.1.1.

 

“Density” shall have the meaning provided in the Canyons SPA Development
Agreement.

 

“Depositary” shall mean any Permitted Depositary designated by Tenant (but not
an Affiliate of Tenant) with whom any monies are deposited under this Lease;
provided, however, notwithstanding the foregoing, in order to be permitted to be
a Depositary hereunder, such Permitted Depositary must agree (in writing) to
hold any sums deposited with it in accordance with the terms of this Lease (and
such designated entity shall not be the Depositary hereunder until such
agreement is executed and delivered) and, in connection therewith, Landlord and
Tenant each hereby agree to execute and deliver such customary documentation as
is reasonably required by any such Permitted Depositary in connection with its
agreement to hold such sums as aforesaid, including, without limitation,
customary escrow provisions releasing such Permitted Depositary from liability
for all actions or omissions taken by it that do not constitute gross negligence
or willful misconduct.

 

“Deposited Insurance Proceeds” shall have the meaning provided in
Section 10.8.3.

 

“Disbursement Request” shall have the meaning provided in Section 10.10.3.

 

“Easement Properties” shall mean the real property encumbered by (i) those
easements assigned by Landlord to Tenant pursuant to that certain Assignment and
Assumption of Easement Agreements dated as of the date hereof, (ii) those
easements assigned by Landlord to Tenant pursuant to the Colony Development
Agreement Assignment (including but not limited to the “Ski Terrain” easements,
as defined therein), (iii) the “Ski Rights” as defined in the SITLA Ground
Lease, (iv) those easements assigned by Landlord to Tenant pursuant to the
Colony MOU Participation Agreement, and (v) those easements listed in Exhibit D.

 

“Environmental Condition” means the release or presence of any Hazardous
Material in, on, or under the Demised Premises, even in compliance with
Environmental Laws, and including but not limited to any conditions arising out
of the release, disposal, storage, or treatment of Hazardous Materials on or
from the Demised Premises, or the migration of such Hazardous Materials on,
from, or underneath the Demised Premises.

 

“Environmental Laws” collectively means and includes all present and future laws
and any amendments thereto (whether common law, statute, rule, order, regulation
or otherwise), permits, and other requirements of governmental authorities
applicable to the Demised Premises and relating to the environment, human health
or safety, environmental conditions or to any Hazardous Material (including,
without limitation, Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), Resource Conservation and Recovery Act (“RCRA”), the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq., the Federal
Insecticide,

 

11

--------------------------------------------------------------------------------


 

Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136 to 136y, the Federal Water
Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. §§ 1251 et
seq. (the “Clean Water Act”), the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the
Toxic Substances Control Act, 15 U.S.C. §§ 2601-2671, the Safe Drinking Water
Act, 42 U.S.C. §§ 300f-300j-26, the Emergency Planning and Community
Right-To-Know Act, 42 U.S.C. §§ 101 et seq.,  and any laws or regulations
administered by EPA, other applicable federal agencies and any similar laws or
regulations of the State of Utah, Salt Lake County, Summit County, and Park
City, Utah, all amendments thereto, and all regulations, orders, decisions and
decrees, now or hereafter promulgated thereunder).

 

“Equipment” shall mean all fixtures from time to time located on and used in
connection with the operation of the buildings and structures forming the
Improvements, including, without limitation, all attached, affixed or built-in
plumbing, electrical, mechanical, heating, ventilating, fire safety and air
conditioning systems of the Improvements, furnaces, boilers, compressors,
elevators, fittings, piping, conduit, ducts, and apparatus, in each case from
time to time attached, affixed or built-in to the Improvements, all snow-making
equipment and systems, and all ski lift machinery and operating systems (but in
all the above cases excluding the Personal Property and all property owned by
third-party Persons, or leased by Tenant from third-party Persons).

 

“Essential After Acquired Property” means After Acquired Property that, together
with the Demised Premises, is necessary to conduct the business of the Resort as
then currently conducted, excluding, in all events, any Personal Property of any
Tenant Party, any IT and any intellectual property.  Without limiting the
generality of the foregoing, any After Acquired Property that satisfies any of
the following criteria is Essential After Acquired Property: (i) such property
is used as ski, bike or similar recreation terrain in the Resort operations;
(ii) such property is used to provide parking for and/or general access to and
from the Resort (whether for the public or for Resort Equipment); (iii) such
property is a building or improvement that is part of a base area or integral to
the operation of the Resort, including, without limitation, improvements that
house (x) food and beverage operations “on mountain” or in any base area and/or
(y) services provided to Resort customers and necessary for the operation of the
Resort as then operated (such as, for example, medical services); (iv) such
property or Equipment used in Resort maintenance, repair or replacement (e.g.,
groomers, ski lifts and other vertical transport for skiers and other guests);
(v) such property or Equipment affixed to the ski mountain and all snowmaking
equipment whether affixed or not; and (vi) such property or Equipment whose
primary use is in connection with the Resort business; but excluding, in all
cases, any Personal Property of any Tenant Party, any IT and any intellectual
property.  Notwithstanding anything to the contrary herein, by way of example,
and not limitation, Landlord and Tenant acknowledge and agree that stand-alone
retail stores in Park City shall constitute Essential After Acquired Property.

 

“Executive Order” shall have the meaning provided in the definition of
Prohibited Persons below.

 

“Existing Density” shall have the meaning provided in the definition of
Appurtenances above.

 

12

--------------------------------------------------------------------------------


 

“Existing Ground Lease Properties” shall mean the properties demised to Tenant
and Talisker Canyons PropCo LLC (as assignees of ASC Utah LLC) under the
Existing Ground Leases.

 

“Existing Ground Leases” shall mean (i) the Osguthorpe Easement and (ii) the
SITLA Ground Lease, each as assigned to Talisker Canyons PropCo LLC and Tenant
as tenants in common, and held by them pursuant to the Tenancy in Common
Agreement.

 

“Expiration Date” shall have the meaning provided in Section 1.2.1.

 

“Fixed Base Rent” shall have the meaning provided in Section 3.2.

 

“GAAP” shall mean those conventions, rules, procedures and practices,
consistently applied, affecting all aspects of recording and reporting financial
transactions which are generally accepted by major independent accounting firms
in the United States as of the Lease Execution Date.  Any financial or
accounting terms not otherwise defined herein shall be construed and applied
according to GAAP.

 

“Governmental Authority” shall mean the government of the United States of
America, the government of any other nation, any political subdivision of the
United States of America or any other nation (including, without limitation, any
state, territory, federal district, municipality or possession) and any federal,
state, county, municipal or other governmental or regulatory authority, agency,
board, body, commission, instrumentality or court, or any political subdivision
thereof, or any successors to any of the same, having jurisdiction over the
Demised Premises or this Lease.

 

“Grand Summit Condominium” shall mean the condominium regime created pursuant to
the Grand Summit Condominium Declaration.

 

“Grand Summit Condominium Declaration” shall mean that certain Declaration of
Condominium for Grand Summit Resort Hotel at The Canyons dated as of January 27,
2000, by Grand Summit Resort Properties, Inc., as declarant.

 

“Grand Summit Resort Hotel” shall mean that certain hotel and related amenities
that, as of the Lease Execution Date, are owned by ASC Utah LLC and commonly
known as the Grand Summit Resort Hotel.

 

“Guarantor” shall mean, initially, Vail, and, thereafter, any additional,
successor or replacement Guarantor, if any, as permitted under this Lease.

 

“Guarantor Requirement” shall mean the requirement that Guarantor, or any a
legal successor to Guarantor following a Corporate Restructuring which successor
assumes all of Guarantor’s obligations under the Guaranty, at all times shall be
the owner of, either directly and/or indirectly through wholly-owned and
Controlled subsidiaries, both of the following: (a) all of the equity ownership
interests in Tenant and (b) either fee title to the Principal Resort or all of
the equity ownership interests in and to the direct owner of the Principal
Resort, provided, however, that if Vail sells the Principal Resort in accordance
with the provisions of Section 11.1.2, and Lessor elects, or is deemed to have

 

13

--------------------------------------------------------------------------------


 

made the election in clause (ii) of Section 11.1.2, then Vail shall satisfy the
Guarantor Requirement solely by being the owner of, either directly or
indirectly through wholly owned and Controlled subsidiaries, all of the equity
ownership interests in Tenant.

 

“Guaranty” shall have the meaning provided in Section 4.1.

 

“Hazardous Materials” shall mean and includes:

 

(i)                                     those substances included within the
definitions of “hazardous substances,” “pollutants,” “contaminants,” “hazardous
materials,” “toxic substances,” or “solid waste” in Environmental Laws,
including but not limited to CERCLA, RCRA and the Clean Water Act; and

 

(ii)                                  petroleum and its constituents, including
crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied
natural gas, synthetic gas usable for fuel, or any mixture thereto.

 

“Hearing” shall have the meaning provided in Section 15.3.

 

“Historical PCMR Leases” means the leases described on Exhibit M.

 

“Holidays” shall mean New Year’s Day, Presidents Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving, the day following Thanksgiving, Christmas and any
other day which shall be observed by both the government of the United States of
America and the Utah State government (or their successors) as a legal holiday,
along with the first, second and last days of Passover, Rosh Hashanah, Yom
Kippur, Shavuot and Sukkot.

 

“Impositions” shall have the meaning provided in Section 3.4.1.

 

“Improvements” shall mean any and all buildings, improvements and structures
existing on the Demised Premises (including, without limitation, those located
on the Resort), and all buildings, improvements and structures from time to time
erected within or forming a part of the Demised Premises and the Equipment.  Any
Alterations to the Improvements (upon their making) shall be and constitute part
of the Improvements.

 

“Initial Expiration Date” shall have the meaning provided in Section 1.2.1.

 

“Initial Term” shall have the meaning provided in Section 1.2.1.

 

“Interest Rate” shall mean an interest rate equal to the so-called annual “Prime
Rate” of interest established and approved by JP Morgan Chase Bank (or its
successor), which may or may not be the lowest rate available to such bank’s
corporate customers, but in no event greater than the highest lawful rate from
time to time in effect.  In the event that JP Morgan Chase Bank or its successor
no longer establishes and approves such a “Prime Rate”, then Landlord may, with
Tenant’s consent (which consent shall not be unreasonably withheld or delayed),
select another bank or similar financial institution

 

14

--------------------------------------------------------------------------------


 

to substitute for JP Morgan Chase Bank for purposes of this definition, which
bank or similar institution shall be a member of the Federal Reserve (or its
successor).

 

“Investment Agreement” shall mean that certain Investment Agreement dated as of
the date hereof, by and between Landlord and Tenant.

 

“IT” shall have the meaning provided in Section 7.1.

 

“Land” shall mean the Owned Land and the Easement Properties.

 

“Landlord” shall mean, initially, the Landlord named in the Preamble of this
Lease, and its permitted successors and assigns.

 

“Landlord Estate” shall mean Landlord’s rights and interests in and to this
Lease and the Land.

 

“Landlord Event of Default” shall have the meaning provided in Section 12.4.1.

 

“Landlord Party” shall mean any principal, partner, member, manager, officer,
stockholder, director, employee, agent or contractor of Landlord or of any
principal, partner, member, manager, officer, stockholder, director, employee,
agent or contractor of any member, manager or partner of any partnership or
limited liability company constituting Landlord, disclosed or undisclosed. 
“Landlord Parties” shall have the corresponding plural meaning.

 

“Landlord Work” shall have the meaning provided in Section 6.2.1.

 

“Landlord’s Reserved Density” shall have the meaning provided in the definition
of Appurtenances above.

 

“Lease” shall have the meaning provided in the Preamble.

 

“Lease Execution Date” shall have the meaning provided in the Preamble.

 

“Lease Year” shall mean the twelve (12) month period ending on July 31 of each
calendar year during the Term, provided, however, that Tenant shall have the
right to change the end of a Lease Year to any date between April 30 and
July 31, inclusive, in order to match a Lease Year end to the end of a fiscal
year of Vail

 

“Legal Requirements” shall mean all applicable laws, statutes and ordinances
(including codes, approvals, permits and zoning regulations and ordinances) and
the orders, rules, regulations, interpretations, directives and requirements of
all federal, state, county, city and borough departments, bureaus, boards,
agencies, offices, commissions and other subdivisions thereof, or of any
official thereof, or of any other Governmental Authority, whether now or
hereafter in effect.

 

“Memorandum of Lease” shall have the meaning provided in Section 14.7.1.

 

15

--------------------------------------------------------------------------------


 

“Monthly Financial Report” shall mean an unaudited financial statement, in
reasonable detail, and subject to year-end adjustments, setting forth the
financial results of the Resort over the prior calendar month, including (a) the
number of skier visits and the Resort’s revenues and expenses, (b) the Resort
EBITDA, (c) a comparison of the actual Resort EBITDA  for the prior calendar
month versus (i) actual Resort EBITDA from the same calendar month in the prior
Lease Year, and (ii) the Lease Year to date and (d) a capital expenditure
summary for the prior calendar month and the Lease Year to date.  The Monthly
Financial Report will incorporate an estimate of Multi-Resort Pass Allocation
which will be subject to year-end adjustment for the Annual Financial Report.  A
sample Monthly Financial Report is annexed hereto as Exhibit O.

 

“Monthly Fixed Base Rent” shall have the meaning provided in Section 3.2.3.

 

“Multi-Resort Pass” shall mean an “Epic Season Pass” or any other ski pass
issued by Tenant, Guarantor or any of its Affiliates, which entitles the holder
to access Canyons Resort and/or Park City Mountain Resort, and at least one
other mountain ski resort, whether or not owned or operated by Guarantor or its
Affiliates.

 

“Multi-Resort Pass Allocation” shall have the meaning provided in the definition
of Resort EBITDA.

 

“Net Worth” means the excess of the total assets of a Person and its
consolidated businesses over the total liabilities of such Person and its
consolidated businesses on a consolidated basis determined in accordance with
GAAP.

 

“New Business Adjustment” means an increase to the Corporate Allocation as a
result of acquisition of After Acquired Property as follows: for each new
business activity commenced in connection with the acquisition of After Acquired
Property (and, accordingly, was not a revenue source for Baseline Revenue), the
sum of (i) for the first partial Lease Year during which such business activity
was conducted, six percent (6.0%) of the consolidated revenue attributable to
such new business activity for the trailing twelve (12) month period ending in
the month prior to the date on which  such acquisition occurred  (“Acquired
Baseline Revenue”) plus four and one-quarter percent (4.25%) of the excess, if
any, of the consolidated revenue attributable to such new business activity for
the trailing twelve (12) month period as of the end of the first Lease Year
following such acquisition, multiplied by a fraction, the numerator of which is
the number of days from acquisition of such property  through the end of the
first lease year following such acquisition and the denominator of which is
three hundred sixty five (365), (ii) for each full Lease Year during which such
new business activity was conducted, six percent (6.0%) of the Acquired Baseline
Revenue plus four and one-quarter percent (4.25%) of any incremental
consolidated revenues from such new business activity for the subject Lease Year
in excess of the Acquired Baseline Revenue.

 

“Non-Renewal Notice” shall have the meaning provided in Section 1.2.2.

 

“Non-Rent Default” shall have the meaning provided in Section 12.1.3.

 

“Notices” shall have the meaning provided in Section 14.1.1.

 

16

--------------------------------------------------------------------------------


 

“OFAC” shall have the meaning provided in the definition of Prohibited Person
below.

 

“Osguthorpe Easement” shall mean that certain Lease Agreement dated as of
August 14, 1996, by and between D.A. Osguthorpe and D.A. Osguthorpe Family
Partnership, as lessors, and Wolf Mountain Resorts, L.C., as lessee, as amended
by agreement dated as of July 28, 1997, as further amended by agreement dated as
of August 10, 1998, all as amended and restated by that certain Restatement of
Agreement dated as of August 1, 2001, effective as of August 14, 1996.

 

“Other Rent Default” shall have the meaning provided in Section 12.1.2.

 

“Overflow Space” shall have the meaning provided in Section 5.4.1.

 

“Owned Land” shall have the meaning provided in Section 1.1.1(a).

 

“Park City Mountain Resort” shall mean that certain ski area and related
amenities that is commonly known as the Park City Mountain Resort, and is
located in Park City and Summit County, Utah.

 

“Participating Rent” shall have the meaning provided in Section 3.3.2.

 

“Participating Rent Hurdle” shall have the meaning provided in Section 3.3.3.

 

“PCMR Demising Amendment” shall mean an amendment to this Lease, in the form of
the “Demising Amendment” set forth as Exhibit C to the Resolution Operating
Agreement, executed by Landlord and Tenant in accordance with the terms of the
Resolution Operating Agreement.

 

“PCMR Litigation” means Case No. 120500157, 3rd District Court, Summit County,
Utah and all related proceedings involving Talisker Land Holdings LLC, United
Park City Mines Company, Greater Properties, Inc. and Greater Park City Company
(formerly Treasure Mountain Resort Company).

 

“PCMR Property” means the real and personal property leased pursuant to the
Historical PCMR Leases.

 

“Permitted Depositary” shall mean (a) a savings bank, a savings and loan
association, a bank or trust company or an insurance company, having a Net Worth
of at least Five Hundred Million Dollars ($500,000,000) (Adjusted by CPI), (b) a
federal, state, municipal, teachers, or other public employees’ welfare, pension
or retirement trust, fund or system, having a Net Worth of at least One Billion
Dollars ($1,000,000,000) (Adjusted by CPI), (c) any other employees, welfare,
pension or retirement trust, fund or system, having a Net Worth of at least One
Billion Dollars ($1,000,000,000) (Adjusted by CPI), (d) any corporation,
organization or other entity which is subject to supervision and regulation by
the insurance or banking department of any state of the United States, the Board
of Governors of the Federal Reserve System, the Comptroller of the Currency, the
Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance

 

17

--------------------------------------------------------------------------------


 

Corporation or by any successor of any of the foregoing hereafter exercising
similar functions, having a Net Worth of at least One Billion Dollars
($1,000,000,000) (Adjusted by CPI), (e) an investment bank having a Net Worth of
at least One Billion Dollars ($1,000,000,000) (Adjusted by CPI) or (f) a
Governmental Authority; provided, however, that, notwithstanding the foregoing,
in no event shall any Affiliate of Tenant or Landlord ever be deemed a Permitted
Depositary for purposes of this Lease.

 

“Permitted Encumbrances” shall mean (a) all Title Exceptions that affect any
portion of the Resort Property as of the Lease Execution Date and which are
reflected in Tenant’s Interim Policy; provided, however, that with respect to
any easement or other Title Exception that may be but is not yet located on a
survey, the location of such Encumbrance, as ultimately established by a survey,
does not and, if enforced by a third party, would not, materially and adversely
affect the operation of the Business on the Resort Property, (b) the RVMA
Agreement, (c) The Canyons SPA Development Agreement, (d) the Condominium
Declaration, (e) any Permitted Landlord Mortgage, (f) any additional Title
Exceptions (other than a Permitted Landlord Mortgage) created by Landlord with
the express written consent of Tenant, which consent may be granted or withheld
in the sole and absolute discretion of Tenant and (g) any additional Title
Exceptions which are created by Tenant in accordance with the applicable terms
and provisions of this Lease.

 

“Permitted Landlord Mortgage” shall mean the collective reference to one or more
mortgages delivered by Landlord and encumbering the Landlord Estate or any
portion thereof; provided, that the holder of each such mortgage is a Permitted
Landlord Mortgagee and has agreed in writing in a document of record (which
document shall be recorded concurrently with the recording of the Permitted
Landlord Mortgage) that this Lease, as may be amended from time to time, is and
shall remain superior to such mortgage, provided that such document (unless such
Person is an Affiliate of Landlord) shall also comply with the definition of
Permitted Landlord Mortgagee Protection Agreement, including, without
limitation, the Permitted Landlord Mortgagee’s recognition of the right of
Tenant to receive written notice from the Permitted Landlord Mortgagee of any
default by Landlord and an opportunity to cure such default.  In the event that
there is more than one Permitted Landlord Mortgage, then the Permitted Landlord
Mortgagee Protection Agreement for each Permitted Landlord Mortgagee other than
the Permitted Landlord Mortgagee holding the first priority Permitted Landlord
Mortgage shall require the mortgagee therein named to forbear from exercising
any remedies and/or taking any action to foreclose its mortgage unless and until
all of the holders of Permitted Landlord Mortgages having priority have been
paid in full or have released the Landlord Estate from the lien of their
respective Permitted Landlord Mortgage.

 

“Permitted Landlord Mortgagee” shall mean a Person that is not a Prohibited
Person or a Tenant Competitor, provided, however, that if, at any time, a
Person  (other than Landlord, Jack Bistricer, his estate, child, grandchild or
great-grandchild or an Affiliate of Landlord or any of the foregoing) or its
Affiliate directly or indirectly has Control over the owner or operator of any
ski resort which is located in North America west of  95° W longitude and which
has more than five hundred thousand (500,000)

 

18

--------------------------------------------------------------------------------


 

annual skier visits (a “Competing Business”), such Person shall not, solely by
virtue of its Control or ownership, directly or indirectly, of such Competing
Business or the operator of such Competing Business, cease to be a Permitted
Landlord Mortgagee so long as such Person or its Affiliate (a) acquired such
Competing Business or Control over the owner or operator of such Competing
Business upon foreclosure of a loan made by such Person or its Affiliate in the
ordinary course of its business and (b) is actively seeking to transfer or sell
the Competing Business or its interest in the operator of such Competing
Business to another Person that is not an Affiliate of such Person.  During any
period that such Person or its Affiliate has Control over a Competing Business
or the operator of a Competing Business, such Person shall have no right to
receive information from Landlord regarding Tenant or the Resort Property, and
if such Person has foreclosed on its Permitted Landlord Mortgage and becomes
Landlord, Landlord shall have no right to participate in quarterly meetings
pursuant to Section 10.5, to receive any financial or operating data from Tenant
or from Landlord (including, without limitation, Annual Financial Reports or
Monthly Financial Reports) relating to Tenant and/or the Resort Property or to
access Tenant’s books and records.

 

“Permitted Landlord Mortgagee Protection Agreement” shall mean a recordable
agreement made by and among Landlord, Tenant and a Permitted Landlord Mortgagee
that is not Jack Bistricer, his estate, child, grandchild or great-grandchild or
an Affiliate of Landlord or any of the foregoing, the enforceability of which
shall be governed by Utah law, which shall confirm that this Lease, as amended
from time to time, is superior to the Permitted Landlord Mortgage and shall
also grant to the Permitted Landlord Mortgagee such rights and benefits as are
set forth in the form attached hereto as Exhibit Q, with such changes as may be
approved by Tenant in its sole discretion.

 

“Person” shall mean any individual, general partnership, limited partnership,
corporation, joint venture, trust, business trust, limited liability company,
cooperative or association or any other recognized business entity, and the
heirs, executors, administrators, legal representatives, successors and assigns
of such Person as the context may require, provided that use of “person” without
capitalization of the initial letter shall be deemed to refer only to an
individual Person.

 

“Personal Property” shall mean all personal property (of any kind or nature)
kept or maintained at the Demised Premises, but not affixed or attached thereto;
provided, however, that in no event shall the term “Personal Property” be deemed
to include any property included within the term “Equipment,” as defined above.

 

“Principal Resort” shall mean Vail Mountain Ski Resort located in Eagle County,
Colorado.

 

“Prohibited Person” means any Person:

 

(a)                                 which has either been convicted of or plead
guilty to, or has been indicted for, a felony involving moral turpitude or is
known to be an ongoing target of a governmental investigation with respect to a
violation of the USA PATRIOT Act;

 

19

--------------------------------------------------------------------------------


 

(b)                                 which is entitled to sovereign immunity,
including without limitation, any foreign or domestic government or governmental
agency or representative(s), unless such Person irrevocably submits to the
jurisdiction of the United States and the State of Utah or takes such other
action as is necessary (in Tenant’s reasonable determination) for this Lease to
be enforceable against such Person as if such Person were not in any way
entitled to sovereign immunity status;

 

(c)                                  which is organized in or controlled from a
country which is subject to any of the following:

 

(i)                                     the Trading with the Enemy Act of 1917,
50 U.S.C. App. §1, et seq., as amended;

 

(ii)                                  the International Emergency Economic
Powers Act of 1976, 50 U.S.C. § 1701, et seq., as amended; and

 

(iii)                               the Anti-Terrorism and Arms Export
Amendments Act of 1989, codified at Section 6(j) of the Export Administration
Act of 1979, 50 U.S.C. App. § 2405, as amended.

 

(d)                                 that engages in any dealings or transactions
or is blocked or subject to blocking pursuant to Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
(the “Executive Order”), or is otherwise associated with any such Person in any
manner violative of the Executive Order,

 

(e)                                  on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order (“OFAC”) and/or with whom Landlord is restricted
from doing business with under OFAC or under any statute, executive order, or
other governmental action;

 

(f)                                   which has (i) within the previous five
(5) years, filed a petition under any insolvency statute, (ii) within the
previous five (5) years, made a general assignment for the benefit of its
creditors, (iii) within the previous five (5) years, commenced a proceeding for
the appointment of a receiver, trustee, liquidator or conservator of itself or
of the whole or any substantial part of its property or shall otherwise be
dissolved or liquidated, or (iv) filed a petition seeking reorganization or
liquidation or similar relief under any applicable law or statute, or has been
subject to any of foregoing in the preceding five (5) years; and

 

(g)                                  which is an Affiliate of any of the Persons
described in clauses (a) through (e) of this definition.

 

For purposes of this definition, any reference to any particular named statute
or regulation shall include any successor statute or regulation thereto, and any
additional statute or regulate on that may hereinafter be enacted the
target(s) of which is those suspected of terrorist or other similar criminal
activities.

 

20

--------------------------------------------------------------------------------


 

“Property Insurance” shall have the meaning provided in Section 10.1.1(a).

 

“RCRA” shall have the meaning provided in the definition of Environmental Laws.

 

“Relocation Replacement Premises” shall mean any land and improvements thereon
leased, demised or for which an exclusive easement is provided for the duration
of this Lease, from time to time, by Landlord to Tenant in connection with the
release of any one or more Strategic Development Parcels in accordance with the
requirements of Section 10.4, which shall include any replacement parking
facilities and parking facilities which may be constructed by Landlord at
Tenant’s request or on Tenant’s behalf pursuant to the applicable terms of one
or more of the Transaction Documents.

 

“Renewal Term” shall have the meaning provided in Section 1.2.2.

 

“Rent” shall have the meaning provided in Section 3.1.1.

 

“Representative(s)” shall have the meaning provided in Section 14.18.1.

 

“Required Insurance” shall have the meaning provided in Section 10.1.1.

 

“Reserved Landlord Estate” shall mean interests in real property which are
described on Exhibit C.

 

“Resolution Operating Agreement” shall mean the operating agreement of Talisker
Land Resolution LLC, a Delaware limited liability company.

 

“Resort” shall mean Canyons Resort, including all facilities within or forming a
part of the Resort Property and/or After Acquired Property, if applicable,
together with any portion of the Resort Property used for any accessory or
related uses.  For the avoidance of doubt, until the PCMR Demising Amendment is
executed by Landlord and Tenant pursuant to the Resolution Operating Agreement
(after which time the PCMR Property shall comprise a portion of the Demised
Premises), the term Resort shall not include the PCMR Property, it being
understood that, until such execution, the PCMR Property shall be governed by a
separate agreement between Tenant and Landlord or any Affiliate of Landlord and
all revenues directly or indirectly received by Tenant with respect to the PCMR
Property shall comprise After Acquired Property.

 

“Resort Earnings” shall have the meaning provided in the definition of Resort
EBITDA.

 

“Resort EBITDA” shall mean, for any period, the sum of (a) Tenant’s Operating
Income (as defined in GAAP) directly attributable to (i) operation of the Resort
by Tenant on the Resort Property and/or any After Acquired Property and (ii) all
related businesses that derive their revenue from the Resort Property and/or the
After Acquired Property, minus costs and expenses funded by Tenant or a Tenant
Affiliate in connection with the PCMR Litigation, including all court costs,
expert witness fees, appellate costs and attorney’s fees plus (b) royalty income
earned by Tenant from the sale within

 

21

--------------------------------------------------------------------------------


 

Summit County, Wasatch County and Salt Lake County of winter sports equipment,
clothing and apparel utilizing Tenant’s or the Resort’s intellectual property
(provided that royalty income earned from Affiliates shall be calculated based
upon the then current market rate or, if lower, such rate as may be set forth in
a contractual agreement that, when entered into, was on market terms) plus
(c) until the PCMR Demising Amendment is executed, net rental income received by
Tenant in respect of the PCMR Property (collectively, “Resort Earnings”), before
payment of Fixed Base Rent, Participating Rent, interest expense, income taxes,
depreciation and amortization, each as is attributable directly to operation of
the Resort on the Resort Property and/or any After Acquired Property and in each
case determined in accordance with GAAP, but after payment of Additional Charges
(including Impositions).  Resort EBITDA shall not include any revenues or
operating expenses derived from non-cash purchase accounting adjustments.  In
calculating Resort EBITDA, Tenant shall be permitted to further deduct the
Corporate Allocation, which Corporate Allocation shall be conclusive absent
manifest error.

 

For the purposes of this definition, Resort Earnings shall include, without
limitation, earnings attributable to:

 

(i) the operation of stores (including, without limitation, for retail sales and
ski rentals) in Summit County that use tangible or intangible assets of the
Resort, such as the Resort’s brand-related retail or services; and

 

(ii) an allocation of Multi-Resort Pass revenue (the “Multi-Resort Pass
Allocation”) in an amount equal to (x) (1) total revenue earned by Tenant,
Guarantor, or any of their Affiliates from the sale of Multi-Resort Passes minus
(2) cash payments made by Vail (but excluding any non-cash consideration) to
unaffiliated resort operators for their participation in the Multi-Resort Pass
program, multiplied by (y) a fraction (1) the numerator of which is equal to the
number of Multi-Resort Pass skier visits to the Resort and (2) the denominator
of which is equal to the total number of Multi-Resort Pass skier visits to all
mountain resorts (including the Resort) covered by a Multi-Resort Pass and owned
or operated by Tenant, Guarantor or any of their Affiliates.  Tenant shall
provide Landlord with a calculation of the Multi-Resort Pass Allocation, which
calculation shall be conclusive absent manifest error.

 

“Resort Property” shall mean (i) the Demised Premises, (ii) the Existing Ground
Lease Properties (subject to the Tenancy in Common Agreement), (iii) the
Easement Properties, and (iv) upon the execution of the PCMR Demising Amendment,
the PCMR Property.

 

“Restoration Funds” shall have the meaning provided in Section 10.10.1(b).

 

“Restoration Work” shall have the meaning provided in Section 10.10.1(a).

 

“ROFO and Use Agreement” shall mean that certain Commercial Use Restriction and
Right of First Offer Agreement, dated as of the Effective Date, between Landlord
and Tenant.

 

22

--------------------------------------------------------------------------------


 

“RVMA” shall mean The Canyons Resort Village Association, Inc.

 

“RVMA Agreement” shall mean that certain The Canyons Resort Village Management
Agreement dated as of November 15, 1999, by and among ASC Utah LLC (as
successor-by-merger to ASC Utah, Inc., d.b.a. The Canyons and as
successor-by-merger to American Skiing Company Resort Properties, Inc.), Wolf
Mountain Resorts, L.C., RVMA and other individual landowners, as amended by that
certain First Amendment to the Canyons Resort Village Management Agreement dated
as of December 17, 1999, by and among ASC Utah LLC (as successor-by-merger to
ASC Utah, Inc., d.b.a. The Canyons and as successor-by-merger to American Skiing
Company Resort Properties, Inc.), RVMA, and The Canyons Resort Properties, as
further amended by that certain Second Amendment to the Canyons Resort Village
Management Agreement dated as of January 7, 2000, by and among ASC Utah LLC (as
successor-by-merger to ASC Utah, Inc., d.b.a. The Canyons), American Skiing
Company Resort Properties, Inc., RVMA, and William Lincoln Spoor and Leslee
Sherrill Spoor, as further amended by that certain Third Amendment to the
Canyons Resort Village Management Agreement dated as of January 27, 2000, by and
among by and among ASC Utah LLC (as successor-by-merger to ASC Utah, Inc.,
d.b.a. The Canyons and as successor-by-merger to American Skiing Company Resort
Properties, Inc.), RVMA and Grand Summit Resort Properties, Inc.

 

“RVMA Assignment Agreement” means the agreement pursuant to which Landlord’s
Affiliate partially assigns to Tenant that certain The Canyons Resort Village
Management Agreement dated as of November 15, 1999, by and among ASC Utah LLC
(as successor-by-merger to ASC Utah, Inc., d.b.a. The Canyons and as
successor-by-merger to American Skiing Company Resort Properties, Inc.), Wolf
Mountain Resorts, L.C., RVMA, and other individual landowners, as amended, in
the form of Exhibit T.

 

“Shared Synagogue Space” shall have the meaning provided in Section 5.4.2.

 

“Silverado Lodge” shall mean that certain lodge and related amenities that, as
of the Lease Execution Date, are owned by ASC Utah LLC and commonly known as the
Silverado Lodge.

 

“Silverado Lodge Condominium” shall mean the condominium regime created pursuant
to the Silverado Lodge Condominium Declaration.

 

“Silverado Lodge Condominium Declaration” shall mean that certain Declaration of
Condominium and Declaration of Covenants, Conditions and Restrictions, and
Bylaws for Silverado Lodge Condominium dated as of April 8, 2005, by Morinda
Properties Silverado Lodge, LC (f/k/a Silverado Summit Investments LC), as
declarant.

 

“SITLA Ground Lease” shall mean that certain Lease Agreement No. 419 dated as of
July 1, 1998, by and between the State of Utah, acting by and through the
Director of the School and Institutional Trust Lands Administration, as lessor,
and ASC Utah LLC (as successor-by-merger to ASC Utah d/b/a The Canyons), as
lessee, as amended by that certain First Amendment to Amended and Restated Lease
Agreement No. 419 dated as of

 

23

--------------------------------------------------------------------------------


 

December 11, 2001, by and between the State of Utah, acting by and through the
Director of the School and Institutional Trust Lands Administration, as lessor,
and ASC Utah LLC (as successor-by-merger to ASC Utah), as lessee.

 

“Ski Season” shall mean the period during which the Resort is open to the
general public for skiing and/or snowboarding.

 

“SNDA” shall have the meaning provided in Section 11.3.3.

 

“Statements” shall have the meaning provided in Section 3.4.7.

 

“Strategic Development Parcel” shall mean any of the parcels of real property
listed on Exhibit V annexed hereto, and any other parcels of real property now
or hereafter identified on Exhibit AA, or identified as Strategic Development
Parcels as a result of the actions contemplated on Exhibit AA.

 

“Stub Period” shall mean the period from and including the Lease Execution Date
through July 31, 2013, inclusive.

 

“Stub Period Baseline Revenue Increase” means the excess, if any, of the
consolidated revenue of the Canyons Resort for the twelve (12) month period
ending July 31, 2013 over the Baseline Revenue.

 

“Substantial Taking” shall have the meaning provided in Section 10.9.1(b).

 

“Sundial Lodge” shall mean that certain lodge and related amenities that, as of
the Lease Execution Date, are owned by ASC Utah LLC and commonly known as the
Sundial Lodge.

 

“Sundial Lodge Condominium” shall mean the condominium regime created pursuant
to the Sundial Lodge Condominium Declaration.

 

“Sundial Lodge Condominium Declaration” shall mean that certain Declaration of
Condominium for Sundial Lodge at The Canyons dated as of December 13, 1999, by
The Canyons Resort Properties, Inc., as declarant.

 

“Synagogue Space” shall have the meaning provided in Section 5.4.2.

 

“Taking” shall have the meaning provided in Section 10.9.1(a).

 

“Talisker Club” shall mean the club currently operated under the name “Talisker
Club,” and its successors or assigns.

 

“Temporary Taking” shall have the meaning provided in Section 10.9.4.

 

“Tenancy in Common Agreement” means the tenancy in common agreement dated as of
the date hereof by and between Talisker Canyons PropCo LLC and Tenant.

 

24

--------------------------------------------------------------------------------


 

“Tenant” shall mean the Tenant named in the Preamble of this Lease and its
successors and assigns as owner of the Tenant Estate.

 

“Tenant Competitor” shall mean (i) any Person that, directly or indirectly, has
Control over the owner or operator of any ski resort which is located west of
the Mississippi River (assuming a parallel exclusion thereof through Canada on
the same line of longitude) in North America and which has more than five
hundred thousand (500,000) annual skier visits (a “Competitive Resort”) or
(ii) any Affiliate of any such Person; provided, however, that no Permitted
Landlord Mortgagee or any other Person that is not an Affiliate of Jack
Bistricer and which is a mezzanine lender to, or a preferred equity investor in,
Landlord and/or a Landlord Affiliate (each, a “Talisker Lender”) and which
Controls an owner (but not any operator or manager) of a Competitive Resort (a
“Competing Resort Owner”), shall be deemed to be a Tenant Competitor, so long
as, at the time such Person becomes a Talisker Lender they do not control a
Competing Resort Owner and that if thereafter they do Control a Competing Resort
Owner that following any such Talisker Lender’s succession to the interests of
Landlord and/or Landlord’s Affiliates in the Resort Property through the
exercise of remedies under its agreements with Talisker in the ordinary course
of its business, such Talisker Lender is actively seeking to transfer or sell
the Resort Property to another Person that is not a Tenant Competitor (subject
to and taking into consideration current market conditions for similarly
situated properties) and provided, further, that during any period that such
Talisker Lender has Control over a Competing Resort Owner, such Talisker Lender
shall have no right to receive information from Landlord regarding the Tenant or
the Resort Property, and Landlord shall have no right to (x) participate in
quarterly meetings pursuant to Section 10.5 hereof, (y) receive any financial or
operating data from Tenant (including, without limitation, Annual Financial
Reports or Monthly Financial Reports) or (z) access Tenant’s books and records,
although Talisker Lender will receive such information, or be permitted to have
an independent accountant inspect such information, as shall be reasonably
necessary to confirm the accuracy of Tenant’s computation of Resort EBITDA and
Participating Rent.

 

“Tenant Development Restriction Date” means the first date on which none of
Talisker Canyons Finance Co LLC, Jack Bistricer, any immediate family member of
Jack Bistricer, the estate, or any child, grandchild or great-grandchild, of
Jack Bistricer, or any Person managed or controlled by Jack Bistricer or any
immediate family member of Jack Bistricer or the estate, or any child,
grandchild or great-grandchild, of Jack Bistricer, or in which any such Person
owns an equity ownership interest is involved, either directly or indirectly,
controls any entity, in either case as an owner, developer, construction manager
or joint venture partner, with any real estate development projects which are,
or may subsequently be, developed, and/or any lands reasonable susceptible of
being developed, for one or more mixed-use, residential, lodging or commercial
projects in Summit County, Wasatch County or Park City, Utah.

 

“Tenant Estate” shall mean Tenant’s rights, title and interest in, to and under
this Lease, Tenant’s rights, title and interest and/or leasehold estate in the
Resort Property arising under this Lease, and Tenant’s rights, title and
interest in each of the Improvements.

 

25

--------------------------------------------------------------------------------


 

“Tenant Event of Default” shall have the meaning provided in Section 12.1.

 

“Tenant Party” shall mean (a) any principal, partner, member, manager, officer,
stockholder, director, employee, agent or contractor of Tenant or of any
principal, partner, member, manager, officer, stockholder, director, employee,
agent or contractor of any member, manager or partner of any partnership or
limited liability company constituting Tenant, disclosed or undisclosed or
(b) any subtenant of Tenant or any other party claiming by, through or under
Tenant, or any principal, stockholder, partner, member, officer, director,
employee, agent or contractor of such subtenant or such other party.  “Tenant
Parties” shall have the corresponding plural meaning.

 

“Tenant Reimbursement Obligations” shall have the meaning provided in the
Investment Agreement.

 

“Tenant Work” shall mean any of the new Improvements or Alterations to be
constructed by Tenant pursuant to Article 6.

 

“Tenant’s Density” shall have the meaning provided in the definition of
Appurtenances above.

 

“Term” shall mean the Initial Term, together with any Renewal Term(s), as
applicable.

 

“Title Exceptions” shall mean any lien, encumbrance, security interest, charge,
reservation, lease, tenancy, easement, right-of-way, use, encroachment,
restrictive covenant, condition, limitation, and any other burden including
matters that would be reflected in an ALTA survey, which would be considered
exceptions or objections to Landlord’s fee or leasehold title or Tenant’s
leasehold title, or other insurable interest, to any portion of the Resort
Property.

 

“Transaction Agreement” shall have the meaning provided in the Recitals.

 

“Transaction Agreement Fundamental Representations” shall have the meaning
ascribed to the term “Fundamental Representations” in the Transaction Agreement.

 

“Transaction Documents” shall mean, collectively, all documents listed on
Exhibit X.

 

“Transactions” shall have the meaning provided in Section 17.1.

 

“Transfer” shall have the meaning provided in Section 9.2.1.

 

“Undue Interference” applies only to a tangible, physical effect on property and
shall mean

 

(i) with respect to any actual physical interference by Tenant on the Reserved
Landlord Estate, any interference (other than de minimis interference) with the
quality of

 

26

--------------------------------------------------------------------------------


 

guest experience for Landlord’s guests, or with the use, enjoyment, occupancy
and/or operation by Landlord, its Affiliates, and/or its permitted successors
and assigns, of the Reserved Landlord Estate and any other lands that are not
Resort Property and that are owned or leased by Landlord or any Affiliate of
Landlord and located within one (1) mile of any portion of the Resort Property;
and

 

(ii) with respect to any actual physical interference by Landlord on the Resort
Property, any interference (other than de minimis interference) with the quality
of guest experience for Tenant’s guests, or with the use, enjoyment, occupancy
and/or operation by Tenant, its Affiliates and/or its permitted successors and
assigns, of the Resort Property, provided, however that any such actual physical
interference that does not constitute “Undue Interference” under the Access
Agreement will also not constitute “Undue Interference” for purposes of this
Agreement.

 

Whether an interference is “de minimis” will be judged in light of the then
current and/or then planned use of the areas of the Resort Property to be
accessed with the expectation that interferences in the non-operating months
will be significantly more likely to be de minimis.

 

“Vail” shall mean Vail Resorts, Inc., a Delaware corporation.

 

1.4                               Terms, Phrases and References.  In addition,
as used in this Lease, the following terms, phrases and references shall have
the meanings indicated:

 

1.4.1                                       The phrase “and/or” when applied to
one or more matters or things shall be construed to apply to any one or more or
all thereof as the circumstances warrant at the time in question.

 

1.4.2                                       The terms “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Lease as a whole, and not to any particular Article or Section, unless expressly
so stated.

 

1.4.3                                       The term “including,” whenever used
herein, shall mean “including without limitation,” except in those instances
where it is expressly provided otherwise.

 

1.4.4                                       The term “not unreasonably
withheld,” whenever used herein, shall mean “not unreasonably withheld,
conditioned or delayed.”

 

ARTICLE 2

 

DEMISE, DELIVERY AND ACCEPTANCE

 

Subject to and upon all of the terms, provisions, conditions, covenants and
agreements set forth herein, Landlord hereby demises, lets, transfers, assigns
and conveys to Tenant the exclusive right to use, occupy, possess, operate, and
manage the Demised Premises and Tenant does hereby accept possession of the
Demised Premises in its current AS IS, WHERE IS CONDITION with all latent and
manifest defects, and subject

 

27

--------------------------------------------------------------------------------


 

to all of the Permitted Encumbrances, and Tenant expressly acknowledges and
agrees that Landlord has not made and is not making, and Tenant, in executing
and delivering this Lease, is not relying upon, any warranties, representations,
promises or statements, except to the extent that the same are expressly set
forth in this Lease and the other Transaction Documents.

 

ARTICLE 3

 

RENT

 

3.1                               Rent—Generally.

 

3.1.1                                       The rents payable under this Lease
(herein collectively referred to as the “Rent”) shall be and consist of the sum
of (a) the Fixed Base Rent; (b) the Participating Rent; and (c) any additional
rent (herein called “Additional Charges”) consisting of Impositions, Condominium
Common Charges, rent and Impositions due and payable under the SITLA Ground
Lease and Osguthorpe Easement, and all other charges; in each case as the same
shall become due from and payable by Tenant pursuant to the terms of this Lease.

 

3.1.2                                       Tenant covenants and agrees to pay
all Fixed Base Rent, Participating Rent and Additional Charges, as and when the
same is due and payable hereunder, in each case without notice or demand
therefor and without any condition, counterclaim, defense, suspension,
deferment, diminution, abatement, deduction, setoff or recoupment for any reason
whatsoever.  If, pursuant to any provision of this Lease, Tenant shall be
obligated to pay any Additional Charges and no due date or payment period
therefor is specified herein, then such Additional Charges shall be paid by
Tenant within thirty (30) days after Tenant’s receipt of an invoice therefor
together with supporting documentation evidencing such Additional Charges.  All
Rent, except for Additional Charges (which shall be paid to the party to whom
they are owed), shall be paid to Landlord at its office, or such other place, or
to Landlord’s agent and at such other place, as Landlord shall designate by
notice to Tenant.  All Rent shall be paid in lawful money of the United States
and, at Landlord’s option, by good and sufficient check (subject to collection),
wire transfer, or other commercially recognized method of payment.

 

3.1.3                                       If Tenant shall fail to pay any Rent
to Landlord as and when the same is due and payable hereunder, then the past due
Rent shall bear interest at the Default Rate, from the due date thereof until
the date paid (it being agreed that any such interest shall be payable to
Landlord upon demand).  In addition, if Tenant shall fail to pay any Fixed Base
Rent to Landlord within thirty (30) days of the date the same is due and payable
hereunder, then Tenant shall promptly pay to Landlord a penalty in the amount of
Twenty-Six Thousand Dollars ($26,000).  The assessment of

 

28

--------------------------------------------------------------------------------


 

interest and/or penalties pursuant to this Section 3.1.3 shall each be in
addition to, and shall in no way be deemed to limit, any other rights and
remedies that Landlord may have under this Lease for non-payment of Rent.

 

3.2                               Fixed Base Rent.  Tenant shall pay to Landlord
a fixed base rent (the “Fixed Base Rent”) as follows:

 

3.2.1                                       With respect to the period from and
including the Lease Execution Date and ending on July 31, 2013, Fixed Base Rent
shall be calculated and paid as set forth in Section 3.2.3(a) below.

 

3.2.2                                       From and after July 31, 2013, Fixed
Base Rent shall be calculated as follows:

 

(a)         with respect to the first full Lease Year (i.e., the Lease Year
commencing August 1, 2013), the Fixed Base Rent shall be equal to Twenty-Five
Million Dollars ($25,000,000), increased by the product of (i) two percent (2%)
and (ii) a fraction the numerator of which is the number of calendar days in the
Stub Period) and the denominator of which is three hundred sixty five (365);

 

(b)         the Fixed Base Rent for each subsequent Lease Year shall be an
amount equal to the greater of (x) the Fixed Base Rent payable with respect to
the prior Lease Year increased by two percent (2%) and (y) the Fixed Base Rent
payable with respect to the prior Lease Year as Adjusted by CPI.

 

3.2.3                                       The Fixed Base Rent shall be payable
monthly in advance as follows (each monthly installment, the “Monthly Fixed Base
Rent”):

 

(a)         On the Lease Execution Date, Tenant shall pay Fixed Base Rent equal
to (i) Two Million Eighty-Three Thousand Three Hundred Thirty-Three Dollars
($2,083,333) if the Lease Execution Date is the first day of the calendar month
or (ii) otherwise, the product of Two Million Eighty-Three Thousand Three
Hundred Thirty-Three ($2,083,333) multiplied by a fraction with a numerator
equal to the number of days from and including the Lease Execution Date in the
calendar month that includes the Lease Execution Date and a denominator equal to
the total number of days in the calendar month that includes the Lease Execution
Date (to cover the remaining days in the month in which the Lease Execution Date
occurs);

 

(b)         Commencing on the first (1st) day of the calendar month following
the Lease Execution Date and, on the first (1st) day of each successive calendar
month up to and including July 1, 2013, Tenant shall pay to Landlord a Monthly

 

29

--------------------------------------------------------------------------------


 

Fixed Base Rent equal to Two Million Eighty-Three Thousand Three Hundred
Thirty-Three Dollars ($2,083,333); and

 

(c)          Commencing on August 1, 2013, and on the first (1st) day of each
subsequent calendar month during the Term of this Lease, Tenant shall pay to
Landlord, in advance, one twelfth of the then-applicable Fixed Base Rent.

 

3.3                               Participating Rent.

 

3.3.1                                       Within ninety (90) days following
the end of each Lease Year (i.e., commencing in August 2014), Tenant shall
deliver to Landlord an Annual Financial Report for the Lease Year most recently
ended.

 

3.3.2                                       On the date on which Tenant is
required to deliver to Landlord the Annual Financial Report for the Resort,
Tenant shall also pay to Landlord an amount (“Participating Rent”) equal to
forty-two percent (42%) of the amount by which the Resort EBITDA for the prior
Lease Year exceeds the applicable Participating Rent Hurdle, provided, however,
that Participating Rent, if any, for the period commencing on the Lease
Execution Date and ending July 31, 2014 shall (x) be calculated taking into
account all of the Resort EBITDA from the Lease Execution Date through July 31,
2014 and (y) shall be payable on or before October 30, 2014.  For the avoidance
of doubt, there will not be a Participating Rent calculation made or payment due
for the period ended July 31, 2013.

 

3.3.3                                       For purposes of the calculation of
Participating Rent, “Participating Rent Hurdle” shall mean:

 

(a)         for the period ending on July 31, 2014 (i.e., the Stub Year plus the
first full Lease Year), the sum of (1) Thirty-Five Million Dollars ($35,000,000)
increased by the product of (A) two percent (2%) and (B) a fraction, the
numerator of which is the number of

 

30

--------------------------------------------------------------------------------


 

calendar days in the Stub Period, and the denominator of which is three hundred
sixty five (365) (the “Year 1 Base Hurdle”), plus (2) the product of
(x) Thirty-Five Million ($35,000,000) Dollars multiplied by (y) a fraction the
numerator of which is the number of days in the Stub Period and a denominator of
which is three hundred sixty-five (365), plus (3) ten percent (10%) of Capital
Expenditures made by Tenant from the Lease Execution Date through October 31,
2013;

 

(b)         for the second full Lease Year (ending July 31, 2015), the sum of
(x) the greater of (1) the Year 1 Base Hurdle multiplied by one hundred and two
percent (102%) and (2) the Year 1 Base Hurdle as Adjusted by CPI (the greater of
(1) and (2) being referred to as the “Adjusted Base Hurdle”), plus (y) ten
percent (10%) of the Capital Expenditures made by Tenant in the period from the
Lease Execution Date through the end of the Capital Expenditure Year ending
during that Lease Year; and

 

(c)          for each successive Lease Year, the sum of (x) the greater of
(1) the Adjusted Base Hurdle for the prior Lease Year multiplied by one hundred
and two percent (102%) and (2) the Adjusted Base Hurdle for the prior Lease Year
as Adjusted by CPI, plus (y) ten percent (10%) of the Capital Expenditures made
by Tenant in the period from the Lease Execution Date through the end of the
Capital Expenditure year ending during that Lease Year.

 

3.4                               Impositions.

 

3.4.1                                       The term “Impositions”, as used
herein, shall mean, collectively, ad valorem, real estate, sales and use, value
added, single business, gross receipts, transaction, taxes on rent, privilege,
or similar taxes), all property tax assessments (including, without limitation,
all assessments for public improvements or benefits, and any other assessments
of whatever name, nature, and kind, and whether or not now within the
contemplation of the parties, including any special assessments for or imposed
by any special improvement district or by any special assessment district),
excises, levies, fees (including, without limitation, license, permit,
inspection, authorization, and similar fees), fines, penalties, and all other
governmental charges and any interest or costs with respect thereto, and all
charges for any easement or agreement maintained in accordance with this
Agreement for the exclusive benefit of the Resort Property (or, in the event
such easement or agreement also benefits other properties, then a reasonable
allocation determined by Tenant but subject to any express obligations of Tenant
pursuant to such easement or agreement), in each case whether general or
special, ordinary or extraordinary, or foreseen or unforeseen, of every
character, kind and nature whatsoever, which, at any time during the Term, shall

 

31

--------------------------------------------------------------------------------


 

be assessed or levied against, imposed upon, become due and payable out of or in
respect of, charged with respect to, or become a lien on, (i) the Resort
Property, (ii) the Existing Ground Lease Properties, (iii) any properties with
respect to which Tenant has exclusive use easements (but only to the extent the
easement interest is separately assessed), (iv) any Personal Property, Equipment
or other facility used exclusively for the operation of the Resort (or, in the
event such Personal Property is also used for other purposes, then a reasonable
allocation determined by Tenant), or (v) the rent or income received from any of
the properties described in clauses (i) through (iv), or (vi) any use,
possession or occupancy —of any of the properties described in clauses
(i) through (iv), (vii) or this transaction or any document to which Tenant is a
party creating or transferring an interest or estate in the Demised Premises,
together with any and all interest, penalties, and costs resulting from delayed
payment of any of the foregoing attributable to an act or omission of Tenant;
provided, however, that in each of cases (i), (ii) and (iii) above, (a) if any
such property is part of a larger tax parcel, Tenant and Landlord shall each be
responsible for its pro rata share of Impositions based upon the relative value
of Landlord’s and Tenant’s respective properties (taking into account any
projects and/or improvements located on the subject properties), (b) with
respect to the Strategic Development Parcels (including Red Pine), Tenant shall
be liable for Impositions based upon the value of the subject parcels as
improved as of the Lease Execution Date and based upon the value of any
improvements Tenant constructs on the subject parcel during the Term, and
Landlord shall be responsible for the remainder of Impositions, including those
attributable to development rights for such parcels, and (c) in any case,
Landlord shall be responsible for the payment of all Impositions (subject to
clause (iii) above) on the Strategic Development Parcels from and after the date
on which any such parcel has been released from this Lease.  Notwithstanding the
foregoing, “Impositions” shall not include (i) any local, municipal, state, or
federal or foreign net or gross income, receipts, income tax withholding,
estimated alternative minimum tax, inheritance, estate, succession, transfer,
gift, excess profits, business, capital gains, capital levy, or profit taxes or
license fee of Landlord, any corporate franchise or other similar taxes or costs
of or imposed upon Landlord, or any of its affiliates or their successors of
Landlord, or the Rent payable hereunder, (ii) any of the foregoing amounts
imposed with respect to any mortgage, pledge, sale, exchange or other
disposition (including any lease, or any amendment or renewal thereof) by
Landlord, in each case, together with any and all interest, penalties, and costs
with respect to any of the foregoing; provided, further, however, that if at any
time during the term of this Lease the method of real estate taxation prevailing
at the commencement of the term hereof shall be altered so that there is
substituted for the type of Impositions

 

32

--------------------------------------------------------------------------------


 

presently being assessed or imposed on real estate any new tax, assessment, levy
(including, without limitation, any municipal, state or federal levy),
imposition or charge, or any part thereof, measured by or based in whole or in
part upon the Demised Premises or the Rent and shall be imposed upon Landlord
(but excluding any new tax, assessment, levy, imposition or charge which is a
replacement of, or a substitute for, any income, inheritance, estate,
succession, transfer, gift, excess profits, business, capital levy, profit or
franchise tax on Landlord), then all such taxes, assessments, levies,
impositions or charges, or the part thereof to the extent that they are so
measured or based, shall be deemed to be included within the term “Impositions”
for the purposes hereof, to the extent that such Impositions would be payable if
the Demised Premises were the only property of Landlord subject to such
Impositions, and Tenant shall pay and discharge the same as herein provided to
the extent such taxes are actually due and payable.  Notwithstanding anything to
the contrary herein, Tenant shall in no event be responsible for any Impositions
accrued or imposed with respect to a period (or portion thereof) (including any
and all interest, penalties and costs with respect thereto) either
(i) commencing on or after the end of the Term, or (ii) commencing prior to the
Term other than to the extent any such Impositions are included as an “Assumed
Liability” under the Transaction Agreement .

 

3.4.2                                       Prior to the commencement of each
Lease Year, Landlord shall work with Tenant in good faith to determine a
schedule of anticipated Impositions for the subsequent Lease Year.  Tenant shall
pay and discharge, as Additional Charges, all Impositions not later than the due
date thereof (or, if earlier, prior to the day that any fine, penalty, interest
or cost may be added thereto as imposed by law for the non-payment thereof). 
Any Impositions relating to a tax period, a part of which period is included
within the Term and a part of which is included in a period of time prior to the
commencement of, or after the expiration or termination of, the Term, shall be
apportioned between Landlord and Tenant, on a pro-rata per diem basis (based
upon the number of days within such tax period that are within the Term and the
number of such days occurring prior to or after the Term); provided no such
apportionment shall apply (and Tenant shall be responsible as set forth in
Section 3.4.1) to the extent any such Impositions are included as an “Assumed
Liability” under the Transaction Agreement.  If by law, at the taxpayer’s
option, any Imposition may be paid in installments (whether or not interest
shall accrue on the unpaid balance of such Imposition), Tenant may exercise the
option to pay the Imposition in such installments and shall be responsible for
the payment of such installments (with interest, if applicable) it being agreed
that upon the expiration or earlier termination of this Lease, all installments
that would otherwise be payable beyond such expiration or earlier termination
due to Tenant’s election as aforesaid shall be

 

33

--------------------------------------------------------------------------------


 

apportioned between Landlord and Tenant so that Tenant will pay an amount equal
to (i) the total amount of the assessment multiplied by a fraction, the
numerator of which is the number of days during the Term to which such
assessment pertains and the denominator of which is the total number of days to
which such assessment pertains, less (ii) the total amount of installment
payments theretofore made by Tenant in respect of such assessment, and Landlord
shall pay the remainder of such assessment.

 

3.4.3                                       Tenant and Landlord acknowledge
that, as of the Lease Execution Date, portions of the real property underlying
the Resort Property may be part of one or more property tax parcels containing,
in addition to the Resort Property, portions of the Reserved Landlord Estate. 
Landlord shall, at Landlord’s sole cost and expense (which shall include,
without limitation, Tenant’s out of pocket legal and other consultants’ fees),
and subject to Tenant’s approval as provided below, use diligent and
commercially reasonable efforts to plat, subdivide or re-designate of record
through boundary line adjustments, plat amendments or other means permitted
under Utah and Summit County statutes and ordinances (“Boundary Line Adjustment
Process”), the Reserved Landlord Estate and the Resort Property such that said
Resort Property  shall constitute one or more separate and distinct legal and
tax parcels from the properties of Landlord and its Affiliates within two
(2) years of the Lease Execution Date.  As and when the Boundary Line Adjustment
Process is completed for the Resort Property, Tenant and Landlord, or Landlord’s
Affiliates, as applicable, will cooperate in good faith to adjust, re-designate
or redefine the legal descriptions for all or portions of the Resort Property
including, but not limited to, adding all or portions of the Resort Easement
Area to the Demised Premises.  On or prior to August 31 of the calendar year
following the Effective Date, Landlord shall deliver to Tenant a draft survey of
the Resort Property and a proposal for completing the Boundary Line Adjustment
Process, which proposed survey and Boundary Line Adjustment Process shall be
subject to Tenant’s reasonable review and approval, and which approval shall be
conditioned upon Landlord providing evidence that such Boundary Line Adjustment
Process complies with all applicable laws, including, without limitation, zoning
requirements and Tenant’s determination, in its sole discretion, that such
subdivision and/or Boundary Line Adjustments will not have an adverse effect on
the Resort.  Any Boundary Line Adjustment Process shall not result in the
release of any Strategic Development Parcel from the Resort Property unless and
until the applicable release provisions set forth on Exhibit AA, have been
satisfied.  Subject to Tenant’s approval rights above, Tenant shall, at
Landlord’s sole cost and expense, cooperate in good faith with Landlord’s
efforts to complete the Boundary Line Adjustment Process as to the Resort
Property, including, without limitation, the Strategic Development Parcels.

 

34

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Section 3.4.3, the Parties
acknowledge and agree that there is no definitive timeline for determining the
precise boundaries of those portions of the Strategic Development Parcels that
will be released from the Resort Property, and therefore such portions may not
be subdivided or otherwise re-designated of record through the Boundary Line
Adjustment Process until Landlord initiates that process for the release of such
Strategic Development Parcel.

 

3.4.4                                       Subject to the penultimate sentence
of this Section 3.4.4, Tenant shall have the exclusive right at its sole option
and expense to contest the amount or validity, in whole or in part, of any
Imposition for which Tenant is responsible hereunder by appropriate proceedings,
but only after payment of such Impositions; provided, however, that payment of
such Imposition may be postponed if (i) neither the Demised Premises nor any
part thereof would by reason of such postponement or deferment be, in the
reasonable judgment of Tenant, in imminent danger of being forfeited or lost;
(ii) neither Landlord nor any Landlord Party would be, by reason of such
postponement or deferment, subject to any criminal sanctions or penalties or
personal liability other than financial penalties subject to reimbursement by
Tenant; and (iii) the Demised Premises would not by reason of such postponement
or deferment be in imminent danger of being foreclosed upon.  Tenant shall, upon
written request from Landlord, keep Landlord apprised as to the status of any
such contest.  Upon the termination of such proceedings by settlement or final,
non-appealable order with respect to such contested Imposition, Tenant shall
promptly pay all amounts determined in such proceedings, together with any
costs, fees (including reasonable counsel fees), interest, penalties or other
liabilities payable in connection therewith, that constitute Impositions for
which Tenant is liable hereunder.  Notwithstanding any provision to the contrary
contained in this Section 3.4.4, if the real property contained in the Resort
Property is part of one or more larger property tax parcels at any time during
the Term and the remainder of such property tax parcels are part of the Reserved
Landlord Estate, then Tenant shall not settle any such contest without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, and if Landlord’s share of the contested Impositions (as allocated
pursuant to this Agreement) is greater than Tenant’s share, then Tenant shall
not have the right to initiate such contest unless it has provided Landlord
written notice of its desire to contest such Imposition and Landlord fails to
commence such contest within sixty (60) days of Tenant’s written notice and/or
Landlord fails to diligently and continuously prosecute such contest to
completion.  If Landlord commences any contest pursuant to the preceding
sentence, Landlord shall not settle such contest without Tenant’s prior written
consent, which consent shall not be unreasonably withheld.  In the event that
any Impositions become

 

35

--------------------------------------------------------------------------------


 

past due and Tenant is not contesting such imposition in accordance with the
proviso in the first sentence of this Section 3.4.4, then Landlord may pay such
Impositions and charge any amounts so paid to Tenant as Additional Charges.

 

3.4.5                                       Tenant shall have the right to seek
a reduction in the valuation of the Demised Premises assessed for tax purposes,
or to seek a refund of taxes previously paid, and to prosecute any action or
proceeding in connection therewith.  Tenant shall be authorized to collect any
tax refund obtained by reason thereof (and, to the extent such refund is for
Impositions paid by Tenant, to retain the same, subject to Tenant’s obligation
to pay to Landlord its share thereof pursuant to the provisions of Section 3.4.2
hereof).

 

3.4.6                                       Neither party shall be required to
join in any proceedings referred to in Section 3.4.4 and Section 3.4.5 hereof if
initiated by the other party unless either (i) the provisions of any Legal
Requirement at the time in effect shall require that such proceedings be brought
by and/or in the name of such party, in which event such party shall at the
request and expense of the initiating party join in such proceedings or permit
the same to be brought in its name or (ii) in the initiating party’s reasonable
judgment the other party’s joinder in any such proceeding would increase the
initiating party’s likelihood of success, in which event the other party shall
at the request and expense of the initiating party join in such proceedings or
permit the same to be brought in its name.  Each party agrees that whenever its
cooperation is required in any of the proceedings brought by the other party as
aforesaid, such party will reasonably cooperate therein at the request and
expense of the initiating party, provided same shall not subject such other
party to any cost or expense that is not subject to reimbursement by the
initiating party.

 

3.4.7                                       If the bills, statements, invoices
or other demands for payment (collectively, “Statements”) for Impositions due
and payable by Tenant hereunder are delivered to Landlord rather than Tenant,
Landlord shall deliver any such Statement to Tenant promptly upon receipt by
Landlord, and Landlord shall endeavor to so deliver any such Statement at least
thirty (30) days (or such shorter period of time as is commercially reasonable
if such Statement is received by Landlord within thirty (30) days prior to the
Delinquency Date) prior to the date on which Impositions relating to such
Statement become due without payment of premium, penalty or additional sums (the
“Delinquency Date”).  Landlord and Tenant shall reasonably cooperate to cause
the taxing authority imposing Impositions to deliver such Statements directly to
Tenant during the Term of this Lease.

 

3.4.8                                       In respect of any payments of
Impositions made by Tenant directly to the taxing authority, Tenant shall, upon
Landlord’s written request,

 

36

--------------------------------------------------------------------------------


 

furnish to Landlord copies of receipted bills or other reasonably satisfactory
evidence of payment thereof.

 

3.4.9                                       If all or any part of an Imposition
is refunded to either party (whether through cash payment or credit), the party
responsible hereunder for the Imposition to which the refund or credit relates
shall be entitled to such refund or credit.  If either party receives a refund
(whether by cash payment or credit) to which the other party is entitled, the
receiving party shall promptly pay the amount of such refund or credit to the
entitled party.

 

3.5                               Common Charges.

 

3.5.1                                       Tenant shall pay and discharge, as
Additional Charges, all Common Charges.  Any Common Charges relating to a fiscal
period of the Condominium, a part of which period is included within the Term
and a part of which is included in a period of time after the expiration or
termination of the Term, shall be apportioned between Landlord and Tenant, on
pro rata per diem basis (based upon the number of days within such fiscal period
that are within the Term and the number of such days occurring after the Term). 
Tenant shall pay any Common Charges relating to a fiscal period of the
Condominium that begins prior to the Term and ends during the Term to the extent
any such Common Charges are included as an “Assumed Liability” under the
Transaction Agreement; and Landlord shall pay any other Common Charges relating
to a period the begins prior to the commencement of the Term.  Landlord shall
deliver to Tenant copies of all invoices and other correspondence relating to
Common Charges within ten (10) days of Landlord’s receipt of the same.

 

3.5.2                                       Tenant shall have the sole right, at
its sole option and expense, to contest the amount or validity, in whole or in
part, of any Common Charges by appropriate proceedings diligently conducted in
good faith provided that neither the Demised Premises nor any part thereof would
by reason of such postponement or deferment be in imminent danger of being
forfeited or lost.  Upon the rendering of a final non-appealable judgment with
respect to such contested Common Charges, Tenant shall promptly pay all amounts
determined in such proceedings to be payable by Tenant, together with any costs,
fees (including reasonable counsel fees), interest, penalties or other
liabilities payable by Tenant in connection therewith.  In the event that any
Common Charges become past due and Tenant is not contesting such Common Charges
in accordance with the proviso in the first sentence of this Section 3.5.2,
then, upon five (5) days prior written notice to Tenant, Landlord may pay such
Common Charges and charge any amounts so paid to Tenant as Additional Charges.

 

37

--------------------------------------------------------------------------------


 

3.5.3                                       Landlord shall, upon Tenant’s
request, and at Tenant’s sole cost and expense, join in any proceedings referred
to in Section 3.5.2 and Landlord will cooperate in good faith with Tenant.

 

3.5.4                                       If the bills, statements, invoices
or other demands for payment (collectively, “Common Charges Statements”) for
Common Charges due and payable by Tenant hereunder are delivered to Landlord
rather than Tenant, Landlord shall deliver any such Common Charges Statements to
Tenant promptly upon receipt by Landlord, and Landlord shall endeavor to deliver
any such statement at least thirty (30) days (or such shorter period of time if
such Common Charges Statement is not received by Landlord within thirty (30)
days prior to the Common Charges Delinquency Date) prior to the date on which
Common Charges relating to such Common Charges Statements become due without
payment of premium, penalty or additional sums (the “Common Charges Delinquency
Date”).  Landlord and Tenant shall reasonably cooperate to cause any Common
Charges Statements to be issued pursuant to any of the Condominium Documents and
relating to all or any portion of the Demised Premises to be delivered directly
to Tenant during the Term of this Lease.

 

3.5.5                                       In respect of any payments of Common
Charges made by Tenant, Tenant shall endeavor, upon Landlord’s written request,
to furnish to Landlord copies of receipted bills or other reasonably
satisfactory evidence of payment thereof.

 

3.6                               Absolute Net Lease; No Setoff. 
Notwithstanding anything to the contrary set forth in this Lease, this Lease is
an absolute net lease at no cost to Landlord and (x) Landlord shall have no
obligation with respect to any utility charges or costs, operating costs or
carrying costs relating to the Demised Premises, all of which shall be Tenant’s
obligations, except to the extent attributable to Landlord’s and its Affiliates’
use of the Demised Premises, and (y) the Rent shall be paid without condition,
counterclaim, setoff, defense, suspension, diminution, abatement, deduction,
recoupment or deferment, of any kind, except as required by law.  Except as may
be expressly set forth in this Lease, this Lease shall not terminate and Tenant
shall not have any right to terminate or avoid this Lease or be entitled to the
abatement (in whole or in part) of any Rent or any reduction thereof, nor shall
the obligations and liabilities of Tenant hereunder be in any way affected for
any reason, including: (i) any defect in, damage to, or destruction of any part
of the Demised Premises (subject to the terms of Section 10.8); (ii) the 
condemnation of any part of the Demised Premises (subject to the terms of
Section 10.9); (iii) any restriction of or interference with any use of the
Demised Premises or action by government authorities (subject to the terms of
Section 10.9); (iv) any matter affecting title to the Demised Premises (subject
to the provisions of Article 9); or (v) impossibility or illegality of
performance by Tenant; provided, however, that the foregoing shall not operate
to relieve Landlord from any of its obligations hereunder.  Each of the
obligations of Tenant

 

38

--------------------------------------------------------------------------------


 

hereunder shall be separate and independent covenants and agreements.  Tenant
waives all rights to terminate or surrender this Lease (except to the extent set
forth in Section 10.9) and to any abatement, reduction or deferment of Rent.

 

3.7                               Impositions Paid By Tenant.  Any Impositions
imposed, assessed or payable as a result of the execution and delivery of this
Lease, the granting of the Tenant Estate hereunder, or the recording of the
Memorandum of Lease (defined below) shall be payable by Tenant.

 

ARTICLE 4

 

GUARANTY

 

4.1                               Guaranty.  Concurrently with the parties’
execution of this Lease, Guarantor shall deliver to Landlord a guaranty of
certain of Tenant’s obligations under this Lease in the form annexed hereto as
Exhibit BB (the “Guaranty”).

 

ARTICLE 5

 

USE OF DEMISED PREMISES AND RESORT PROPERTY

 

5.1                               Permitted Use.

 

5.1.1                                       Tenant shall, subject to the terms
and conditions of this Lease, use and operate the Resort Property as a mountain
resort, together with (but not in lieu of such use) any additional uses which
are legally permissible uses or purposes, including, without limitation, all
ancillary commercial operations and related lodging uses that are from time to
time, as reasonably determined by Tenant, compatible with mountain resorts and
such uses; provided, however, that except for the existing facilities known as
the Sundial Lodge, the Silverado Lodge, and the Grand Summit Resort Hotel, any
mixed use development contemplated by the ROFO and Use Agreement and any
development on a Strategic Development Parcel acquired or leased by Tenant from
Landlord pursuant to the ROFO and Use Agreement, until the Tenant Development
Restriction Date, Tenant shall not develop any additional transient lodging
facilities or any residential apartments, condominiums, or residential product
on the Resort Property or any After Acquired Property without the consent of
Landlord, which consent shall be granted or withheld in Landlord’s sole
discretion.

 

5.1.2                                       Landlord’s interest in the Reserved
Landlord Estate, the Strategic Development Parcels and the Resort Property
generally shall be subject to the terms of the ROFO and Use Agreement.

 

5.2                              Resort Operation.  Tenant shall operate the
Resort from December 15 of any year through March 31 of the following year (the
“Continuous Operation Period”),

 

39

--------------------------------------------------------------------------------


 

provided that there is a sufficient snow base and subject to force majeure and
other circumstances or conditions out of Tenant’s control.

 

5.3                               Reserved.

 

5.4                               Certain Required Establishments.

 

5.4.1                                       Bistro.  During the Term, Tenant
shall operate the Bistro at Canyons restaurant (the “Bistro”), under the
supervision of any of the approved kashruth supervisors set forth on Exhibit CC
hereto or another replacement kashruth supervisor approved by Landlord in
Landlord’s sole but reasonable discretion.  Tenant may modify operating hours,
food offerings and décor as it determines in its reasonable business judgment,
including closing the Bistro during ‘shoulder’ (non-peak) seasons, provided,
however, that, during the Continuous Operating Period, the Bistro shall be open
for business on a schedule consistent with Bistro operations for the 2012-2013
Ski Season, with variations thereto as approved by Landlord, acting reasonably. 
If, during the first five (5) years of the Term, the Bistro loses more than
$500,000 in the aggregate on an EBITDA basis (such calculation being made in
accordance with GAAP accounting for restaurant operations and taking into
account only the operating expenses actually and directly incurred from
operation of the Bistro (i.e., no indirect overhead costs), or if, at any time
after the first five (5) years of the Term the Bistro generates an operating
loss for a full Lease Year, then Tenant may elect to discontinue operating the
Bistro; provided, however, that if Tenant elects to discontinue operating the
Bistro as a kosher restaurant, then Landlord shall have the one time right, to
be exercised in writing within sixty (60) days of the date on which Tenant
notifies Landlord of Tenant’s intention to cease operations, at its sole cost
and expense, to assume operation of the Bistro for so long as Landlord operates
the Bistro as a kosher restaurant with offerings, décor and operating hours
comparable to those maintained in the year prior to the Lease Execution Date or
the year prior to Tenant’s election to discontinue operations.  If Landlord so
elects to assume operation of the Bistro, Landlord shall not pay any rent to
Tenant for use of the space occupied by the Bistro, but Landlord shall pay the
cost of utilities and a ratable share of common area maintenance charges, common
charges, real estate taxes and other charges related to the premises properly
allocated to the Bistro.  Within sixty (60) days following the Effective Date
and prior to the commencement of each full Lease Year, Landlord shall provide
Tenant a good faith five-year forecast of dates on which the space depicted with
red cross-hatching on Exhibit DD (the “Overflow Space”) may be required for
overflow seating for the Bistro.  Tenant shall make the Overflow Space available
for overflow seating for the Bistro as necessary to meet demand, except as may
otherwise be agreed to by Landlord, acting reasonably.

 

40

--------------------------------------------------------------------------------


 

5.4.2                                       Synagogue.  For the duration of the
Term, subject to third party rights, interests or decisions outside of Tenant’s
control, Tenant shall, at its sole cost and expense, provide certain space
within the Silverado Lodge, as such space is more particularly described on
Exhibit DD (the “Synagogue Space”), for the operation of a synagogue, which
shall be under the control of Landlord and operated in substantially the same
manner as such synagogue was operated during the 2012-2013 Ski Season.  Tenant
may use a certain portion of the Synagogue Space, as such portion of space is
more particularly described and marked by crosshatching on Exhibit DD (the
“Shared Synagogue Space”), as conference space during the times the Shared
Synagogue Space is not in use as a synagogue; provided, however, that Tenant’s
right to use the Shared Synagogue Space pursuant to this Section 5.4.2 shall not
apply during any Ski Season.  At any and all time(s) other than during the Ski
Season, the Shared Synagogue Space may be used by Tenant as conference space
without restriction.

 

ARTICLE 6

 

WORK

 

6.1                               Generally.

 

6.1.1                                       The parties acknowledge and agree
that if and to the extent that Tenant performs Tenant Work pursuant to this
Article 6, such Tenant Work shall constitute part of the Improvements for
purposes of this Lease.

 

6.1.2                                       As between Landlord and Tenant, all
Personal Property shall be and shall remain the property of Tenant, and Tenant
may finance and/or remove the same at any time during the Term, and Landlord
shall not have any lien of any kind on the Personal Property.  Tenant may
acquire Personal Property pursuant to equipment leases, conditional bills of
sale or other procedures pursuant to which a third party retains a lien upon or
title to the Personal Property in order to finance its purchase by Tenant.. 
Landlord shall execute in favor of any lessor, lender or other party providing
financing to Tenant for or related to Personal Property, documents in customary
form that permit the lessor, lender or financing party access to the Demised
Premises to inspect and recover possession of such Personal Property.

 

6.2                               Landlord Work.  Except to the extent otherwise
expressly provided for herein or in the other Transaction Documents, Tenant
acknowledges and agrees that Landlord shall have no obligation (financial or
otherwise) under this Lease with respect to the construction of Improvements
and/or any other costs, work or activities necessary for Tenant’s use,
possession, occupancy and development of the Resort Property.

 

41

--------------------------------------------------------------------------------


 

6.2.1                                       Performance of Landlord Work.  All
work to be performed by or on behalf of Landlord or any of its Affiliates
pursuant to, or in accordance with the provisions set forth in, this Lease
(“Landlord Work”), if any, shall be performed upon, subject to, and in
accordance with the Access Agreement.  All Landlord Work and all work performed
by any Person acquiring rights, directly or indirectly, through Landlord, shall
be performed in a manner that does not result in Undue Interference with
Tenant’s ownership, leasehold interests and operation of the Resort Property. 
Additionally, in connection with the performance of Landlord’s Work, Landlord
shall undertake commercially reasonable efforts to minimize its interference
with Tenant’s operation of the Resort Property and the overall experience of
Tenant’s guests and invitees.

 

6.3                               Tenant Work.  Tenant shall have the right to
make Alterations or construct new Improvements as it deems appropriate in
substantial compliance with all material Legal Requirements.

 

6.4                               Performance of Tenant Work.  All Tenant Work
permitted to be performed pursuant to this Lease shall be performed upon,
subject to, and in accordance with, the following:

 

6.4.1                                       Tenant, at its expense, shall use
reasonable efforts to obtain all permits, certificates and approvals required to
be obtained from any Governmental Authority for the commencement and prosecution
of any Tenant Work and/or the final approval thereof upon completion and copies
of the same shall be delivered to Landlord upon request.  Promptly after request
by Tenant, Landlord, at no cost to it, shall execute, and provide any required
information known by Landlord incident to any permit applications or similar
documents reasonably required in connection with any such permits, certificates
or approvals; it being agreed that Tenant shall indemnify and hold harmless
Landlord from and against any claims, liabilities, costs and expenses incurred
by Landlord by reason of such execution of documents or providing of
information.

 

6.4.2                                       All Tenant Work shall be constructed
in compliance in all material respects with all Legal Requirements.

 

6.4.3                                       Throughout the performance of any
Tenant Work, Tenant, at its expense, shall carry, or cause to be carried, the
insurance required under Section 10.1.2 hereof.  Prior to the commencement of
any Tenant Work, upon written request from Landlord, Tenant shall deliver to
Landlord copies of certificates of such insurance evidencing Tenant’s compliance
with such requirements.

 

42

--------------------------------------------------------------------------------


 

6.4.4                                       All Tenant Work and all work
performed by any Person acquiring rights, directly or indirectly, through
Tenant, shall be performed in a manner that does not result in Undue
Interference with Landlord’s ownership, access, development and operation of the
Reserved Landlord Estate and other assets owned by Landlord in Park City
subject, in each case, to Tenant’s rights under this Lease, the Easements and
the Tenancy in Common Agreement.

 

6.5                               Discharge of Liens.

 

6.5.1                                       If any lien shall at any time be
filed against the Reserved Landlord Estate, the fee underlying the Demised
Premises or the Existing Ground Lease Properties, any lands subject to the
easement granted to Tenant, or any part thereof as the result of (i) Tenant’s
failure to pay costs, charges, assessments, expenses or other consideration due
and payable in connection with utility services provided to or consumed at the
Demised Premises or the Existing Ground Lease Properties or (ii) any Tenant
Work, Alteration by, or other action of, Tenant or any of Tenant’s subtenants,
licensees, contractors, subcontractors or other Person acting on behalf of any
of the foregoing, unless relating to work being performed on behalf of Landlord
or for which Landlord is liable and for which Landlord has not made timely
payment to Tenant, Tenant shall, in those circumstances, and subject to its
right to contest the same in accordance with the provisions of Section 6.5.3
hereof, within ninety (90) days after receipt of written notice of the filing
thereof, cause the same to be discharged of record.  If the lienor of any such
lien shall commence an action for the foreclosure of such lien and shall have
obtained a judgment with respect thereto from a court of competent jurisdiction,
then, in addition to any other right or remedy, Landlord may, but shall not be
obligated to, discharge the same either by paying the amount claimed to be due
or by procuring the discharge of such lien by deposit or by bonding proceedings,
and in any such event Landlord shall be entitled, if Landlord so elects, to pay
the amount of judgment in favor of the lienor with interest, costs and
allowances.  Any amount so paid by Landlord with all costs and expenses incurred
by Landlord in connection therewith, together with interest thereon at the
Default Rate from the respective dates of Landlord giving notice that it has
made the payment or of the incurring of the costs and expenses, shall constitute
Additional Charges payable by Tenant under this Lease and shall be paid by
Tenant to Landlord within thirty (30) days after demand together with supporting
documentation.

 

6.5.2                                       Nothing contained in this Lease
shall be deemed or construed in any way as constituting the consent or request
of Landlord, express or implied, by inference or otherwise, to any contractor,
subcontractor, laborer or materialman for the performance of any labor or the

 

43

--------------------------------------------------------------------------------


 

furnishing of any materials for any specific improvement, alteration to or
repair of the Reserved Landlord Estate or the Existing Ground Lease Properties
or any part thereof, nor as giving Tenant any right, power or authority to
contract for or permit the rendering of any services or the furnishing of
materials that would give rise to the filing of any lien against the Reserved
Landlord Estate, the fee underlying the Demised Premises or the Existing Ground
Lease Properties, any lands subject to the easement granted to Tenant, or any
part thereof.  Notice is hereby given that Landlord shall not be liable for any
work performed or to be performed at the Resort Property for Tenant, or for any
materials furnished or to be furnished at the Resort Property for Tenant, except
with respect to work performed by or on behalf of Landlord, and that no
mechanic’s or other lien for such work or materials shall attach to or affect
the Reserved Landlord Estate, the fee underlying the Demised Premises or the
Resort Property or any lands subject to the easement granted to Tenant, except
to the extent any such work is being performed on behalf of Landlord and
Landlord has not timely paid for such work.

 

6.5.3                                       Tenant, after notice thereof to
Landlord, shall have the right to contest, by appropriate proceedings prosecuted
diligently and in good faith, the validity or applicability of any mechanic’s,
laborer’s materialman’s or other lien or encumbrance filed against the Resort
Property or Landlord’s fee interest in the real property constituting part of
the Demised Premises (to the extent arising from Tenant’s acts or Tenant Work)
and may defer payment of the same during the pendency of such contest, provided
that (i) neither the Resort Property, Landlord’s fee interest in the real
property constituting part of the Demised Premises, nor any part thereof would
by reason of such postponement or deferment be in imminent danger of being
forfeited or lost; (ii) neither Landlord nor any Landlord Party or Permitted
Landlord Mortgagee would be, by reason of such postponement or deferment,
subject to any criminal sanctions or penalties or personal liability (except to
the extent such lien related to work performed by or on behalf of Landlord for
which Landlord is liable); and (iii) Tenant, upon request, shall keep Landlord
advised as to the status of any such contest.  Upon the final non-appealable
judgment relating to such contested lien, Tenant shall promptly comply with the
result of such contest, and pay any and all interest, penalties, fines, fees and
expenses which shall be assessed or payable by reason of such deferral of
compliance.

 

6.5.4                                       If any mechanic’s, laborer’s or
materialman’s lien shall at any time be filed against the Resort Property or
Landlord’s fee interest in the real property constituting part of the Demised
Premises or any part thereof as the result of any Landlord Work or other action
of Landlord or any of Landlord’s subtenants, licensees, contractors,
subcontractors or other Person acting on behalf of any of the foregoing, unless
relating to work

 

44

--------------------------------------------------------------------------------


 

being performed on behalf of Tenant for which Tenant is liable, Landlord shall,
subject to its right to contest the same in accordance with the provisions of
Section 6.5.6 hereof, within thirty (30) days after notice of the filing
thereof, cause the same to be discharged of record.  If the lienor of any such
lien shall commence an action for the foreclosure of such lien and shall have
obtained a judgment with respect thereto from a court of competent jurisdiction,
then, in addition to any other right or remedy, Tenant may, but shall not be
obligated to, discharge the same either by paying the amount claimed to be due
or by procuring the discharge of such lien by deposit or by bonding proceedings,
and in any such event Tenant shall be entitled, if Tenant so elects, to pay the
amount of judgment in favor of the lienor with interest, costs and allowances. 
Any amount so paid by Tenant with all costs and expenses incurred by Tenant in
connection therewith, together with interest thereon at the Default Rate from
the respective dates of Tenant giving notice that it has made the payment or of
the incurring of the costs and expenses, may be withheld by Tenant from the Rent
payable hereunder if such amounts are not paid by Landlord to Tenant within
thirty (30) days after demand.

 

6.5.5                                       Nothing contained in this Lease
shall be deemed or construed in any way as constituting the consent or request
of Tenant, express or implied, by inference or otherwise, to any contractor,
subcontractor, laborer or materialman for the performance of any labor or the
furnishing of any materials for any specific improvement, alteration to or
repair of the Resort Property or any part thereof, nor as giving Landlord any
right, power or authority to contract for or permit the rendering of any
services or the furnishing of materials that would give rise to the filing of
any lien against the Resort Property or any part thereof.  Notice is hereby
given that Tenant shall not be liable for any work performed or to be performed
on the Reserved Landlord Estate, or any other property owned by Landlord, or on
the Resort Property for Landlord, or for any materials furnished or to be
furnished to the Reserved Landlord Estate, any other property owned by Landlord,
or to the Resort Property for Landlord, and that no mechanic’s or other lien for
such work or materials shall attach to or affect the Resort Property, except to
the extent any such work is being performed on behalf of Tenant.

 

6.5.6                                       Landlord, after notice thereof to
Tenant, shall have the right to contest, by appropriate proceedings prosecuted
diligently and in good faith, the validity or applicability of any mechanic’s,
laborer’s, materialman’s or other lien or encumbrance filed against the Reserved
Landlord Estate or, to the extent any such lien or encumbrance could affect
Landlord’s fee interest in the real property that is part of the Demised
Property, the Resort Property and may defer payment of same during the pendency
of such contest, provided that (i) neither the Resort Property nor any

 

45

--------------------------------------------------------------------------------


 

part thereof would by reason of such postponement or deferment be in imminent
danger of being forfeited or lost; (ii) neither Tenant nor any Tenant Party
would be, by reason of such postponement or deferment, subject to any criminal
sanctions or penalties or personal liability (except to the extent such lien
related to work performed by or on behalf of Tenant for which Tenant is liable);
and (iii) Landlord, upon request, shall keep Tenant advised as to the status of
any such contest.  Upon the final non-appealable judgment relating to such
contested lien, Landlord shall promptly comply with the result of such contest,
and pay any and all interest, penalties, fines, fees and expenses which shall be
assessed or payable by reason of such deferral of compliance.

 

ARTICLE 7

 

SURRENDER

 

7.1                               Surrender of Resort Property.  Upon the
expiration or earlier termination of this Lease, Tenant shall pursuant to the
terms of this Section 7.1 surrender and deliver up to Landlord the Resort
Property, all Improvements located thereon (together with plans and
specifications, to the extent in Tenant’s possession or control, for any
Improvements constructed during the Term that exist and are in use at the time
of surrender), and any Essential After Acquired Property in its then as-is,
where-is condition, without any representation or warranty, express or implied,
and, subject to the rights of Tenant Parties under SNDAs, free and clear, in the
case of the Demised Premises, of all lettings and occupancies other than the
Permitted Encumbrances.  Subject to the rights of Tenant Parties under SNDAs,
Tenant shall terminate any and all subleases, licenses and/or Control Agreements
entered into by Tenant during the Term and affecting the Resort Property, in
each case, in accordance with this Lease.  Upon the expiration or earlier
termination of this Lease, then, to the extent necessary in order for Landlord
to acquire record title to, and use of, all or any portion of the Resort
Property, any Essential After Acquired Property and all other Personal Property,
assets, contracts, rights, approvals, permits, agreements, licenses,
entitlements and any other rights or interests used exclusively in connection
with the ownership, operation, leasing and/or use of the Resort, including,
without limitation, all Personal Property, Equipment and Improvements then used
primarily in connection with the operation of the Resort Property and/or any
Essential After Acquired Property, and including any contractual interests in
any development agreement or other property agreements affecting the use and
enjoyment of the Resort Property and/or any Essential After Acquired Property,
but excluding any Tenant Parties’ Personal Property (including, without
limitation, furniture, trade fixtures and business equipment), Tenant shall,
upon Landlord’s request, assign, convey, deliver and/or transfer, as applicable,
all such property and/or rights in and to such property and interests, to the
extent assignable, in their as-is, where-is condition, without representation or
warranty of any kind, express or implied, for a sale price equal to One Dollar
($1.00).  Such instrument of conveyance, delivery and/or transfer will be in the
form of a quitclaim deed (or substantively equivalent

 

46

--------------------------------------------------------------------------------


 

instrument of transfer in respect of any personal property).  For the sake of
clarity, Tenant shall not be obligated to turn over any information technology
(“IT”) and IT systems, intellectual property and Personal Property (including,
without limitation, proprietary equipment) that is/are used by Tenant and/or its
Affiliates in connection with any other resort or property or the overall
business of Tenant’s Affiliates or any licenses to use any of the foregoing
items, but Tenant shall turn over IT, IT systems, intellectual property and
Personal Property that are specific to the Resort.

 

Upon expiration or earlier termination of this Lease, Tenant shall provide
Landlord with an electronic copy of Tenant’s database/customer list of the
current and past Resort customers (but not with respect to customers of any
other resort owned or operated by Tenant or its Affiliates) subject to privacy
laws, and the confidentiality provisions set forth in this Lease, which, for
these purposes, shall survive for a period of five (5) years following such
expiration or earlier Lease termination.

 

7.2                               Resort Operations.  For a period of five
(5) years following the expiration or earlier termination of this Lease, Tenant
shall retain the originals of all books and records relating to the operation of
the Resort (excluding Tenant’s Confidential Information and Tenant’s financial
records), including, without limitation, but subject to all Legal Requirements
and confidentiality obligations, all employee information, and agrees to make
such books and records available to Landlord at reasonable times following such
expiration or earlier termination for examination and transcription.

 

7.3                               Personal Property; Documents; Etc.

 

7.3.1                                       Upon the expiration or earlier
termination of this Lease, and subject to the rights of Tenant Parties under
SNDAs, Tenant shall require, unless otherwise agreed by Landlord, that all
subtenants remove all Personal Property, or the portions thereof designated by
Landlord, from the Demised Premises and repair any damage to the Demised
Premises resulting from any such removal of Personal Property.  Subject to
Section 7.1, Tenant and all Tenant Parties may remove their Personal Property,
including, without limitation, their furniture, trade fixtures and business
equipment, from the Demised Premises.  Subject to the rights of Tenant Parties
under SNDAs, all Personal Property and/or Equipment remaining on the Demised
Premises after the expiration or earlier termination of this Lease shall be
retained by Landlord as its property or disposed of by Landlord, without
accountability, in such manner as Landlord may reasonably determine; provided,
however, that, notwithstanding anything to the contrary herein, Landlord will
provide Tenant and all Tenant Parties a reasonable period of time, but in no
event less than thirty (30) Business Days, to remove their Personal Property
following any expiration or earlier termination of this Lease.

 

47

--------------------------------------------------------------------------------


 

7.3.2                                       Upon the expiration or earlier
termination of this Lease, Tenant shall deliver to Landlord, to the extent in
Tenant’s possession, (i) true, correct and complete copies of all surviving
subleases and occupancy, license and concession agreements affecting the Demised
Premises (it being understood that nothing herein contained shall be or be
deemed to be a consent by Landlord to any sublease, occupancy, license or
concession agreement), (ii) copies of all surviving contracts for the
maintenance of the Demised Premises, (iii) plans and specifications for all
Tenant Work (including final as built plans and specifications for all completed
Tenant Work), (iv) maintenance records for the Demised Premises for the previous
two (2) years, (v) copies of any permits pertaining to the future use and
occupancy of the Demised Premises, including the then applicable certificates of
occupancy for the Improvements, (vi) all warranties and guarantees then in
effect which Tenant has received in connection with any work or services
performed, or Equipment installed, in the Improvements, together with a duly
executed assignment thereof to Landlord, and (vii) any and all other documents
in Tenant’s possession relating to the then current maintenance of the Demised
Premises; provided, however, notwithstanding the foregoing, (a) Tenant shall not
be required to deliver to Landlord confidential or privileged materials, and
(b) any transfer of the foregoing items shall be without representation of any
kind.

 

ARTICLE 8

 

ACCESS; ETC.

 

8.1                               Landlord’s Access to Resort Property. 
Landlord, and Persons authorized by Landlord and acting on Landlord’s behalf,
shall have, in addition to any privileges that Landlord and any such Persons may
enjoy as invitees of Tenant, the right, upon not less than two (2) Business
Day’s advance written notice, which notice shall include the names, titles,
employer names and contact information of each Person for whom Landlord is
requesting access and, upon Tenant’s request, evidence of insurance required
under this Lease (unless previously provided by Landlord to Tenant and such
evidence of insurance has not previously lapsed or expired), to enter upon
and/or pass through the Resort Property accompanied by a representative of
Tenant for the purposes of inspecting the Resort Property.  Tenant may request
that Landlord provide Tenant with new evidence of insurance at any time when the
most recent evidence of Landlord’s insurance then on file with Tenant indicates
that such insurance may no longer be in effect.  Any access (other than for
inspection purposes as permitted by this Section) by Landlord and Persons
authorized by Landlord and acting on Landlord’s behalf shall be governed by the
Access Agreement or, after the occurrence and during the continuation of an
Event of Default, Section 12.2.2 of this Lease.

 

48

--------------------------------------------------------------------------------


 

8.2                               Adjacent and Subjacent Excavation.  Landlord
shall not excavate or authorize any excavation of, or perform or authorize any
surface drilling on, the Resort Property (which, provided the PCMR Litigation
has not been resolved and the PCMR Property is not part of the Demised Premises
shall, for purposes of this Section 8.2, exclude the PCMR Property) for the
purpose of seeking or extracting minerals and other substances without the prior
written consent of Tenant, which consent may be given or withheld in the sole
and absolute discretion of Tenant.  In addition, Landlord shall not excavate or
authorize any excavation or perform or authorize any surface drilling on the
Reserved Landlord Estate (including the Strategic Development Parcels hereafter
released from this Lease) or, provided the PCMR Litigation has not been resolved
and the PCMR Property is not part of the Demised Premises, on the PCMR Property,
for the purpose of extracting or seeking minerals and other substances from such
real property or the Resort Property unless Landlord gives Tenant at least sixty
(60) days advance written notice and Tenant does not, within such sixty (60) day
period, object to such excavation or drilling based on Tenant’s determination,
in its sole and absolute discretion, that such excavation or drilling would be
likely to (i) disturb the lateral or subjacent support to the Resort Property or
the PCMR Property in any respect, (ii) interfere with the operations of the
Resort or any portion thereof, or (iii) disturb or interfere with or pose a risk
of harm to any Resort guest or the operations of any tenant, subtenant,
concessionaire or licensee of any portion of the Demised Premises or the
reputation of the Resort, in each case other than in a de minimis respect. 
Landlord shall notify Tenant at least thirty (30) days prior to performing or
authorizing any excavation or surface drilling in the vicinity of the Resort
Property and provide Tenant with reasonable details of the planned excavation or
drilling so that Tenant can assess the potential impact of such activities upon
the Resort.  In the event that Tenant consents or does not object to any
proposed excavation or drilling under this Section, Tenant shall have the right
to require, among other things, as conditions to Landlord proceeding with such
excavation or drilling: (1) that the party undertaking the excavation provide
Tenant with an insurance policy (with Tenant and such other Persons as Tenant
may reasonably require as named insured) with coverage amounts and with such
terms as Tenant may determine in its reasonable discretion, which insurance
policy shall (a) insure the Resort Property and the Improvements located thereon
against all damage from such excavation activities and (b) insure Tenant from
all liability to third parties resulting from such excavation activities; and
(2) that Tenant shall have the right to cause all such excavation work to
immediately cease and/or be altered, as necessary, in the event that Tenant
determines that such work is likely to cause significant or imminent harm to the
Resort Property and/or the Improvements located thereon.

 

49

--------------------------------------------------------------------------------


 

ARTICLE 9

 

QUIET ENJOYMENT; LANDLORD TRANSFERS; MORTGAGES AND OTHER COVENANTS; TAX
TREATMENT

 

9.1                               Quiet Enjoyment.  After the Lease Execution
Date and for so long as this Lease is in full force and effect, none of Landlord
nor any Person claiming by, through or under Landlord the right to do so shall
cause any interference, hindrance, ejection or molestation of Tenant’s peaceful
and quiet enjoyment of the Demised Premises, subject, nevertheless, to the
provisions of this Lease, the Access Agreement and the Permitted Encumbrances. 
If, however, Landlord or any Affiliate of Landlord is the beneficiary of any
Permitted Encumbrance, then Landlord shall not, and shall not permit any such
Affiliate to, exercise benefits derived from such Permitted Encumbrance in a
manner that Landlord would not be expressly permitted to exercise under this
Lease or under the Access Agreement.  It is the intention of Landlord and Tenant
that the terms and provisions of this Section 9.1 supersede any other covenant,
expressed or implied, of quiet enjoyment with respect to this Lease (provided,
however, the terms of this Section 9.1 shall not override Tenant’s obligations
to pay rent under Section 3.6).

 

9.2                               Landlord Transfers.

 

9.2.1                                       Sale, Assignment or Transfer by
Landlord.  Except to the extent expressly prohibited under Sections 9.2.2 and
9.2.3, Landlord shall be permitted to directly, indirectly, voluntarily,
involuntarily, by operation of law or otherwise, transfer, assign, sublet,
exchange, convey, mortgage and/or pledge (each, a “Transfer”) any direct or
indirect interest (including, without limitation, any Transfer at any tier of
equity ownership) in and/or to the Landlord Estate and this Lease without the
prior written consent of Tenant.

 

9.2.2                                       Prohibited Transferees.  Landlord
shall not, without Tenant’s prior written consent (in Tenant’s sole and absolute
discretion) Transfer, or permit the Transfer of, any direct or indirect interest
in Landlord or the Landlord Estate to (a) a Prohibited Person, or (b) a Tenant
Competitor; provided, however, that, if Landlord becomes a public company listed
on any of the New York Stock Exchange, NASDAQ Stock Market, Toronto Stock
Exchange or London Stock Exchange in an offering that exceeds two hundred
million US dollars (USD $200,000,000) in market value of stock sold, then a
Tenant Competitor (directly or indirectly, together with its Affiliates) may own
up to, but not in excess of, ten percent (10%) of Landlord, provided no Tenant
Competitor or any employee, officer, director, shareholder with more than a two
percent (2.0%) ownership interest in, member, or partner of such Tenant
Competitor, may be a member of the board of directors or any subcommittee
thereof of Landlord.

 

50

--------------------------------------------------------------------------------


 

9.2.3                                       Partial Transfers Prohibited. 
Subject to Section 9.2.2, any Transfer of the Landlord Estate (other than
(x) Transfers to Permitted Landlord Mortgagees pursuant to a Permitted Landlord
Mortgage, (y) Transfers, in whole or in part, in accordance with the express
provisions of this Lease and the ROFO and Use Agreement, of a Strategic
Development Parcel following the release of such parcel from this Lease and,
(z) Transfers of any direct or indirect equity ownership interests in Landlord)
shall be of the whole Landlord Estate, and not merely a portion thereof.

 

9.3                               Reserved.

 

9.4                               Landlord Mortgages.  There shall be no
restriction upon the ability of Landlord to mortgage all, but not less than all,
of the Landlord Estate to one or more Permitted Landlord Mortgagees from time to
time during the Term provided that any mortgage placed on the Landlord Estate by
Landlord shall be a Permitted Landlord Mortgage; provided, however, that nothing
herein shall restrict Landlord from separately mortgaging one or more portions
of any land owned by Landlord or Talisker Canyons PropCo LLC and not part of the
Resort Property (including any Strategic Development Parcels hereafter
released).  Landlord shall not (i) enter into a mortgage that is not a Permitted
Landlord Mortgage, or (ii) mortgage all or any portion of the Landlord Estate to
a Person that is not a Permitted Landlord Mortgagee.  The Tenant Estate shall be
superior to any Permitted Landlord Mortgage, without the need for any action to
be taken or documents executed by any Person.  In the event that there is more
than one Permitted Landlord Mortgage on the Landlord Estate at any one time,
then the Permitted Landlord Mortgagee Protection Agreement, if any, for each
mortgagee other than the mortgagee holding the first priority Permitted Landlord
Mortgage shall require the mortgagee named therein to forbear from exercising
any remedies and/or taking any action to foreclose its mortgage unless and until
all of the Permitted Landlord Mortgagees having priority have been paid in full
or have released the Landlord Estate from the lien of their respective
mortgages.  Within fifteen (15) days of Tenant’s receipt of a written request
from either Landlord or any Permitted Landlord Mortgagee, together with a
Permitted Landlord Mortgagee Protection Agreement signed by the Permitted
Landlord Mortgagee (and that complies with the applicable provisions of this
Lease set forth in the definition of “Permitted Landlord Mortgagee Protection
Agreement” and is otherwise in form and substance reasonably acceptable to
Tenant), Tenant, provided the Permitted Landlord Mortgagee is not Jack
Bistricer, his estate, child, grandchild or great-grandchild, or an Affiliate of
Landlord or any of the foregoing, shall execute and deliver to and in favor of
each holder of a Permitted Landlord Mortgage, a Permitted Landlord Mortgagee
Protection Agreement.  If the Permitted Landlord Mortgagee is Jack Bistricer,
his estate, child, grandchild or great-grandchild, or an Affiliate of Landlord
or any of the foregoing, then, as a condition to the exercise of any remedies as
lender, including, without limitation, foreclosure or taking a deed in lieu
thereof, such Permitted Landlord Mortgagee shall be required to assume all
obligations of Landlord under this Lease and each of the Transaction

 

51

--------------------------------------------------------------------------------


 

Documents, and all liabilities of Landlord hereunder and thereunder, whether
arising before or after the date on which such Permitted Landlord Mortgagee
exercises any such remedies.  Landlord shall not provide any financial
information or operating data relating to Tenant or the Resort Property,
including, without limitation, Annual Financial Reports or Monthly Financial
Reports, to its lender during any period that such lender has Control over a
Competing Business or the operator of a Competing Business, unless and until
such time as such lender certifies to Tenant that such lender no longer Controls
a Competing Business.

 

9.5                               Other Landlord Covenants.

 

9.5.1                                       Landlord shall inform Tenant if
there is any change in the tax status of Landlord or in the entity treated as
the lessor of the Demised Premises (or any portion thereof) for U.S. federal
income tax purposes (the “Tax Landlord”), or if Landlord’s or Tax Landlord’s
jurisdiction of domicile changes, or if any other event occurs that could result
in Tenant being required to withhold taxes from Rent payments or any other
payments under this Agreement made to Landlord.  To the extent that any amounts
are deducted and withheld from any Rent payments or any other payments made
under this Agreement to Landlord, such amounts shall be treated for all purposes
as having been paid to Landlord.

 

9.5.2                                       Upon Tenant’s request, provided the
conditions set forth in the Resolution Operating Agreement have been satisfied,
Landlord shall enter into the PCMR Demising Amendment.

 

9.5.3                                       Tenant may encumber the Resort
Property with customary easements required to be given to the providers of
utility services, water and similar infrastructure support services, provided
that Landlord consents to such easement, acting reasonably and, upon request of
Tenant, Landlord shall countersign customary conveyance documents establishing
any such easement approved by Landlord.

 

ARTICLE 10

 

GENERAL LEASE OBLIGATIONS

 

10.1                        Insurance.

 

10.1.1                                Tenant, at all times during the Term,
shall maintain, or cause to be maintained, all insurance coverages and policies
with respect to the Resort Property, which, from time to time, Tenant reasonably
deems to be appropriate in the exercise of its business judgment, provided such
coverages shall each be generally consistent with the specific coverage

 

52

--------------------------------------------------------------------------------


 

requirements set forth below to the extent available at commercially reasonable
rates and, provided further, that the coverage provided to the Resort and the
Resort Property (which coverage may be provide under a group policy or a blanket
policy), shall be comparable to (taking into account the relative size and
characteristics of the Resort relative to any comparable property) or better
than, in all material respects, the coverage provided to other comparable
properties owned and/or operated by Tenant and Guarantor (collectively, the
“Required Insurance”).  Tenant shall, upon written request of Landlord, provide
a summary of coverage in place on an annual basis to Landlord.  Subject to the
foregoing provisions of this Section 10.1.1, the parties agree that the
following insurance constitutes the Required Insurance as of the Lease Execution
Date:

 

(a)         Property insurance covering the Improvements under an “all risk”
policy or its equivalent, with replacement cost valuation (if available) and an
agreed value endorsement in an amount equal to not less than one hundred percent
(100%) of the full replacement cost of the Improvements (determined without
regard to depreciation of the Improvements, but exclusive of the cost of
foundations) with no co-insurance clause.  All policies required to be
maintained under this Section 10.1.1(a) shall contain coverage for demolition
costs and increased costs due to changes in Legal Requirements.  The insurance
described in this Section 10.1.1(a) is herein called the “Property Insurance.”

 

(b)         Commercial general liability insurance protecting against liability
for personal injury, including bodily injury, death and property damage, written
on an occurrence basis with respect to the Resort Property and all operations
related thereto, whether conducted in, on or off the Resort Property, which
insurance shall be written for a commercially reasonable limit and self-insured
retention as determined by Tenant in Tenant’s reasonable discretion.

 

(c)          Business interruption insurance comparable to (taking into account
the relative size and characteristics of the Resort relative to any comparable
property) or better than, in all material respects, the business interruption
insurance, if any, maintained by Guarantor (or a controlled subsidiary of
Guarantor) for substantially similar resort properties (it being understood that
as of the date hereof Guarantor and its controlled subsidiaries maintain a group
business interruption insurance policy, as set forth on Exhibit EE, which is
acceptable).

 

(d)         Statutory workers’ compensation insurance and Utah state disability
benefits insurance in statutorily required amounts covering Tenant with respect
to all persons employed by Tenant as

 

53

--------------------------------------------------------------------------------


 

well as others performing work or services in, on or about the Demised Premises
on behalf of Tenant.

 

10.1.2                                In any period during the Term that Tenant
Work is being prosecuted, Tenant shall, in addition, maintain or cause a
contractor to maintain the insurance enumerated below to the extent that
subsidiaries of Guarantor controlled by Guarantor that own resort properties
similar to the Resort Property customarily procure insurance for works of
improvement of similar cost:

 

(a)         Builder’s risk insurance, on an “all risk” basis, in the amount of
not less than one hundred percent (100%) of the full replacement cost of the
portion of the Improvements (exclusive of foundations and footings) which are to
be constructed or are under construction, written on a completed value
(non-reporting) basis, including (i) any so-called “soft cost” value sums,
(ii) water damage (including sprinkler leakage), and (iii) collapse (subject to
standard exclusions, e.g., defective materials, poor construction and improper
maintenance).  If available with the payment of a commercially reasonable
additional premium, the policy or policies shall be endorsed with coverage for
(x) increased construction costs due to changes in Legal Requirements, and
(y) so-called “soft costs.”

 

(b)         Commercial general liability insurance insuring all contractors,
subcontractors and construction managers, naming Landlord and Tenant as
additional insureds (any contractor or subcontractor undertaking foundation,
excavation or demolition work shall secure an endorsement on its policy to the
effect that such operations are covered and that the “XCU Exclusions” have been
deleted), which insurance shall be written for a commercially reasonable limit,
as determined by Tenant in Tenant’s reasonable discretion.

 

(c)          Statutory workers’ compensation insurance and Utah state disability
benefits insurance in statutorily required amounts with respect to all persons
employed by Tenant as well as others performing work or services in, on or about
the Demised Premises on behalf of Tenant

 

10.1.3                                The insurance required to be carried, or
required to be caused to be carried, by Tenant pursuant to the provisions of
this Lease may, at the option of Tenant, be effected by blanket and/or umbrella
policies issued to Tenant and any Affiliate of Tenant covering the Demised
Premises and other properties owned or leased by Tenant or any Affiliate of
Tenant; provided that such policies otherwise comply with the provisions of this
Lease and allocate to the Demised Premises the

 

54

--------------------------------------------------------------------------------


 

specified coverage, including, without limitation, the specified coverage for
all insureds required to be named as insureds hereunder, without possibility of
co-insurance by reason of, or damage to, any other premises named therein, and
if the insurance required by this Lease shall be effected by any such blanket or
umbrella policies, Tenant shall furnish to Landlord certificates of such
policies as provided in this Section 10.1, together with schedules annexed
thereto, setting forth the amount of insurance applicable to the Demised
Premises.

 

10.1.4                                Tenant agrees to have included, or cause
to have included, in each policy of Property Insurance a waiver of the insurer’s
right of subrogation against Landlord (unless such a waiver of subrogation shall
be generally unobtainable, in which event, Tenant shall so notify, or cause to
be so notified, Landlord promptly after learning thereof).  Tenant hereby
releases Landlord with respect to any claim (including a claim for negligence)
which Tenant might otherwise have against Landlord for loss, damage or
destruction with respect to the Improvements if, and to the extent, such loss,
damage or destruction is, or under this Section 10.1.4 is required to be,
insured under a policy or policies of Property Insurance containing such a
waiver of subrogation.

 

10.1.5                                All premiums on policies which Tenant is
obligated to maintain, or cause to be maintained, under this Lease shall be
paid, or caused to be paid, by Tenant.  Certificates, naming Landlord and any
Permitted Landlord Mortgagee as additional insureds under any liability policy
and as additional loss payees for each casualty and/or property insurance
policy, with respect to such policies, shall be delivered to Landlord promptly
upon receipt from the insurance company or companies.  Certificates on Accord
Form 28 or its reasonable equivalent, if available, naming Landlord and any
Permitted Landlord Mortgagee as additional insureds under any liability policy,
evidencing all insurance required to be maintained under this Lease shall be
delivered to Landlord within ten (10) days of such request.

 

10.1.6                                Tenant shall not carry separate insurance
concurrent in form or contributing in the event of loss with that required by
this Lease to be furnished, unless Landlord is included therein as an insured
with loss payable as in this Lease provided.  Tenant shall promptly notify
Landlord of the carrying of any such separate insurance and shall cause the same
to be delivered as hereinbefore required in this Section 10.1.

 

10.2                        Indemnification.

 

10.2.1                                Indemnification of Tenant.  Except (x) to
the extent (i) arising out of any event, action or omission undertaken or
omitted by or at the direction of Tenant or Guarantor (excluding any such action
undertaken

 

55

--------------------------------------------------------------------------------


 

by or on behalf of Tenant or Guarantor at the direction of or on behalf of
Landlord provided such action did not constitute negligence by Tenant or
Guarantor), or (ii) caused by or resulting from a breach of this Lease or any
other Transaction Document by Tenant, or (y) with respect to matters that are
the subject of the indemnification set forth in Section 10.2.2 below, Landlord
shall indemnify and save harmless Tenant and any Tenant Party against and from
all actual liabilities, suits, obligations, fines, damages, penalties, claims,
costs, charges and expenses, including reasonable attorneys’ fees, imposed upon
or incurred by or asserted against Tenant or any Tenant Party to the extent
arising out of any of the following things undertaken or omitted by or at the
direction of or on behalf of Landlord (other than any action undertaken by
Landlord or any Landlord Party on behalf of or at the direction of Tenant)
occurring after the Lease Execution Date and during the remainder of the Term:
(i) any breach of this Lease by Landlord, (ii) any work or thing done by, or at
the direction of or on behalf of, Landlord, in, on or about the Resort Property,
any Strategic Development Parcel, the Reserved Landlord Estate, or any other
property owned or controlled by Landlord or its Affiliates, or any part thereof;
(iii) any use, non-use, possession, occupation, alteration, repair, condition,
maintenance or management of any Strategic Development Parcel, the Reserved
Landlord Estate, or any other property owned or controlled by Landlord or its
Affiliates, or any part thereof; (iv) any negligence on the part of Landlord or
any of its agents, contractors, servants, employees, licensees or invitees;
(v) any accident, injury (including death) or damage to any person or property
occurring in or on the Reserved Landlord Estate, any Strategic Development
Parcel, or any other property owned or controlled by Landlord or its Affiliates,
or any part thereof; (vi) any activity of Landlord, its Affiliates or agents on
the Resort Property, (vii) any contest by Landlord of Impositions, Common
Charges or Legal Requirements; or (viii) any failure by Landlord or any Landlord
Party, after the Lease Execution Date, to comply with any Environmental Law; or
(ix) any breach by Landlord or an Affiliate of Landlord of any other Transaction
Document.  The indemnification provided in this Section 10.2 shall be in
addition to any other indemnities to Tenant and Guarantor specifically provided
in this Lease and in the other Transaction Documents and shall survive
termination or earlier expiration of this Lease.

 

10.2.2                                Indemnification of Landlord.  Except to
the extent arising out of any Landlord Work or any work done in connection with
a Strategic Development Parcel or a Relocation Replacement Premises, or other
event, action or omission undertaken or omitted by or at the direction of
Landlord (excluding from such other event, action or omission any such action
undertaken by or on behalf of Landlord at the direction of or on behalf of
Tenant or Guarantor provided such action did not

 

56

--------------------------------------------------------------------------------


 

constitute negligence by Landlord), Tenant shall indemnify and save harmless
Landlord and all Landlord Parties against and from all actual liabilities,
suits, obligations, fines, damages, penalties, claims, costs, charges and
expenses, including reasonable attorneys’ fees, imposed upon or incurred by or
asserted against Landlord or any Landlord Party to the extent arising out of any
of the following acts, omissions or events to the extent occurring after the
Lease Execution Date and during the remainder of the Term:  (i) any breach of
this Lease by Tenant; (ii) any work or thing done on the Resort Property or any
part thereof; (iii) any use, non-use, possession, occupation, operation,
alteration, repair, condition, maintenance or management of the Resort Property
or any part thereof, but only to the extent of an actual liability, suit,
obligation, fine, damage, penalty, claim, cost, charge or expense imposed or
incurred as a result of Landlord’s status as landlord under this Lease; (iv) any
negligence on the part of Tenant, Guarantor or any subtenant or any of its or
their agents, contractors, servants, employees, licensees or invitees; (v) any
accident, injury (including death) or damage to any person or property occurring
in or on the Resort Property or any part thereof but only to the extent of an
actual liability, suit, obligation, fine, damage, penalty, claim, cost, charge
or expense imposed or incurred as a result of Landlord’s status as landlord
under this Lease; (vi) any contest by Tenant of Impositions, Common Charges or
Legal Requirements; (vii) any Environmental Condition first arising after Lease
Execution Date and during the remainder of the Term; (viii) any breach by Tenant
of any other Transaction Document; or (ix) any failure by Tenant or any Tenant
Party acting at the direction of Tenant, after the Lease Execution Date and
during the remainder of the Term, to comply with any Environmental Law.  The
indemnification provided in this Section 10.2 shall be in addition to any other
indemnities to Landlord specifically provided in this Lease and shall survive
termination or earlier expiration of this Lease.

 

10.2.3                                The indemnification rights and obligations
provided in Sections 10.2.1 and 10.2.2 above are intended to be in addition to,
and not in lieu of, any rights or obligations of Tenant, Landlord, or their
respective Affiliates or other Persons in the Transaction Agreement or any
Transaction Document, which shall survive execution and delivery of this Lease
and any renewal or extension hereof notwithstanding any provision of this Lease
to the contrary.

 

10.2.4                                In both Sections 10.2.1 and 10.2.2 above,
the indemnified party shall be entitled, upon written notice to the indemnifying
party, to the timely appointment of counsel by the indemnifying party for the
defense of any matter or claim, which counsel shall be subject to the reasonable
approval of the indemnified party.  If, in the indemnified party’s reasonable
judgment, a conflict of interest exists between the indemnified party and the
indemnifying party at any time during the

 

57

--------------------------------------------------------------------------------


 

defense of the indemnified party, the indemnified party may appoint independent
counsel of its choice for the defense of the indemnified party as to such matter
or claim.  Additionally, regardless of whether the indemnified party is
appointed counsel or selects independent counsel (i) the indemnified party shall
have the right to participate in the defense of any matter or claim and approve
any proposed settlement of such matter or claim; provided, however, that the
consent of the indemnified party shall not be required if the proposed
settlement fully releases (in a form reasonably acceptable to the indemnified
party) all claims against the indemnitees without requiring any admission of
liability or wrongdoing, and (ii) all reasonable costs, expenses and attorneys’
fees of the indemnified party shall be borne by the indemnifying party.  The
indemnified party shall not settle any matter or claim without the consent of
the indemnifying party, such consent to not be unreasonably withheld or delayed;
provided, however, that the consent of the indemnified party shall not be
required if the proposed settlement fully releases (in a form reasonably
acceptable to the indemnified party) all claims against the indemnitees without
requiring any admission of liability or wrongdoing.  If the indemnifying party
fails to timely pay such costs, expenses and attorneys’ fees, the indemnified
party may, but shall not be obligated to, pay such amounts and be reimbursed by
the indemnifying party for the same, which amounts shall bear interest at the
Default Rate until paid in full.  Landlord and Tenant hereby acknowledge that it
shall not be a defense to a demand for indemnity that less than all claims
asserted against the indemnified party are subject to indemnification; provided,
however, that the indemnified party shall only be liable for costs associated
with the indemnified claims and an allocated share of expenses relating solely
to the indemnified claims.  If a claim is covered by the indemnifying party’s
liability insurance, the indemnified party shall not knowingly and intentionally
take or omit to take any action that would cause the insurer not to defend such
claim or to disclaim liability in respect thereof.

 

The obligations set forth in this Section 10.2 shall survive the expiration or
any termination of this Lease.  Notwithstanding any contrary provision of this
Section 10.2, Landlord and Tenant mutually agree for the benefit of each other
to look first to the appropriate insurance coverages in effect pursuant to this
Lease in the event any claim or liability occurs as a result of injury to person
or damage to property, regardless of the cause of such claim or liability.

 

10.3                        Bistricer Control Event.

 

10.3.1                                If a Bistricer Control Event occurs, then
(1) Section10.5 (Quarterly Meetings) shall be null and void and (2) the
definition of “Holiday” shall be amended by deleting the words from and
including “along with” through the end of such definition.

 

58

--------------------------------------------------------------------------------


 

10.4                        Release of Strategic Development Parcels.

 

10.4.1                                Landlord shall have the right to request
the release of, and Tenant agrees to release, from time to time, one or more
Strategic Development Parcels (and/or portions of Strategic Development Parcels)
from the Demised Premises covered by this Lease, provided that the applicable
conditions to release set forth on Exhibit AA hereto have been fully satisfied. 
Upon the release of the subject Strategic Development Parcel(s), this Lease will
be amended by Landlord and Tenant at Landlord’s sole cost and expense to reflect
the release of such parcel(s) and the exclusion of such parcel(s) from the
Demised Premises.

 

10.4.2                                In connection with Landlord’s or its
Affiliates’ real estate development and Tenant’s mountain operations and
development, both parties will work collaboratively in good faith to maximize
the resort bed base and to enhance the quality of the resort, the development
offerings and the mountain user experience.

 

10.5                        Quarterly Meetings.  Tenant shall schedule quarterly
meetings with Landlord to report on operations, financial results and forecasts
for the Resort and to discuss plans for the Resort.  Also at such quarterly
meetings, Landlord shall apprise Tenant of the status of any of its proposed
real estate development projects at the Resort, and shall accept input from
Tenant as to such projects; provided, however, that, subject to Tenant’s
approval rights as set forth elsewhere in this Lease, the final decisions with
respect to development projects shall be made by Landlord and the final
decisions with respect to operation of the Resort shall be made by Tenant. 
Landlord and Tenant shall consider collaborating on mutual marketing synergies. 
All information provided by Tenant and/or Landlord to the other at such
quarterly meetings shall be subject to the confidentiality provisions of this
Lease.

 

10.6                        Compliance with Laws; Etc.

 

10.6.1                                Tenant shall, subject to Section 10.6.2
below, promptly and timely comply with all applicable material Legal
Requirements requiring compliance in, to or upon, or with respect to the Demised
Premises (including with respect to any use or occupancy thereof, or any
Personal Property therein), irrespective of the nature or extent of the work or
other act(s) required thereby.

 

10.6.2                                Tenant shall have the right to contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity or
applicability of any Legal Requirements with which Tenant is obligated to comply
and may defer compliance during the pendency of such contest, provided that
(i) neither the Demised Premises nor any part thereof would by

 

59

--------------------------------------------------------------------------------


 

reason of such postponement or deferment be in imminent danger of being
forfeited or lost; (ii) neither Landlord nor any Landlord Party would be, by
reason of such postponement or deferment, subject to any criminal sanctions or
penalties or personal liability that are not subject of indemnification or
reimbursement hereunder; and (iii) Tenant, upon request, shall keep Landlord
reasonably advised as to the status of any such contest.  Upon the final
non-appealable resolution of such proceedings with respect to such contested
Legal Requirements, Tenant shall promptly comply with the contested Legal
Requirements, and pay any and all interest, penalties, fines, fees and expenses
which shall be assessed or payable by reason of such deferral of compliance.

 

10.7                        Maintenance and Repairs.  Tenant shall keep and
maintain (or shall cause to be kept and maintained) the Resort Property and any
Improvements thereon, in a manner consistent in all material respects with the
general maintenance standards of the mountain resort industry.  Except as
expressly set forth in the Transaction Documents and with respect to damage
caused by Landlord, Landlord shall have no obligation or responsibility with
respect to the maintenance and/or repair of the Demised Premises and/or the
Improvements, Equipment and/or Personal Property thereon.

 

10.8                        Damage and Destruction.

 

10.8.1                                If the Improvements shall be damaged or
destroyed by fire or other casualty (including any casualty for which insurance
was not obtained or obtainable) of any kind or nature, ordinary or
extraordinary, foreseen or unforeseen, then (i) Tenant shall give, or cause to
be given, to Landlord prompt notice thereof, generally describing the nature and
extent of such damage or destruction, (ii) this Lease shall continue in full
force and effect without abatement or reduction of any Rent, (iii) Landlord
shall in no event be called upon to repair, replace, restore or rebuild the
Improvements or any portion thereof or to pay any of the costs or expenses
thereof, and (iv) the following provisions of this Section 10.8 shall apply. 
During any period of such restoration, Tenant shall pay to Landlord, on a
monthly basis, the amount equal to the Fixed Base Rent that actually becomes due
and payable under this Lease during such month plus Participating Rent, if any,
calculated taking into account all business interruption insurance proceeds in
the calculation of Resort EBITDA.  The provisions of this Section 10.8 shall be
deemed an express agreement governing any case of damage or destruction of the
Improvements by fire or other casualty, and any otherwise applicable law,
providing for a contingency in the absence of an express agreement, and any
other law of like import, now or hereafter in force, shall have no application
in such case.

 

10.8.2                                If the Improvements shall be damaged or
destroyed in whole or in part by fire or other casualty (including any casualty
for which insurance

 

60

--------------------------------------------------------------------------------


 

was not obtained or obtainable) of any kind or nature, ordinary or
extraordinary, foreseen or unforeseen, then Tenant, at its own cost and expense,
whether or not such damage or destruction shall have been insured, and whether
or not insurance proceeds, if any, shall be sufficient for the purpose, shall
with reasonable diligence repair, restore, replace and rebuild, or cause to be
repaired, restored, replaced and rebuilt, the Improvements, in a configuration,
condition and character as Tenant reasonably determines in the exercise of its
business judgment (subject to (i) any Legal Requirements in effect at the time
of the Casualty Restoration Work that may limit or dictate the size,
configuration or character of the Improvements and (ii) Tenant’s right under
Section 6.3 to alter the Improvements) (any such repairing, restoration,
replacement and rebuilding, together with any temporary repairs and property
protection, shall herein be referred to as the “Casualty Restoration Work”). 
The Casualty Restoration Work shall be performed upon, subject to and in
accordance with the applicable provisions of Article 6 hereof.   For the
avoidance of doubt, notwithstanding anything to the contrary set forth in this
Lease, no casualty shall be the basis for a termination of this Lease and Tenant
shall have no right to terminate this Lease following the occurrence of any
casualty regardless of the magnitude and/or impact upon the Demised Premises
and/or the Resort.

 

10.8.3                                The proceeds of all policies of Property
Insurance in respect of any damage or destruction to the Improvements, shall be
paid to the Depositary, in trust, to be held and disbursed in accordance with
the following provisions of this Section 10.8.3 (all such proceeds which are
actually paid to the Depositary are herein called the “Deposited Insurance
Proceeds”):

 

(a)         If the Deposited Insurance Proceeds are less than Ten Million
Dollars ($10,000,000) (Adjusted by CPI), then the Depositary shall promptly pay
all of the Deposited Insurance Proceeds (less only the reasonable out-of-pocket
costs of the Depositary in connection with its holding and disbursing such
proceeds) to Tenant, and Tenant shall apply the same toward the cost of the
Casualty Restoration Work.  After the full completion of the Casualty
Restoration Work, if there is any surplus of Deposited Insurance Proceeds, then
such surplus may be retained by Tenant.

 

(b)         If the Deposited Insurance Proceeds are equal to or greater than Ten
Million Dollars ($10,000,000) (Adjusted by CPI), then the Depositary shall hold
the Deposited Insurance Proceeds with respect to the Casualty Restoration Work
pursuant to the provisions of Section 10.10 hereof, and apply and disburse the
same as provided in Section 10.10 hereof.  After the full completion of the
Casualty Restoration Work, and Tenant’s full

 

61

--------------------------------------------------------------------------------


 

compliance with the provisions of Section 10.10 hereof, if there is any surplus
of Deposited Insurance Proceeds, then such surplus shall be paid to Tenant.

 

10.9                        Condemnation.

 

10.9.1                                                              For purposes
of this Lease, the following terms shall have the following meanings:

 

(a)         “Taking” shall mean any condemnation, requisition, confiscation,
seizure or other taking by or sale to a Governmental Authority of the use,
possession, occupancy or title to the Demised Premises or any part thereof in,
by or on account of any actual eminent domain proceeding or other action by any
Governmental Authority, or other Person acting under the power of eminent
domain, or any transfer in lieu of or in anticipation thereof, excluding a
condemnation or taking of the fee interest in the Demised Premises if, after
such condemnation or taking, Tenant’s rights under this Lease are not affected. 
The term “Date of the Taking,” with respect to any Taking, shall mean the date
that title to the property so taken or condemned shall pass to the taking or
condemning authority.

 

(b)         “Substantial Taking” of the Resort Property shall mean a Taking of
more than fifty percent (50%) (by acreage or value) of the Resort Property.

 

(c)          “Aggregate Demised Premises Award” paid in connection with any
Taking shall mean the aggregate award(s) payable on the basis of, or
attributable to, the Taking of the whole or any portion of the Resort Property,
Landlord’s interest in the Resort Property, Tenant’s interest in the Resort
Property (including Tenant’s interest in the Equipment) and/or any estate in any
thereof (including, without limitation, the leasehold estate created by this
Lease); and, in the case of a Taking which is less than a Substantial Taking,
such Aggregate Demised Premises Award shall include any award (or portion
thereof) payable on the basis of restoration or other work necessitated by, or
arising out of, such Taking.

 

10.9.2                                                              If, at any
time during the Term, there shall occur a Substantial Taking, then the following
provisions shall apply:

 

(a)         Either party shall have the right to terminate this Lease within
sixty (60) days of the Date of the Taking, with such termination taking effect
as of the Date of the Taking and all Rent provided to be paid by Tenant
(including any pre-paid rent) shall be apportioned and paid to the Date of the
Taking.

 

62

--------------------------------------------------------------------------------


 

(b)         If either party exercises its right to terminate this Lease pursuant
to Section 10.9.2(a), then the entire Aggregate Demised Premises Award in
connection with such Taking shall be paid to Landlord.

 

10.9.3                                If, at any time during the Term, there
shall occur a Taking that is less than a Substantial Taking, then the following
provisions shall apply:

 

(a)         This Lease and the Term hereof shall nevertheless continue and the
Fixed Base Rent and all other components of Rent shall remain unchanged and
continue to be due and payable in accordance with the applicable provisions of
this Lease.

 

(b)         Tenant shall have no obligation to restore, or cause to be restored,
the remaining parts of the Improvements.

 

(c)          The Aggregate Demised Premises Award in connection with such Taking
shall be paid to Tenant.

 

10.9.4                                                              If the
temporary use of the whole or any part of the Demised Premises shall be taken at
any time during the term of this Lease (any such Taking being herein called a
“Temporary Taking”), then Tenant shall give prompt notice, or cause prompt
notice to be given, thereof to Landlord.  The Term shall not be reduced or
affected in any way by reason of a Temporary Taking and Tenant shall continue to
pay the Rent in full, but the following provisions shall be applicable:

 

(a)         If the award or awards payable with respect to such Temporary Taking
shall be payable in monthly or more frequent installments, Tenant shall be
entitled to receive an amount equal to all such installments or portions thereof
attributable to the period during the Term of this Lease and Landlord shall be
entitled to receive an amount equal to all such installments or portions thereof
attributable to the period after the Term of this Lease.

 

(b)         If the award or awards shall be made in a lump sum or in
installments less frequent than monthly, and such award or awards are is
attributable to periods both during and following the Term, such award or awards
shall be deposited with the Depositary in trust and shall be disposed of as
follows:

 

(i)                                     If the award or awards shall be made in
a lump sum in advance, each such award shall be divided by the number of months
included in the period of such temporary use or occupancy for which such lump
sum award is paid, and the following amounts shall be distributed to Landlord
and Tenant pari passu: (1) an amount equal to the sum or sums attributable to
the period of such temporary use or

 

63

--------------------------------------------------------------------------------


 

occupancy after the Term shall be paid to Landlord and (2) an amount equal to
the sum or sums attributable to the period of such temporary use or occupancy
during the Term shall be paid to Tenant.

 

(ii)                                  If the award or awards shall be payable in
periodic installments less frequently than monthly, each such installment shall
be divided by the number of months to which such installment is attributable,
and the following amounts shall be distributed to Landlord and Tenant pari
passu: (1) an amount equal to all such installments or portions thereof
attributable to the period after the Term shall be paid to Landlord and (2) an
amount equal to all such installments or portions thereof attributable to the
period during the Term shall be paid to Tenant.

 

10.9.5                                                              In any and
all proceedings with respect to any Taking or Temporary Taking, Landlord and
Tenant shall be entitled solely to the amounts, if any, payable to them pursuant
to the provisions of this Section 10.9.  In each such proceeding, Landlord and
Tenant agree to execute any and all documents that may be reasonably required to
facilitate collection of the award(s) in such proceeding.

 

10.9.6                                                              Tenant shall
have the right to claim separately its Personal Property, trade fixtures, and
moving and relocation costs for itself and any subtenants.

 

10.9.7                                                              If Landlord
or Tenant shall receive notice of any proposed or pending condemnation
proceeding affecting the Demised Premises, the party receiving such notice shall
promptly notify the other party of the receipt and contents thereof.

 

10.10                 Restoration Funds.

 

10.10.1                         For purposes of this Section 10.10, the
following terms shall have the following meanings:

 

(a)         “Restoration Work” shall mean, as the case may be, either the
Casualty Restoration Work.

 

(b)         “Restoration Funds”, pertinent to any Restoration Work, shall mean
any Deposited Insurance Proceeds held by the Depositary as a restoration fund in
respect thereof.

 

10.10.2                         If, pursuant to Section 10.8 above, the
Depositary holds the Restoration Funds pertinent to any Restoration Work, the
Depositary shall disburse the same to Tenant pursuant to Section 10.8.3 above. 
In the event that Section 10.8.3(b) applies, the Depositary shall disburse the
Restoration

 

64

--------------------------------------------------------------------------------


 

Funds to Tenant as reimbursement for the costs incurred in the prosecution of
such Restoration Work, from time to time, as such Restoration Work progresses,
upon, subject to and in accordance with the provisions of Section 10.10.3 below;
it being agreed that the Depositary may retain from such Restoration Funds
reimbursement for its own reasonable out-of-pocket costs in connection with its
holding and disbursing such proceeds, including the costs and expenses allocable
to policing the requirements of this Section 10.10.2, including, if needed, the
costs and expenses incurred in inspecting such Restoration Work and/or any plans
and specifications therefor.

 

10.10.3                         If the Depositary holds the Restoration Funds,
disbursements of the Restoration Funds that are subject to this Section 10.10.3
shall be made by the Depositary to Tenant promptly after the delivery by Tenant
to the Depositary of a written request (each, a “Disbursement Request”) for a
disbursement (which shall be made not more frequently than monthly), subject,
however, to the satisfaction of all of the following conditions:

 

(a)         Tenant shall be in compliance with applicable provisions of
Article 6 of this Lease in respect of the Restoration Work.

 

(b)         Such Disbursement Request shall be accompanied by a certificate of
Tenant (i) requesting payment to Tenant of a specified amount of the Restoration
Funds equal to the amount(s) then due and owing from Tenant or previously paid
by Tenant in respect of the Restoration Work, (ii) describing in reasonable
detail the services or materials theretofore provided for such specified amount,
(iii) stating that such specified amount does not exceed the amount(s) then due
and owing from Tenant or previously paid by Tenant in respect of such services
and materials, (iv) stating that all such services have theretofore been
performed, and that all such materials have theretofore been incorporated into
the Improvements or will be in storage for installation into the Improvements,
and (v) stating that the cost of such services and materials has not been
previously made the basis of any Disbursement Request.

 

(c)          If the cost of such Restoration Work exceeds $2,000,000 and, in
connection with such Restoration Work, an architect prepared plans and
specifications, then such Disbursement Request shall also be accompanied by
either (i) a copy of the architect’s certification of completion to Tenant on
the application for payment on which such Disbursement Request is based or
(ii) if such certification is not prepared by the architect, a certificate,
dated not more than thirty (30) days prior to such request, of the architect or
the general contractor for such Restoration Work

 

65

--------------------------------------------------------------------------------


 

stating that all the Restoration Work theretofore performed has been performed
substantially in accordance with the plans and specifications for such
Restoration Work (subject to any deviations described in such certificate).

 

(d)         Such Disbursement Request shall be accompanied by a report, search
or certificate, dated not more than thirty (30) days prior to such request, of a
nationally recognized title insurance company reasonably satisfactory to the
Depositary, showing that there are no (i) vendor’s, mechanic’s, laborer’s or
materialman’s liens filed against the Demised Premises or any part thereof on
account of work performed by or on behalf of Tenant relating to the Restoration
Work, or (ii) public improvement liens created or caused to be created by Tenant
against the Demised Premises, Landlord or any other assets of Landlord, except
such as will in either clause (i) or (ii) above be discharged upon payment of
the amount then requested to be disbursed or were entered into in accordance
with this Lease.

 

(e)          Such Disbursement Request shall be accompanied by partial waivers
of vendor’s, mechanic’s, laborer’s, materialman’s and other similar liens with
respect to all of the Restoration Work completed prior to the date of the then
prior Disbursement Request.

 

ARTICLE 11

 

ASSIGNMENT BY TENANT AND SUBLETTING

 

11.1                        Transfers.

 

11.1.1                                Transfers by Tenant.  Except to the extent
expressly provided below in this Article 11, Tenant shall not, without the prior
written consent of Landlord (which consent shall be granted or withheld in
Landlord’s sole and absolute discretion), Transfer this Lease, Transfer the
Demised Premises or the Resort Property, or any portion of the Demised Premises
or the Resort Property, it being understood that any assignment in violation of
this Article 11 shall be void.

 

11.1.2                                Resort and/or Principal Resort Sale.  If
Vail desires to sell the Principal Resort, Tenant shall provide written notice
to Landlord (the “Principal Resort Sale Notice”), which notice shall include
(x) the name of the purchaser of the Principal Resort, (y) the name and
financial statements of the proposed guarantor of the Lease should Landlord
elect clause (i) below, and (z) any other information relating to the purchaser
and/or proposed guarantor reasonably requested by Landlord (the “Principal
Resort Sale Notice”).  Vail shall not be permitted to sell the Principal

 

66

--------------------------------------------------------------------------------


 

Resort within thirty (30) days after Tenant’s delivery of the Principal Resort
Sale Notice (the “Sale Notice Period”).  Prior to the expiration of the Sale
Notice Period, Landlord may elect to either (i) require the Purchaser of the
Principal Resort to purchase the Resort and to assume the Guaranty, in which
case, contingent upon the purchase of the Resort and execution of the Guaranty,
the sale of the Principal Resort shall be permitted, or (ii) to permit Vail to
sell the Principal Resort, in which case Vail shall remain the Guarantor under
the Guaranty and shall reaffirm its obligations thereunder.  If Landlord fails
to timely make the election set forth in the preceding sentence, Landlord will
be deemed to have elected the option in clause (ii) of the preceding sentence,
and Vail shall be permitted to sell the Principal Resort and shall remain the
sole guarantor under the Guaranty.

 

11.1.3                                Transfer by Guarantor.  Other than as
expressly permitted in Section 11.1.4, Guarantor shall not directly, indirectly,
voluntarily, involuntarily, by operation of law or otherwise Transfer, assign,
convey, and/or pledge any direct or indirect membership interest in Tenant to
any other Person.

 

11.1.4                                Permitted Transfers.  Notwithstanding
anything to the contrary in this Lease (including, without limitation, this
Article 11), the following Transfers shall be permitted without Landlord’s
consent: (a) any Transfer of publicly traded securities in Guarantor or any
owner(s) of direct or indirect interests in Guarantor, (b) any Transfer to a
direct or indirect wholly-owned subsidiary of Guarantor (each, an “Affiliate
Transfer”), (c) any merger, consolidation, reorganization or restructuring of
Guarantor or any other Person owning a direct or indirect equity interest in
Guarantor (each, a “Corporate Restructuring”), (d) any Transfer of the direct or
indirect equity interests in the Guarantor in connection with, and as a part of,
a transaction involving the Transfer of all or substantially all of the direct
or indirect equity interests in Guarantor (each, a “Corporate Equity Sale”), and
(e) any pledge by the direct or indirect shareholders, partners, members or
beneficiaries (as the case may be) of Tenant of their ownership interests or
beneficial interests (as the case may be) in Tenant to a lender, or to an
assignment of any such pledge, so long as no mortgage, deed of trust, or other
charge encumbers the Resort Property or any part thereof (a “Corporate Pledge”),
provided, however, that following the consummation of each and every Affiliate
Transfer, Corporate Restructuring, Corporate Equity Sale and/or Corporate
Pledge, (1) (A) a Person satisfying the Guarantor Requirement remains liable
under the Guaranty or (B) simultaneously with the consummation of such
transaction, a Person satisfying the Guarantor Requirement confirms, assumes and
agrees to be liable for and bound by, all of Guarantor’s obligations under the
Guaranty, (2) promptly after Tenant’s request, a Person satisfying the Guarantor

 

67

--------------------------------------------------------------------------------


 

Requirement confirms, assumes and agrees to be liable for and bound by, all of
Guarantor’s obligations under the Guaranty, and (3) the Guarantor Requirement
shall be and remain satisfied.

 

11.2                        Additional Restrictions on Transfer.  Except to the
extent expressly contemplated in, and/or required under, one or more of the
Transaction Documents, Tenant shall not, without Landlord’s prior written
consent (in Landlord’s sole and absolute discretion), (a) permit any portion of
the Demised Premises to be used to satisfy zoning or other legal requirements of
any other premises other than within the Resort; (b) transfer any development
rights appurtenant to the Demised Premises other than to After Acquired Property
or other parts of the Resort; (c) other than with respect to After Acquired
Property, for which the restrictions set forth in this Section 11.2 shall not
apply, submit Tenant’s leasehold interest, the Demised Premises, or any portion
thereof, to a condominium, cooperative or similar form of ownership, except in
compliance with the terms of this Lease and the Condominium Documents; or
(d) Transfer the Tenant Estate to a Person other than a Person who
simultaneously executes, acknowledges and delivers to Landlord a written
instrument in recordable form reasonably satisfactory to Landlord under which
such transferee assumes and agrees to perform and be bound by all of the
covenants, obligations, terms, conditions and restrictions of, binding upon and
applicable to Tenant under this Lease.

 

11.3                        Subleases.

 

11.3.1                                                              Tenant shall
have the right from time to time, upon notice to Landlord (but without any
requirement of obtaining Landlord’s consent), to sublet any portions of the
Demised Premises which (i) do not exceed fifteen thousand (15,000) square feet
and (ii) do not comprise a material portion of the ski terrain, lifts or other
significant component of the ski operations at the Resort; provided, however,
that all such subleases shall comply with the provisions of this Section 11.3
and provided further that no sublease with an Affiliate of Tenant shall provide
for less than fair market rent for the purpose of or with the result of
artificially lowering the Resort EBITDA and thereby circumventing Tenant’s
obligation to pay Participating Rent; and, provided, further, that the purpose
of any sublease or combination of subleases shall not be to circumvent the
restrictions on Transfer set forth in Section 11.1. Notwithstanding the
foregoing, this provision does not restrict Tenant’s authority to enter into a
sublease agreement permitted by the Resolution Operating Agreement.

 

11.3.2                                                              No sublease
shall be for a term (including all extension/renewal options) ending later than
one day prior to the Expiration Date.  Notwithstanding any subletting by Tenant,
Tenant shall be and will remain fully liable for the payment of the Rent, for
the performance and observance of all other obligations of this Lease on the
part of Tenant to be performed or observed, and for all acts or omissions of any

 

68

--------------------------------------------------------------------------------


 

subtenant (or anyone claiming under or through any subtenant) which shall be in
violation of any of the terms and conditions of this Lease, each such violation
being deemed to be a violation by Tenant.

 

11.3.3                                                              All
subleases shall expressly provide that they are subject and subordinate to this
Lease; provided, however, that Landlord, upon Tenant’s written request, for any
sublease that (x) (i) is for a restaurant, (ii) has a term of equal to or
greater than three (3) years, or (iii) is for a  commercial space (not including
any material portions of ski terrain, lifts, or other components of ski
operations) greater than six thousand (6,000) square feet, (y) does not demise
or include any material portions of ski terrain, lifts, or other material
components of ski operations, and (z) is on commercially reasonably terms, shall
(and shall not unreasonably withhold its consent, upon Tenant’s written request
with respect to any sublease that does not satisfy clause (x) to) enter into and
deliver a subordination, non-disturbance and attornment agreement (a “SNDA”) in
the form of Exhibit R hereto, or such other form as may be reasonably requested
by Tenant, provided such alternative form shall be consistent with then current
market standards for SNDAs, with a counterparty to a sublease at the Demised
Premises so long as no Tenant Event of Default exists.  Any such SNDA shall
provide that, upon termination of this Lease, Landlord will recognize space
tenants under each sublease as the direct tenants of Landlord, provided that
(i) at the time of such termination of this Lease, no default (after expiration
of notice and cure periods) shall exist under such sublease that would then
permit the landlord thereunder to terminate the same or to exercise any
dispossess remedy provided for therein or under law, (ii) any space tenant shall
deliver to Landlord an instrument confirming the agreement of such space tenant
to attorn to Landlord and to recognize Landlord as the space tenant’s landlord
under its sublease, and (iii) Landlord shall not be liable for any previous act
or omission of Tenant under such sublease, subject to any condition, diminution,
credit, offset, recoupment, claim, counterclaim, demand or defense which such
subtenant may have against Tenant, or responsible for any monies owing by Tenant
to the subtenant, bound by any previous prepayment of more than one (1) month’s
rent, bound by any covenant to undertake or complete any construction in the
Demised Premises or any part thereof, required to account for any security
deposit of the subtenant other than any security deposit actually delivered to
Landlord by Tenant, or required to remove any Person occupying the Demised
Premises or any part thereof.

 

11.4                        Control Agreements.  During the Term of this Lease,
Tenant shall have the right, without obtaining consent of Landlord, to enter
into one or more Control Agreements (including one or more license or other
agreements granting concessions to resort service providers to provide one or
more ancillary services to Resort guests within the Resort Property) as it may
elect in its sole and absolute

 

69

--------------------------------------------------------------------------------


 

discretion; provided, however, that (w) Tenant shall not enter into any Control
Agreement which purports to give a third party the right to control or manage
any material portion of the ski terrain, lifts or other significant component of
the ski operations at the Resort, (x) no Control Agreement with an Affiliate of
Tenant shall provide for less than fair market rent/fees for the purpose of
artificially lowering the Resort EBITDA and thereby circumventing Tenant’s
obligation to pay Participating Rent and (y) the purpose of any Control
Agreement or combination of Control Agreements shall not be to circumvent the
restrictions on Transfer set forth in Section 11.1.  All Control Agreements
shall be subject and subordinate to this Lease and no Control Agreement shall be
for a term ending later than the Expiration Date.  Promptly after the execution
and delivery of any Control Agreement, Tenant shall deliver a true and correct
copy thereof to Landlord (which may be partially redacted to obscure or delete
the economic terms of such Control Agreement and/or to comply with any
confidentiality obligations thereunder) which copy shall, for the purpose of
this Lease, be Confidential Information.  Notwithstanding any Control Agreement,
Tenant shall and will remain fully liable for the payment of the Rent, for the
performance and observance of all other obligations of this Lease on the part of
Tenant to be performed or observed by it and for all acts or omissions of any
party under any Control Agreement (or anyone claiming under or through any party
under any Control Agreement) which shall be in violation of any of the terms and
conditions of this Lease, each such violation being deemed to be a violation by
Tenant.  As used herein, the term “Control Agreement” shall mean any operating
agreement, concession agreement, license agreement or other agreement or
arrangement whereby any Person other than Tenant is granted (i) the right to use
and occupy a part of the Demised Premises, or (ii) the economic benefit incident
to, and/or operational control over, a part of the Demised Premises.

 

ARTICLE 12

 

DEFAULT BY PARTIES; REMEDIES

 

12.1                        Tenant Events of Default.  Each of the following
events shall constitute a “Tenant Event of Default”:

 

12.1.1                                                              If Tenant
shall default in the payment of any Fixed Base Rent (a “Base Rent Default”), and
such Base Rent Default shall continue for five (5) Business Days after written
notice thereof from Landlord.

 

12.1.2                                                              If Tenant
shall default in the payment of any Rent (other than Fixed Base Rent) (an “Other
Rent Default”), and such Other Rent Default shall continue for thirty (30) days
after written notice thereof from Landlord; provided, however, that if a dispute
shall exist between Landlord and Tenant with respect to the amount of any
Participating Rent or Additional Charges, Tenant shall pay to Landlord its
reasonably calculated estimate of the Participating Rent or Additional

 

70

--------------------------------------------------------------------------------


 

Charges due and any amounts remaining in dispute shall be subject to Article 15
below. Tenant shall have thirty (30) days from the rendering of a final
non-appealable determination of the remaining amounts due to pay such amounts
and Tenant shall not be in default for failure to pay such additional amounts
until the expiration of such thirty (30) day period.

 

12.1.3                                                              If Tenant
shall, whether by action or inaction, be in default of any of its obligations
under this Lease (other than a default in the payment of the Rent) (each, an
“Non-Rent Default”) and such Non-Rent Default shall continue and not be remedied
within thirty (30) days after Landlord shall have given to Tenant a written
notice specifying the same (or, in the case of a Non-Rent Default which cannot
with due diligence be cured within a period of thirty (30) days, if Tenant shall
not (i) within such thirty (30) day period advise Landlord of Tenant’s intention
to take all steps reasonably necessary to remedy such Non-Rent Default,
(ii) duly commence within such 30-day period, and (iii) thereafter diligently
prosecute to completion, all steps reasonably necessary to remedy the Non-Rent
Default).

 

12.1.4                    If (i) Tenant or Guarantor shall commence a case under
the United States Bankruptcy Code, or under the insolvency laws of any state,
naming Tenant or Guarantor, as applicable, as a debtor, or (ii) any other Person
shall commence a case under the United States Bankruptcy Code, or under the
insolvency laws of any state, naming Tenant or Guarantor as a debtor, and such
case shall not have been discharged within one hundred eighty (180) days of the
commencement thereof, or (iii) Tenant shall make an assignment for the benefit
of creditors or any other arrangement involving all or substantially all of its
assets under any state statute, or (iv) a receiver or trustee shall be appointed
for Tenant or for all or any portion of the property of Tenant in any
proceeding, which receivership shall not have been set aside within one hundred
eighty (180) days of such appointment.

 

12.1.5                    If the Guarantor Requirement shall cease to be
satisfied, at any time.

 

12.2                        Landlord’s Remedies - Termination, Damages, Etc.

 

12.2.1                                This Lease and the estate hereby granted
are subject to the limitation that if a Tenant Event of Default under Sections
12.1.1 or 12.1.2 shall exist, but not any other Tenant Event of Default, then,
in any such case (and only in such a case), Landlord shall have the option to
give to Tenant a notice of intention to terminate this Lease and the Term on the
date specified in such notice, which date shall not be less than thirty (30)
days from the date of such notice, and if upon the date specified in such notice
Tenant shall have failed to cure the default which was the basis for such Tenant
Event of Default, then as of the date specified in

 

71

--------------------------------------------------------------------------------


 

such notice, this Lease and the Term shall terminate with the same effect as if
such day was the Expiration Date, but Tenant shall remain liable for damages as
hereinafter provided.

 

12.2.2                                If this Lease shall terminate pursuant to
the provisions of Section 12.2.1 hereof or if Landlord shall obtain, with
respect to a Tenant Event of Default, pursuant to an action at law (but not
pursuant to summary dispossession proceedings, the use of which Landlord hereby
expressly waives with respect to this Lease), a court order or judgment
permitting re-entry, then, in any such event, Landlord or Landlord’s agents and
employees at any time permitted by such order or judgment may re-enter the
Demised Premises, or have the same executed by the appropriate officers of the
court, and may repossess the same, and have any Person removed therefrom, to the
end that Landlord may have, hold and enjoy the Demised Premises.

 

12.2.3                                If Landlord shall terminate this Lease
pursuant to the provisions of Section 12.2.1 hereof, then the following
provisions shall apply:

 

(a)         Tenant shall pay to Landlord the Rent payable up to the time of such
termination of this Lease, but not any Rent with respect to any period
thereafter, the right to which in such cases Landlord hereby expressly waives.

 

(b)         Tenant shall be obligated to cure any outstanding defaults existing
at the date of termination of this Lease, and liable for all damages for its
failure to do so; provided, that in any such case Tenant shall not have
liability for performance of any obligations under this lease arising after the
termination date.

 

(c)          If, as of the date of termination, (i) the Resort Property shall
not be in the condition in which Tenant has agreed to surrender the same to
Landlord at the expiration or earlier termination of this Lease, and/or
(ii) there shall be a breach of any covenant of Tenant under this Lease with
respect to the performance of Tenant Work, then Landlord shall have remedies
available to it at law or in equity as a result of such breach and the right to
seek and obtain damages from Tenant.

 

(d)         Landlord shall be entitled to retain all monies, if any, paid by
Tenant to Landlord, whether as advance rent, security or otherwise, but such
monies shall be credited by Landlord against any damages payable by Tenant
pursuant to this Lease.

 

12.2.4                                In the event of any Tenant Event of
Default, Landlord may avail itself of any rights, benefits or remedies at law or
in equity and/or provided under this Lease; provided, however, that
notwithstanding anything to

 

72

--------------------------------------------------------------------------------


 

the contrary in this Lease, Landlord shall have no right to terminate this Lease
except as provided in Section 12.2.1 above.

 

12.3                        Landlord’s Cure Rights.

 

12.3.1                                If Tenant shall default in the performance
of any of Tenant’s obligations under this Lease and such default could result in
Landlord incurring criminal or material uninsured civil liability, then
Landlord, without thereby waiving such default, may, provided Landlord has
obtained a court order authorizing such action, perform the same for the account
and at the expense of Tenant; provided, however, that  Landlord shall not
proceed to perform such Tenant’s obligations unless Tenant shall have failed to
commence to cure, and to continuously prosecute such cure, for a period of
thirty (30) days after written notice thereof; provided, however, that if the
nature of the default is such that the cure thereof cannot reasonably be
effected within thirty (30) days, then Tenant shall be afforded such additional
time as is reasonably required for the curing of such default, provided Tenant
shall commence the curing of the same within such thirty (30) days and shall
thereafter diligently prosecute such cure to completion.

 

12.3.2                                                              Tenant, upon
demand, shall reimburse Landlord for any reasonable expenses incurred by
Landlord (including reasonable attorneys’ fees) pursuant to, or in connection
with, any performance by Landlord for the account of Tenant pursuant to
Section 12.3.1 above, together, in either case, with interest thereon, at the
Default Rate, from the date that such expenses were incurred by Landlord to the
date that the same are reimbursed to Landlord by Tenant.

 

12.4                        Landlord Events of Default.

 

12.4.1                                                              General.  If
Landlord shall, whether by action or inaction, be in default of any of its
obligations under this Lease and such default shall continue and not be remedied
within thirty (30) days after Tenant shall have given to Landlord a written
notice specifying the same (or, in the case of a default which cannot with due
diligence be cured within a period of thirty (30) days, if Landlord shall not
(i) within such thirty (30) day period advise Tenant of Landlord’s intention to
take all steps reasonably necessary to remedy such default, (ii) duly commence
within such thirty (30) day period, and thereafter diligently prosecute to
completion, all steps necessary to remedy the default, and (iii) complete such
remedy within a reasonable time after the date of such notice of Tenant (a
“Landlord Event of Default”).

 

12.4.2                                Notwithstanding Section 12.4.1, if
Landlord shall breach the provisions of Sections 6.2 (Landlord Work), 8.1 or 8.2
(access), 9.1 (quiet enjoyment), or 9.2 (restrictions on Landlord Transfer), or
the

 

73

--------------------------------------------------------------------------------


 

Transaction Agreement Fundamental Representations shall have been untrue when
made, such an occurrence shall constitute an immediate Landlord Event of Default
hereunder without the need for any written notice from Tenant or opportunity for
Landlord to cure such occurrence.

 

12.5                        Tenant Remedies.

 

12.5.1                                General.  In the event of any Landlord
Event of Default, Tenant may avail itself of any rights, benefits or remedies at
law or in equity and/or provided under this Lease, including, without
limitation, the right to self-help, the right to seek an injunction to enjoin
the conduct giving rise to such Landlord Event of Default and the right to
perform the same for the account and at the expense of Landlord and the right to
seek specific performance (including, without limitation, with respect to
Landlord’s obligations under Section 9.5.2); provided, however, that, subject to
Sections 10.9, 6.5.4 and 3.2, Tenant shall have no right to either terminate
this Lease or to offset any obligation to pay Rent under this Lease.

 

12.5.2                                Reserved.

 

12.5.3                                Financial Reporting.  If Landlord breaches
the prohibition on consulting set forth in Section 1 of the ROFO and Use
Restriction Agreement, Landlord shall, immediately and without opportunity to
cure, lose its right to receive Annual and Monthly Financial Reports, to access
Tenant’s books and records, and to participate in quarterly meetings under
Section 10.5, provided, however, that in the event any Permitted Landlord
Mortgagee (or its designee provided such designee is not a Tenant Competitor or
Prohibited Person) succeeds to Landlord’s interest under this Lease, and
Landlord’s right to receive Annual and Monthly Financial Reports and to access
Tenant’s books has previously been terminated under this Section 12.5.3 and for
no other reason, then Landlord’s right to receive such records and access
Tenant’s books shall be restored.

 

12.6                        Tenant’s Cure Rights.

 

12.6.1                                If Landlord shall default in the
performance of any of Landlord’s obligations under Sections 3.4.1, 6.5.2 or
6.5.4 of this Lease, Tenant, without thereby waiving such default, may (but
shall not be obligated to) perform the same for the account and at the expense
of Landlord if, in Tenant’s reasonable judgment, such default may adversely
affect the Demised Premises or Tenant’s business or any tax lien or other lien
resulting from Landlord’s Work or any other work attributable to Landlord may be
recorded against the Demised Premises.

 

74

--------------------------------------------------------------------------------


 

12.6.2                                Landlord, upon demand, shall reimburse
Tenant for any reasonable expenses incurred by Tenant (including reasonable
attorneys’ fees) pursuant to, or in connection with, any performance by Tenant
for the account of Landlord pursuant to Section 12.6.1 above, together, in
either case, with interest thereon, at the Default Rate, from the date that such
expenses were incurred by Tenant to the date that the same are reimbursed to
Tenant by Landlord.

 

12.7                        Remedies Cumulative.  Subject to the provisions of
Section 12.2.1 above, the specific remedies granted to Landlord and Tenant under
this Lease are cumulative and are not intended to be exclusive of each other or
of any other remedies which may be available to Landlord and/or Tenant at law or
in equity for a breach of this Lease, provided, however, that, subject to
Sections 10.9 and 6.5.4, Tenant shall have no right to either terminate this
Lease or to offset any obligation to pay Rent under this Lease.  Either party
may exercise any and/or all such rights and remedies (whether specifically
granted herein or otherwise available to such party at law or in equity,
including the right and remedy of injunction) at such times, in such order, to
such extent, and as often, as such party deems advisable without regard to
whether the exercise of any such right or remedy precedes, is concurrent with or
succeeds the exercise of another such right or remedy.  Nothing in this
Section 12.7 is intended, nor shall be deemed, to modify, alter or limit the
provisions of the first sentence of Sections 3.1.2 and 3.6 which shall remain in
full force and effect notwithstanding anything to the contrary set forth in this
Section 12.7.

 

ARTICLE 13

 

RESERVED

 

ARTICLE 14

 

MISCELLANEOUS

 

14.1                        Notices.

 

14.1.1                                Any notice, request, statement, demand,
consent, approval or other communication required or permitted to be given,
rendered or made by either Landlord or Tenant pursuant to this Lease (each a
“Notice” and collectively, “Notices”) shall be in writing and shall only be
deemed effective:  (a) on the date personally delivered to the address below, as
evidenced by written receipt therefor, whether or not actually received by the
person to whom addressed; (b) on the third (3rd) Business Day after being sent,
by certified or registered mail, return receipt requested, addressed to the
intended recipient at the address specified below; or

 

75

--------------------------------------------------------------------------------


 

(c) on the first (1st) Business Day after being deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, addressed to such party at the address specified below, for next
Business Day delivery. For purposes of this Section 14.1.1, the addresses of the
parties for all notices are as follows (or to such other address or party as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address or addresses shall only be effective
upon receipt):

 

If to Landlord:

 

c/o Talisker Corp.

145 Adelaide Street West

Toronto, Ontario M5H 4E5

Canada

Attention:   Jack Bistricer

Facsimile:   (416) 864-0258

Email:  jbistricer@taliskercorp.com

 

with a copy to:

 

Talisker Corp.

145 Adelaide Street West

Toronto, Ontario M5H 4E5

Canada

Attention:  Chief Financial Officer

Facsimile:  (416) 864-1840

Email:  jlevine@taliskercorp.com

 

with another copy to:

 

Talisker Mountain
P.O. Box 4349
Park City, Utah 84060
United States
Attention:   David J. Smith, Esq.

Facsimile:  (435) 487-0256

Email:  dsmith@taliskermountain.com

 

with another copy to:

 

Paul Hastings LLP
75 East 55th Street
New York, New York 10022
United States
Attention:   Bruce S. DePaola. Esq.

Facsimile:   (212) 230-7879

 

76

--------------------------------------------------------------------------------


 

Email:  brucedepaola@paulhastings.com

 

If to Tenant:

 

c/o Vail Resorts Management Company

390 Interlocken Crescent

Broomfield, CO 80021

United States

Attention:  Fiona Arnold, EVP & General Counsel

Facsimile: (303) 648-4787

Email:  FArnold@vailresorts.com & MWarren@vailresorts.com

 

With a copy to:

 

Gibson, Dunn & Crutcher LLP

1801 California St., Suite 4200

Denver, Colorado 80202

United States

Attention:  Beau Stark

Facsimile:  (303) 313-2839

Email:  Bstark@gibsondunn.com

 

14.1.2                                The attorney for any party may send
Notices on that party’s behalf.

 

14.1.3                                Landlord and Tenant shall each have the
right, from time to time during the Term, to designate additional or substitute
parties or address(es) to receive Notices on behalf of such party in accordance
with this Section 14.1.

 

14.2                        Brokerage.  Landlord and Tenant each covenant,
warrant and represent to the other that no broker was instrumental in bringing
about or consummating this Lease and that the representing party has had no
conversations or negotiations with any broker concerning the leasing of the
Demised Premises.  Landlord and Tenant each agree to indemnify and hold harmless
the other against and from any claims for any brokerage commissions and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys’ fees and expenses, arising out of any
conversations or negotiations had by the indemnifying party with any broker.

 

14.3                        Estoppel Certificates.

 

14.3.1                                Tenant, at any time and from time to time,
on or prior to the tenth (10th) Business Day following a written request by
Landlord, shall execute and deliver to Landlord (and/or to a party designated by
Landlord) a statement (i) certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same

 

77

--------------------------------------------------------------------------------


 

is in full force and effect as modified and stating the modifications),
(ii) certifying to the dates to which the Rent has been paid, (iii) stating
whether or not, to the knowledge of Tenant, Landlord is in default in
performance of any of its obligations under this Lease (and, if so, specifying
each such default of which Tenant shall have knowledge), (iv) stating whether or
not, to the knowledge of Tenant, any Landlord Event of Default has occurred
which is then continuing (or any event has occurred which with the giving of
notice or passage of time, or both, would constitute a Landlord Event of
Default), and, if so, specifying each such event, and (v) certifying as to such
other matters regarding the terms of this Lease as are reasonably requested by
Landlord; it being agreed that it shall be unreasonable for Tenant to refuse to
certify as to those matters addressed in the “estoppel certificate” given by
Tenant to Landlord as of the date hereof, modified, as appropriate, to reflect
the correct parties at the time and to reflect the current state of facts.

 

14.3.2                                Landlord, at any time and from time to
time, on or prior to the tenth (10th) Business Day following a written request
by Tenant, shall execute and deliver to Tenant (and/or to a party designated by
Tenant) a statement certifying those matters set forth in Section 14.3.1 above.

 

14.4                        Affirmative Waivers.  LANDLORD AND TENANT HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED TO THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE
OR OCCUPANCY OF THE RESORT PROPERTY, INCLUDING ANY CLAIM OF INJURY OR DAMAGE,
AND ANY EMERGENCY AND OTHER STATUTORY REMEDY WITH RESPECT THERETO.  TENANT
HEREBY WAIVES ANY RIGHT OF REDEMPTION OR SIMILAR RIGHT THAT IT MAY HAVE WITH
RESPECT TO THIS LEASE AFTER THE TERMINATION HEREOF.

 

14.5                        No Waivers.  No delay or omission by either Landlord
or Tenant in exercising a right or remedy or timely providing a notice shall
exhaust or impair such right or remedy or constitute a waiver of, or
acquiescence in, any default by the other party.  A single or partial exercise
of a right or remedy shall not preclude a further exercise thereof, or the
exercise of another right or remedy, from time to time.  The receipt by Landlord
of the Rent with knowledge of any default by Tenant shall not be deemed a waiver
of such default, and no provision of this Lease, or any default by Tenant
hereunder, shall be deemed to have been waived by Landlord unless such waiver is
in writing signed by Landlord.  No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent herein stipulated shall be deemed to be other than
on account of the stipulated Rent.  No endorsement or statement of any check or
any letter accompanying any check or payment as Rent shall be deemed an accord
and satisfaction, and Landlord may

 

78

--------------------------------------------------------------------------------


 

accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Rent or pursue any other remedy in this Lease provided.

 

14.6                        Authority of Parties.

 

14.6.1                                Tenant represents and warrants that this
Lease has been duly authorized, executed and delivered by Tenant and constitutes
the legal, valid and binding obligation of Tenant.

 

14.6.2                                Landlord represents and warrants that this
Lease has been duly authorized, executed and delivered by Landlord and
constitutes the legal, valid and binding obligation of Landlord.

 

14.7                        Memorandum of Lease.

 

14.7.1                                Simultaneously with the execution and
delivery of this Lease, Landlord and Tenant shall execute, acknowledge, deliver
and record a memorandum of lease in respect of this Lease, in the form of
Exhibit N annexed hereto (the “Memorandum of Lease”).  Furthermore, within
thirty (30) days after the execution of any amendment to this Lease, including,
without limitation, the PCMR Demising Amendment, and/or upon any update to the
legal description of the Demised Premises (whether in connection with an updated
survey, the release of a Strategic Development Parcel, or otherwise), Landlord
and Tenant shall execute a memorandum of amendment of lease in respect of such
amendment to this Lease, in similar form to the Memorandum of Lease, and, in
each case, in form sufficient for recording.  Tenant may (and, if requested to
do so by Landlord, shall), at Tenant’s sole cost and expense, record any such
memorandum.  Notwithstanding the foregoing, no such memorandum described in this
Section 14.7.1 shall recite the amounts or rates of any Rent hereunder unless
required by law or to achieve the constructive notice or other perfection of a
party’s rights hereunder.  Promptly after request by Tenant, Landlord, at no
cost to it, shall execute any documents reasonably required in order to
effectuate the recordation of any such memorandum in accordance with this
Section 14.7.1.  In no event shall any memorandum in respect of this Lease or
any amendment hereof be deemed to change or otherwise affect any of the
obligations or provisions of this Lease or such amendment hereof; and each such
memorandum shall expressly so provide.  The failure of either party to execute
and/or acknowledge any such memorandum shall not affect the validity of this
Lease or amendment of this Lease.

 

14.7.2                                Tenant, within thirty (30) days after the
expiration or earlier termination of this Lease, shall execute, acknowledge and
deliver to Landlord all necessary instrument(s), in recordable form, evidencing
the expiration or termination of this Lease and sufficient to discharge any

 

79

--------------------------------------------------------------------------------


 

memorandum or memoranda recorded pursuant to Section 14.7.1 hereof.  Tenant,
upon demand, shall pay for all taxes, and all other costs and expenses,
necessary to effect the recording of such instrument(s).

 

14.8                        Limited Recourse.  Notwithstanding anything to the
contrary contained in this Lease, no recourse under or upon any obligation under
or with respect to this Lease shall be had against any of the constituent
members or partners of Landlord or Tenant (other than Guarantor pursuant to the
Guaranty), nor against any of their respective members, managers, partners,
shareholders, principals, employees, representatives, Affiliates, agents,
officers and directors, and each of Landlord and Tenant expressly waives and
releases all right to assert any liability whatsoever under or with respect to
this Lease against, or to satisfy any claim or obligation arising thereunder
against, any of such constituent members or partners of Landlord or Tenant or
their shareholders, officers and directors; provided, however, that nothing in
this Section 14.8 shall be deemed to: (a) release Landlord, Tenant or any other
Person from any personal liability (1) if such Person is a party to this Lease,
pursuant to or from its respective obligations as stated in this Lease; or
(2) for damages actually sustained by Landlord or Tenant by reason of such
Person’s fraudulent acts or such Person’s receipt and actual application of any
insurance proceeds or condemnation awards other than in the manner required by
this Lease and in a manner that results in a personal financial benefit to such
Person; (b) notwithstanding anything to the contrary set forth herein,
constitute a waiver of any obligation evidenced by, secured by or contained in
this Lease or affect in any way the validity or enforceability of this Lease in
whole or in part; or limit the right of Landlord or Tenant, as applicable, to
proceed against or realize upon any or all of the assets of Tenant or Landlord,
as applicable (notwithstanding the fact that the constituent members or partners
thereof have an ownership interest in Tenant or Landlord, as applicable, and,
thereby, an interest in the assets of Tenant or Landlord, as applicable), or to
name any Person (or, to the extent that the same are required by applicable law
or are determined by a court to be necessary parties in connection with an
action or suit against Tenant or Landlord, as applicable, any of such
constituent members or partners or their shareholders, officers or directors) as
a party defendant in, and to enforce against the assets of Tenant or Landlord,
as applicable, only, any judgment obtained by Landlord or Tenant, as applicable,
with respect to any action or suit under this Lease so long as no judgment shall
be taken (except to the extent taking a judgment is required by applicable law
or determined by a court to be necessary to preserve Landlord’s or Tenant’s, as
applicable, rights against Tenant or Landlord, as applicable, and its assets,
but not otherwise) or shall be enforced against such partners and/or members of
Tenant or Landlord, as applicable, or any of their respective shareholders,
officers or directors or their respective assets.

 

14.9                        Governing Law.  This Lease shall be governed by, and
construed in accordance with, the laws of the State of Utah without regard to
principles of conflicts of laws.

 

80

--------------------------------------------------------------------------------


 

14.10                 Entire Agreement; Modifications.  This Lease, together
with the Transaction Agreement and the Transaction Documents, represents the
entire agreement of the parties with respect to the subject matter hereof, and,
accordingly, all understandings and agreements heretofore had between the
parties are merged in this Lease and such other documents, which alone fully and
completely express the agreement of the parties.  No amendment, surrender or
other modification of this Lease shall be effective unless in writing and signed
by the party to be charged therewith.  Notwithstanding anything to the contrary
contained herein, upon the request of Landlord or Tenant, the parties shall
amend this Lease to (i) remove provisions which are no longer applicable or
(ii) conform the provisions of this Lease (including, without limitation, the
definition of Demised Premises) to the then current state of facts.

 

14.11                 Severability.  If any provision of this Lease or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Lease and the
application of that provision to other Persons or circumstances shall not be
affected but rather shall be enforced to the extent permitted by law.

 

14.12                 Reserved.

 

14.13                 Interpretation.  The table of contents, captions, headings
and titles in this Lease are solely for convenience of references and shall not
affect its interpretation.  This Lease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Lease to be drafted.  Each covenant, agreement, obligation or other provision of
this Lease on Tenant’s part to be performed, shall be deemed and construed as a
separate and independent covenant of Tenant, not dependent on any other
provision of this Lease.  Whenever in this Lease the singular number is used,
the same shall include the plural, and the masculine gender shall include the
feminine and neuter genders, and, in each case, vice versa, as the context may
require. Each of Landlord and Tenant acknowledges that each party to this Lease
has been represented by legal counsel in connection with this Lease and the
transactions contemplated hereby.  Accordingly, any rule of Law or any legal
decision that would require interpretation of any claimed ambiguities in this
Lease against the drafting party has no application and is expressly waived.

 

14.14                 No Third Party Beneficiaries.  The rights in favor of
Landlord and Tenant set forth in this Lease shall be for the exclusive benefit
of Landlord and Tenant, respectively, and their respective permitted successors
and assigns, it being the express intention of the parties that in no event
shall such rights be conferred upon or for the benefit of any third party (other
than a Permitted Landlord Mortgagee).

 

14.15                 Prevailing Party Attorney Fees.  If either Landlord or
Tenant shall bring an action or proceeding in any court of competent
jurisdiction to enforce its rights or the other party’s obligations under this
Lease (including any proceeding brought by Landlord with respect to the
collection of Rent), then the prevailing party in such

 

81

--------------------------------------------------------------------------------


 

action or proceeding shall be entitled to be reimbursed by the non-prevailing
party for all reasonable attorneys’ fees and disbursements incurred by the
prevailing party in connection with such action or proceeding.  If neither party
shall prevail in such action or proceeding, or if both parties shall prevail in
part in such action or proceeding, then such court shall determine whether, and
the extent to which, one party shall reimburse the other party for all or any
portion of the reasonable attorneys’ fees and disbursements incurred by such
other party in connection with such action or proceeding.  Any reimbursement
required under this Section 14.15 shall be made within fifteen (15) days after
written demand therefor (which demand shall be accompanied by reasonably
satisfactory evidence that the amounts for which reimbursement is sought have
been paid).

 

14.16                 Counterparts.  This Lease may be executed in several
counterparts, all of which, when taken together, constitute one and the same
instrument.

 

14.17                 Financial Reporting Requirement.

 

14.17.1               Within thirty (30) days following the end of each calendar
month during the Term of this Lease, Tenant shall deliver to Landlord a Monthly
Financial Report for the calendar month most recently ended.

 

14.17.2               Tenant shall make available to Landlord and its auditors
for review and audit, following reasonable notice, during Tenant’s weekday
office hours and at the Demised Premises and/or Tenant’s corporate offices, such
financial reports relating to the Demised Premises and any After Acquired
Property as are necessary, as reasonably determined by Landlord, for Landlord to
verify Tenant’s compliance with Tenant’s rent obligations under this Lease that
arose during the twenty-four (24) months immediately preceding any such review
and audit.  In connection with such audits, Tenant shall be required to provide
access to such financial reports and other information as shall be necessary to
determine, confirm and verify the Participating Rent, the Resort EBITDA, the
Corporate Allocation, and the Multi-Resort Pass Allocation (including records of
cash receipts and expenses).  Should Landlord reasonably believe that it
requires any additional materials in order to confirm the Resort EBITDA, then
upon Landlord’s reasonable request Tenant shall provide such information.  Such
audits may not be done more than once per calendar year and shall be at
Landlord’s sole cost and expense.

 

14.18                 Confidentiality.

 

14.18.1             Tenant and Landlord each agree that (i) this Lease and all
of the terms set forth herein or therein; and (ii) all financial information,
documents, studies, plans, maps, analyses, reports and other information
delivered by one to the other, which is not in the public domain as a result of
the delivering party’s disclosure (each party’s “Confidential Information”)

 

82

--------------------------------------------------------------------------------


 

shall be held and maintained by the receiving party in strictest confidence and
in trust for the sole and exclusive benefit of Tenant and Landlord.  The
receiving party shall not, without the prior written approval of the delivering
party, disclose any of the Confidential Information to any other party, use
(other than in connection with such party’s compliance with and/or enforcement
of this Lease) or permit the use of any of the Confidential Information by
others for their own benefit or to the detriment of the delivering party;
provided that the receiving party may disclose the Confidential Information
(i) to the extent required by court order, subpoena or applicable law and/or
requested by the arbitrator to be furnished or disclosed in connection with any
arbitration under Article 15; and (ii) to its current and prospective,
accountants, attorneys, consultants, lenders, investors, members, managers,
employees, purchasers and tenants (its “Representative(s)”), provided that such
Persons enter into a confidentiality agreement with the receiving party (and in
the case of prospective purchasers, lenders and investors, enter into a
confidentiality agreement for the benefit of the delivering party)  on the same
terms as are set forth in this Section 14.18.1 and need to know such
Confidential Information, and, notwithstanding anything the contrary herein, in
no event shall any Confidential Information be knowingly disclosed to any Tenant
Competitor.

 

14.18.2             The receiving party shall take all reasonable action to
protect the confidentiality of the Confidential Information, and hereby agrees
to indemnify, defend, protect and hold the delivering party harmless against any
and all liabilities, losses, damages, claims or expenses incurred or suffered by
the delivering party as a result of any breach by the receiving party or its
Representatives of this Section 14.18.

 

14.18.3             The receiving party shall promptly notify the delivering
party of any unauthorized release of Confidential Information known to the
receiving party.

 

14.18.4             The Confidential Information shall remain the sole and
exclusive property of the delivering party.  Nothing herein shall be construed
as granting or conferring any rights by license or otherwise, expressly,
impliedly or otherwise, for any of the Confidential Information.

 

14.18.5             This Section 14.18 is intended to be consistent with, shall
be subject to and limited by, and shall from time to time be modified to be
consistent with all requirements of applicable state and federal income and
other tax codes and regulations prohibiting, limiting or otherwise regulating
the confidentiality of the Confidential Information.

 

83

--------------------------------------------------------------------------------


 

ARTICLE 15

 

ARBITRATION

 

15.1                        Arbitrable Matters.  Any dispute arising under or
relating to this Lease excluding matters which involve claims for equitable
relief (an “Arbitrable Matter”) shall be submitted to arbitration as set forth
in this Article 15.

 

15.2                        Arbitration Demand.  If either Landlord or Tenant
desires to submit an Arbitrable Matter to arbitration, then Landlord or Tenant,
as the case may be (the “Arbitration Complaining Party”) shall deliver a notice
(an “Arbitration Demand”) to the other party hereto (the “Arbitration
Non-Complaining Party”), stating the matter to be submitted to arbitration.  Any
arbitration of an Arbitrable Matter under this Lease shall be subject to and
conducted in accordance with the applicable commercial arbitration rules of the
AAA which are then in effect, except as modified by the terms of this Lease.

 

15.3                        Arbitration Proceeding.  Either the Arbitration
Complaining Party or the Arbitration Non-Complaining Party may elect to serve a
written notice on the other, and on the AAA, either in the Arbitration Demand or
within five (5) calendar days of receiving the Arbitration Demand, calling for
appointment of three neutral arbitrators instead of one.  If neither sends such
a notice, the AAA shall appoint one neutral arbitrator using the procedure set
forth in its rules.  After selection of the arbitrator(s), each of Landlord and
Tenant shall have sixty (60) Business Days to engage in discovery (including,
without limitation, requesting documents from the other party and delivering
requested documents to the other party, and each party taking depositions (not
to exceed four (4) hours) of up to two (2) witnesses).  The arbitrator(s) shall
schedule a hearing (the “Hearing”) to commence within ten (10) Business Days of
the conclusion of such sixty (60) day discovery period.  The Hearing will be
held in Salt Lake City, Utah unless the parties agree in writing to a different
location.  At the Hearing, the selected arbitrator(s) will review any evidence
the parties present.  Landlord and Tenant shall each have the right to appear
and be represented by counsel before the arbitrator(s) and to submit such
evidence, data and memoranda in support of their respective positions as they
may deem necessary or appropriate in the circumstances.  The arbitrator(s), in
connection with the foregoing, shall have the right to retain and consult
experts and competent authorities skilled in the matter under arbitration.  The
arbitrator(s) shall resolve the Arbitrable Matter and make a determination
within ten (10) Business Days after the date the Hearing is concluded.  The
determination of the arbitrator(s) shall be in writing and be final and
conclusive on the parties and copies thereof shall be delivered to each of the
parties.  Judgment may be had on the determination of the arbitrator(s) so
rendered in any court of competent jurisdiction.  If for any reason whatsoever
the written determination of the arbitrator(s) shall not be rendered within one
hundred eighty (180) Business Days after the date of the initial Arbitration
Demand, then at any time thereafter before such decision shall have been
rendered either party may apply to a Utah court having jurisdiction (or to any
other court having

 

84

--------------------------------------------------------------------------------


 

jurisdiction) by action, proceeding or otherwise (but not by a new arbitration
proceeding) as may be proper to render a decision consistent with the provisions
of this Lease.  The parties shall cooperate with scheduling and similar
procedural matters to permit the arbitrator(s) to make his or her determination
as expeditiously as possible.

 

15.4                        Arbitration Costs.  If one party shall entirely
prevail in an arbitration, as determined by the arbitrator(s), then the losing
party in such arbitration will pay all of the prevailing party’s costs incurred
in connection therewith, including, without limitation, the costs and fees of
the arbitrator(s); provided, however, if neither party shall entirely prevail in
the arbitration, each party shall pay the attorneys’ fees, witness fees and
similar expenses (including expenses of presenting its own proof) incurred by
such party and the fees and expenses of the arbitrator(s) and all other expenses
of the arbitration shall be borne by the parties equally.

 

ARTICLE 16
RESERVED

 

ARTICLE 17

 

FURTHER ASSURANCES

 

17.1                        Mutual Obligation.  Landlord and Tenant each
acknowledge that in entering into and effecting the transactions (the
“Transactions”) contemplated under this Lease and the Transaction Agreement,
each of Landlord and Tenant has forgone the opportunity to undertake other
transactions.  In furtherance of the foregoing, the parties hereby agree,
subject to the terms as hereinafter set forth, to take or refrain from taking
(or cause their respective Affiliates to take or refrain from taking), in each
case as requested in writing by the other party, such further acts (including
the execution and delivery of further documents and instruments) as may be
reasonably necessary to fully effectuate the Transactions.  Landlord and Tenant
agree that the obligations of each of them, as set forth above in this
Section 17, are subject to the following:

 

(a)         The party requesting that the other party take or perform (or not
take or perform, as the case may be) such act shall pay all out-of-pocket costs
and expenses incurred by the requested party in connection with or arising out
of such party taking or performing (or not taking or performing, as the case may
be) such act;

 

(b)         Neither party shall be required to take or perform (or not take or
perform, as the case may be) any act which (i) is reasonably likely to be in
violation of any laws, codes, ordinances, rules or

 

85

--------------------------------------------------------------------------------


 

regulations of any Governmental Authority (ii) is inconsistent with any material
provision of this Lease, or (iii) effectively results in a waiver,
relinquishment, amendment or modification of any provision of this Lease or of
any right, remedy of either party hereunder;

 

(c)          Neither party shall be required to take or perform (or not take or
perform, as the case may be) any act (x) if the requesting party shall then be
in a material default under this Lease beyond any applicable notice and cure
period (i.e., such default shall then exist and be continuing) or (y) which is
reasonably likely to cause the requested party to incur any incremental
additional liability (i.e., beyond that contemplated by this Lease and the
Transaction Agreement).  Furthermore, in any event, the requesting party shall
indemnify, defend and hold the other party harmless from and against any and all
claims, liabilities, losses, damages, costs or expenses (including reasonable
attorneys’ fees and expenses) incurred by such party in connection with or
arising out of such party taking or performing (or not taking or performing, as
the case may be) such act;

 

(d)         The provisions of this Section 17.1 shall not be deemed to impair or
diminish the rights of each of the parties to enforce this Lease (including the
exhibits and/or schedules annexed hereto) or any other instruments or agreements
delivered in connection herewith in accordance with their respective terms and
applicable law.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

LANDLORD:

TALISKER CANYONS LEASECO LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Jack Bistricer

 

 

Name:

Jack Bistricer

 

 

Title:

Chairman

 

[SIGNATURE PAGE CONTINUES]

 

[Signature page to Master Lease Agreement]

 

--------------------------------------------------------------------------------


 

TENANT:

VR CPC HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Robert A. Katz

 

 

Name:

Robert A. Katz

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGE CONTINUES]

 

[Signature page to Master Lease Agreement]

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.

COUNTY OF NEW YORK

)

 

 

On May 2, 2013 before me, Daniel B. Blaser, Notary Public, personally appeared
Jack Bistricer, personally known to me to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

/s/ Daniel B. Blaser

 

Notary Public

 

 

[Signature page to Master Lease Agreement]

 

--------------------------------------------------------------------------------


 

STATE OF COLORADO

)

 

 

 

 

 

)

ss.:

 

 

 

COUNTY OF BROOMFIELD

)

 

 

On the 1st day of May, 2013 before me, the undersigned, personally appeared
Robert A. Katz, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

/s/ Mila Birnbaum

 

(Notary’s official signature)

 

 

 

3/7/2016

 

(Commission expiration)

 

[Signature page to Master Lease Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Owned Land

 

PARCEL 1

 

PARCEL K-1:

 

The East one-half of Section 34, Township 1 South, Range 3 East, Salt Lake Base
and Meridian.

 

PARCEL K-2:

 

All of Section 35, Township 1 South, Range 3 East, Salt Lake Base and Meridian.

 

PARCEL K-3:

 

The West half of the Southwest Quarter of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian.

 

LESS AND EXCEPTING THEREFROM:  Commencing at the west quarter corner of
Section 31, Township 1 South, Range 4 East, Salt Lake Base and Meridian; thence
along the west line of said Section 31 South 00°00’31” West a distance of 533.56
feet; thence leaving said section line North 89°59’29” West a distance of 270.94
feet to the POINT OF BEGINNING; thence South 50°00’02” West a distance of 470.99
feet; thence North 90°00’00” West a distance of 102.03 feet; thence South
50°00’00” West a distance of 278.50 feet; thence South 41°41’30” West a distance
of 225.92 feet; thence South 82°01’24” West a distance of 171.13 feet; thence
South 72°00’15” West a distance of 201.17 feet; thence North 82°16’12” West a
distance of 347.47 feet; thence South 85°58’04” West a distance of 202.71 feet;
thence North 90°00’00” West a distance of 306.42 feet; thence North 86°22’02”
West a distance of 609.97 feet; thence South 00°00’00” East a distance of 394.05
feet; thence North 47°30’47” West a distance of 742.66 feet; thence South
74°22’43” West a distance of 719.71 feet; thence North 32°42’37” West a distance
of 413.74 feet; thence North 45°51’07” East a distance of 515.90 feet; thence
North 81°42’13” East a distance of 327.18 feet; thence South 00°44’12” West a
distance of 25.53 feet; thence South 88°01’56” East a distance of 220.76 feet;
thence South 65°49’07” East a distance of 52.15 feet; thence South 89°48’04”
East a distance of 77.70 feet; thence North 00°10’55” West a distance of 77.40
feet; thence South 77°35’33” East a distance of 180.31 feet; thence South
10°12’36” West a distance of 33.15 feet; thence South 71°48’03” East a distance
of 167.51 feet; thence South 34°50’28” West a distance of 132.90 feet; thence
North 84°31’47” West a distance of 293.50 feet; thence South 67°20’38” West a
distance of 26.32 feet; thence South 86°42’58” West a distance of 322.15 feet;
thence South 00°33’08” West a distance of 48.43 feet; thence South 89°26’52”
East a distance of 386.04 feet; thence North 66°40’55” East a distance of 114.23
feet; thence South 84°55’31” East a distance of 93.44 feet; thence South
61°13’08” East a distance of 142.27 feet; thence South 79°40’32” East a distance
of 257.87 feet; thence North 89°54’42” East a distance of 93.39 feet; thence
North 00°13’26” West a distance of 117.30 feet; thence South 58°49’24” East a
distance of 266.02 feet; thence North 46°38’46” East a distance of 44.83 feet;
thence South 51°33’19” East a distance of 125.97 feet; thence South 72°25’33”
East a distance of 144.35 feet; thence North 88°58’01” East a distance of 309.96
feet; thence

 

--------------------------------------------------------------------------------


 

North 71°58’23” East a distance of 138.22 feet; thence North 62°43’34” East a
distance of 147.77 feet; thence North 29°04’15” East a distance of 39.83 feet;
thence South 79°00’00” East a distance of 150.58 feet to a point on a 275.0 foot
radius curve to the left; thence along the arc of said curve through a central
angle of 37°57’30”, a distance of 182.19 feet; thence North 63°02’29” East a
distance of 298.07 feet to a point on a 275.00 foot radius curve to the left;
thence along the arc of said curve through a central angle of 40°53’07”, a
distance of 196.24 feet; thence North 22°09’22” East a distance of 33.36 feet;
thence South 89°27’00” East a distance of 582.11 feet to said point of
beginning.

 

PARCEL K-4:

 

The East half of Section 22, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

LESS AND EXCEPTING THEREFROM the following property conveyed in Special Warranty
Deed to Willow Ranch Development Company, a Utah corporation recorded August 31,
1995 as Entry No. 436508 in Book 905 at page 66 of Official Records, and being
more particularly described as follows:

 

Parcel 1:  A parcel of land lying within the Northeast Quarter of Section 22,
Township 1 South, Range 3 East, Salt Lake Base and Meridian more particularly
described as follows:

 

Beginning at a point that is South 64°59’17” West 1628.01 feet from the
Southwest Corner of Section 14, Township 1 South, Range 3 East, Salt Lake Base
and Meridian; and running thence South 217.80 feet; thence West 200 feet; thence
North 217.80 feet; thence East 200 feet to the point of beginning.  The basis of
bearing for the above description is South 89°53’53” West between the South
Quarter Corner of Section 14 and the Southeast Corner of Section 14, Township 1
South, Range 3 East, Salt Lake Base and Meridian.

 

PARCEL K-5:

 

The West Half of the Northwest Quarter, the Southwest Quarter, the West Half of
the Southeast Quarter and the Southeast Quarter of the Southeast Quarter of
Section 26, Township 1 South, Range 3 East, Salt Lake Base and Meridian.

 

PARCEL K-6:

 

The Southeast Quarter of Section 27, Township 1 South, Range 3 East, Salt Lake
Base and Meridian.

 

PARCEL K-7:

 

BEGINNING at a point North 89°47’ East 2543.22 feet from the West Quarter Corner
of Section 27, Township 1 South, Range 3 East, Salt Lake Base and Meridian;
thence South 4568.66 feet; thence South 43°15’ West 328.70 feet; thence North
49°51’ West 659.34 feet; thence North 88°11’ West 1162.26 feet; thence North
75°48’ West 289.74 feet; thence South 79°47’ West 374.88 feet; thence South
948.1 feet, more or less, to the West Quarter Corner of Section 34,

 

2

--------------------------------------------------------------------------------


 

Township 1 South, Range 3 East, Salt Lake Base and Meridian; thence East 2640
feet, more or less, to the center of said Section 34; thence North 5280 feet,
more or less, to the center of Section 27; thence South 89°47’ West 96.78 feet,
more or less, to the point of beginning.

 

PARCEL V-1:

 

PARCEL 1:

 

The North 590 feet of the Southeast Quarter of the Southwest Quarter and the
North 590 feet of the West Half of the Southwest Quarter of the Southeast
Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

PARCEL 2:

 

The South 495 feet of the West Half of the Northeast Quarter of the Southwest
Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

PARCEL 3:

 

The South 330 feet of the East Half of the Northeast Quarter of the Southwest
Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

PARCEL 4:

 

The South 330 feet of the West 100 feet and the South 250 feet of the East 100
feet of the West 200 feet and the South 200 feet of the East 200 feet of the
West 400 feet of the South Half of the Southwest Quarter of the Northwest
Quarter of the Southeast Quarter of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian.

 

LESS AND EXCEPTING FROM PARCEL V-1:

 

The portion that lies within the bounds of Sundial Lodge at The Canyons, a Utah
condominium project, according to the Record of Survey Map thereof, on file and
of record in the Office of the Summit County Recorder.

 

The portion that lies within the bounds of Sundial Lodge Final Site Plat;
according to the Official Plat thereof, on file and of record in the Office of
the Summit County Recorder.

 

Exception Parcel 3 (Sundial Pool):

 

Commencing at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence along the South line of said Section,
South 89°59’43” East, a distance of 831.48 feet, (basis of bearing being South
89°59’43” East from the said South Quarter Corner of the Southeast Corner of
said Section 36); thence leaving said Section line North, a distance of 382.64
feet to the POINT OF BEGINNING, said point being on the boundary of the Sundial
Lodge Amended Site Plat, on file and of record in the Office of the

 

3

--------------------------------------------------------------------------------


 

Summit County Recorder; thence leaving said plat South 60°31’31” West, a
distance of 61.97 feet; thence South 68°39’46” West, a distance of 80.2 feet to
a point 6.50 feet perpendicular distance from the top back of an existing curb;
thence along the back of curb 6.50 feet perpendicularly distance the following
two calls 1.) North 02°09’29” West, a distance of 61.70 feet to a point of curve
to the left having a radius of 63.00 feet and a central angle of 61°23’32”; 2.)
thence Northwesterly along the arc a distance of 67.50 feet to a point on the A2
Parcel; thence along said Parcel North 00°09’59” West, a distance of 10.11 feet;
to a point on the said Sundial Lodge Amended Site Plat boundary; thence leaving
said A2 Parcel and along said Sundial Lodge Amended Site Plat boundary line the
following calls: North 60°31’31” East, a distance of 9.43 feet; thence South
29°29’36” East, a distance of 25.02 feet; thence North 60°30’24” East, a
distance of 59.55 feet; thence South 29°28’29” East, a distance of 107.25 feet;
thence North 60°31’31” East, a distance of 43.03 feet; thence South 29°28’29”
East, a distance of 6.96 feet to the POINT OF BEGINNING.

 

The portion that lies within the bounds of Grand Summit Resort Hotel at The
Canyons, a Utah condominium project, according to the Record of Survey Map
thereof, on file and of record in the Office of the Summit County Recorder.

 

Exception Parcel 5 (Grand Summit Cooling Tower):

 

Beginning at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence North 1295.64 feet; thence East 983.46
feet to the true point of beginning, (Basis of Bearing being North 89°59’43”
West between the Southeast corner of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian and the said South Quarter Corner of Section 36);
thence North 14°50’26” West 8.66 feet; thence North 75°09’34” East 42.50 feet;
thence South 14°50’26” East 85.00 feet; thence South 75°09’34” West 54.00 feet;
North 14°50’26” West 54.17 feet; thence North 75°09’34” East 15.90 feet; thence
North 14°50’26” West 22.17 feet; thence South 75°09’34” West 4.40 feet to the
point of beginning.

 

The portion that lies within the bounds of The Vintage on the Strand Phase I, a
Planned Unit Development; according to the Official Plat thereof, on file and of
record in the Office of the Summit County Recorder.

 

ALSO LESS AND EXCEPTING therefrom any portion within the following parcels:

 

Commencing at the south quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; (basis of bearing being North 89°59’43”
West., a distance of 2667.10 feet between the southeast corner of said section
36 and the said south quarter corner); thence along the quarter section line of
said section 36, North 00°13’26” West, a distance of 2672.61 feet to the center
of said section; thence along the quarter section line of said section 36, South
89°16’58” East, a distance of 608.59 feet to the true POINT OF BEGINNING thence
South 89°16’58” East a distance of 730.48 feet; thence South 00°06’32” East a
distance of 540.04 feet; thence South 89°27’00” East a distance of 457.97 feet;
thence South 22°09’22” West a distance of 23.46 feet; to a point on a 250.00
foot radius curve to the right; thence along said arc, through a central angle
of 40°53’07”, a distance of 178.40 feet, thence South 63°02’29” West a distance
of 298.07 feet; to a point on a 250.00 foot radius curve to the right; thence
along said arc,

 

4

--------------------------------------------------------------------------------


 

through a central angle of 37°57’30”, a distance of 165.62 feet, thence North
79°00’00” West a distance of 154.93 feet; thence North 23°09’22” East a distance
of 534.31 feet; thence North 83°26’14” West a distance of 217.29 feet; thence
South 89°37’40” West a distance of 136.72 feet; thence South 71°36’34” West a
distance of 207.92 feet; thence South 85°02’48” West a distance of 224.36 feet;
thence South 74°30’52” West a distance of 306.99 feet; thence South 26°00’00”
West a distance of 120.26 feet; thence North 64°00’00” West a distance of 49.82
feet; thence North 26°00’00” East a distance of 22.00 feet; to a point on a
128.00 foot radius non-tangent curve to the right; center bears North 26°00’00”
East; thence along said arc, through a central angle of 18°28’37”, a distance of
41.28 feet, thence North 33°00’00” East a distance of 61.70 feet; thence North
59°46’54” East a distance of 112.25 feet; thence North 43°51’27” East a distance
of 28.98 feet; thence North 60°31’57” East a distance of 191.35 feet; thence
North 14°00’00” East a distance of 112.24 feet; thence North 72°08’15” East a
distance of 118.97 feet; thence North 14°00’00” East a distance of 162.64 feet;
to said point of beginning.

 

Commencing at the south quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; (basis of bearing being North 89°59’43”
West., a distance of 2667.10 feet between the southeast corner of said section
36 and the said south quarter corner); thence along the quarter section line of
said section 36, North 00°13’26” West, a distance of 1047.25 feet and South
89°46’34” West, a distance of 248.36 feet to the true POINT OF BEGINNING; thence
North 47°30’47” West a distance of 742.66 feet; thence South 74°22’43” West a
distance of 719.71 feet; thence North 19°34’36” West a distance of 445.90 feet;
thence North 40°25’24” East a distance of 200.00 feet; thence North 79°34’36”
West a distance of 200.00 feet; thence North 19°34’36” West a distance of 150.00
feet; thence South 84°08’15” East a distance of 415.45 feet; thence North
81°42’13” East a distance of 599.65 feet; thence South 77°35’29” East a distance
of 257.82 feet; thence South 10°12’36” West a distance of 33.15 feet; thence
South 71°48’03” East a distance of 487.81 feet; thence South 58°49’24” East a
distance of 308.76 feet; thence South 58°49’24” East a distance of 276.29 feet;
thence South 88°26’41” East a distance of 525.03 feet; thence North 25°06’23”
East a distance of 265.06 feet; thence South 79°00’00” East a distance of 142.42
feet to a point on a 250.00 foot radius curve to the left; thence along the arc
of said curve through a central angle of 37°57’30”, a distance of 165.62 feet;
thence North 63°02’29” East a distance of 298.07 feet to a point on a 250.00
foot radius curve to the left; thence along the arc of said curve through a
central angle of 40°53’07”, a distance of 178.40 feet; thence North 22°09’22”
East a distance of 23.46 feet; thence South 89°27’00” East a distance of 609.01
feet; thence South 50°00’00” West a distance of 470.99 feet; thence North
90°00’00” West a distance of 102.03 feet; thence South 50°00’00” West a distance
of 278.50 feet; thence South 41°41’30” West a distance of 225.92 feet; thence
South 82°01’24” West a distance of 171.13 feet; thence South 72°00’15” West a
distance of 201.17 feet; thence North 82°16’12” West a distance of 347.47 feet;
thence South 85°58’04” West a distance of 202.71 feet; thence West a distance of
306.42 feet; thence North 86°22’02” West, a distance of 609.97 feet; thence
South, a distance of 394.05 feet to said point of beginning.

 

5

--------------------------------------------------------------------------------


 

PARCEL 1A

 

PARCEL 1:

 

The portion of the Southwest Quarter of Section 1, Township 2 South, Range 3
East, Salt Lake Base and Meridian lying North and West of the boundary lines of
The Colony at White Pine Canyon Phase I Amended Final Subdivision Plat and The
Colony at White Pine Canyon Phase II Final Subdivision Plat; according to the
Official Plats thereof, on file and of record in the Office of the Summit County
Recorder; less and excepting therefrom a portion of said land beginning at a
point approximately 237 feet South of the Northeast Corner of Government Lot 11;
thence continuing South along the Government Lot line to the Northerly line of
The Colony at White Pine Canyon Phase I Amended Final Subdivision Plat; thence
Westerly along the boundary line of said plat to the most Northerly point of
said plat, (said point also being the most Northerly Corner of Lot 24, The
Colony at White Pine Canyon Phase I Amended Final Subdivision Plat) in said
Government Lot 11; thence in a straight, Northeasterly line to the point of
beginning.

 

BEGINNING at the Northwest Corner of Government Lot 12, in Section 1, Township 2
South, Range 3 East, Salt Lake Base and Meridian; thence Southwesterly to the
Southwest Corner of Section 2, Township 2 South, Range 3 East, Salt Lake Base
and Meridian; thence Easterly along the South line of said Section 2 to the
Southeast corner of said Section 2; thence Northerly along the East line of said
Section 2 to the Northwest corner of Government Lot 12, the point of beginning.

 

The Northeast Quarter of Section 10, Township 2 South, Range 3 East, Salt Lake
Base and Meridian, less and excepting therefrom any portion located in Salt Lake
County.

 

The North Half and the Southwest Quarter of Section 11, Township 2 South, Range
3 East, Salt Lake Base and Meridian; less and excepting therefrom any portion
lying South of the following line: Beginning at the Southwest corner of said
Section 11; thence in a straight line to the center point of said Section 11.

 

BEGINNING at the center of Section 11, Township 2 South, Range 3 East, Salt Lake
Base and Meridian; thence Southwesterly along the boundary of the property
described above in said Section 11, 1295 feet; thence leaving said boundary
Northeasterly to a point in common with the East-West Center line of Section 11;
thence West along said Center Section line of the point of beginning.

 

LESS AND EXCEPTING THEREFROM the hereinabove described, any portion located
within the bounds of The Colony at White Pine Canyon Phase I Amended Final
Subdivision Plat, The Colon at White Pine Canyon Phase 1 Third Amendment, The
Colony at White Pine Canyon Phase 1-B Final Subdivision Plat, The Colony at
White Pine Canyon Phase II Final Subdivision Plat, and The Colony at White Pine
Canyon Phase 3A Final Subdivision Plat; according to the Official Plats thereof,
on file and of record in the Office of the Summit County Recorder.

 

ALSO LESS AND EXCEPTING THEREFROM hereinabove described the following described
parcels:

 

6

--------------------------------------------------------------------------------


 

PARCEL 1-A:

 

Commencing at the West Quarter Corner of Section 1, Township 2 South, Range 3
East, Salt Lake Base & Meridian, a found brass cap; thence along the West line
of said Section, North 00º17’02” West, a distance of 1,007.88 feet (basis of
bearing being North 00º17’02” West between said West Quarter and the Corner
Common at Government Lots 4 & 5 of said Section 1); thence leaving said West
line East, a distance of 2,015.87 feet to the POINT OF BEGINNING, said point
being the Northerly most corner of Lot 24 of The Colony at White Pine Canyon -
Phase I Amended Final Subdivision Plat, on file and of record in the Office of
the Summit County Recorder; thence leaving said subdivision, North 66º34’09”
East, a distance of 467.49 feet; thence North 89º50’40” East, a distance of
132.71 feet to the center line of said Section 1; thence along said section
line, South 00º23’32” East, a distance of 107.72 feet; thence leaving said
section line, South 82º03’02” West, a distance of 567.84 feet to the POINT OF
BEGINNING.

 

PARCEL 1-B:

 

Commencing at the West Quarter Corner of Section 1, Township 2 South, Range 3
East, Salt Lake Base & Meridian, a found brass cap; thence along the West line
of said Section, North 00º17’02” West, a distance of 1,311.57 feet (basis of
bearing being North 00º17’02” West between said West Quarter and the Corner
Common at Government Lots 4 & 5 of said Section 1); thence leaving said West
line North 89º44’12” East, a distance of 2,493.81 feet along the Southerly line
of Government Lots 5 & 6 of said Section 1 to the POINT OF BEGINNING; thence
continuing Easterly along said line, North 89º44’21” East, a distance of 84.88
feet to the Southeast corner of said Government Lot 6; thence along the Westerly
line of Government Lot 11 of said Section 1, South 00º09’20” East, a distance of
41.80 feet; thence leaving said Westerly line, North 64º01’38” West, a distance
of 94.54 feet to the POINT OF BEGINNING.

 

(Summit County Tax Serial Nos. PP-1-C, PP-3, PP-5-1, PP-59-A, PP-59, PP-65,
PP-67, PP-69-70, PP-69-70-A, PP-6-A, PP-72, PP-73-A, PP-73-C, PP-75-A-5,
PP-75-C, PP-75-H-1, and PP-75-H-1-A)

 

(Salt Lake County Tax Serial No. 18-27-400-001)

 

PARCEL 2:

 

Those areas designated as “Ski Run” and those areas designated as “Ski Lift” on
the Official Plats for The Colony at White Pine Canyon, Phase I Second Amendment
and The Colony at White Pine Canyon, Phase II Final Subdivision Plat; both on
file and of record in the Office of the County Recorder of Summit County.

 

LESS AND EXCEPTING THEREFROM the above described Parcel 2 the following:
Beginning at a point which is North 23°16’08” East 678.66 feet from the
Southwest Corner of Lot 79, of The Colony at White Pine Canyon Phase II Final
Subdivision Plat, as recorded; and running thence North 23°16’08” East 64.28
feet; thence South 8745’14” East 1793.57 feet; thence South 02°14’46” West 60.00
feet; thence North 87°45’14” West 1816.57 feet to the point of beginning, but
not excepting from Parcel 2 that portion of the above described parcel that is
designated as “Ski Run”.

 

7

--------------------------------------------------------------------------------


 

PARCEL 3:

 

The areas designated as “Ski Run” on the Official Plat for The Colony at White
Pine Canyon - Phase 1B Final Subdivision Plat, on file and of record in the
Office of the County Recorder of Summit County.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Condominium Units in Demised Premises

 

PARCEL SDLC:

 

All of COMMERCIAL UNIT 1, SUNDIAL LODGE AT THE CANYONS,(1) a Utah Condominium
Project, together with an appurtenant undivided interest in the Common Areas and
Facilities as established and identified in (i) the Declaration of Condominium
for SUNDIAL LODGE AT THE CANYONS dated December 10, 1999, and recorded
December 15, 1999, as Entry No. 555290 in Book 1300 beginning at Page 125 in the
Official Records of the Summit County, Utah Recorder’s Office, as amended by
that certain First Amendment to Declaration of Condominium for SUNDIAL LODGE AT
THE CANYONS and recorded February 17, 2000 as Entry No. 559348 in Book 1307
beginning at page 892 of Official Records, and (ii) the Record of Survey Map for
THE SUNDIAL LODGE AT THE CANYONS recorded December 15, 1999, as Entry No. 555291
in the Official Records of the Summit County, Utah Recorder’s Office.

 

TOGETHER WITH all easements, rights, benefits and obligations arising under The
Canyons Resort Village Management Agreement dated November 15, 1999, and
recorded December 15, 1999, as Entry No. 555285 in Book 1300 beginning at Page `
in the Official Records of the Summit County, Utah Recorder’s Office and amended
by that certain First Amendment to the Canyons Resort Village Management
Agreement dated and recorded December 17, 1999, as Entry No. 555434 in Book 1300
at page 668 of the Summit County, Utah Recorder’s Office and as amended.

 

PARCEL GSH:

 

All of COMMERCIAL UNIT 1; of GRAND SUMMIT RESORT HOTEL AT THE CANYONS,(2) a Utah
condominium Project, together with an appurtenant undivided interest in the
Common Elements as established and identified in (i) the Declaration of
Condominium for Grand Summit Resort Hotel at the Canyons, dated January 27, 2000
and Recorded on January 31, 2000 as Entry No. 558243, in Book 1305, Beginning at
Page 756 in the Official Records of the Summit County, Utah Recorder’s Office
and (ii) the Record of Survey Map for Grand Summit Resort Hotel at The Canyons
recorded January 31, 2000, as Entry No. 558242 in the Official Records of the
County Recorder of Summit County.

 

TOGETHER WITH all easements, rights, benefits and obligations arising under The
Canyons Resort Village Management Agreement dated November 15, 1999, and
recorded on December 15, 1999 as Entry No. 555285, in Book 1300, Beginning at
page 1, and amended by the First Amendment to The Canyons Resort Village
Management Agreement, dated December 17, 199, and recorded on December 17, 1999,
as Entry No. 555434, in Book 1300, beginning at page 668, and the Second
Amendment to The Canyons Resort Village Management Agreement, dated

 

--------------------------------------------------------------------------------

(1)           Together with all parking spaces appurtenant to (if any) or
included in and a part of Commercial Unit 1 of Sundial Lodge at The Canyons.

(2)           Together with all parking spaces appurtenant to (if any) or
included in and a part of Commercial Unit 1 of Grand Summit Resort Hotel at The
Canyons.

 

--------------------------------------------------------------------------------


 

January 7, 2000 and recorded on January 11, 2000 as Entry No. 556961 in Book
1303, beginning at page 296 and by the Third Amendment to The Canyons Resort
Village Management Agreement, dated January 27, 2000 and recorded January 31,
2000 as Entry No. 558232, in Book 1305 beginning at page 719, all of the
Official Records of the County Recorder of Summit County.

 

PARCEL SLC:

 

All of Units COM-1, COM-3 and COM-4, of the AMENDED RECORD OF SURVEY MAP
SILVERADO LODGE,(3) an expandable condominium project, as the same is identified
in the Record of Survey Map recorded in the Office of the Summit County
Recorder, as Entry No. 764172 (as said Record of Survey Map may have heretofore
been amended and/or supplemented), and in the Declaration of Condominium and
Declaration of Covenants, Conditions and Restrictions and Bylaws for Silverado
Lodge Condominium, recorded in the Office of the Summit County Recorder,
April22, 2005 as Entry No. 733659 in Book 1694 at Page 647 (as said Declaration
may have been heretofore amended and/or supplemented).

 

TOGETHER with the undivided ownership interest in and to the Common Areas and
Facilities which is appurtenant to said Units and as more particularly described
in said Record of Survey Map and Declaration (as said Record of Survey Map and
Declaration may have been heretofore amended and/or supplemented).

 

--------------------------------------------------------------------------------

(3)           Together with all parking spaces appurtenant to Commercial Units
1, 3 and 4 of Silverado Lodge

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Reserved Landlord Estate

 

Map
No.

 

Parcel Tax
ID

21

 

PP-69-70-A

35

 

PP-74

39

 

Part of PP-74-H

40

 

Part of PP-74-H

53

 

PP-75-75-A

57

 

PP-75-2

82

 

PP-2-D

83

 

PP-2-D-3

84

 

PP-2-B-A

85

 

PP-2-D-1

95

 

RSTW-F3-B

96

 

FRSTW-F3-B

99

 

FRSTW-F2-C

100

 

FRSTW-F2-A

105

 

PP-75-H-6

106

 

PP-75-H-5

107

 

PP-75-J

109

 

PP-75-A-2

111

 

PP-74-G

112

 

PP-74-G

118

 

PP-102-D-3-D
PP-102-D-3-E

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Legal Description of the Land

 

SKI EASEMENTS:

PARCEL 1:

 

The area designated as “Ski Easement” within the “Perpetual Open Space” located
adjacent to Lot 80 of The Colony at White Pine Canyon Phase II Final Subdivision
Plat, on file and of record at the Office of the Summit County Recorder.

 

Those areas designated as “Ski Easement” within Lots 52, 54 and 55 of The Colony
at White Pine Canyon Phase II Final Subdivision Plat, as amended by The Colony
at White Pine Canyons Amended Phase II Final Subdivision Plat Adjusting the
Boundaries of Lots 52, 53, 54 and 55 Only, on file and of record in the Office
of the Summit County Recorder.

 

PARCEL 3:

 

All the property designated as “Ski Easement” within The Colony at White Pine
Canyon Phase 3A and Phase 3B, Final Subdivision Plats, The Colony at White Pine
Canyon First Amended Phase 3C Final Subdivision Plat, and The Colony at White
Pine Canyon Phase 3A Final Subdivision Plat Amendment to Lots 110, 111 and
Common Area, on file and of record in the Office of the Summit County Recorder,
lying within Sections 11, 12, 13 and 14, Township 2 South, Range 3 East, Salt
Lake Base and Meridian.

 

LESS AND EXCEPTING the following described properties in Phase 3C: Commencing at
the Northwest corner of Lot 127 of The Colony at White Pine Canyon Phase 3C
Final Subdivision Plat, on file and of record in the Office of the Summit County
Recorder, record No. 621557; thence along the Westerly line of said Lot 127
(basis of bearing being said Westerly line), South 42°25’23” West, a distance of
457.46 feet to the POINT OF BEGINNING; thence leaving said Westerly line South
56°18’48” East, a distance of 138.54 feet; thence South 78°36’44” East, a
distance of 334.70 feet; thence North 4251’15” East, a distance of 96.90 feet;
thence North 75°50’28” East, a distance of 156.52 feet; thence South 16°46’10”
West, a distance of 294.26 feet; thence South 85°08’33” West, a distance of
451.83 feet; thence North 50°13’49” West, a distance of 331.88 feet to the said
Westerly line of Lot 127; thence along said Westerly line North 42°25’23” East,
a distance of 191.43 feet to the point of beginning.

 

Commencing at the Northerly most corner of Lot 126 of The Colony at White Pine
Canyon - Phase 3C Final Subdivision Plat, on file and of record in the Office of
the Summit County Recorder, record No. 621557; thence along the Northerly line
of said Lot 126, South 55°12’44” West, a distance of 278.05 feet to the POINT OF
BEGINNING, said point also being on the Southeasterly line of a private trail
easement as shown on said Phase 3C Plat, (basis of bearing being the Northerly
line of said Lot 126); thence leaving said Northerly line of Lot 126 and along
said Southeasterly easement line, South 51°22’39” West, a distance of 458.13
feet; thence continuing along said easement line, South 23°43’16” East, a
distance of 160.45 feet to the intersection of said Southeasterly line and the
ski easement as shown on said plat; thence leaving

 

--------------------------------------------------------------------------------


 

said Southeasterly line and along said ski easement line, South 56°18’48” East,
a distance of 301.258 feet to the Easterly line of said Lot 126; thence leaving
said line South 82°18’14” West, a distance of 273.85 feet; thence North
51°23’14” West, a distance of 253.58 feet; thence North 21°51’18” East, a
distance of 265.96 feet; thence North 48°00’03” East, a distance 41.26 feet;
thence North 61°56’18” East, a distance of 433.51 feet to the POINT OF
BEGINNING.

 

PARCEL 4:

 

All the property designated as “Ski Run” within The Colony at White Pine Canyon
Phase 3A Final Subdivision Plat, and The Colony at White Pine Canyon Phase 3A
Final Subdivision Plat Amendment to Lots 110, 111 and Common Area, on file and
of record in the Office of the Summit County Recorder, lying within Sections 11,
12, 13 and 14, Township 2 South, Range 3 East, Salt Lake Base and Meridian.

 

Less and excepting the property legally described in Parcel 6 below.

 

ALSO LESS AND EXCEPTING THEREFROM:

 

Commencing at the Southwest of Lot 92 of The Colony at White Pine Canyon Phase
3A Final Subdivision Plat on file and of recorded in the Office of the Summit
County Recorder, record No. 579433; thence along the Westerly line of said Lot
92, (basis of bearing being said Westerly line), the following two calls: 1.
North 39°10’27” East, a distance of 308.42 feet; thence North 26°22’02’ East, a
distance of 147.38 feet; to the POINT OF BEGINNING, said point being on the
Westerly boundary of said Lot 92; thence leaving said lot line, South 48°31’09”
West, a distance of 159.12 feet to the Westerly boundary line of said
subdivision; thence along said boundary line the following calls: North
26°22’02” East, a distance of 167.72 feet; thence North 63°49’01” East, a
distance of 290.21 feet; thence North 17°47’08” East, a distance of 218.46 feet;
thence leaving said boundary line South 00°10’54” West, a distance of 96.04
feet; thence South 15°15’17’ West, a distance of 127.02 feet; thence South
57°40’48” West, a distance of 104.2 feet; thence South 46°50’32” West, a
distance of 84.98 feet to the Westerly line of said Lot 92; thence along said
line, South 63°49’01” West, a distance of 109.94 feet to the POINT OF BEGINNING.

 

PARCEL 5

 

All the property designated as “Lift and Ski Easement” within The Colony at
White Pine Canyon Phase 3A and Phase 3B Final Subdivision Plats, The Colony at
White Pine Canyon First Amended Phase 3C Final Subdivision Plat, and The Colony
at White Pine Canyon Phase 3A Final Subdivision Plat Amendment to Lots 110, 111
and Common Area on file and of record in the Office of the Summit County
Recorder, lying within Sections 11, 12, 13 and 14, Township 2 South, Range 3
East, Salt Lake Base and Meridian.

 

PARCEL 6

 

A portion the property designated as “Ski Run” within The Colony at White Pine
Canyon Phase 3A Final Subdivision Plat, and The Colony at White Pine Canyon
Phase 3A Final Subdivision Plat Amendment to Lots 110, 111 and Common Area on
file and of record in the Office of the

 

--------------------------------------------------------------------------------


 

Summit County Recorder, lying within Sections 11, 12, 13 and 14, Township 2
South, Range 3 East, Salt Lake Base and Meridian being more particularly
described as follows:

 

Beginning at the Northern most corner of Lot 85, as shown on the Final
Subdivision Plat for Phase 3A of The Colony at White Pine Canyon, on file and of
record in the Office of the Recorder, Summit County, Utah, and running thence
North 70º17’41” West 333.89 feet; thence North 56º02’15” East 242.74 feet;
thence South 71º34’59” East 99.65 feet; thence South 37º57’47” East 140.80 feet;
thence South 70º13’47” East 172.93 feet; thence South 29º19’10” East 233.23
feet; thence South 02º40’53” East 248.29 feet; thence South 48º21’34” West
107.20 feet to a point on a 250.00 foot non-tangent radius curve to the left,
the center of which bears South 77º45’41” West; thence Northwesterly along the
arc of said curve 145.40 feet through a central angle of 33º19’25” West; thence
North 30º38’49” West 406.69 feet, more or less to the Point of Beginning.

 

PARCEL 7:

 

Lot 80, The Colony at White Pine Canyon - Phase II Final Subdivision Plat, on
file and of record at the Office of the Summit County Recorder.

 

The following portion of Lot 79 of the Colony at White Pine Canyon 2 Amendment
to Lot 79, lying within the northwest quarter of Section 11, Township 2 South,
Range 3 East, Salt Lake Base & Meridian, Summit County Utah, more particularly
described as follows: Beginning at the southwesterly corner of said Lot 79, said
point also being on the boundary of said Plat, thence along said boundary North
23°16’08” East a distance of 742.93 feet to the northerly line of said Lot 79;
thence along said Lot 79 boundary South 87°45’14” East a distance of 446.88
feet; thence leaving said northerly line of said Lot 79 boundary South 22°30’59”
West a distance of 422.33 feet; thence South 59°30’47” East a distance of 299.25
feet; thence South 13°31’19” East a distance of 40.01 feet; thence South
84°19’04” West a distance of 849.70 feet to said point of beginning

 

The area designated as “Perpetual Open Space” adjacent to Lot 80 on The Colony
at White Pine Canyon Phase II Final Subdivision Plat recorded September 10,
1999, as Entry No. 548270 in the office of the Recorder of Summit County, Utah.

 

SKI AND LIFT EASEMENT:

 

Commencing at the Northwest corner of Lot 8 of The Colony at White Canyon -
Phase I Amended, on file and of record in the Office of the Summit County
Recorder; thence South 89°46’25”East, a distance of 244.62 feet along the North
line of said Lot 8, said North line being the basis of bearing; thence leaving
said line, North a distance of 581.72 feet to the point of beginning; thence
North 00°09’49” West, a distance of 87.47 feet; thence North 89°48’57” East, a
distance of 56.93 feet; thence South 29°56’52” East, a distance of 1,782.44 feet
to a centerline of White Pine Canyon Road as shown on said plat; and point of
curve of a non-tangent curve to the left of which the radius point lies South
72°51’44” East, a radial distance of 1,500.00 feet; thence Southerly along the
arc of said curve and said centerline, through a central angle of 03°12’53”, a

 

--------------------------------------------------------------------------------


 

distance of 84.16 feet; thence leaving said centerline, North 29°56’52” West, a
distance of 1,774.99 feet; thence South 89°48’57” West, a distance of 37.86 feet
to the point of beginning.

 

LESS AND EXCEPTING any portion lying within Lot 8 of said “The Colony at White
Pine Canyon Phase I Amended Final Subdivision Plat.”

 

ROAD EASEMENT:

 

Those areas depicted as “Road Easement” on the Colony at White Pine Canyon Phase
I Amended Final Subdivision Plat, The Colony at White Pine Canyon Phase II Final
Subdivision Plat, The Colony at White Pine Canyon Phase 3A Final Subdivision
Plat, The Colony at White Pine Canyon Phase 3B Final Subdivision Plat, The
Colony at White Pine Canyon First Amended Phase 3C Final Subdivision Plat, The
Colony at White Pine Canyon Phase 1 Amendment to Lot 7 and Entry Area, The
Colony at White Pine Canyons Amended Phase II Final Subdivision Plat Adjusting
the Boundaries of Lots 52, 53, 54 and 55 Only and The Colony at White Pine
Canyon Phase 3A Final Subdivision Plat Amendment to Lots 110, 111 and Common
Area, all on file and of record in the Office of the Summit County Recorder.

 

SKI LAND EASEMENT PARCEL 1:

 

All of Section 11, Township 2 South, Range 3 East, Salt Lake Base and Meridian.

 

Less and Excepting therefrom all those portions of said Section 11 contained
within the Final Subdivision Plats for Phase II, Phase 3A, Phase 3B and Phase 3C
of The Colony at White Pine Canyon, on file and of record in the Office of the
Summit County Recorder.

 

Also Less and Excepting therefrom all those portions of said Section 11
contained with the boundary of the land previously deed to ASC Utah, Inc. by
Iron Mountain Associates, L.L.C., in that certain Special Warranty Deed recorded
December 29, 2000 in the Office of the Summit County Recorder as Entry
No. 579439 in Book 1347, pages 728-731.

 

SKI LAND EASEMENT PARCEL 2:

 

All that portion of the Southwest Quarter of Section 12, Township 2 South, Range
3 East, Salt Lake Base and Meridian, lying West of the following described line:

 

Beginning at the intersection of the Easterly line of Lot 98 and the
Southwesterly road easement line as shown in the Final Subdivision Plat for
Phase 3A of The Colony at White Pine Canyon on file and of record in the Office
of the Summit County Recorder; thence running South 17°34’23” West 1627.95 feet
more or less the Southerly line of said Section 12.

 

Less and Excepting therefrom all those portions of said Southwest Quarter lying
within the Final Subdivision Plats for Phase 3A and Phase 3B of The Colony at
White Pine Canyon.

 

--------------------------------------------------------------------------------


 

SKI LAND EASEMENT PARCEL 3:

 

An Easement over all that portion of the Northwest Quarter of Section 13,
Township 2 South, Range 3 East, Salt Lake Base and Meridian, lying Northwesterly
of the following described line:

 

Commencing at the point near the Northeast corner of Lot 98, said point being
the intersection of the Easterly line of Lot 98 and the Southerly line of the
road easement, as shown in the Final Subdivision Plat for Phase 3A of The Colony
at White Pine Canyon on file and of record in the Office of the Summit County
Recorder; thence running South 17°34’23” West 1627.95 feet more or less the
Southerly line of said Section 12 and the TRUE POINT OF BEGINNING; thence South
17°34’23” West 745.52 feet; thence South 59°37’48” West 1186.90 feet; thence
South 67°51’09” West 344.38 feet; thence South 60°04’44” West 287.54 feet to the
West line of said Section 13; thence along the line North 00°13’36” East 191.47
feet to a point on the Southerly line of Lot 141 of the Final Subdivision Plat
for Phase 3C of The Colony at White Pine Canyon on file and of record in the
Office of the Summit County Recorder, said point being South 66°58’01” West
364.45 feet from the Southeast corner of said Lot 141.

 

Less and Excepting therefrom any portion of the Northwest Quarter of Section 13
lying within the said Final Subdivision Plats for Phase 3B and Phase 3C of The
Colony of The Colony at White Pine Canyon.

 

SKI LAND EASEMENT PARCEL 4:

 

All that portion of the North Half of Section 14, Township 2 South, Range 3
East, Salt Lake Base and Meridian lying within Summit County.

 

Less and Excepting therefrom any portion lying within the said Final Subdivision
Plats for Phase 3B and Phase 3C of The Colony of The Colony at White Pine
Canyon.

 

Less and Excepting therefrom any portion lying within Salt Lake County; and Less
and Excepting any portion lying within the following described road right of
way:

 

Beginning at the Southerly most corner of Lot 140 of the Final Subdivision Plat
for Phase 3C of The Colony at White Pine Canyon; thence along the Southerly line
of said Lot 140, North 66°58’01” East 118.84 feet; thence leaving said line
South 73°03’41” East 264.23 feet; thence North 69°03’06” East 308.40 feet;
thence North 60°04’44” East 42.14 feet to the East line of said Section 14;
thence along said East line South 00°13’36” West 46.26 feet; thence leaving said
East line South 60°04’44” West 22.05 feet; thence South 69°03’06” West 325.27
feet; thence North 42°10’52” East 40.00 feet to the Westerly line of said Lot
140, thence along said Westerly line South 47°49’08” East 341.01 feet to the
point of beginning.

 

SKI LAND EASEMENT PARCEL 5:

 

Beginning at the West Quarter corner of Section 1, Township 2 South, Range 3
East, Salt Lake Base and Meridian, a found brass cap; thence along the West line
of Section 1, North 00°17’02” West. a distance of 1,061.56 feet (Basis of
Bearing being, North 00°17’02” West between said West Quarter corner and the
corner common to Government Lots 4& 6 of said Section 1); thence leaving said
West line East, a distance of 2,140.00 feet to the point of beginning; thence
North

 

--------------------------------------------------------------------------------


 

66°34’09” East, a distance of 332.49 feet; thence North 89°50’40” East, a
distance of 112.47 feet; thence South 33°59’54” West, a distance of 36.93 feet;
thence South 65°01’07” West, a distance of 226.54 feet; thence South 88°08’19”
West, a distance of 191.64 feet to the POINT OF BEGINNING.

 

SKI LAND EASEMENT PARCEL 6:

 

Commencing at the West Quarter corner of Section 1, Township 2 South, Range 3
East, Salt Lake Base and Meridian, a found brass cap; thence along the West line
of Section 1, North 00°17’02” West. a distance of 1,136.75 feet, (Basis of
Bearing being, North 00°17’02” West between said West Quarter corner and the
corner common to Government Lots 4&6 of said Section 1); thence leaving said
West line East, a distance of 2,621.20 feet to the point of beginning; thence
North 89°47’06” East, a distance of 60.00 feet; thence South 00°09’49” East, a
distance of 100.99 feet; thence South 89°50’11” West, a distance of 60.00 feet;
thence North 00°09’49” West 100.94 feet to the point of beginning.

 

SKI RESORT EASEMENT:

 

Beginning at the Southwest Corner of Lot 2, The Colony at White Pine Canyon
Phase I Final Subdivision Plat (Entry No. 534009, Summit County Recorder’s
Office), which is South 89°44’45” West 1244.89 feet along the Quarter
Section and South 369.07 feet from the East Quarter Corner of Section 1,
Township 2 South, Range 3 East, Salt Lake Base and Meridian, (Basis of Bearing
being North 01°07’03” East 1306.79 feet between said East Quarter Corner and the
West Quarter Corner of Section and angle point for Section 1, Township 2 South,
Range 3 East, Salt Lake Base and Meridian) and running thence North 73°15’11”
East, a distance of 400.00 feet along the Southerly line of said Lot 2; thence
South 41°47’27” East, a distance of 875.31 feet; thence South 12°01’21” East, a
distance of 1,076.53 feet; thence South 61°24’18” East, a distance of 1,055.64
feet; thence South 18°57’58” East, a distance of 1,497.70 feet; thence South
44°40’02” West, a distance of 1,185.00 feet; thence South 45°19’59” East, a
distance of 1,125.58 feet; thence North 76°31’51” West, a distance of 3,568.91
feet; thence South 32°40’39” West., a distance of 391.79 feet; thence South
24°32’27” East, a distance of 676.51 feet; thence South 38°22’14” East, a
distance of 898.07 feet; thence South 32°03’37” East, a distance of 477.23 feet;
thence South 08°50’17” East, a distance of 1,133.59 feet; thence South 03°26’53”
West, a distance of 241.21 feet; thence South 30°55’21” West, a distance of
606.89 feet; thence South 68°02’16” West, a distance of 1,204.29 feet; thence
South 79°00’16” West, a distance of 509.00 feet; thence South 72°49’29” West, a
distance of 302.11 feet; thence South 48°07’24” West, a distance of 757.47 feet;
thence South 72°33’45” West, a distance of 661.76 feet; thence South 64°40’26”
West, a distance of 327.86 feet; thence South 56°17’47” West, a distance of
29.97 feet; thence South 60°55’59’ West, a distance of 116.24 feet; thence South
43°00’38” West, a distance of 231.68 feet; thence South 28°26’20’ West, a
distance of 166.88 feet to a point on the East West center line of Section 13,
Township 2 South, Range 3 East, Salt Lake Base & Meridian, said point also being
on the U.S. Forest Service Boundary; thence along said boundary and said center
section line, South 89°44’51” West, a distance of 380.50 feet; thence leaving
said boundary and center Section line, North 08°25’22” West, a distance of 23.28
feet; thence North 02°43’30” East, a distance of 100.75 feet; thence North
11°36’46” East, a distance of 261.74 feet; thence North 25°41’55” East, a
distance of 143.59 feet; thence North 33°53’34” East, a distance

 

--------------------------------------------------------------------------------


 

of 352.16 feet; thence North 45°47’32” East, a distance of 120.28 feet; thence
North 51°58’01” East, a distance of 334.46 feet; thence North 47°28’30” East, a
distance of 38.99 feet; thence North 55°53’52” East, a distance of 779.67 feet;
thence North 03°40’21” East, a distance of 299.34 feet; thence North 59°21’55”
East, a distance of 169.73 feet; thence North 16°58’37” East, a distance of
2,026.07 feet; thence North 85°13’52” East, a distance of 256.82 feet; thence
North 28°38’34” East, a distance of 314.37 feet; thence North 55°56’01” East, a
distance of 259.24 feet; thence North 31°47’20” East, a distance 163.87 feet;
thence North 32°27’25” West, a distance of 125.44 feet; thence North 31°08’05”
West, a distance of 105.45 feet; thence North 17°37’48” West, a distance of
64.29 feet; thence North 10°56’53” West, a distance of 51.88 feet; thence North
01°57’30” West, a distance of 68.77 feet; thence North 14°52’21” East, a
distance of 43.25 feet; thence North 16°36’28” East, a distance of 47.44 feet;
thence North 03°26’21” West, a distance of 89.69 feet; thence North 03°04’10”
East, a distance of 77.87 feet; thence North 02°53’38” West, a distance of 90.48
feet; thence North 18°29’34’ West, a distance of 20.96 feet; thence North
55°17’20” East, a distance of 148.11 feet; thence North 27°20’54” West, a
distance of 315.22 feet; thence North 52°33’24’ West, a distance of 257.68 feet;
thence South 47°10’18” West, a distance of 810.94 feet; thence South 56°50’23’
West, a distance of 49.32 feet to the Colony at White Pine Canyon - Phase 3A
Final Subdivision Plat (Entry No. 579433, Summit County Recorder’s Office);
thence along the Easterly lines of said plat, North 32°15’53” West, a distance
of 60.00 feet; thence continuing along said line, North 57°44’07” East, a
distance of 46.00 feet; thence continuing along said line, North 32°46’18” East,
a distance of 1,410.42 feet; thence continuing along said line, North 48°46’10”
East, a distance of 140.36 feet; thence leaving said Easterly line, South
66°46’48” East, a distance of 654.42 feet; thence North 17°16’51” East, a
distance of 1,973.61 feet; thence North 01°55’35” West, a distance of 1,548.91
feet; thence North 29°56’52” West, a distance of 525.35 feet to the centerline
of White Pine Canyon Road, as shown on the Colony at White Pine Canyon-Phase I
Amended Final Subdivision Plat, and the point of curve of a non tangent curve to
the right, of which the radius point lies South 76°04’38’ East, a radial
distance of 1,500.00 feet; thence Northerly along the arc, through a central
angle of 03°12’53”, a distance of 84.16 feet; thence South 29°56’52’ East, a
distance of 334.36 feet; thence North 70°41’09’ East, a distance of 611.92 feet
to the point of beginning.

 

EXCEPTING THEREFROM THE FOLLOWING:

 

Beginning at a point which is South 89°44’45” West 2,373.27 feet along the
Quarter Section line and South 5,114.01 feet from the East Quarter Corner of
Section 1, Township 2 South, Range 3 East, Salt Lake Base and Meridian (Basis of
Bearing being North 01°07’03” East 1306.79 feet between said East Quarter Corner
and the West Corner of Section 6 Township 2 South, Range 4 East, Salt Lake Base
and Meridian, an angle point for said Section 1); and running; thence South
24°32’27” East, a distance of 595.21 feet; thence South 38°22’14” East, a
distance of 905.35 feet; thence South 32°00’53’ East, a distance of 458.31 feet;
thence South 08°50’17” East, a distance of 1,114.81 feet; thence South 03°26’53”
West, a distance of 220.08 feet; thence South 30°55’21’ West, a distance of
572.08 feet; thence South 68°02’16” West, a distance of 1,178.38 feet; thence
South 79°00’16” West, a distance of 506.47 feet; thence South 72°49’29” West, a
distance of 318.48 feet; thence South 48°07’24” West, a distance of 418.77 feet;
thence North 30°38’00” East, a distance of 1,594.29 feet; thence North 72°27’18”
East, a distance of 505.40 feet; thence North 06°16’55” East, a distance of
1,034.66 feet; thence North 01°48’30” East, a distance of 388.42 feet; thence
North 14°19’10” West. a distance of 356.64 feet; thence North 35°47’01”

 

--------------------------------------------------------------------------------


 

West, a distance of 153.37 feet; thence North 05°16’07” West, a distance of
433.12 feet; thence North 09°34’29” East, a distance of 528.04 feet to the point
of beginning.

 

ALSO EXCEPTING:

 

Beginning at a point which is South 89°44’45” West 2,526.95 feet along the
Quarter Section line and South 5,956.72 feet from the East Quarter Corner of
Section 1, Township 2 South, Range 3 East, Salt Lake Base and Meridian (Basis of
Bearing being North 01°07’03” East 1306.79 feet between said East Quarter Corner
and the West Corner of Section 6, Township 2 South, Range 4 East, Salt Lake Base
and Meridian, an angle point for said Section 1); and running; thence South
20°53’48” East, a distance of 628.31 feet; thence South 01°56’36” West, a
distance of 375.71 feet; thence North 71°48’50” West, a distance of 565.04 feet;
thence North 36°39’38” West, a distance of 350.67 feet; thence North 24°59’43”
East, a distance of 139.54 feet; thence North 53°04’22” East, a distance of
230.68 feet; thence North 50°33’36’ East, a distance of 377.39 feet to the POINT
OF BEGINNING.

 

ALSO EXCEPTING:

 

Beginning at a point which is South 89°44’45” West 2,752.86 feet along the
Quarter Section line and South 5,230.90 feet from the East Quarter Corner of
Section 1, Township 2 South, Range 3 East, Salt Lake Base and Meridian (Basis of
Bearing being North 01°07’03” East 1306.79 feet between said East Quarter Corner
and the West Corner of Section 6, Township 2 South, Range 4 East, Salt Lake Base
and Meridian, an angle point for said Section 1), and running; thence South
42°07’07” East, a distance of 337.61 feet; thence South 00°37’19” West, a
distance of 312.10 feet; thence South 66°00’43” West, distance of 125.83 feet;
thence South 31°47’20” West, a distance of 159.69 feet; thence North 13°26’33”
West, a distance of 0.43 feet; thence North 42°56’20” West, a distance of 36.53
feet; thence North 32°27’59” West, a distance of 65.75 feet; thence North
31°08’05” West, a distance of 100.71 feet; thence North 17°37’48” West, a
distance of 57.22 feet; thence North 10°56’53” West, a distance of 49.55 feet;
thence North 01°27’39” West, a distance of 56.61 feet; thence North 15°53’40”
East, a distance of 89.35 feet; thence North 00°24’29” West, a distance of
175.19 feet; thence North 02°53’38” West, a distance of 91.91 feet; thence North
55°17’20” East, a distance of 119.22 feet to the point of beginning.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Canyons Golf Course Maintenance Facility Plans and Specifications

 

Canyons Resort — Maintenance Vehicle Shop

 

General Objective

 

The construction of the Canyons Golf Course requires the demolition of the
existing resort maintenance building located on Frostwood Drive. The goal is to
have a new maintenance facility operational during the ski season 2014-2015.

 

The new ski maintenance facility supports the objective of completing the Golf
Course in 2014, while also providing the mountain operations team with a much
needed permanent centralized facility. The facility needs to efficiently service
and support a 4000 acre mountain. The mountain operations team is in need of an
efficient operational base for purposes of winter and summer activities. The
opportunity is to centralize and consolidate operations that are currently
spread across multiple locations in the base area.

 

Development Program

 

· Structure is assumed to be a 12,000 SF enclosed facility

· (8) Bays are 30’x50 to accommodate the width of the largest snowcat estimated
at 24’

· Level area snow yard for vehicles/parking

· Parking for employees at Silverado lot

· Demolition and remediation of existing ski/vehicle maintenance shop (per
agreement, following final completion of new facility)

· Improvements to ski trails for facility access (trail widening, snowmaking,
and landscaping, provided that any trail widening and snowmaking is subject to
Tenant’s approval)

· Relocation of propane skid operation facility (subject to availability of
space on the maintenance facility site which meets the Reasonable Equivalency
Standard (as defined on Exhibit AA) and approval by Tenant of any changes to
site plan per Agreement)

· Relocation of garbage dumpsters/ski operation from Red Hawk parking lot
(subject to availability of space on the maintenance facility site which meets
the Reasonable Equivalency Standard (as defined on Exhibit AA) and approval by
Tenant of any changes to site plan per Agreement)

· Relocation of fuel tank & fuel depot (subject to availability of space on the
maintenance facility site which meets the Reasonable Equivalency Standard (as
defined on Exhibit AA) and approval by Tenant of any changes to site plan per
Agreement)

· Mezzanine level above the work bay area totaling 6,000 SF

· A minimum of (4) offices for management/supervisor level

 

--------------------------------------------------------------------------------


 

· Staffing expectations are:

 

·                  Snowmaking (30)

·                  Grooming (30)

·                  Vehicle Maintenance (8)

 

--------------------------------------------------------------------------------


 

Specification Standards

 

The preliminary list below is as requested by operations.

 

· Wash bay and a clean bay for body work

· (2) drive on cat lifts in the same bay

· (1) truck frame lift

· Repurpose the existing exhaust system for running equipment

· (2) overhead 12 ton cranes

· Drains, oil, lube, and air connections from floor

· Soft water

· Remote garage door openers and no rail doors

· Bed space in parts room

· Tire machine

· Parts washer

· Filter crusher

· Shop area with sink

· Sand blaster

· Oil, lube, & fluid room

· Fab read with room for steel stock and hoses

· Fenced area for garbage skid/dumpsters

· Mobile items (snowmobile lift, welder, mobile air, cherry picker)

 

--------------------------------------------------------------------------------


 

EXHIBIT F – Canyons Golf Course Maintenance Facility Location

 

GRAPHIC [g133291kk27i001.gif]

 

--------------------------------------------------------------------------------


 

EXECUTION FORM

 

EXHIBIT G

 

Canyons SPA Assignment Agreement

 

PARTIAL ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED DEVELOPMENT AGREEMENT
FOR THE CANYONS SPECIALLY PLANNED AREA

 

--------------------------------------------------------------------------------


 

This PARTIAL ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED DEVELOPMENT
AGREEMENT FOR THE CANYONS SPECIALLY PLANNED AREA (this “Assignment Agreement”),
dated as of May       , 2013 (the “Effective Date”), by and between ASC Utah LLC
(as successor-by-merger to ASC Utah, Inc., d.b.a. The Canyons) (“ASCU”),
American Skiing Company Resort Properties LLC, a Delaware limited liability
company (as successor-by-merger to American Skiing Company Resort
Properties, Inc.) (“ASCRP” and, together with ASCU, collectively, “Assignor”),
and VR CPC Holdings, Inc., a Delaware corporation (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is the historic owner and/or operator of that certain ski area
and related amenities commonly known as Canyons Resort, and located in portions
of Summit County and Salt Lake County, Utah (the “Canyons Resort”);

 

WHEREAS, Assignor, certain Affiliates of Assignor, and Assignee have entered
into that certain Transaction Agreement, dated May     , 2013 (the “Transaction
Agreement”, and together with all agreements, instruments, and other documents
executed in connection therewith, individually, a “Transaction Document” and
collectively, the “Transaction Documents”), pursuant to which Assignor and
certain Affiliates of Assignor have agreed to lease to Assignee and to transfer
the business of operating the Canyons Resort (as more particularly described in
the Transaction Agreement);

 

WHEREAS, Talisker Canyons LeaseCo LLC (“LeaseCo”) and Assignor are each a
controlled Affiliate of Talisker Canyons Finance Co LLC;

 

WHEREAS, pursuant to the Transaction Agreement, concurrently herewith LeaseCo
and Assignee are entering into that certain Master Agreement of Lease (as
modified, amended and/or supplemented from time to time, the “Lease”), pursuant
to which LeaseCo has agreed to grant and lease to Assignee, and Assignee has
agreed to accept and lease from LeaseCo, the Demised Premises (as defined in the
Lease), subject to, upon and in accordance with the terms, covenants, conditions
and provisions of the Lease.  All capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Lease;

 

WHEREAS, Assignor and Summit County, a political subdivision of the State of
Utah, by and through its Board of County Commissioners (the “County”), entered
into that certain Amended and Restated Development Agreement for the Canyons
Specifically Planned Area (dated November 15, 1999 and recorded in the Official
Records of Summit County, Utah (“Official Records”) on November 24, 1999 as
Entry Number 00553911, as modified by that (x) Amendment to Amended and Restated
Development Agreement for the Canyons Specially Planned Area dated June 2, 2004,
and that (y) Amendment to Amended and Restated Development Agreement for the
Canyons Specially Planned Area dated December 22, 2006 and recorded in the
Official Records on December 22, 2006 as Entry Number 00799953 (collectively,
the “Development Agreement”), pertaining to the development of the “Property”
described therein, commonly known as Canyons Resort (and Resort Community),
located in Summit County, State of Utah.

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the Transaction Agreement and the Lease, Assignor and/or
its Affiliate retains certain rights to develop the Strategic Development
Parcels and other lands not subject to the Lease; therefore, it is the express
intent of Assignor and Assignee that, pursuant to this Assignment Agreement,
Assignor shall for most purposes remain responsible for the obligations of the
“Master Developer” pursuant to and defined by the Development Agreement.

 

WHEREAS, in accordance with the Transaction Agreement and the Lease, Assignor
has agreed to assign to Assignee certain of Assignor’s obligations and certain
of Assignor’s rights, title, and interest under the Development Agreement to the
extent relating to the portion of the Owned Land, the Easement Properties and
the Existing Ground Lease Properties other than Red Pine and all other Strategic
Development Parcels (“Assignee’s Premises”) as further delineated herein, and
Assignee desires to accept the assignment of such rights, title, and interest
under the Development Agreement, subject to the terms, conditions and
restrictions set forth in this Assignment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Assignor and
Assignee agree as follows:

 

1.             Key Defined Terms.

 

a.             “Assigned Rights and Obligations” shall mean and include the
“Assigned Rights” and “Assumed Obligations” as defined herein.

 

b.             “Assigned Rights” shall mean and include (i) all of Assignor’s
rights, title and interest under the Development Agreement, notwithstanding
whether the Development Agreement facially allocates those rights to ASCRP,
ASCU, ASC Utah, Inc., “Participating Landowner”, “Participating Landowners”,
“Developer”, “Developers”, or “Master Developer” (as defined by the Development
Agreement) to the extent, and only to the extent, that they (a) apply
exclusively to Assignee’s Premises, or (b) apply non-exclusively to Assignee’s
Premises and other lands, but, in such case, only with respect to the share of
such rights that is proportionately allocable to the Assignee’s Premises, and
(ii) all of Assignor’s right, title and interest arising from Section 3.13 of
the Development Agreement (as to the consent rights to certain connections to
other ski resorts to the “Master Developer” as defined by the Development
Agreement) and Section 3.6.3.9 of the Development Agreement (to the extent the
Section provides “Master Developer” certain consent rights over the design and
permanence of the “Frostwood Lift”, both as defined by the Development
Agreement), regardless of whether such rights apply exclusively,
non-exclusively, or do not apply to Assignee’s Premises, it being the express
intent of Assignor and Assignee that Assignee will succeed to the rights of
ASCRP, ASCU, and/or “Master Developer” (as defined by the Development Agreement)
under the Development Agreement with respect to these Assigned Rights. 
Notwithstanding the foregoing, the Assigned Rights shall include Tenant’s
Density and shall not include any of Landlord’s Reserved Density.

 

c.             “Assignee Triggered Obligation” shall mean an obligation or that
portion of an obligation under the Development Agreement that is exclusively
triggered by operations

 

--------------------------------------------------------------------------------


 

by, or development or construction on Assignee’s Premises performed by,
Assignee, an Affiliate of Assignee, or a contractor, subtenant, or licensee of
Assignee (excluding projects undertaken at the request of Assignor or its
Affiliates, or required as an obligation to Assignor or its Affiliates under the
Transaction Documents), and therefore not to the extent triggered by the
cumulative amount of development or construction performed by parties other than
Assignee or its Affiliates.

 

d.             “Assignee Mitigation Obligation” shall mean an obligation or that
portion of an obligation under the Development Agreement that is mitigation or
abatement with a direct nexus to an impact to matters relating to health,
safety, or public welfare caused or resulting from operations, development or
construction by Assignee or an Assignee Affiliate on Assignee’s Premises (but
excluding projects undertaken at the request of Assignor or its Affiliates, or
required as an obligation to Assignor or its Affiliates under the Transaction
Documents).

 

e.             “Assumed Obligations” shall mean solely an obligation of Assignor
under the Development Agreement arising from the following listed sections of
the Development Agreement, notwithstanding whether the Development Agreement
explicitly allocates those obligations to ASCRP, ASCU, ASC Utah, Inc.,
“Participating Landowner”, “Participating Landowners”, “Developer”,
“Developers”, or “Master Developer” (as defined by the Development Agreement),
solely to the extent (1) that performance of such obligations is not past due
and unfulfilled as of the Effective Date, (2) unless agreed to by Assignee after
the Effective Date, that such obligations are not mitigation for development by
parties other than Affiliates of Assignee or Assignee, (3) that such obligations
are not an exaction or consideration, for real estate development rights granted
under the Development Agreement for the benefit of any property other than
Assignee’s Premises, and (4) solely to the extent described as follows:

 

i.              The obligations of the Development Agreement Section 3.3.3
(Environmental Protection Measures), but solely to the extent, and only to the
extent, such measures are generally and equally applicable to all land within
the SPA and such obligations are both an Assignee Triggered Obligation and an
Assignee Mitigation Obligation;

 

ii.             Without regard to items (2) and (3) above, the obligations of
the Development Agreement Section 3.3.4(a)(2) (Amenities, Recreation and
Cultural Arts — Trail System), but solely to the extent, and only to the extent,
that such obligations are an Assignee Triggered Obligation and only to the
extent that such obligations may be performed and fully satisfied within
Assignee’s Premises;

 

iii.            The obligations of the Development Agreement Section 3.6.3.2
(Public Access Trails), excluding the Millennium Trail (as that term is
contemplated by the Development Agreement), but solely to the extent, and only
to the extent, such obligations are an Assignee Triggered Obligation, and only
to the extent that such obligations may be performed and fully satisfied within
Assignee’s Premises;

 

iv.            The obligations of Development Agreement Section 3.3.5
(Transportation System) , but solely to the extent, and only to the extent that
such obligations are Assignee Triggered Obligations that directly relate to the
provision of transportation, transit, and

 

--------------------------------------------------------------------------------


 

parking services to Assignee’s employees and daily visitors of Canyons Resort
for skiing and other on-mountain resort activities, and solely to the extent,
and only to the extent, such obligations are Assignee Mitigation Obligations;

 

v.             The obligations of Development Agreement Section 3.3.7 (Open
Space Preservation) and Section 3.8 (Open Space Lands and their Enforceable
Restrictions), but solely to the extent, and only to the extent, such
obligations are both an Assignee Triggered Obligation and an Assignee Mitigation
Obligation and only to the extent that such obligations may be performed and
fully satisfied within Assignee’s Premises; provided, however that Assignee
agrees to assist in performing Assignor’s open space requirements in the manner
more particularly described in Section 4 herein;

 

vi.            ii.             Without regard to items (2) and (3) above, the
obligations of Development Agreement Section 3.6.3.3 (Public Utility Easements),
and provided that notwithstanding anything to the contrary set forth in the
Lease, neither Leaseco nor any of its affiliates shall withhold their consent to
or refuse to execute any such easements requested by Assignee;

 

vii.           The obligations of Development Agreement Section 6.7
(Indemnification and Hold Harmless), but solely to the extent that such
obligations are triggered by Assignee’s failure to perform the Assumed
Obligations or Assignee’s negligence or intentional acts;

 

viii.          The obligations of Development Agreement Section 3.6.2 (Off-Site
Infrastructure), but solely to the extent that such obligations are both an
Assignee Triggered Obligation and an Assignee Mitigation Obligation;

 

ix.            The obligations of Development Agreement Section 3.6.3.4
(Transportation and Transit Systems), but solely with respect to not protesting
the creation of a Transportation Service District;

 

x.             The obligations of Development Agreement Section 3.7 (Assurance
of Water Supply) solely to the extent that such obligations are both an Assignee
Triggered Obligation and an Assignee Mitigation Obligation;

 

xi.            The obligations of Development Agreement Sections 2.7
(Development Approval Process), 2.8 (Compliance with Local Laws and Standards),
and 2.9 (Other County Regulations and Review Procedures), but solely to the
extent that such obligations are an Assignee Triggered Obligation;

 

xii.           The obligations of Development Agreement Section 3.10 (Survival
of Obligations), but solely to the extent that such obligations are related to
Assignee’s performance of the Assumed Obligations;

 

xiii.          The obligations of Development Agreement Sections 3.9 (Payment of
Fees), but solely to the extent that such obligations are an Assignee Triggered
Obligation; and

 

--------------------------------------------------------------------------------


 

xiv.         The obligations of Development Agreement Section 3.3.6
(Construction Impacts), but solely to the extent that such obligations are an
Assignee Triggered Obligation.

 

f.             “Assignor’s Rights” shall mean and include all of Assignor’s
rights under the Development Agreement that are not Assigned Rights.

 

g.             “Assignor’s Obligations” shall mean and include all of Assignor’s
obligations under the Development Agreement that are not Assumed Obligations. 
For the purposes of clarity, nothing in this Assignment Agreement shall expand
or create new obligations for Assignor under the Development Agreement.

 

2.             Assignment.  Assignor hereby assigns, transfers, and conveys to
Assignee all of Assignor’s rights, title, and interest in and to the Assigned
Rights and Assumed Obligations.

 

3.             Assumption.  Assignee hereby accepts Assignor’s assignment of the
Assigned Rights and assumes solely the Assumed Obligations that are to be
performed on or after the Effective Date, it being the express intention of both
Assignor and Assignee that, upon execution of this Assignment Agreement and
leasing of the Demised Premises to Assignee, Assignee shall become substituted
for Assignor as ASCRP, ASCU, ASC Utah, Inc., “Participating Landowner”,
“Participating Landowners”, “Developer”, “Developers”, or the “Master Developer”
(as defined by the Development Agreement) under the Development Agreement with
respect to the Assigned Rights and Assumed Obligations.

 

4.             Open Space.  Assignee shall assist Assignor in the performance
of, and meeting the County’s requirements related to, Assignor’s open space
obligations to provide “Master Plan Open Space” (“Assignor’s Master Plan Open
Space Requirements”) and “Third Party Protection Open Space” (“Assignor’s Third
Party Protection Open Space Requirements”) pursuant to Section 3.8 of the
Development Agreement (collectively, “Assignor’s Open Space Obligations”) in the
manner specifically described and conditioned in this Section 4 for any
development project located on land owned by Landlord or Landlord Party
(including PropCo) including without limitation Red Pine and the Strategic
Development Parcels (each such development project, a “Landlord Project”).  As
condition precedent to any and all of Assignee’s assistance with Assignor’s Open
Space Obligations, Assignor shall provide to Assignee with an ALTA/ASCAM survey
showing the location and number of acres on the Resort Property then-dedicated
as open space of record and/or encumbered with conservation easements.  Assignor
shall provide consent within a commercially reasonable timeframe to any request
by Assignee to deed restrict or otherwise encumber Assignee’s Premises in
performance of the Assumed Obligations as they related to Section 3.8 of the
Development Agreement.

 

a.             Master Plan Open Space Requirements.  Assignor may request from
time to time that Assignee assist Assignor in fulfilling Assignor’s Master Plan
Open Space Requirements by deed restricting Assignee’s Premises as “Master Plan
Open Space” as defined by Section 3.8.2.1 of the Development Agreement (an “Open
Space Dedication”) concurrent the County’s approval of a subdivision plat or
site plan for any Landlord Project, and Assignee shall agree to record such Open
Space Dedication to Assignee’s Premises subject to the conditions and
requirements described herein.  Assignor shall provide Notice to Assignee of any

 

--------------------------------------------------------------------------------


 

requested Open Space Dedication by Assignee, and a description of any such
requested Open Space Dedication, including but not limited to the number of
acres requested to be deed restricted and the nature of the Development Project
associated with such Open Space Dedication.  Within thirty (30) days of such
Notice, Assignee shall determine and provide Notice to Assignor of what land or
lands on Assignee’s Premises shall be deed restricted with the Open Space
Dedication.  If multiple locations exist, Assignee shall retain sole discretion
to determine the location of the lands that will be subject to the Open Space
Dedication on Assignee’s Premises.  After Assignee provides Notice to Assignor
of the location of such Open Space Dedication, Assignor shall prepare and
deliver a deed restriction, and a survey as commercially reasonable, to Assignee
showing the location of the Open Space Dedication as determined by Assignee. 
Assignor shall be responsible for paying all costs and expenses of preparing
such deed restriction and survey, including any costs and expenses reasonably
incurred by Assignee or Assignee’s agents or consultants in preparing,
reviewing, and/or revising the Open Space Dedication.  Notwithstanding anything
to the contrary, Assignee shall not be required to deed restrict any portion of
the Assignee’s Premises if such deed restriction would result in Undue
Interference of Assignee’s current, future or planned operation of Canyons
Resort.

 

b.             Third Party Open Space Requirements.  Assignor may request from
time to time that Assignee assist Assignor in fulfilling Assignor’s Third Party
Open Space Requirements by recording “conservation easements” (as that term is
used in Section 3.8.2.2 of the Development Agreement) (“Conservation Easement”)
to those portions of the land encumbered by the SITLA Ground Lease (the “SITLA
Land”), and Assignee shall agree to record such Conservation Easement on the
SITLA Land subject to the conditions and requirements described herein. 
Assignor shall provide Notice to Assignee of any requested Conservation
Easement, and a description of any such requested Conservation Easement,
including but not limited to the number of acres requested to be encumbered by
such easement and the nature of the Landlord Project associated with such
Conservation Easement.  Within thirty (30) days of such Assignor Notice,
Assignee shall determine and provide Notice to Assignor of what land or lands on
SITLA Land shall be deed restricted with the Conservation Easement.  If multiple
locations exist, Assignee shall retain sole discretion to determine the location
of the lands that will be subject to the Conservation Easement on the SITLA
Land.  After Assignee provides Notice to Assignor of the location of such
Conservation Easement, Assignor shall prepare and deliver a deed restriction,
and a survey as commercially reasonable, to Assignee showing the location of the
Conservation Easement as determined by Assignee.  Assignor shall be responsible
for paying all costs and expenses of preparing such Conservation Easement and
associated survey, including any costs and expenses reasonably incurred by
Assignee or Assignee’s agents or consultants in preparing, reviewing, and/or
revising the Open Space Dedication.  Notwithstanding anything to the contrary,
Assignee shall not be required to deed restrict any portion of the SITLA Land if
such deed restriction would result in Undue Interference of Assignee’s current,
future or planned operation of Canyons Resort.

 

c.             Deed Restricted Open Space Requirements.  Assignor or the RVMA
may request from time to time that Assignee establish or confirm the Deed
Restricted Open Space Requirements by deed restricting those portions of the
Assignee’s Premises as “Deed Restricted Open Space and Buffer Lands” as defined
by Section 3.8.2.3 of the Development Agreement (an “Open/Buffer Space
Dedication”) and Assignee shall record such Open Space Dedication to Assignee’s
Premises subject to the conditions and requirements described herein.  Assignor
or

 

--------------------------------------------------------------------------------


 

the RVMA shall provide Notice to Assignee of any requested Open/Buffer Space
Dedication by Assignee, and a description of any such requested Open/Buffer
Space Dedication, including but not limited to the number of acres requested to
be deed restricted and the nature of the Development Project associated with
such Open/Buffer Space Dedication.  Within thirty (30) days of such Notice,
Assignee shall determine and provide Notice to Assignor of what land or lands on
Assignee’s Premises shall be deed restricted with the Open/Buffer Space
Dedication.  Assignee shall retain sole discretion to determine the location of
the lands subject to the Open/Buffer Space Dedication on Assignee’s Premises. 
After Assignee provides Notice to Assignor of the location of such Open/Buffer
Space Dedication, Assignor or the RVMA shall prepare and deliver a deed
restriction, and a survey as commercially reasonable, to Assignee showing the
location of the Open/Buffer Space Dedication as determined by Assignee. 
Assignor, or the RVMA, as applicable, shall be responsible for paying all costs
and expenses of preparing such deed restriction and survey, including any costs
and expenses reasonably incurred by Assignee or Assignee’s agents or consultants
in preparing, reviewing, and/or revising the Open/Buffer Space Dedication. 
Notwithstanding anything to the contrary, Assignee shall not be required to deed
restrict any portion of the Assignee’s Premises if such deed restriction would
result in Undue Interference of Assignee’s current, future or planned operation
of Canyons Resort.

 

d.             Open Space Requirements of Participating Landowners.  Subject to
the requirements and conditions of this Section 4(d), Assignee shall assist
“Participating Landowners” (as defined in the Development Agreement) in the
performance of a Participating Landowner’s obligation to provide “Master Plan
Open Space” pursuant to Section 3.8 of the Development Agreement (“PL’s Open
Space Obligation”) by deed restricting Assignee’s Premises as “Master Plan Open
Space” as defined by Section 3.8.2.1 of the Development Agreement concurrent the
County’s approval of a subdivision plat or site plan for a development project
by that Participating Landowner triggering PL’s Open Space Obligation, but
solely to the extent that PL’s Open Space Obligation arises from the Development
Agreement as of the Effective Date (and not an amendment of the Development
Agreement occurring after the Effective Date).  As condition precedent to any
and all of Assignee’s assistance with TL’s Open Space Obligations, Assignor
shall provide to Assignee an ALTA/ASCAM survey showing the location and number
of acres on the Resort Property dedicated as open space and/or encumbered with
conservation easements.  Assignor, as “Master Developer” under the Development
Agreement shall be solely responsible for collecting, coordinating, and
submitting to Assignee all requests from a Participating Landowner that Assignee
record an Open Space Dedication.  Assignor shall provide Notice to Assignee of
any requested Open Space Dedication by Participating Landowner, and a
description of any such requested Open Space Dedication, including but not
limited to the number of acres requested to be deed restricted and the nature of
the development project associated with such Open Space Dedication.  Within
thirty (30) days of such Notice, Assignee shall determine and provide Notice to
Assignor of what land or lands on Assignee’s Premises shall be deed restricted
with the Open Space Dedication.  Assignee shall retain sole discretion to
determine the location of the lands subject to the Open Space Dedication on
Assignee’s Premises.  After Assignee provides Notice to Assignor of the location
of such Open Space Dedication, Assignor or Participating Landowner (as shall be
determined between Assignor and Participating Landowner) shall prepare and
deliver a deed restriction, and a survey as commercially reasonable, to Assignee
showing the location of the Open Space Dedication as determined by Assignee. 
Assignor and/or Participating Landowner shall be responsible for

 

--------------------------------------------------------------------------------


 

paying all costs and expenses of preparing such deed restriction and survey,
including any costs and expenses reasonably incurred by Assignee or Assignee’s
agents or consultants in preparing, reviewing, and/or revising the Open Space
Dedication.  Notwithstanding anything to the contrary, Assignee shall not be
required to record any Open Space Dedication or deed restrict any portion of the
Assignee’s Premises if such deed restriction would result in Undue Interference
of Assignee’s current, future or planned operation of Canyons Resort.

 

5.             No Assignment or Assumption of RVMA Rights and Obligations. 
Notwithstanding anything to the contrary herein, Assignor and Assignee agree
that the Assigned Rights and Obligations, the Assignor’s Rights and the
Assignor’s Obligations do not include any of the rights, title, and interest of
The Canyons Resort Village Association, Inc. (the “RVMA”) under the Development
Agreement.  Accordingly, this Assignment Agreement does not assign, convey, or
otherwise devise any of the RVMA’s rights, title, and interest under the
Development Agreement.

 

6.             Amendment of Development Agreement.  Provided that Assignee is
not in default of the Lease, this Assignment Agreement, or any other Transaction
Document, Assignor shall not request, process or consent to any amendment of the
Development Agreement that affects the Assigned Rights and Assumed Obligations
without Assignee’s prior written consent, which Assignee may withhold in its
sole and absolute discretion.  Provided that Assignor is not in default of the
Lease, this Assignment Agreement, or any other Transaction Document, Assignee
shall not request, process or consent to any amendment of the Development
Agreement that affects Assignor’s Rights or Assignor’s Obligations without
Assignor’s prior written consent, which Assignor may withhold in its sole and
absolute discretion.  Nothing in this Section is intended as a waiver by
Assignee of any rights that Assignee may otherwise have to contest any amendment
of the Development Agreement requested, processed, or consented to by Assignor,
if Assignee in good faith believes such amendment would affect the Assigned
Rights and Assumed Obligations.  Nothing in this Section is intended as a waiver
of by Assignor of any rights that Assignor may otherwise have to contest any
amendment of the Development Agreement requested, processed, or consented to by
Assignee, if Assignor in good faith believes such amendment would affect
Assignor’s Rights or Assignor’s Obligations.

 

7.             Density.  Development rights and density entitlements necessary
to construct one hundred thousand (100,000) square feet of space within the
Demised Premises shall be allocated for Assignee’s future use for commercial
purposes (the “Allocated Commercial Space”); provided, however, that any
property acquired by Assignee pursuant to Section 4 of that certain Commercial
Use Restriction and Right of First Offer Agreement, by and between LeaseCo,
Talisker Canyons PropCo LLC and Assignee, shall be in addition to, and shall not
be considered for purposes of calculating the Allocated Commercial Space.  If as
of the date that is ten (10) years after the date hereof, Assignee has not
commenced construction of projects that, if and when completed, will use all
Allocated Commercial Space (the excess of Allocated Commercial Space over the
Allocated Commercial Space designated for use in commenced construction
projects, the “Unused Allocation”), then the Unused Allocation shall be reduced
by 10% per annum, provided that the Unused Allocation shall in no event be
reduced by as a result of this provision to less than fifty thousand (50,000)
square feet.

 

--------------------------------------------------------------------------------


 

8.                                      Mutual Covenant; Further Assurances. 
Assignor covenants that during the term of the Lease that it will comply with
Assignor’s Rights and Assignor’s Obligations.  Assignee covenants that during
the term of the Lease that it will comply with the Assigned Rights and Assumed
Obligations.  Assignor and Assignee each hereby covenants that it will, at any
time and from time to time, execute any documents and take such additional
actions as the other, or its respective successors or assigns, shall reasonably
require in order to more completely or perfectly carry out the purposes of the
Development Agreement and this Assignment Agreement.

 

9.                                      Indemnification of Assignee.  Except to
the extent arising out of any event, action or omission undertaken or omitted by
or at the direction of Assignee (excluding any action undertaken by Assignee or
any Tenant Party at the direction of Assignor provided such action did not
constitute negligence by Assignee or any Tenant Party), or caused by or
resulting from a breach of this Assignment Agreement by Assignee, Assignor, and
Talisker Canyons LeaseCo LLC shall defend, indemnify and save harmless Assignee
against and from all actual liabilities, suits, obligations, fines, damages,
penalties, claims, costs, charges and expenses, including reasonable attorneys’
fees, imposed upon or incurred by or asserted against Assignee (including
without limitation any such assertion by the County or other governmental
agency) to the extent arising from or relating to any failure by Assignor to
perform Assignor’s Obligations.  This indemnification shall be in addition to
any other indemnities to Assignee specifically provided in the Lease and any
other Transaction Document and shall survive termination of this Assignment
Agreement.

 

10.                               Indemnification of Assignor.  Except to the
extent arising out of any event, action or omission undertaken or omitted by or
at the direction of Assignor (excluding any action undertaken by Assignor or any
Landlord Party at the direction of Assignee provided such action did not
constitute negligence by Assignor or any Landlord Party), or caused by or
resulting from a breach of this Assignment Agreement by Assignor, Assignee shall
defend, indemnify and save harmless Assignor against and from all actual
liabilities, suits, obligations, fines, damages, penalties, claims, costs,
charges and expenses, including reasonable attorneys’ fees, imposed upon or
incurred by or asserted against Assignor (including without limitation any such
assertion by the County or other governmental agency) to the extent arising from
or relating to any failure by Assignee to perform the Assumed Obligations.  This
indemnification shall be in addition to any other indemnities to Assignor
specifically provided in the Lease and any other Transaction Document and shall
survive termination of this Assignment Agreement.

 

11.                               Reversion to Assignor.  Upon expiration,
termination, or cancellation of the Lease, this Assignment Agreement shall
terminate and all Assigned Rights and Assumed Obligations shall revert to
Assignor.

 

12.                               Cure.

 

a.                                      Assignee Cure.  Within thirty (30) days
of receipt of an order or notice issued by the County, a court, or any other
public agency of breach or default in the performance of the Assignor
Obligations, Assignor shall commence cure of such breach or default and shall
diligently prosecute such cure to completion.  Notwithstanding the foregoing, if
the nature of the breach or default is such that the cure thereof cannot
reasonably be effected within such thirty (30) day period, then Assignor shall
be afforded such additional time as agreed to in writing by

 

--------------------------------------------------------------------------------


 

Assignor and Assignee, which agreed upon cure period shall be at least one-third
(1/3) shorter in duration than required by the public agency.  After such
additional cure period has expired, Assignee shall have the right to perform any
activities necessary or reasonable to cure such breach or default in the
performance of the Assignor Obligations.  Assignor, upon demand, shall reimburse
Assignee for any reasonable expenses incurred by Assignee (including reasonable
attorneys’ fees) pursuant to, or in connection with, performance of any Assignor
Obligations by Assignee, together, in either case, with interest thereon, at the
Default Rate, from the date that such expenses were incurred by Assignee to the
date that the same are reimbursed to Assignee by Assignor.

 

b.                                      Assignor Cure.  Within thirty (30) days
of receipt of an order or notice issued by the County, a court, or any other
public agency of breach or default in the performance of the Assumed
Obligations, Assignee shall commence cure of such breach or default and shall
diligently prosecute such cure to completion.  Notwithstanding the foregoing, if
the nature of the breach or default is such that the cure thereof cannot
reasonably be effected within such thirty (30) day period, then Assignee shall
be afforded such additional time as agreed to in writing by Assignor and
Assignee, which agreed upon cure period shall be at least one-third (1/3)
shorter in duration than required by the public agency.  After such additional
cure period has expired, Assignor shall have the right to perform any activities
necessary or reasonable to cure such breach or default in the performance of the
Assumed Obligations.  Assignee, upon demand, shall reimburse Assignor for any
reasonable expenses incurred by Assignor (including reasonable attorneys’ fees)
pursuant to, or in connection with, performance of any Assumed Obligations by
Assignor, together, in either case, with interest thereon, at the Default Rate,
from the date that such expenses were incurred by Assignor to the date that the
same are reimbursed to Assignor by Assignee.

 

c.                                       Contests.  Assignor and Assignee shall
have the right to contest in good faith and with reasonable diligence the
validity of any order, or notice of breach or default issued by the County, a
court, or any other public agency so long as such contest will not adversely
affect in any significant respect the Demised Premises or Assignee’s rights
under the Lease, or any other Transaction Document, including this Assignment
Agreement.

 

13.                               No Development Rights or Access Rights
Conveyed to Assignor.  Except as provided in the Transaction Documents, Assignor
acknowledges that Assignor shall have no right to satisfy or perform Assignor’s
Obligations by encumbering Assignee’s Premises or otherwise conducting any
activities within or on Assignee’s Premises.  Assignor acknowledges that its
rights to subdivide, improve, develop, and/or transfer the Landlord Reserved
Estate and the Strategic Development Parcels are subject to the conditions
specified in the Lease and Transaction Documents, and, notwithstanding anything
to the contrary herein, this Assignment Agreement shall not restrict, limit,
amend, expand, or otherwise alter the conditions to Assignor’s subdivision,
improvement, and/or development of the Landlord Reserved Estate and the
Strategic Development Parcels pursuant to the Lease or Transaction Documents. 
Assignor further covenants that it will not exercise Assignor’s Rights until
either (i) Assignee consents to the release of a Strategic Development
Parcel(s) pursuant to the Lease, and, upon such release, may exercise Assignor’s
Rights solely with regard to those specific Strategic Development Parcel(s) or
(ii), prior to the release of Strategic Development Parcel(s), Assignee consents
to the exercise of Assignor’s Rights to such Strategic Development Parcel(s),
which consent shall not

 

--------------------------------------------------------------------------------


 

be unreasonably withheld.  Assignor agrees that, notwithstanding anything to the
contrary herein, this Assignment Agreement does not grant Assignee the right to
access, enter, or transverse any portion of the Demised Parcels or the Strategic
Development Parcels, and that Assignor’s rights to access, enter, or transverse
the Demised Premises and the Strategic Development Parcels are subject to and
governed by the Lease and Transaction Documents.

 

14.                               No Joint Venture.  Nothing contained herein
shall be construed as creating a joint venture, agency, or any other
relationship between the parties hereto other than that of assignor and
assignee.

 

15.                               Time of the Essence.  Time is of the essence
in the performance by Assignor and Assignee of its obligations under this
Assignment Agreement.

 

16.                               Notice.  Any notice, request, statement,
demand, consent, approval or other communication required or permitted to be
given, rendered or made by either Assignor or Assignee pursuant to this
Assignment Agreement (each a “Notice” and collectively, “Notices”) shall be in
writing and shall only be deemed effective:  (a) on the date personally
delivered to the address below, as evidenced by written receipt therefor,
whether or not actually received by the person to whom addressed; (b) on the
third (3rd) Business Day after being sent, by certified or registered mail,
return receipt requested, addressed to the intended recipient at the address
specified below; or (c) on the first (1st) Business Day after being deposited
into the custody of a nationally recognized overnight delivery service such as
Federal Express Corporation, addressed to such party at the address specified
below, for next Business Day delivery. For purposes of this Section 16, the
addresses of the parties for all notices are as follows (or to such other
address or party as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address or addresses shall
only be effective upon receipt):

 

 

If to Assignor:

 

 

 

 

 

c/o Talisker Corp.

 

 

145 Adelaide Street West

 

 

Toronto, Ontario M5H 4E5

 

 

Canada

 

 

Attention: Jack Bistricer

 

 

Facsimile: (416) 864-0258

 

 

Email: jbistricer@taliskercorp.com

 

 

 

 

with a copy to:

 

 

 

 

 

Talisker Corp.

 

 

145 Adelaide Street West

 

 

Toronto, Ontario M5H 4E5

 

 

Canada

 

 

Attention: Chief Financial Officer

 

 

Facsimile: (416) 864-1840

 

 

Email: jlevine@taliskercorp.com

 

--------------------------------------------------------------------------------


 

 

with another copy to:

 

 

 

 

 

Talisker Mountain

 

 

P.O. Box 4349

 

 

Park City, Utah 84060

 

 

United States

 

 

Attention: David J. Smith, Esq.

 

 

Facsimile: (435) 487-0256

 

 

Email: dsmith@taliskermountain.com

 

 

 

 

with another copy to:

 

 

 

 

 

Paul Hastings LLP

 

 

75 East 55th Street

 

 

New York, New York 10022

 

 

United States

 

 

Attention: Bruce S. DePaola, Esq.

 

 

Facsimile: (212) 230-7879

 

 

Email: brucedepaola@paulhastings.com

 

 

 

 

If to Assignee:

 

 

 

 

 

c/o Vail Resorts Management Company

 

 

390 Interlocken Crescent

 

 

Broomfield, CO 80021

 

 

United States

 

 

Attention: Fiona Arnold, EVP & General Counsel

 

 

Facsimile: (303) 648-4787

 

 

Email: FArnold@vailresorts.com & MWarren@vailresorts.com

 

 

 

 

With a copy to:

 

 

 

 

 

Gibson, Dunn & Crutcher LLP

 

 

1801 California St., Suite 4200

 

 

Denver, Colorado 80202

 

 

United States

 

 

Attention: Beau Stark

 

 

Facsimile: (303) 313-2839

 

 

Email: Bstark@gibsondunn.com

 

a.                                      The attorney for any party may send
Notices on that party’s behalf Assignor and Assignee shall each have the right,
from time to time during the Term, to designate additional or substitute parties
or address(es) to receive Notices on behalf of such party in accordance with
this Section 16.

 

b.                                      Assignor and Assignee agree to provide
Notice to the other party within twenty (20) days of receipt of (x) any order,
demand, including any notice of breach or default

 

--------------------------------------------------------------------------------


 

issued by any court, the County, or any public agency regarding the performance
of the obligations of the Development Agreement, or (y) any notice provided by
the County to the “Master Developer” pursuant to Section 5.1 of the Development
Agreement.

 

17.                               Dispute Resolution.  The provisions of
Article 15 of the Lease are hereby incorporated by reference into this
Assignment Agreement to the same extent and with the same force as if fully set
forth herein.

 

18.                               Affirmative Waivers.  Assignor and Assignee
hereby waive trial by jury in any action, proceeding or counterclaim brought by
either against the other on any matter whatsoever arising out of or in any way
connected with this Assignment Agreement, including any claim of injury or
damage, and any emergency and other statutory remedy with respect thereto.

 

19.                               No Waivers.  Except as specifically provided
in this Assignment Agreement, no delay or omission by either Assignor or
Assignee in exercising a right or remedy shall exhaust or impair such right or
remedy or constitute a waiver of, or acquiescence in, any default by the other
party.  A single or partial exercise of a right or remedy shall not preclude a
further exercise thereof, or the exercise of another right or remedy, from time
to time.

 

20.                               Authority of Parties.

 

a.                                      Assignee represents and warrants that
this Assignment Agreement has been duly authorized, executed and delivered by
Assignee and constitutes the legal, valid and binding obligation of Assignee.

 

b.                                      Assignor represents and warrants that
this Assignment Agreement has been duly authorized, executed and delivered by
Assignor and constitutes the legal, valid and binding obligation of Assignor.

 

21.                               Limited Recourse.  The provisions of
Section 14.8 of the Lease are hereby incorporated by reference into this
Assignment Agreement to the same extent and with the same force as if fully set
forth herein.

 

22.                               Governing Law.  This Assignment Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Utah without regard to principles of conflicts of laws.

 

23.                               Entire Agreement; Modifications.  This
Assignment Agreement, the Lease, the Transaction Agreement, and the Transaction
Documents (as defined in the Transaction Agreement) represent the entire
agreement of the parties with respect to the subject matter hereof, and,
accordingly, all understandings and agreements heretofore had between the
parties are merged in this Assignment Agreement and such other documents, which
alone fully and completely express the agreement of the parties.  No amendment,
surrender or other modification of this Assignment Agreement shall be effective
unless in writing and signed by the party to be charged therewith.

 

24.                               Severability.  If any provision of this
Assignment Agreement or the application thereof to any Person or circumstance
shall, for any reason and to any extent, be invalid or

 

--------------------------------------------------------------------------------


 

unenforceable, the remainder of this Assignment Agreement and the application of
that provision to other Persons or circumstances shall not be affected but
rather shall be enforced to the extent permitted by law.

 

25.                               Interpretation.  The captions, headings and
titles in this Assignment Agreement are solely for convenience of references and
shall not affect its interpretation.  This Assignment Agreement shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Assignment Agreement to be drafted.  Each
covenant, agreement, obligation or other provision of this Assignment Agreement
on Assignee’s part to be performed shall be deemed and construed as a separate
and independent covenant of Assignee, not dependent on any other provision of
this Assignment Agreement.  Whenever in this Assignment Agreement the singular
number is used, the same shall include the plural, and the masculine gender
shall include the feminine and neuter genders, and, in each case, vice versa, as
the context may require.  Each of Assignor and Assignee acknowledges that each
party to this Assignment Agreement has been represented by legal counsel in
connection with this Assignment Agreement.  Accordingly, any rule of Law or any
legal decision that would require interpretation of any claimed ambiguities in
this Assignment Agreement against the drafting party has no application and is
expressly waived.

 

26.                               No Third-Party Beneficiaries.  The rights in
favor of Assignor and Assignee set forth in this Assignment Agreement shall be
for the exclusive benefit of Assignor and Assignee, respectively, and their
respective permitted successors and assigns, it being the express intention of
the parties that in no event shall such rights be conferred upon or for the
benefit of any third party.

 

27.                               Prevailing Party Attorneys’ Fees.  If either
Assignor or Assignee shall bring an action or proceeding in any court of
competent jurisdiction to enforce its rights or the other party’s obligations
under this Assignment Agreement, then the prevailing party in such action or
proceeding shall be entitled to be reimbursed by the non-prevailing party for
all reasonable attorneys’ fees and disbursements incurred by the prevailing
party in connection with such action or proceeding.  If neither party shall
prevail in such action or proceeding, or if both parties shall prevail in part
in such action or proceeding, then such court shall determine whether, and the
extent to which, one party shall reimburse the other party for all or any
portion of the reasonable attorneys’ fees and disbursements incurred by such
other party in connection with such action or proceeding.  Any reimbursement
required under this Section 27 shall be made within fifteen (15) days after
written demand therefor (which demand shall be accompanied by reasonably
satisfactory evidence that the amounts for which reimbursement is sought have
been paid).

 

28.                               Counterparts.  This Assignment Agreement may
be executed in several counterparts, all of which, when taken together,
constitute one and the same instrument.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Lease as of
the day and year first above written.

 

ASSIGNOR:

ASC UTAH LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

AMERICAN SKIING COMPANY RESORT PROPERTIES LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ASSIGNEE:

VR CPC HOLDINGS, INC.

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

Fiona E. Arnold

 

 

Title:

Executive Vice President and General Counsel

 

[SIGNATURE PAGE CONTINUES]

 

--------------------------------------------------------------------------------


 

EXECUTION FORM

 

EXHIBIT H

 

Colony Development Agreement Assignment

 

ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED DEVELOPMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

This ASSIGNMENT AND ASSUMPTION OF AMENDED AND RESTATED DEVELOPMENT AGREEMENT (as
amended from time to time, this “Assignment Agreement”), dated
                                , 2013 (the “Effective Date”), by and between
ASC Utah LLC, a Delaware limited liability company (as successor-by-merger to
ASC Utah, Inc., d.b.a. The Canyons), (“Assignor”), and VR CPC Holdings, Inc., a
Delaware corporation, having an address at 390 Interlocken Crescent, Broomfield,
CO  80021 (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is the owner and operator of that certain ski area and related
amenities commonly known as Canyons Resort, and located in portions of Summit
County and Salt Lake County, Utah (the “Canyons Resort”);

 

WHEREAS, Assignor, certain of Assignor’s Affiliates and Assignee have entered
into that certain Transaction Agreement, dated May     , 2013 (the “Transaction
Agreement”), pursuant to which Assignor and certain of its Affiliates have
agreed to lease to Assignee the business of operating Canyons Resort and other
related assets (as more particularly described in the Transaction Agreement);

 

WHEREAS, Talisker Canyons LeaseCo LLC (“LeaseCo”) is an Affiliate of Assignor;

 

WHEREAS, pursuant to the Transaction Agreement, concurrently herewith LeaseCo
and Assignee are entering into that certain Master Agreement of Lease (as
modified, amended and/or supplemented from time to time, the “Lease”), pursuant
to which LeaseCo has agreed to grant and lease to Assignee, and Assignee has
agreed to accept and lease from LeaseCo, the Demised Premises (as defined in the
Lease), subject to, upon and in accordance with the terms, covenants, conditions
and provisions of the Lease.  All capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Lease;

 

WHEREAS, Assignor, Iron Mountain Associates, L.L.C., a Utah limited liability
company (the “IMA”), and Ski Land, L.L.C., a Utah limited liability company
(“Ski Land”) entered into that certain Amended and Restated Development
Agreement dated as of April 10, 2003, as modified by (i) that certain Amendment
to Amended and Restated Development Agreement dated as of March     , 2008
(blank in original), and (ii) that certain Second Amendment to the Amended and
Restated Development Agreement dated as of October 11, 2011 (collectively, the
“Development Agreement”), pertaining to the development of the “ASCU Project”
described therein, commonly known as Canyons Resort and Resort Community, and
the “IMA Project” described therein, commonly known as The Colony at White Pine
Canyon (“The Colony”), located in portions of Summit County and Salt Lake
County, Utah; and

 

WHEREAS, in accordance with the Transaction Agreement and the Lease, Assignor
has agreed to assign to Assignee all of Assignor’s rights, title, and interest
under the Development Agreement related to the Owned Land, Existing Ground Lease
Properties, and Easement Properties as further delineated herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Assignor and
Assignee agree as follows:

 

1.             Key Defined Terms.

 

a.     “Assigned Rights and Obligations” shall mean and include the “Assigned
Rights” and “Assumed Obligations” as defined herein.

 

b.     “Assigned Rights” shall mean and include all of Assignor’s rights under
the Development Agreement, including, but not limited to, the right to any
easements with respect to unplatted lands as contemplated by the Development
Agreement.

 

c.     “Assumed Obligations” shall mean and include all of Assignor’s
obligations under the Development Agreement, including the obligation to (i) pay
three percent (3%) of gross sales revenues generated by certain commercial
activities to Ski Land pursuant to Section 4.13 of the Development Agreement,
(ii) pay property taxes pursuant to Section 4.14 of the Development Agreement,
(iii) deliver ski passes to IMA or Ski Land pursuant to Section 4.30 of the
Development Agreement, (iv) pay the costs and expenses of the exercise of the
Assigned Rights, including the cost and expense (if any) associated with
Assignee’s exercise of the Assigned Rights to operate, construct, alter,
replace, and make improvements and additions to “Ski Improvements” or to
operate, plan, plat, and/or alter, replace, and make improvements and additions
to “Ski Terrain”, “Future Ski Easements”, and/or “Ski Easements” (all as defined
in the Development Agreement), (v) pay the costs and expenses to operate,
maintain and alter (but not construct, unless the construction is part of the
Assumed Obligations under Subsections (iv) and (viii) of this Section 1(c)) Ski
Terrain and Ski Improvements under Sections 4.26 and 4.28 of the Development
Agreement, (vi) pay the costs and expenses arising under Section 4.31
(Indemnity) of the Development Agreement solely with respect to Assignee’s
performance of, or failure to perform, the Assigned Rights and Obligations,
(vii) pay the costs and expenses arising under Section 4.32 (Insurance) of the
Development Agreement from and after the Effective Date, (viii) pay the costs
and expenses arising under Sections 4.33 (Casualty Loss) and 8.4 (Utility Costs)
of the Development Agreement from and after the Effective Date, and (ix) pay the
costs and expenses arising under Section 8.5 of the Development Agreement on the
Demised Premises (as that term is defined in the Lease) after the Effective
Date.  Notwithstanding the foregoing, the Assumed Obligations shall not include
any payment or cost obligations under the Development Agreement other than as
specified in (i) through (ix) above, including but not limited to any obligation
to pay for the construction of any tunnel, bridge, road, ski lift,
infrastructure, or ski facility, which shall not be Assumed Obligations.

 

d.     “Assignor’s Obligations” shall mean and include all of Assignor’s
obligations under the Development Agreement that are not Assumed Obligations.

 

2.             Assignment.  Assignor hereby assigns, transfers, and conveys to
Assignee all of Assignor’s rights, title, and interest in and to the Assigned
Rights and Obligations.

 

3.             Assumption.  Assignee hereby accepts Assignor’s assignment of the
Assigned Rights and assumes solely the Assumed Obligations accruing and to be
performed on or after the

 

--------------------------------------------------------------------------------


 

Effective Date, it being the express intention of both Assignor and Assignee
that, upon execution of this Assignment Agreement and leasing of the Demised
Premises to Assignee, Assignee shall become substituted for Assignor as “ASCU”
under the Development Agreement with respect to the Assigned Rights and
Obligations arising on or after the Effective Date.

 

4.             Mutual Covenant; Further Assurances.  Assignor and Assignee each
hereby covenants that it will, at any time and from time to time, execute any
documents and take such additional actions as the other, or its respective
successors or assigns, shall reasonably require in order to more completely or
perfectly carry out the purposes of the Development Agreement and this
Assignment Agreement.

 

5.             Reversion to Assignor.  Upon expiration, termination, or
cancellation of the Lease, this Assignment Agreement shall automatically
terminate and all Assigned Rights and Assumed Obligations shall automatically
revert to Assignor, in each case without the need for any notice to, or
execution of any documents by, any Person, including Assignee.

 

6.             Mutual Covenant; Further Assurances.  Assignor covenants that
during the term of the Lease that it will comply with Assignor’s Obligations. 
Assignee covenants that during the term of the Lease that it will comply with
the Assigned Rights and Assumed Obligations and will perform those Assigned
Rights and Obligations the lack of performance of which would result in a breach
of the Development Agreement.  Assignor and Assignee each hereby covenants that
it will, at any time and from time to time, execute any documents and take such
additional actions as the other, or its respective successors or assigns, shall
reasonably require in order to more completely or perfectly carry out the
purposes of the Lease, the Development Agreement, and this Assignment Agreement.

 

7.             Indemnification of Assignee.  Except to the extent arising out of
any event, action or omission undertaken or omitted by or at the direction of
Assignee (excluding any action undertaken by Assignee or any Tenant Party at the
direction or on behalf of Assignor provided such action did not constitute
negligence by Assignee or any Tenant Party), or caused by or resulting from a
breach of this Assignment Agreement by Assignee, Assignor, and Talisker LeaseCo
shall defend, indemnify and save harmless Assignee against and from all actual
liabilities, suits, obligations, fines, damages, penalties, claims, costs,
charges and expenses, including reasonable attorneys’ fees, imposed upon or
incurred by or asserted against Assignee to the extent arising from or relating
to any failure by Assignor to perform Assignor’s Obligations.  This
indemnification shall be in addition to any other indemnities to Assignee
specifically provided in the Lease and any other Transaction Document and shall
survive termination of this Assignment Agreement.

 

8.             Indemnification of Assignor.  Except to the extent arising out of
any event, action or omission undertaken or omitted by or at the direction of
Assignee (excluding any action undertaken by Assignor or any Landlord Party at
the direction or on behalf of Assignee provided such action did not constitute
negligence by Assignor or any Landlord Party), or caused by or resulting from a
breach of this Assignment Agreement by Assignor, Assignee shall defend,
indemnify and save harmless Assignor against and from all actual liabilities,
suits, obligations, fines, damages, penalties, claims, costs, charges and
expenses, including reasonable attorneys’ fees, imposed upon or incurred by or
asserted against Assignor to the extent arising from or

 

--------------------------------------------------------------------------------


 

relating to any failure by Assignee to perform Assumed Obligations.  This
indemnification shall be in addition to any other indemnities to Assignor
specifically provided in the Lease and any other Transaction Document and shall
survive termination of this Assignment Agreement.

 

9.             Cure.

 

a.     Assignee Cure.  Within thirty (30) days of receipt of an order or notice
issued by a party to the Development Agreement of breach or default in the
performance of the Assignor Obligations, Assignor shall commence cure of such
breach or default and shall diligently prosecute such cure to completion. 
Notwithstanding the foregoing, if the nature of the breach or default is such
that the cure thereof cannot reasonably be effected within such thirty (30) day
period, then Assignor shall be afforded such additional time as agreed to in
writing by Assignor and Assignee, which agreed upon cure period shall be at
least one-third (1/3) shorter in duration than required by the party to the
Development Agreement providing such notice or order of breach or default. 
After such additional cure period has expired, Assignee shall have the right to
perform any activities necessary or reasonable to cure such breach or default in
the performance of the Assignor Obligations.  Assignor, upon demand, shall
reimburse Assignee for any reasonable expenses incurred by Assignee (including
reasonable attorneys’ fees) pursuant to, or in connection with, performance of
any Assignor Obligations by Assignee, together, in either case, with interest
thereon, at the Default Rate, from the date that such expenses were incurred by
Assignee to the date that the same are reimbursed to Assignee by Assignor.

 

b.     Assignor Cure.  Within thirty (30) days of receipt of an order or notice
issued by a party to the Development Agreement of breach or default in the
performance of the Assumed Obligations, Assignee shall commence cure of such
breach or default and shall diligently prosecute such cure to completion. 
Notwithstanding the foregoing, if the nature of the breach or default is such
that the cure thereof cannot reasonably be effected within such thirty (30) day
period, then Assignee shall be afforded such additional time as agreed to in
writing by Assignor and Assignee, which agreed upon cure period shall be at
least one-third (1/3) shorter in duration than required by the party to the
Development Agreement providing such notice or order of breach or default. 
After such additional cure period has expired, Assignor shall have the right to
perform any activities necessary or reasonable to cure such breach or default in
the performance of the Assumed Obligations.  Assignee, upon demand, shall
reimburse Assignor for any reasonable expenses incurred by Assignor (including
reasonable attorneys’ fees) pursuant to, or in connection with, performance of
any Assumed Obligations by Assignor, together, in either case, with interest
thereon, at the Default Rate, from the date that such expenses were incurred by
Assignor to the date that the same are reimbursed to Assignor by Assignee.

 

c.     No Joint Venture.  Nothing contained herein shall be construed as
creating a joint venture, agency, or any other relationship between the parties
hereto other than that of assignor and assignee.

 

10.          Time of the Essence.  Time is of the essence in the performance by
Assignor and Assignee of its obligations under this Assignment Agreement.

 

11.          Notices.  Any notice, request, statement, demand, consent, approval
or other communication required or permitted to be given, rendered or made by
either Assignor or

 

--------------------------------------------------------------------------------


 

Assignee pursuant to this Assignment Agreement (each a “Notice” and
collectively, “Notices”) shall be in writing and shall only be deemed
effective:  (a) on the date personally delivered to the address below, as
evidenced by written receipt therefor, whether or not actually received by the
person to whom addressed; (b) on the third (3rd) Business Day after being sent,
by certified or registered mail, return receipt requested, addressed to the
intended recipient at the address specified below; or (c) on the first (1st)
Business Day after being deposited into the custody of a nationally recognized
overnight delivery service such as Federal Express Corporation, addressed to
such party at the address specified below, for next Business Day delivery. For
purposes of this Section 11, the addresses of the parties for all notices are as
follows (or to such other address or party as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address or addresses shall only be effective upon receipt):

 

If to Assignor:

 

c/o Talisker Corp.

145 Adelaide Street West

Toronto, Ontario M5H 4E5

Canada

Attention: Jack Bistricer

Facsimile: (416) 864-0258

Email: jbistricer@taliskercorp.com

 

with a copy to:

 

Talisker Corp.

145 Adelaide Street West

Toronto, Ontario M5H 4E5

Canada

Attention: Chief Financial Officer

Facsimile: (416) 864-1840

Email: jlevine@taliskercorp.com

 

with another copy to:

 

Talisker Mountain

P.O. Box 4349

Park City, Utah 84060

United States

Attention: David J. Smith, Esq.

Facsimile: (435) 487-0256

Email: dsmith@taliskermountain.com

 

--------------------------------------------------------------------------------


 

with another copy to:

 

Paul Hastings LLP

75 East 55th Street

New York, New York 10022

United States

Attention: Bruce S. DePaola, Esq.

Facsimile: (212) 230-7879

Email: brucedepaola@paulhastings.com

 

If to Assignee:

 

c/o Vail Resorts Management Company

390 Interlocken Crescent

Broomfield, CO 80021

United States

Attention: Fiona Arnold, EVP & General Counsel

Facsimile: (303) 648-4787

Email: FArnold@vailresorts.com & MWarren@vailresorts.com

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

1801 California St., Suite 4200

Denver, Colorado 80202

Colorado

Attention: Beau Stark

Facsimile: (303) 313-2839

Email: Bstark@gibsondunn.com

 

The attorney for any party may send Notices on that party’s behalf.  Assignor
and Assignee shall each have the right, from time to time during the Term, to
designate additional or substitute parties or address(es) to receive Notices on
behalf of such party in accordance with this Section 11.

 

12.          Dispute Resolution.  The provisions of Article 15 of the Lease are
hereby incorporated by reference into this Assignment Agreement to the same
extent and with the same force as if fully set forth herein.

 

13.          Affirmative Waivers.  ASSIGNOR AND ASSIGNEE HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE
OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
ASSIGNMENT AGREEMENT, INCLUDING ANY CLAIM OF INJURY OR DAMAGE, AND ANY EMERGENCY
AND OTHER STATUTORY REMEDY WITH RESPECT THERETO.

 

--------------------------------------------------------------------------------


 

14.          No Waivers.  No delay or omission by either Assignor or Assignee in
exercising a right or remedy shall exhaust or impair such right or remedy or
constitute a waiver of, or acquiescence in, any default by the other party.  A
single or partial exercise of a right or remedy shall not preclude a further
exercise thereof, or the exercise of another right or remedy, from time to time.

 

15.          Authority of Parties.

 

a.     Assignee represents and warrants that this Assignment Agreement has been
duly authorized, executed and delivered by Assignee and constitutes the legal,
valid and binding obligation of Assignee.

 

b.     Assignor represents and warrants that this Assignment Agreement has been
duly authorized, executed and delivered by Assignor and constitutes the legal,
valid and binding obligation of Assignor.

 

16.          Limited Recourse.  The provisions of Section 14.8 of the Lease are
hereby incorporated by reference into this Assignment Agreement to the same
extent and with the same force as if fully set forth herein.

 

17.          Governing Law.  This Assignment Agreement shall be governed by, and
construed in accordance with, the laws of the State of Utah without regard to
principles of conflicts of laws.

 

18.          Entire Agreement; Modifications.  This Assignment Agreement, the
Lease, the Transaction Agreement, and the Transaction Documents (as defined in
the Transaction Agreement) represent the entire agreement of the parties with
respect to the subject matter hereof, and, accordingly, all understandings and
agreements heretofore had between the parties are merged in this Assignment
Agreement and such other documents, which alone fully and completely express the
agreement of the parties.  No amendment, surrender or other modification of this
Assignment Agreement shall be effective unless in writing and signed by the
party to be charged therewith.

 

19.          Severability.  If any provision of this Assignment Agreement or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Assignment
Agreement and the application of that provision to other Persons or
circumstances shall not be affected but rather shall be enforced to the extent
permitted by law.

 

20.          Interpretation.  The captions, headings and titles in this
Assignment Agreement are solely for convenience of references and shall not
affect its interpretation.  This Assignment Agreement shall be construed without
regard to any presumption or other rule requiring construction against the party
causing this Assignment Agreement to be drafted.  Each covenant, agreement,
obligation or other provision of this Assignment Agreement on Assignee’s part to
be performed shall be deemed and construed as a separate and independent
covenant of Assignee, not dependent on any other provision of this Assignment
Agreement.  Whenever in this Assignment Agreement the singular number is used,
the same shall include the plural, and the masculine gender shall include the
feminine and neuter genders, and, in each case, vice versa, as

 

--------------------------------------------------------------------------------


 

the context may require.  Each of Assignor and Assignee acknowledges that each
party to this Assignment Agreement has been represented by legal counsel in
connection with this Assignment Agreement and the transactions contemplated by
this Assignment Agreement.  Accordingly, any rule of Law or any legal decision
that would require interpretation of any claimed ambiguities in this Assignment
Agreement against the drafting party has no application and is expressly waived.

 

21.          Prevailing Party Attorney’s Fees.  If either Assignor or Assignee
shall bring an action or proceeding in any court of competent jurisdiction to
enforce its rights or the other party’s obligations under this Assignment
Agreement, then the prevailing party in such action or proceeding shall be
entitled to be reimbursed by the non-prevailing party for all reasonable
attorneys’ fees and disbursements incurred by the prevailing party in connection
with such action or proceeding.  If neither party shall prevail in such action
or proceeding, or if both parties shall prevail in part in such action or
proceeding, then such court shall determine whether, and the extent to which,
one party shall reimburse the other party for all or any portion of the
reasonable attorneys’ fees and disbursements incurred by such other party in
connection with such action or proceeding.  Any reimbursement required under
this Section 21 shall be made within fifteen (15) days after written demand
therefor (which demand shall be accompanied by reasonably satisfactory evidence
that the amounts for which reimbursement is sought have been paid).

 

22.          Counterparts.  This Assignment Agreement may be executed in several
counterparts, all of which, when taken together, constitute one and the same
instrument.

 

23.          No Third Party Beneficiaries.  The rights in favor of Assignor and
Assignee set forth in this Assignment Agreement shall be for the exclusive
benefit of Assignor and Assignee, respectively, and their respective permitted
successors and assigns, it being the express intention of the parties that in no
event shall such rights be conferred upon or for the benefit of any third party.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment
Agreement as of the day and year first above written.

 

ASSIGNOR:

ASC UTAH LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ASSIGNEE:

VR CPC HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

Fiona E. Arnold

 

 

Title:

Executive Vice President and General Counsel

 

 

 

 

[SIGNATURE PAGE CONTINUES]

 

--------------------------------------------------------------------------------


 

EXECUTION FORM

 

EXHIBIT I

 

Colony MOU Participation Agreement

 

PARTICIPATION AND REIMBURSEMENT AGREEMENT REGARDING THE COLONY MEMORANDUM OF
UNDERSTANDING

 

--------------------------------------------------------------------------------


 

This PARTICIPATION AND REIMBURSEMENT AGREEMENT REGARDING THE COLONY MEMORANDUM
OF UNDERSTANDING (this “Agreement”), dated May       , 2013 (the “Effective
Date”), by and between ASC Utah LLC, a Delaware limited liability company (as
successor-by-merger to ASC Utah, Inc. d/b/a The Canyons) (“ASCU”), Talisker
Canyons PropCo LLC, a Delaware limited liability company (“PropCo”), Talisker
Canyons LeaseCo LLC, a Delaware limited liability company, (“LeaseCo”), Talisker
Land Holdings, LLC, a Delaware limited liability company (“Talisker”), and VR
CPC Holdings, Inc., a Delaware corporation (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, ASCU is the historic owner and/or operator of that certain ski area and
related amenities commonly known as Canyons Resort, and located in portions of
Summit County and Salt Lake County, Utah (the “Canyons Resort”);

 

WHEREAS, Talisker, ASCU and certain of their Affiliates and Participant have
entered into that certain Transaction Agreement, dated May       , 2013 (the
“Transaction Agreement”), pursuant to which ASCU, Talisker and certain of their
Affiliates have agreed to lease to Participant the business of operating Canyons
Resort (as more particularly described in the Transaction Agreement);

 

WHEREAS, pursuant to the Transaction Agreement, concurrently herewith LeaseCo
and Participant are entering into that certain Master Agreement of Lease (as
modified, amended and/or supplemented from time to time, the “Lease”), pursuant
to which LeaseCo has agreed to grant and lease to Participant, and Participant
has agreed to accept and lease from LeaseCo, the Demised Premises (as defined in
the Lease), subject to, upon and in accordance with the terms, covenants,
conditions and provisions of the Lease.  All capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Lease;

 

WHEREAS, ASCU, Iron Mountain Associates, L.L.C. (“IMA”) and Ski Land, L.L.C.
(“Ski Land”) entered into that certain Amended and Restated Development
Agreement dated as of April 10, 2003, as modified by (i) that certain Amendment
to Amended and Restated Development Agreement dated as of March     , 2008
(blank in original), and (ii) certain Second Amendment to the Amended and
Restated Development Agreement dated as of October 11, 2011 (collectively, the
“Development Agreement”), pertaining to the development of the “ASCU Project”
described therein, commonly known as Canyons Resort and the “IMA Project”
described therein, commonly known as The Colony at White Pine Canyon (“The
Colony”), located in portions of Summit County and Salt Lake County, Utah;

 

WHEREAS, ASCU, Talisker, IMA, and Ski Land entered into that certain Memorandum
of Understanding (Second Amended and Restated Development Agreement) dated as of
March 27, 2013 (the “MOU”), pursuant to which the parties thereto set forth
their understanding with respect to the expansion and improvement of the
property subject to the MOU (including, without limitation, The Colony, Canyons
Resort, and the “Talisker Property” as defined in the

 

2

--------------------------------------------------------------------------------


 

MOU) and more particularly depicted in the MOU (the “MOU Property”) and as shown
on Exhibit A;

 

WHEREAS, the Utah School and Institutional Trust Lands Administration (“SITLA”)
is the owner of certain reserved ski rights over portions of The Colony and
Canyons Resort (the “SITLA Ski Rights”).  SITLA has leased the SITLA Ski Rights
to ASCU, and, pursuant to the Transaction Documents, ASCU has assigned its
rights to the SITLA Ski Rights to Participant for the benefit of Participant. 
Portions of the SITLA Ski Rights are shown generally on Exhibit A;

 

WHEREAS, ASCU desires, pursuant to this Agreement, to appoint, designate, and
authorize Participant to take certain actions on ASCU’s behalf under the MOU and
to exercise certain powers and perform certain duties as are expressly
designated to Participant by the terms of this Agreement, together with such
powers that are reasonably incidental hereto, in recognition that (i) Talisker,
ASCU and certain of their Affiliates have agreed to transfer and sell to
Participant the business of operating Canyons Resort pursuant to the Transaction
Agreement and that (ii) ASCU has assigned to Participant all of its right, title
and interest to the “Ski Terrain” (as defined in the Development Agreement),
pursuant to that Assignment and Assumption of Amended and Restated Development
Agreement, dated May       , 2013 by and between ASCU and Participant and the
Assignment and Assumption of Easement Agreements;

 

WHEREAS, the MOU requires that IMA make certain monetary payments to ASCU and
Talisker (the “IMA Payments”) as consideration for the cost of ASCU and
Talisker’s performance of certain duties and obligations under the MOU, and,
pursuant to this Agreement, ASCU and Talisker intend to appoint, designate, and
authorize Participant to undertake certain of ASCU’s duties and obligations
under the MOU; accordingly, ASCU and Talisker desire to reimburse Participant
for certain of Participant’s costs and expenses of performing the rights,
duties, and obligations of the MOU, including but not limited to the
construction and operating costs of new ski lifts and ski facilities on the MOU
Property.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, ASCU, Talisker and
Participant agree as follows:

 

1.                                      Key Defined Terms

 

a.              “Participant’s Rights and Obligations” shall mean, collectively,
Participant’s ASCU Rights and Obligations and Participant’s Talisker Rights and
Obligations.

 

b.              “Participant’s ASCU Rights and Obligations” shall mean any and
all of ASCU’s rights and powers to perform any and all duties or obligations, as
are expressly designated to “ASCU” by the terms of the MOU, together with such
powers as are reasonably incidental thereto, including, but not limited to,
those obligations under Section 4, Section 11, and Section 14 of the MOU, with
the express exception of (x) ASCU’s rights and powers (i) to receive certain
payments from IMA (pursuant to Section 12 of the MOU), (ii) to receive the
Participation Incentive for expansion and improvement of Canyons Resort
(pursuant to Section 15 of the MOU), (iii) to participate in the drafting and
negotiation of the “SARDA,” (pursuant to Section 1 of the MOU) but solely to the
extent that such drafting and negotiation of the SARDA

 

3

--------------------------------------------------------------------------------


 

relates to or directly impacts the “Talisker Property” (as defined in the MOU)
as further described in Section 4 herein, (v) to program and plan, jointly with
Talisker and IMA, a club for owners within the Colony (pursuant to Section 17 of
the MOU), (vi) ASCU’s rights to receive the benefits of a lift and ski easement
contemplated by Section 23 of the MOU, (vii) ASCU’s right to receive a pro-rata
share of the density or net sales proceeds realized from the density
contemplated by Section 25 of the MOU, if any; and (y) ASCU’s obligation to
prepare a preliminary site plan, pay the costs of such preliminary site plan,
construct, or pay for the construction of the White Pine Lake Day Lodge
(pursuant to Section 16(a) of the MOU) subject to the requirements of Section 10
herein.

 

c.               “Participant’s Talisker Rights and Obligations” shall mean any
and all of Talisker’s rights and powers to perform any and all duties or
obligations as are expressly designated to “Talisker” by the terms of the MOU,
together with such powers as are reasonably incidental thereto, but solely with
regard to such rights and powers that affect the portion of the MOU Property
that is not the “Talisker Property” (as defined in the MOU), and with the
express exception of (x) Talisker’s rights and powers (i) to elect to require
the construction of the White Pine Lift (pursuant to Section 13(b) and
Section 13(c)(iii) of the MOU), provided that, if Talisker makes such election,
Participant shall construct and operate the White Pine Lift and shall be
reimbursed at Talisker’s expense as set forth in Section 10 hereof, (ii) under
Section 2(c) of the MOU and the paragraph immediately following thereto,
provided that Participant shall have the right, subject to cooperating with
Talisker in good faith, to perform the planning of any ski terrain and/or ski
lifts within the Talisker Discretionary Expansion Area (as defined in the MOU),
(iii) to program and plan, jointly with ASCU and IMA, a club for owners within
the Colony (pursuant to Section 17 of the MOU), (iv) under Section 6 of the MOU
(including the waiver by IMA of the fee requirement for development lots or
Residential Units pursuant to the last sentence of Section 6 of the MOU, which
shall be exclusive to Talisker); and (y) Talisker’s obligations to (1) prepare a
joint development plan with IMA and ASCU (pursuant to Section 7 of the MOU) and
(2) grant to IMA and ASCU right-of-way and utility easements (pursuant to
Section 7 of the MOU) to the extent such easements relate to the Talisker
Property or Talisker’s real estate development rights.

 

d.              “ASCU’s Rights and Obligations” shall mean any and all of ASCU’s
rights and powers to perform any and all duties or obligations expressly
designated to “ASCU” under the MOU that are not Participant’s ASCU Rights and
Obligations.  For purposes of clarity, ASCU’s Rights and Obligations solely
include those rights and obligations set forth in clauses (x) and (y) in the
definition of “Participant’s ASCU Rights and Obligations.”

 

e.               “Talisker’s Rights and Obligations” shall mean any and all of
Talisker’s rights and powers to perform any and all duties or obligations as are
expressly designated to “Talisker” by the terms of the MOU that are not
Participant’s Talisker Rights and Obligations.  For purposes of clarity,
Talisker’s Rights and Obligations solely include those rights and obligations
set forth in clauses (x) and (y) in the definition of “Participant’s Talisker
Rights and Obligations.”

 

2.                                      ASCU Appointment and Authorization of
Participant.  ASCU hereby irrevocably (subject to Section 15 herein) appoints,
designates, and authorizes Participant to exercise Participant’s ASCU Rights and
Obligations.  The parties shall not be deemed to have any

 

4

--------------------------------------------------------------------------------


 

fiduciary relationship with each other.  With respect solely to (i) undertaking
to complete the “SARDA” (as defined in the MOU) in accordance with the MOU,
(ii) completing the Initial Expansion under Section 2 of the MOU, (iii) the
obligations under Section 4, Section 11 and Section 14 of the MOU, and
(iv) using Cooperative Efforts (as defined in the Development Agreement) in
conducting interactions and negotiations with IMA and Ski Land and carrying out
the transactions contemplated under the MOU, Participant hereby expressly agrees
to perform such obligations under the MOU.  The Parties acknowledge and agree to
exercise their respective rights and obligations pursuant to this Agreement in
the cooperative and good faith manner described in Section 1 of Canyons Resort
Cooperation Agreement executed concurrently herewith.

 

3.                                      Talisker Appointment and Authorization
of Participant.  Talisker hereby irrevocably (subject to Section 15 herein)
appoints, designates, and authorizes Participant to exercise Participant’s
Talisker Rights and Obligations.  Participant shall not be deemed to have any
fiduciary relationship with Talisker.  With respect solely to (i) undertaking to
complete the “SARDA” (as defined in the MOU) in accordance with the MOU,
(ii) completing the Initial Expansion under Section 2 of the MOU, and
(iii) using Cooperative Efforts (as defined in the Development Agreement) in
conducting interactions and negotiations with IMA and Ski Land and carrying out
the transactions contemplated under the MOU, Participant hereby expressly agrees
to perform such obligations under the MOU.

 

4.                                      Colony SARDA.  As provided in
Section 1(a) herein, ASCU shall retain the right to participate in the drafting,
negotiation, review and approval of (which approval shall not be unreasonably
withheld, conditioned or delayed), all documents, maps and plans implementing
the “SARDA,” the “Initial Expansion” and the “Discretionary Expansions” (all as
defined in the MOU), but solely to the extent such drafting and negotiation
relates to or directly impacts Talisker’s real estate development rights to the
“Talisker Property” (as defined in the MOU), ASCU’s right to receive a pro-rata
share of the density or net sales proceeds realized from the density
contemplated by Section 25 of the MOU, if any, and not with respect to any other
issue (including ski easements, ski lifts, ski trails, and the operation and
expansion of Canyons Resorts).  ASCU’s rights hereunder shall be subordinate to
Participant’s rights to establish various easements pursuant and in accordance
with to Exhibit R of the Lease.  In addition, Participant and ASCU agree that
Talisker may participate in the drafting and negotiation of, and review and
approve (which approval shall not be unreasonably withheld, conditioned or
delayed), all documents, maps and plans implementing the “SARDA,” the “Initial
Expansion” and the “Discretionary Expansions” (all as defined in the MOU), but
solely to the extent such drafting and negotiation relates to or directly
impacts Talisker’s real estate development rights to the Talisker Property,
ASCU’s right to receive a pro-rata share of the density or net sales proceeds
realized from the density contemplated by Section 25 of the MOU, if any, and not
with respect to any other issue (including ski easements, ski lifts, ski trails,
and the operation and expansion of Canyons Resorts that do not relate to or
impact Talisker’s real estate development rights or the Talisker Property). 
Execution of the SARDA shall not relieve ASCU or Talisker of any of its
obligations under this Agreement.

 

5.                                      Consent Required from Participant to
Perform Participant’s Rights and Obligations.  Except as otherwise specifically
provided in Sections 2 and 3 hereof and without limiting Participants
obligations under Section 15 hereof, Participant shall have and may use its

 

5

--------------------------------------------------------------------------------


 

sole discretion with respect to exercising or refraining from exercising any of
Participant’s Rights and Obligations, or taking or refraining from taking any
actions which Participant is hereby entitled to take under the MOU, including
without limitation: (i) the right to elect to construct the “Pinecone Lift”
(pursuant to Section 10 of the MOU), (ii) the right to elect to construct the
“No Name Lift” (pursuant to Section 13(a) of the MOU) and (iii) the right to
elect to construct the “White Pine Lift” (pursuant to Section 13(b) of the MOU),
unless Participant’s refraining from exercising a Participant’s Rights and
Obligations would result in a breach of the MOU.  Except as provided in
Section 19 hereof, neither ASCU, Talisker, nor any Landlord Party shall have any
right to exercise Participant’s Rights and Obligations without the consent of
Participant, which consent Participant may grant in its sole and absolute
discretion.

 

6.                                      Representation and Covenant Regarding
Development Rights.  Talisker and ASCU represent and covenant that, until such
time that this Agreement is terminated and Participant’s Rights and Obligations
revert to ASCU and Talisker pursuant to Section 18 herein, neither Talisker,
ASCU nor any other Landlord Party has the right to construct and/or may exercise
any right to construct any ski lift, ski trail, ski infrastructure, ski-related
food service facility, or other ski operational area on or within the MOU
Property (expressly excluding, any of the foregoing that Talisker is permitted
to construct on the “Talisker Property” (as defined in the MOU) pursuant to that
certain Commercial Use Restriction and Right of First Offer Agreement dated
May     , 2013 between LeaseCo, PropCo and VR CPC Holdings, Inc.) regardless of
whether Talisker, ASCU, and/or any other Landlord Party has obtained permits or
approvals for such improvement, with the further exception of any and all
obligations to plan, finance and/or construct the “White Pine Lake Day Lodge”
(as defined in the MOU), which remains one of ASCU’s Rights and Obligations.

 

7.                                      Existing Agreements, Plans and
Approvals.  Talisker and ASCU acknowledge that, as of the Effective Date,
Participant is not a party to the MOU, and Participant has had no involvement as
of the Effective Date in the discussions or negotiations between ASCU,
Talisker, IMA, and/or Ski Land regarding the contents of the MOU, or the
planning and future development of the MOU Property discussed therein. 
Accordingly, ASCU and Talisker agree and acknowledge that (a) Participant is not
bound by any plan, master plan, drawing, map, agreement, or architectural
rendering regarding the potential future alignment, design, location, size,
capacity or functionality of any ski lift, ski facility, lodge, or any other
improvement or development contemplated by the MOU, except to the extent that
such plan, master plan, drawing, map, agreement, or rendering is legally-binding
and (i) a matter of record or (ii) attached as an exhibit to the MOU or has
otherwise been provided to Participant as of the Effective Date, and
(b) Participant reserves the right, subject to the rights reserved to ASCU
and/or Talisker as set forth in the definition of “Participant’s ASCU Rights and
Obligations” and the definition of “Participant’s Talisker Rights and
Obligations”, to comment, discuss, and/or seek to influence without limitation
the alignment, design, location, size, capacity, or functionality of such
improvements as they relate to the planning, design, and construction of Canyons
Resort and any related ski lifts, facilities, or infrastructure. 
Notwithstanding the foregoing or any other provision of this Agreement,
Participant will not act or fail to act in a manner that causes a breach of the
MOU.

 

8.                                      IMA Payment for Pinecone Lift.  Pursuant
to Section 2 herein, ASCU appoints, designates, and authorizes Participant the
sole right to receive IMA’s payment of up to

 

6

--------------------------------------------------------------------------------


 

$4,500,000 for the cost of designing and constructing the “Pinecone Lift” (as
defined in the MOU) and the costs of related improvements such as ski trails
associated with the Pinecone lift (the “Pinecone Lift Costs”); provided,
however, that Talisker and ASCU agree to pay Participant for any Pinecone Lift
Costs in excess of Four Million Five Hundred Thousand Dollars ($4,500,000) as
more particularly set forth in this Section 8.  Prior to commencing construction
of the project, Participant will prepare a total project budget for all Pinecone
Lift Costs including all elements contained in Quote #SAA0002396 Dated
February 14, 2013 from Doppelmayr USA Inc. (the “2013 Quote”) priced at the
amount set forth in an updated quote procured by Participant , with additions to
the total project budget for (a) any components of the project which were either
not included in the 2013 Quote including planning, project management, and
permit costs, or which were allocated to the “buyer” in the 2013 Quote,
(b) sales and other taxes, if applicable, (c) utility related costs, (d) costs
to correct a flaw, problem, or missing component in the design of the Pinecone
Lift or to (as such design is described in the 2013 Quote) that, (i) from an
engineering perspective, prevents it from being constructed or operated properly
as a new, working detachable lift, or (ii) relates to a site-specific or
construction plan level issue or detail not fully addressed in the 2013 Quote,
including but not limited to the precise location of the terminals and towers,
the precise alignment of the Pinecone Lift, and the precise location of the
utilities required to power and operate the lift, all as determined in a
commercially reasonable manner by Participant, and (e) a ten percent (10%)
contingency (the “Contingency”) which is refundable to Talisker as set forth
below (collectively, the “Pinecone Project Budget”).  Within thirty (30) days of
receipt of the Pinecone Project Budget from Participant, Talisker and ASCU will
pay Participant the amount set forth therein that exceeds Four Million Five
Hundred Thousand Dollars ($4,500,000) (which amount may be paid using the funds
allocated by that certain Investment Agreement of even date herewith among
LeaseCo and Participant, but only to the extent funds are available for
disbursement thereunder and prior to the date such payment is due from Talisker
to Participant, Talisker has satisfied all applicable conditions for
disbursement).  Thereafter, Participant and, to the extent applicable, IMA, but
not Talisker or ASCU, shall be responsible for any Pinecone Lift Costs in excess
of the Pinecone Project Budget, including any costs resulting from additional
changes to the scope or specifications of the project made by Participant, other
than the changes described above and included within the Pinecone Project Budget
(such excess costs, the “VR Pinecone Excess Construction Costs”).  Upon final
completion of the project and payment of all Pinecone Lift Costs, Participant
will refund to Talisker and ASCU any unused Contingency funds.  If Participant
does not provide the Pinecone Lift Notification (as that terms is defined in the
MOU) by November 1, 2015 (and, therefore, does not commence construction of the
Pinecone Lift in 2016) and IMA then requests that Participant construct and
operate a real estate transportation lift (at IMA’s cost) as contemplated in
Section 10(e) of the MOU and, thereafter, Participant elects to oversize,
configure, modify or extend the Pinecone Lift pursuant to the last two sentences
of Section 10(e) of the MOU, neither ASCU nor Talisker shall be responsible or
liable for any costs and expenses arising under the last two sentences of
Section 10(e) of the MOU (“VR Pinecone Modification Costs”) (VR Pinecone Excess
Construction Costs and the VR Pinecone Modification Costs are collectively the
“VR Excess Pinecone Lift Costs”).

 

9.                                      White Pine Lift.  If Participant elects
to construct the White Pine Lift, Participant shall be reimbursed for a portion
of its construction costs based on a fair and equitable allocation to be
determined by Participant and Talisker and/or ASCU upon such election by
Participant,

 

7

--------------------------------------------------------------------------------


 

taking into consideration such factors as the number of IMA and Talisker
development lots that would be served by the lift.

 

10.                               White Pine Day Lodge.  Pursuant to this
Agreement, ASCU retains any and all rights and obligations pursuant to
Section 16(b) of the MOU to prepare a preliminary site plan, pay the costs of a
preliminary site plan, construct, or pay for the construction of, the “White
Pine Day Lodge” (as defined in the MOU).  If ASCU elects to build the White Pine
Day Lodge and Participant elects not to participate, then Participant and its
invitees shall have no access to White Pine Day Lodge, it being acknowledged
that if Participant wants access to White Pine Day Lodge it may elect to
construct or participate in the same.  If ASCU elects to build the White Pine
Day Lodge and Participant elects not to participate, then the White Pine Day
Lodge shall (i) not cause an Undue Interference with Participant’s operation of
any ski terrain and (ii) shall be open solely to private club members with
annual memberships and not be open to the general public.

 

11.                               ASCU and Talisker and Landlord Covenant to
Reimburse Participant.  Except as expressly in this Section 11, ASCU and
Talisker hereby covenant, without which Participant would not enter into this
Agreement or the Lease, and in recognition of the benefit of the bargain
provided by IMA’s monetary payment obligations to ASCU and Talisker pursuant to
the MOU for performance of ASCU’s rights and obligations under the MOU, ASCU,
LeaseCo, and PropCo shall be jointly and severally responsible for the expenses
and costs of Participant’s performance of Participant’s Rights and Obligations
and all other costs or expenses of Participant under the MOU, including but not
limited to the costs and expenses of (i) operating any and all ski lifts not in
existence as of the Effective Date but constructed during the Term of the Lease
within the MOU Property and contemplated under the MOU (for example, No Name
Lift, White Pine Lift, and Pinecone Lift), (ii) preparing, negotiating, and
processing any and all site condition surveys, plat maps, easement documents,
deeds, environmental studies and permits, including any and all engineering,
surveying, and attorney’s fees, development impact fees, and government permit
processing fees associated with or related to planning, engineering,
subdivision, approval, improvement, and/or development of any improvements
required under the MOU or within the MOU Property during the Term of the Lease,
and (iii) developing the “Dream Lodge Site” (as described in Section 19 of the
MOU) but only to the extent that the existing “Cloud Dine” facility is required
(by existing contract, covenants, design review requirements, applicable law, or
other existing obligation) to be replaced with a new, replacement or permanent
facility; provided, however, that ASCU, LeaseCo and PropCo shall not be
responsible for reimbursing Participant for any of the following costs and
expenses: (a) the VR Excess Pinecone Lift Costs, and (b) the costs and expenses
incurred by Participant for performance of Participant’s Rights and Obligations
arising under (i) Section 11 of the MOU, (ii) under Section 4 and Section 14 of
the MOU (without derogation or relinquishment of Participant’s rights to
payments under Section 13(c) of the MOU and Section 11(a) herein),
(iii) Section 13(a) of the MOU (but solely with regard to costs directly
resulting from Participant’s election (and not any other party’s election) to
extend or build the No Name Lift), and (iv) Sections 13(c)(i) and 13(c)(ii) of
the MOU (elective operating and maintenance costs) (collectively, the “Landlord
Reimbursement Obligation”).

 

a.              Talisker shall perform the Landlord Reimbursement Obligation
within thirty (30) days of Notice by the Participant either by (i) payment in
lawful money of the United States,

 

8

--------------------------------------------------------------------------------


 

and at Participant’s opinion, by good and sufficient check (subject to
collection) or wire transfer.  Talisker may perform certain designated portions
of the Landlord Reimbursement Obligation using the funds allocated by that
certain Investment Agreement of even date herewith among LeaseCo and
Participant, but only to the extent funds are available for disbursement
thereunder and prior to the date the Landlord Reimbursement Obligation payment
is due from Talisker to Participant, Talisker has satisfied all applicable
conditions for disbursement.  In full satisfaction of the Landlord Reimbursement
Obligation and in consideration for the operation of such facilities by
Participant for the useful life of the asset when applicable areas of Canyons
Resort are operating, as it relates to operation costs for the Pine Cone Lift,
the White Pine Lift, and the No Name Lift, Talisker shall direct IMA to remit to
Participant those amounts due Talisker or ASCU from IMA as operating cost
payments under Section 13(c) of the MOU, including if the asset continues to
operate past the thirty (30) year period that is the basis for the calculation
under Section 13(c) of the MOU; provided, however, that in the event the
operating cost payments due from IMA are less than the amount calculated under
Section 13(c) of the MOU as a result of residential allocations or other
adjustments under the MOU or in the event IMA fails to make prompt payment after
notice from Participant, then Talisker shall be responsible for any such
shortfall.

 

b.              ASCU, LeaseCo, PropCo, and Talisker hereby agree that each shall
jointly and severally defend, indemnify and save harmless Participant against
and from all claims, costs, charges and expenses imposed upon or incurred by or
asserted against Participant for any failure to perform any of its Landlord
Reimbursement Obligation.  This indemnification shall be in addition to any
other indemnities to Participant specifically provided in the Lease and any
other Transaction Document and shall survive termination of this Agreement.

 

12.                               No Development Rights or Access Rights
Conveyed to ASCU and Talisker.  ASCU and Talisker acknowledges that its rights
to subdivide, improve, develop, and/or transfer the Landlord Reserved Estate and
the Strategic Development Parcels, which includes a portion of the “Talisker
Property” as defined by the MOU, are subject to the conditions specified in the
Lease and Transaction Documents, and, notwithstanding anything to the contrary
herein, this Agreement shall not restrict, limit, amend, expand, or otherwise
alter the conditions to ASCU and Talisker’s subdivision, improvement, and/or
development of the Landlord Reserved Estate and the Strategic Development
Parcels pursuant to the Lease or Transaction Documents.  Talisker further
covenants that it will not exercise Talisker’s Rights and Obligations until
either (i) Participant consents to the release of a Strategic Development
Parcel(s) pursuant to the Lease, and, upon such release, may exercise Talisker’s
Rights and Obligations solely with regard to those specific Strategic
Development Parcel(s) or (ii), prior to the release of Strategic Development
Parcel(s), Participant consents to the exercise of Talisker’s Rights to such
Strategic Development Parcel(s), which consent shall not be unreasonably
withheld, conditioned or delayed.  ASCU and Talisker agrees that this Agreement
does not grant ASCU or Talisker the right to access, enter, or transverse any
portion of the Demised Parcels or the Strategic Development Parcels, and that
ASCU and Talisker’s rights to access, enter, or transverse the Demised Premises
and the Strategic Development Parcels are subject to and governed by the Access
Agreement and the other Transaction Documents.

 

13.                               ASCU and Talisker Representation.  ASCU and
Talisker hereby represents, as of the Effective Date, ASCU and Talisker are not
in default or breach of any provision of the MOU,

 

9

--------------------------------------------------------------------------------


 

and to ASCU’s and Talisker’s knowledge, no circumstances exist that with notice
or passage of time would constitute a default by ASCU and Talisker under the
MOU.

 

14.                               Amendment of MOU.  Provided that Participant
is not in default of the Lease, this Agreement, or any other Transaction
Documents, ASCU and Talisker shall not request, process or consent to any
amendment of the MOU that affects the Participant’s Rights and Obligations
without Participant’s prior written consent, which Participant may withhold in
its sole and absolute discretion.

 

15.                               Mutual Covenant; Further Assurances.  ASCU and
Talisker each hereby covenants that during the term of the Lease that it will
comply with all obligations for which it remains responsible under the MOU. 
Subject to Talisker’s performance of the Landlord Reimbursement Obligation,
Participant covenants that during the term of the Lease that Participant will
perform those Participant’s Rights and Obligations the lack of performance of
which would result in a breach of the MOU.  ASCU and Talisker and Participant
each hereby covenants that it will, at any time and from time to time, execute
any documents and take such additional actions as the other, or its respective
successors or assigns, shall reasonably require in order to more completely or
perfectly carry out the purposes of the Lease and this Agreement.

 

16.                               Indemnification of Participant.  Except to the
extent caused by Participant’s or any of its Affiliates’ breach of this
Agreement , ASCU, Talisker, LeaseCo, and PropCo shall defend, indemnify and save
harmless Participant against and from all actual liabilities, suits,
obligations, fines, damages, penalties, claims, costs, charges and expenses,
including reasonable attorneys’ fees, imposed upon or incurred by or asserted
against Participant to the extent arising from or relating to any failure by
ASCU and/or Talisker to perform any and all of ASCU’s and/or Talisker’s
obligations under the MOU.  This indemnification shall be in addition to any
other indemnities to Participant specifically provided in the Lease and any
other Transaction Document and shall survive termination of this Agreement.

 

17.                               Indemnification of ASCU and Talisker.  Except
to the extent caused by ASCU or Talisker or any of their Affiliates, Participant
shall defend, indemnify and save harmless ASCU and Talisker against and from all
actual liabilities, suits, obligations, fines, damages, penalties, claims,
costs, charges and expenses, including reasonable attorneys’ fees, imposed upon
or incurred by or asserted against ASCU and/or Talisker to the extent arising
from or relating to (i) any breach of this Agreement by Participant or (ii) any
negligence by Participant.  This indemnification shall be in addition to any
other indemnities to ASCU and/or Talisker specifically provided in the Lease and
any other Transaction Document and shall survive termination of this Agreement.

 

18.                               Reverter to ASCU and Talisker.  Upon
expiration, termination, or cancellation of the Lease, this Agreement shall
terminate and all Participant’s Rights and Obligations shall revert to ASCU and
Talisker.

 

19.                               Cure.

 

a.              Participant Cure.  Within thirty (30) days of receipt of an
order or notice issued by a party to the MOU of breach or default in the
performance of ASCU’s Rights and

 

10

--------------------------------------------------------------------------------


 

Obligations and/or Talisker’s Rights and Obligations, ASCU and Talisker shall
commence cure of such breach or default and shall diligently prosecute such cure
to completion.  Notwithstanding the foregoing, if the nature of the breach or
default is such that the cure thereof cannot reasonably be effected within such
thirty (30) day period, then ASCU and Talisker shall be afforded such additional
time as agreed to in writing by ASCU, Talisker and Participant, which agreed
upon cure period shall be at least one-third (1/3) shorter in duration than
required by the party to the MOU providing such notice or order of breach or
default.  After such additional cure period has expired, Participant shall have
the right to perform any activities necessary or reasonable to cure such breach
or default in the performance of the ASCU’s Rights and Obligations and/or
Talisker’s Rights and Obligations.  ASCU and Talisker, upon demand, shall
reimburse Participant for any reasonable expenses incurred by Participant
(including reasonable attorneys’ fees) pursuant to, or in connection with,
performance of any ASCU’s Rights and Obligations and/or Talisker’s Rights and
Obligations by Participant, together, in either case, with interest thereon, at
the Default Rate, from the date that such expenses were incurred by Participant
to the date that the same are reimbursed to Participant by ASCU and Talisker.

 

b.              ASCU and Talisker Cure.  Within thirty (30) days of receipt of
an order or notice issued by a party to the MOU of breach or default in the
performance of the Participant’s Rights and Obligations, Participant shall
commence cure of such breach or default and shall diligently prosecute such cure
to completion.  Notwithstanding the foregoing, if the nature of the breach or
default is such that the cure thereof cannot reasonably be effected within such
thirty (30) day period, then Participant shall be afforded such additional time
as agreed to in writing by ASCU, Talisker and Participant, which agreed upon
cure period shall be at least one-third (1/3) shorter in duration than required
by the party to the MOU providing such notice or order of breach or default. 
After such additional cure period has expired, ASCU and Talisker shall have the
right to perform any activities necessary or reasonable to cure such breach or
default in the performance of the Participant’s Rights and Obligations. 
Participant, upon demand, shall reimburse ASCU and Talisker for any reasonable
expenses incurred by ASCU and Talisker (including reasonable attorneys’ fees)
pursuant to, or in connection with, performance of any Participant’s Rights and
Obligations by ASCU and Talisker, together, in either case, with interest
thereon, at the Default Rate, from the date that such expenses were incurred by
ASCU and Talisker to the date that the same are reimbursed to ASCU and Talisker
by Participant.

 

c.               Contests.  ASCU and Talisker and Participant shall have the
right to contest in good faith and with reasonable diligence the validity of any
order, or notice of breach or default issued by a party to the MOU, so long as
such contest will not adversely affect in any significant respect the Demised
Premises or Participant’s rights under the Lease, or any other Transaction
Document, including this Agreement.

 

20.                               No Joint Venture.  Nothing contained herein
shall be construed as creating a joint venture, agency, or any other
relationship between the parties hereto other than that of ASCU and Talisker and
Participant.

 

21.                               Time of the Essence.  Time is of the essence
in the performance by ASCU and Talisker and Participant of its obligations under
this Agreement.

 

11

--------------------------------------------------------------------------------


 

22.                               Notice.  Any notice, request, statement,
demand, consent, approval or other communication required or permitted to be
given, rendered or made by either ASCU and Talisker or Participant pursuant to
this Agreement (each a “Notice” and collectively, “Notices”) shall be in writing
and shall only be deemed effective:  (a) on the date personally delivered to the
address below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) Business Day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; or (c) on
the first (1st) Business Day after being deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, addressed to such party at the address specified below, for next
Business Day delivery.  For purposes of this Section 22, the addresses of the
parties for all notices are as follows (or to such other address or party as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address or addresses shall only be effective
upon receipt):

 

If to ASCU and Talisker:

 

 

 

c/o Talisker Corp.

 

145 Adelaide Street West

 

Toronto, Ontario M5H 4E5

 

Canada

 

Attention: Jack Bistricer

 

Facsimile: (416) 864-0258

 

Email: jbistricer@taliskercorp.com

 

 

 

with a copy to:

 

 

 

Talisker Corp.

 

145 Adelaide Street West

 

Toronto, Ontario M5H 4E5

 

Canada

 

Attention: Chief Financial Officer

 

Facsimile: (416) 864-1840

 

Email: jlevine@taliskercorp.com

 

 

 

with another copy to:

 

 

 

Talisker Mountain

 

P.O. Box 4349

 

Park City, Utah 84060

 

United States

 

Attention: David J. Smith, Esq.

 

Facsimile: (435) 487-0256

 

Email: dsmith@taliskermountain.com

 

 

12

--------------------------------------------------------------------------------


 

with another copy to:

 

 

 

Paul Hastings LLP

 

75 East 55th Street

 

New York, New York 10022

 

United States

 

Attention: Bruce S. DePaola, Esq.

 

Facsimile: (212) 230-7879

 

Email: brucedepaola@paulhastings.com.

 

 

 

If to Participant:

 

 

 

c/o Vail Resorts Management Company

 

390 Interlocken Crescent

 

Broomfield, CO 80021

 

United States

 

Attention: Fiona Arnold, EVP & General Counsel

 

Facsimile: (303) 648-4787

 

Email: FArnold@vailresorts.com & MWarren@vailresorts.com

 

 

With a copy to:

 

 

 

Gibson, Dunn & Crutcher LLP

 

1801 California St., Suite 4200

 

Denver, Colorado 80202

 

United States

 

Facsimile: (303) 313-2839

 

Attention: Beau Stark

 

Email: Bstark@gibsondunn.com

 

 

a.              The attorney for any party may send Notices on that party’s
behalf.  Talisker, ASCU and Participant shall each have the right, from time to
time during the Term, to designate additional or substitute parties or
address(es) to receive Notices on behalf of such party in accordance with this
Section 22.

 

b.              ASCU and Talisker, and Participant agree to provide Notice to
the other party within twenty (20) days of receipt of any order, or notice of
breach or default issued by any party to the MOU.  The receiving party shall not
be deemed to have knowledge or notice of any occurrence of any breach or default
of the MOU, unless the receiving party has actually received written Notice from
the notifying party referring to this Agreement and describing such breach or
default.

 

23.                               Dispute Resolution.  The provisions of
Article 15 of the Lease are hereby incorporated by reference into this Agreement
to the same extent and with the same force as if fully set forth herein.

 

13

--------------------------------------------------------------------------------


 

24.                               Affirmative Waivers.  ASCU AND TALISKER AND
PARTICIPANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS AGREEMENT, INCLUDING ANY CLAIM OF INJURY OR
DAMAGE, AND ANY EMERGENCY AND OTHER STATUTORY REMEDY WITH RESPECT THERETO.

 

25.                               No Waivers.  Except as specifically provided
in this Agreement, no delay or omission by either ASCU, Talisker or Participant
in exercising a right or remedy shall exhaust or impair such right or remedy or
constitute a waiver of, or acquiescence in, any default by the other party.  A
single or partial exercise of a right or remedy shall not preclude a further
exercise thereof, or the exercise of another right or remedy, from time to time.

 

26.                               Authority of Parties.

 

a.              Participant represents and warrants that this Agreement has been
duly authorized, executed and delivered by Participant and constitutes the
legal, valid and binding obligation of Participant.

 

b.              ASCU represents and warrants that this Agreement has been duly
authorized, executed and delivered by ASCU and constitutes the legal, valid and
binding obligation of ASCU.

 

c.               Talisker represents and warrants that this Agreement has been
duly authorized, executed and delivered by Talisker and constitutes the legal,
valid and binding obligation of Talisker.

 

27.                               Limited Recourse.  The provisions of
Section 14.8 of the Lease are hereby incorporated by reference into this
Agreement to the same extent and with the same force as if fully set forth
herein.

 

28.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Utah
without regard to principles of conflicts of laws.

 

29.                               Entire Agreement; Modifications.  This
Agreement, the Lease, the Transaction Agreement, and the Transaction Documents
(as defined in the Transaction Agreement) represent the entire agreement of the
parties with respect to the subject matter hereof, and, accordingly, all
understandings and agreements heretofore had between the parties are merged in
this Agreement and such other documents, which alone fully and completely
express the agreement of the parties.  No amendment, surrender or other
modification of this Agreement shall be effective unless in writing and signed
by the party to be charged therewith.

 

30.                               Severability.  If any provision of this
Agreement or the application thereof to any Person or circumstance shall, for
any reason and to any extent, be invalid or unenforceable, the remainder of this
Agreement and the application of that provision to other Persons or
circumstances shall not be affected but rather shall be enforced to the extent
permitted by law.

 

14

--------------------------------------------------------------------------------


 

31.                               Interpretation.  The captions, headings and
titles in this Agreement are solely for convenience of references and shall not
affect its interpretation.  This Agreement shall be construed without regard to
any presumption or other rule requiring construction against the party causing
this Agreement to be drafted.  Each covenant, agreement, obligation or other
provision of this Agreement on Participant’s part to be performed shall be
deemed and construed as a separate and independent covenant of Participant, not
dependent on any other provision of this Agreement.  Whenever in this Agreement
the singular number is used, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders, and, in each
case, vice versa, as the context may require.  Each of ASCU, Talisker, and
Participant acknowledges that each party to this Agreement has been represented
by legal counsel in connection with this Agreement.  Accordingly, any rule of
Law or any legal decision that would require interpretation of any claimed
ambiguities in this Agreement against the drafting party has no application and
is expressly waived.

 

32.                               No Third-Party Beneficiaries.  The rights in
favor of ASCU, Talisker, and Participant set forth in this Agreement shall be
for the exclusive benefit of ASCU, Talisker, and Participant, respectively, and
their respective permitted successors and assigns, it being the express
intention of the parties that in no event shall such rights be conferred upon or
for the benefit of any third party.

 

33.                               Prevailing Party Attorney’s Fees.  If either
ASCU, Talisker, or Participant shall bring an action or proceeding in any court
of competent jurisdiction to enforce its rights or the other party’s obligations
under this Agreement, then the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the non-prevailing party for all
reasonable attorneys’ fees and disbursements incurred by the prevailing party in
connection with such action or proceeding.  If neither party shall prevail in
such action or proceeding, or if both parties shall prevail in part in such
action or proceeding, then such court shall determine whether, and the extent to
which, one party shall reimburse the other party for all or any portion of the
reasonable attorneys’ fees and disbursements incurred by such other party in
connection with such action or proceeding.  Any reimbursement required under
this Section 33 shall be made within fifteen (15) days after written demand
therefor (which demand shall be accompanied by reasonably satisfactory evidence
that the amounts for which reimbursement is sought have been paid).

 

34.                               Counterparts.  This Agreement may be executed
in several counterparts, all of which, when taken together, constitute one and
the same instrument.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ASCU and Talisker and Participant have duly executed this
Agreement as of the day and year first above written.

 

 

TALISKER:

Talisker Land Holdings, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASCU:

ASC Utah LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

LEASECO:

Talisker Canyons LeaseCo LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

PROPCO:

Talisker Canyons PropCo LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

PARTICIPANT:

VR CPC Holdings, Inc.

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

Fiona E. Arnold

 

 

Title:

Executive Vice President and General Counsel

 

[END OF SIGNATURES]

 

--------------------------------------------------------------------------------


 

Exhibit A
MOU Property

 

--------------------------------------------------------------------------------


 

[g133291kk38i001.jpg]

--------------------------------------------------------------------------------


[g133291kk38i002.jpg]

--------------------------------------------------------------------------------


 

EXHIBIT M

 

Historical PCMR Leases

 

1.              That certain Lease (Resort Area) dated as of January 1, 1971, by
and between United Park City Mines Company (“UPK”), as lessor, and Treasure
Mountain Resort Company, as lessee, as amended by that certain Amendment to
Lease (Resort Area) dated as of May 1, 1975, by and between UPK, as lessor, and
Greater Park City Company (formerly Treasure Mountain Resort Company) (“Greater
Park City”), as lessee (which amended lease was assigned by that certain
Assignment of Leases dated as of October 11, 1975, by and between Greater Park
City, as assignor, and Greater Properties Inc. (“Greater Properties”), as
assignee, and was subsequently subleased by that certain Agreement of Sublease
dated as of October 11, 1975, by and between Greater Properties, as sublessor,
and Greater Park City, as sublessee), as amended by that certain Second
Amendment to Lease (Resort Area) dated as of June 19, 1980, by and among UPK,
Greater Properties and Greater Park City, as amended by that certain Third
Amendment to Lease (Resort Area) dated as of December 12, 1980, by and among
UPK, Greater Properties and Greater Park City, as amended by that certain Fourth
Amendment to Lease (Resort Area) dated as of July 28, 1997, by and among UPK,
Greater Properties, and Greater Park City, as amended by that certain Fourth
Amendment to Lease (Resort Area) dated as of May 1, 2001, by and among UPK,
Greater Properties and Greater Park City, as amended by that certain Fourth
Amendment to Lease Resort Area dated as of December 2004, to be effective as of
May 1, 2001, by and among UPK, Greater Properties, and Greater Park City, as may
be amended by that certain Acknowledgement and Consent Regarding Resort Area and
Crescent Ridge Leases dated as of December 15, 2004, by and among UPK, Greater
Properties and Greater Park City (formerly, Treasure Mountain Resort Company).

 

2.              That certain Lease (Crescent Ridge) dated as of May 1, 1975, by
and between UPK and Greater Park City (which lease was assigned by that certain
Assignment of Leases dated as of October 11, 1975, by and between Greater Park
City, as assignor, and Greater Properties, as assignee, and was subsequently
subleased by that certain Agreement of Sublease dated as of October 11, 1975, by
and between Greater Properties, as sublessor, and Greater Park City, as
sublessee), as may be amended by that certain Acknowledgement and Consent
Regarding Resort Area and Crescent Ridge Leases dated as of December 15, 2004,
by and among UPK, Greater Properties and Greater Park City (formerly, Treasure
Mountain Resort Company).

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

Memorandum of Lease

 

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

 

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue, 49th Floor

Los Angeles, California 90071

Attention: Drew Flowers

 

 

(Space Above For Recorder’s Use)

 

Tax ID Numbers listed on

Exhibit B attached hereto.

 

MEMORANDUM OF LEASE

 

This MEMORANDUM OF LEASE AGREEMENT (“Memorandum”) dated as of May       , 2013
is entered into by and between TALISKER CANYONS LEASECO LLC, a Delaware limited
liability company (“Landlord”), and VR CPC HOLDINGS, INC., a Delaware
corporation  (“Tenant”).

 

WHEREAS, Landlord and Tenant have entered into a Master Agreement of Lease dated
as of May       , 2013 (the “Lease Agreement”);

 

WHEREAS, the initial term of the Lease is fifty (50) years, commencing on
May       , 2013 and expiring on May       , 2063.  Tenant has the option to
extend the term of the Lease for six (6) additional terms of fifty (50) years
each, on the terms and conditions set forth in the Lease Agreement.

 

WHEREAS, this Memorandum is prepared for recordation purposes only, and it in no
way modifies the terms, conditions, provisions and covenants of the Lease
Agreement.  The rent and other obligations of Landlord and Tenant are set forth
in the Lease Agreement, to which reference is made for further information. 
This Memorandum describes only selected provisions of the Lease Agreement, and
reference is made to the full text of the Lease Agreement for the full terms and
conditions thereof.  In the event of any inconsistency between the terms,
conditions, provisions and covenants of this Memorandum and the Lease Agreement,
the terms, conditions and covenants of the Lease Agreement shall prevail.

 

NOW, THEREFORE, Landlord and Tenant have caused this Memorandum to be executed
and recorded in the Official Records of Summit County and Salt Lake County, Utah
to provide constructive notice of the Lease Agreement, and all parties taking
title to the property described on Exhibit A attached hereto owned by the
Landlord shall be deemed to have notice of each and every provision contained in
the Lease Agreement.

 

This Memorandum of Lease may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum as of
the day and year first above written.

 

LANDLORD:

TALISKER CANYONS LEASECO LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page Continues]

 

--------------------------------------------------------------------------------


 

TENANT:

VR CPC HOLDINGS, INC.

 

A Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

Fiona E. Arnold

 

 

Title:

Executive Vice President and General Counsel

 

[Signature Page Continues]

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.

COUNTY OF NEW YORK

)

 

 

On May           , 2013 before me,
                                                            , Notary Public,
personally appeared
                                                                                ,
personally known to me to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

STATE OF
COLORADO

)

 

 

)

ss.:

 

 

 

COUNTY OF
BROOMFIELD

)

 

 

On the        day of                             , 2013 before me, the
undersigned, personally appeared
                                                                                                        ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

(Notary’s official signature)

 

 

 

(Commission expiration)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

PARCEL 1

 

PARCEL K-1:

 

The East one-half of Section 34, Township 1 South, Range 3 East, Salt Lake Base
and Meridian.

 

PARCEL K-2:

 

All of Section 35, Township 1 South, Range 3 East, Salt Lake Base and Meridian.

 

PARCEL K-3:

 

The West half of the Southwest Quarter of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian.

 

LESS AND EXCEPTING THEREFROM:  Commencing at the west quarter corner of
Section 31, Township 1 South, Range 4 East, Salt Lake Base and Meridian; thence
along the west line of said Section 31 South 00°00’31” West a distance of 533.56
feet; thence leaving said section line North 89°59’29” West a distance of 270.94
feet to the POINT OF BEGINNING; thence South 50°00’02” West a distance of 470.99
feet; thence North 90°00’00” West a distance of 102.03 feet; thence South
50°00’00” West a distance of 278.50 feet; thence South 41°41’30” West a distance
of 225.92 feet; thence South 82°01’24” West a distance of 171.13 feet; thence
South 72°00’15” West a distance of 201.17 feet; thence North 82°16’12” West a
distance of 347.47 feet; thence South 85°58’04” West a distance of 202.71 feet;
thence North 90°00’00” West a distance of 306.42 feet; thence North 86°22’02”
West a distance of 609.97 feet; thence South 00°00’00” East a distance of 394.05
feet; thence North 47°30’47” West a distance of 742.66 feet; thence South
74°22’43” West a distance of 719.71 feet; thence North 32°42’37” West a distance
of 413.74 feet; thence North 45°51’07” East a distance of 515.90 feet; thence
North 81°42’13” East a distance of 327.18 feet; thence South 00°44’12” West a
distance of 25.53 feet; thence South 88°01’56” East a distance of 220.76 feet;
thence South 65°49’07” East a distance of 52.15 feet; thence South 89°48’04”
East a distance of 77.70 feet; thence North 00°10’55” West a distance of 77.40
feet; thence South 77°35’33” East a distance of 180.31 feet; thence South
10°12’36” West a distance of 33.15 feet; thence South 71°48’03” East a distance
of 167.51 feet; thence South 34°50’28” West a distance of 132.90 feet; thence
North 84°31’47” West a distance of 293.50 feet; thence South 67°20’38” West a
distance of 26.32 feet; thence South 86°42’58” West a distance of 322.15 feet;
thence South 00°33’08” West a distance of 48.43 feet; thence South 89°26’52”
East a distance of 386.04 feet; thence North 66°40’55” East a distance of 114.23
feet; thence South 84°55’31” East a distance of 93.44 feet; thence South
61°13’08” East a distance of 142.27 feet; thence South 79°40’32” East a distance
of 257.87 feet; thence North 89°54’42” East a distance of 93.39 feet; thence
North 00°13’26” West a distance of 117.30 feet; thence South 58°49’24” East a
distance of 266.02 feet; thence North 46°38’46” East a distance

 

--------------------------------------------------------------------------------


 

of 44.83 feet; thence South 51°33’19” East a distance of 125.97 feet; thence
South 72°25’33” East a distance of 144.35 feet; thence North 88°58’01” East a
distance of 309.96 feet; thence North 71°58’23” East a distance of 138.22 feet;
thence North 62°43’34” East a distance of 147.77 feet; thence North 29°04’15”
East a distance of 39.83 feet; thence South 79°00’00” East a distance of 150.58
feet to a point on a 275.0 foot radius curve to the left; thence along the arc
of said curve through a central angle of 37°57’30”, a distance of 182.19 feet;
thence North 63°02’29” East a distance of 298.07 feet to a point on a 275.00
foot radius curve to the left; thence along the arc of said curve through a
central angle of 40°53’07”, a distance of 196.24 feet; thence North 22°09’22”
East a distance of 33.36 feet; thence South 89°27’00” East a distance of 582.11
feet to said point of beginning.

 

PARCEL K-4:

 

The East half of Section 22, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

LESS AND EXCEPTING THEREFROM the following property conveyed in Special Warranty
Deed to Willow Ranch Development Company, a Utah corporation recorded August 31,
1995 as Entry No. 436508 in Book 905 at page 66 of Official Records, and being
more particularly described as follows:

 

Parcel 1:  A parcel of land lying within the Northeast Quarter of Section 22,
Township 1 South, Range 3 East, Salt Lake Base and Meridian more particularly
described as follows:

 

Beginning at a point that is South 64°59’17” West 1628.01 feet from the
Southwest Corner of Section 14, Township 1 South, Range 3 East, Salt Lake Base
and Meridian; and running thence South 217.80 feet; thence West 200 feet; thence
North 217.80 feet; thence East 200 feet to the point of beginning.  The basis of
bearing for the above description is South 89°53’53” West between the South
Quarter Corner of Section 14 and the Southeast Corner of Section 14, Township 1
South, Range 3 East, Salt Lake Base and Meridian.

 

PARCEL K-5:

 

The West Half of the Northwest Quarter, the Southwest Quarter, the West Half of
the Southeast Quarter and the Southeast Quarter of the Southeast Quarter of
Section 26, Township 1 South, Range 3 East, Salt Lake Base and Meridian.

 

PARCEL K-6:

 

The Southeast Quarter of Section 27, Township 1 South, Range 3 East, Salt Lake
Base and Meridian.

 

PARCEL K-7:

 

BEGINNING at a point North 89°47’ East 2543.22 feet from the West Quarter Corner
of Section 27, Township 1 South, Range 3 East, Salt Lake Base and Meridian;
thence South 4568.66 feet; thence South 43°15’ West 328.70 feet; thence North
49°51’ West 659.34 feet; thence North

 

--------------------------------------------------------------------------------


 

88°11’ West 1162.26 feet; thence North 75°48’ West 289.74 feet; thence South
79°47’ West 374.88 feet; thence South 948.1 feet, more or less, to the West
Quarter Corner of Section 34, Township 1 South, Range 3 East, Salt Lake Base and
Meridian; thence East 2640 feet, more or less, to the center of said Section 34;
thence North 5280 feet, more or less, to the center of Section 27; thence South
89°47’ West 96.78 feet, more or less, to the point of beginning.

 

PARCEL V-1:

 

PARCEL 1:

 

The North 590 feet of the Southeast Quarter of the Southwest Quarter and the
North 590 feet of the West Half of the Southwest Quarter of the Southeast
Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

PARCEL 2:

 

The South 495 feet of the West Half of the Northeast Quarter of the Southwest
Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

PARCEL 3:

 

The South 330 feet of the East Half of the Northeast Quarter of the Southwest
Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

PARCEL 4:

 

The South 330 feet of the West 100 feet and the South 250 feet of the East 100
feet of the West 200 feet and the South 200 feet of the East 200 feet of the
West 400 feet of the South Half of the Southwest Quarter of the Northwest
Quarter of the Southeast Quarter of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian.

 

LESS AND EXCEPTING FROM PARCEL V-1:

 

The portion that lies within the bounds of Sundial Lodge at The Canyons, a Utah
condominium project, according to the Record of Survey Map thereof, on file and
of record in the Office of the Summit County Recorder.

 

The portion that lies within the bounds of Sundial Lodge Final Site Plat;
according to the Official Plat thereof, on file and of record in the Office of
the Summit County Recorder.

 

Exception Parcel 3 (Sundial Pool):

 

Commencing at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence along the South line of said Section,
South 89°59’43” East, a distance of 831.48 feet, (basis of bearing being South
89°59’43” East from the said South Quarter Corner of the Southeast Corner of
said Section 36); thence leaving said Section line

 

--------------------------------------------------------------------------------


 

North, a distance of 382.64 feet to the POINT OF BEGINNING, said point being on
the boundary of the Sundial Lodge Amended Site Plat, on file and of record in
the Office of the Summit County Recorder; thence leaving said plat South
60°31’31” West, a distance of 61.97 feet; thence South 68°39’46” West, a
distance of 80.2 feet to a point 6.50 feet perpendicular distance from the top
back of an existing curb; thence along the back of curb 6.50 feet
perpendicularly distance the following two calls 1.) North 02°09’29” West, a
distance of 61.70 feet to a point of curve to the left having a radius of 63.00
feet and a central angle of 61°23’32”; 2.) thence Northwesterly along the arc a
distance of 67.50 feet to a point on the A2 Parcel; thence along said Parcel
North 00°09’59” West, a distance of 10.11 feet; to a point on the said Sundial
Lodge Amended Site Plat boundary; thence leaving said A2 Parcel and along said
Sundial Lodge Amended Site Plat boundary line the following calls: North
60°31’31” East, a distance of 9.43 feet; thence South 29°29’36” East, a distance
of 25.02 feet; thence North 60°30’24” East, a distance of 59.55 feet; thence
South 29°28’29” East, a distance of 107.25 feet; thence North 60°31’31” East, a
distance of 43.03 feet; thence South 29°28’29” East, a distance of 6.96 feet to
the POINT OF BEGINNING.

 

The portion that lies within the bounds of Grand Summit Resort Hotel at The
Canyons, a Utah condominium project, according to the Record of Survey Map
thereof, on file and of record in the Office of the Summit County Recorder.

 

Exception Parcel 5 (Grand Summit Cooling Tower):

 

Beginning at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence North 1295.64 feet; thence East 983.46
feet to the true point of beginning, (Basis of Bearing being North 89°59’43”
West between the Southeast corner of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian and the said South Quarter Corner of Section 36);
thence North 14°50’26” West 8.66 feet; thence North 75°09’34” East 42.50 feet;
thence South 14°50’26” East 85.00 feet; thence South 75°09’34” West 54.00 feet;
North 14°50’26” West 54.17 feet; thence North 75°09’34” East 15.90 feet; thence
North 14°50’26” West 22.17 feet; thence South 75°09’34” West 4.40 feet to the
point of beginning.

 

The portion that lies within the bounds of The Vintage on the Strand Phase I, a
Planned Unit Development; according to the Official Plat thereof, on file and of
record in the Office of the Summit County Recorder.

 

ALSO LESS AND EXCEPTING therefrom any portion within the following parcels:

 

Commencing at the south quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; (basis of bearing being North 89°59’43”
West., a distance of 2667.10 feet between the southeast corner of said section
36 and the said south quarter corner); thence along the quarter section line of
said section 36, North 00°13’26” West, a distance of 2672.61 feet to the center
of said section; thence along the quarter section line of said section 36, South
89°16’58” East, a distance of 608.59 feet to the true POINT OF BEGINNING thence
South 89°16’58” East a distance of 730.48 feet; thence South 00°06’32” East a
distance of 540.04 feet; thence South 89°27’00” East a distance of 457.97 feet;
thence South 22°09’22” West a distance of 23.46 feet; to a point on a 250.00
foot radius curve to the right; thence along said arc, through

 

--------------------------------------------------------------------------------


 

a central angle of 40°53’07”, a distance of 178.40 feet, thence South 63°02’29”
West a distance of 298.07 feet; to a point on a 250.00 foot radius curve to the
right; thence along said arc, through a central angle of 37°57’30”, a distance
of 165.62 feet, thence North 79°00’00” West a distance of 154.93 feet; thence
North 23°09’22” East a distance of 534.31 feet; thence North 83°26’14” West a
distance of 217.29 feet; thence South 89°37’40” West a distance of 136.72 feet;
thence South 71°36’34” West a distance of 207.92 feet; thence South 85°02’48”
West a distance of 224.36 feet; thence South 74°30’52” West a distance of 306.99
feet; thence South 26°00’00” West a distance of 120.26 feet; thence North
64°00’00” West a distance of 49.82 feet; thence North 26°00’00” East a distance
of 22.00 feet; to a point on a 128.00 foot radius non-tangent curve to the
right; center bears North 26°00’00” East; thence along said arc, through a
central angle of 18°28’37”, a distance of 41.28 feet, thence North 33°00’00”
East a distance of 61.70 feet; thence North 59°46’54” East a distance of 112.25
feet; thence North 43°51’27” East a distance of 28.98 feet; thence North
60°31’57” East a distance of 191.35 feet; thence North 14°00’00” East a distance
of 112.24 feet; thence North 72°08’15” East a distance of 118.97 feet; thence
North 14°00’00” East a distance of 162.64 feet; to said point of beginning.

 

Commencing at the south quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; (basis of bearing being North 89°59’43”
West., a distance of 2667.10 feet between the southeast corner of said section
36 and the said south quarter corner); thence along the quarter section line of
said section 36, North 00°13’26” West, a distance of 1047.25 feet and South
89°46’34” West, a distance of 248.36 feet to the true POINT OF BEGINNING; thence
North 47°30’47” West a distance of 742.66 feet; thence South 74°22’43” West a
distance of 719.71 feet; thence North 19°34’36” West a distance of 445.90 feet;
thence North 40°25’24” East a distance of 200.00 feet; thence North 79°34’36”
West a distance of 200.00 feet; thence North 19°34’36” West a distance of 150.00
feet; thence South 84°08’15” East a distance of 415.45 feet; thence North
81°42’13” East a distance of 599.65 feet; thence South 77°35’29” East a distance
of 257.82 feet; thence South 10°12’36” West a distance of 33.15 feet; thence
South 71°48’03” East a distance of 487.81 feet; thence South 58°49’24” East a
distance of 308.76 feet; thence South 58°49’24” East a distance of 276.29 feet;
thence South 88°26’41” East a distance of 525.03 feet; thence North 25°06’23”
East a distance of 265.06 feet; thence South 79°00’00” East a distance of 142.42
feet to a point on a 250.00 foot radius curve to the left; thence along the arc
of said curve through a central angle of 37°57’30”, a distance of 165.62 feet;
thence North 63°02’29” East a distance of 298.07 feet to a point on a 250.00
foot radius curve to the left; thence along the arc of said curve through a
central angle of 40°53’07”, a distance of 178.40 feet; thence North 22°09’22”
East a distance of 23.46 feet; thence South 89°27’00” East a distance of 609.01
feet; thence South 50°00’00” West a distance of 470.99 feet; thence North
90°00’00” West a distance of 102.03 feet; thence South 50°00’00” West a distance
of 278.50 feet; thence South 41°41’30” West a distance of 225.92 feet; thence
South 82°01’24” West a distance of 171.13 feet; thence South 72°00’15” West a
distance of 201.17 feet; thence North 82°16’12” West a distance of 347.47 feet;
thence South 85°58’04” West a distance of 202.71 feet; thence West a distance of
306.42 feet; thence North 86°22’02” West, a distance of 609.97 feet; thence
South, a distance of 394.05 feet to said point of beginning.

 

--------------------------------------------------------------------------------


 

PARCEL 1A

 

PARCEL 1:

 

The portion of the Southwest Quarter of Section 1, Township 2 South, Range 3
East, Salt Lake Base and Meridian lying North and West of the boundary lines of
The Colony at White Pine Canyon Phase I Amended Final Subdivision Plat and The
Colony at White Pine Canyon Phase II Final Subdivision Plat; according to the
Official Plats thereof, on file and of record in the Office of the Summit County
Recorder; less and excepting therefrom a portion of said land beginning at a
point approximately 237 feet South of the Northeast Corner of Government Lot 11;
thence continuing South along the Government Lot line to the Northerly line of
The Colony at White Pine Canyon Phase I Amended Final Subdivision Plat; thence
Westerly along the boundary line of said plat to the most Northerly point of
said plat, (said point also being the most Northerly Corner of Lot 24, The
Colony at White Pine Canyon Phase I Amended Final Subdivision Plat) in said
Government Lot 11; thence in a straight, Northeasterly line to the point of
beginning.

 

BEGINNING at the Northwest Corner of Government Lot 12, in Section 1, Township 2
South, Range 3 East, Salt Lake Base and Meridian; thence Southwesterly to the
Southwest Corner of Section 2, Township 2 South, Range 3 East, Salt Lake Base
and Meridian; thence Easterly along the South line of said Section 2 to the
Southeast corner of said Section 2; thence Northerly along the East line of said
Section 2 to the Northwest corner of Government Lot 12, the point of beginning.

 

The Northeast Quarter of Section 10, Township 2 South, Range 3 East, Salt Lake
Base and Meridian, less and excepting therefrom any portion located in Salt Lake
County.

 

The North Half and the Southwest Quarter of Section 11, Township 2 South, Range
3 East, Salt Lake Base and Meridian; less and excepting therefrom any portion
lying South of the following line: Beginning at the Southwest corner of said
Section 11; thence in a straight line to the center point of said Section 11.

 

BEGINNING at the center of Section 11, Township 2 South, Range 3 East, Salt Lake
Base and Meridian; thence Southwesterly along the boundary of the property
described above in said Section 11, 1295 feet; thence leaving said boundary
Northeasterly to a point in common with the East-West Center line of Section 11;
thence West along said Center Section line of the point of beginning.

 

LESS AND EXCEPTING THEREFROM the hereinabove described, any portion located
within the bounds of The Colony at White Pine Canyon Phase I Amended Final
Subdivision Plat, The Colon at White Pine Canyon Phase 1 Third Amendment, The
Colony at White Pine Canyon Phase 1-B Final Subdivision Plat, The Colony at
White Pine Canyon Phase II Final Subdivision Plat, and The Colony at White Pine
Canyon Phase 3A Final Subdivision Plat; according to the Official Plats thereof,
on file and of record in the Office of the Summit County Recorder.

 

ALSO LESS AND EXCEPTING THEREFROM hereinabove described the following described
parcels:

 

--------------------------------------------------------------------------------


 

PARCEL 1-A:

 

Commencing at the West Quarter Corner of Section 1, Township 2 South, Range 3
East, Salt Lake Base & Meridian, a found brass cap; thence along the West line
of said Section, North 00º17’02” West, a distance of 1,007.88 feet (basis of
bearing being North 00º17’02” West between said West Quarter and the Corner
Common at Government Lots 4 & 5 of said Section 1); thence leaving said West
line East, a distance of 2,015.87 feet to the POINT OF BEGINNING, said point
being the Northerly most corner of Lot 24 of The Colony at White Pine Canyon -
Phase I Amended Final Subdivision Plat, on file and of record in the Office of
the Summit County Recorder; thence leaving said subdivision, North 66º34’09”
East, a distance of 467.49 feet; thence North 89º50’40” East, a distance of
132.71 feet to the center line of said Section 1; thence along said section
line, South 00º23’32” East, a distance of 107.72 feet; thence leaving said
section line, South 82º03’02” West, a distance of 567.84 feet to the POINT OF
BEGINNING.

 

PARCEL 1-B:

 

Commencing at the West Quarter Corner of Section 1, Township 2 South, Range 3
East, Salt Lake Base & Meridian, a found brass cap; thence along the West line
of said Section, North 00º17’02” West, a distance of 1,311.57 feet (basis of
bearing being North 00º17’02” West between said West Quarter and the Corner
Common at Government Lots 4 & 5 of said Section 1); thence leaving said West
line North 89º44’12” East, a distance of 2,493.81 feet along the Southerly line
of Government Lots 5 & 6 of said Section 1 to the POINT OF BEGINNING; thence
continuing Easterly along said line, North 89º44’21” East, a distance of 84.88
feet to the Southeast corner of said Government Lot 6; thence along the Westerly
line of Government Lot 11 of said Section 1, South 00º09’20” East, a distance of
41.80 feet; thence leaving said Westerly line, North 64º01’38” West, a distance
of 94.54 feet to the POINT OF BEGINNING.

 

(Summit County Tax Serial Nos. PP-1-C, PP-3, PP-5-1, PP-59-A, PP-59, PP-65,
PP-67, PP-69-70, PP-69-70-A, PP-6-A, PP-72, PP-73-A, PP-73-C, PP-75-A-5,
PP-75-C, PP-75-H-1, and PP-75-H-1-A)

 

(Salt Lake County Tax Serial No. 18-27-400-001)

 

PARCEL 2:

 

Those areas designated as “Ski Run” and those areas designated as “Ski Lift” on
the Official Plats for The Colony at White Pine Canyon, Phase I Second Amendment
and The Colony at White Pine Canyon, Phase II Final Subdivision Plat; both on
file and of record in the Office of the County Recorder of Summit County.

 

LESS AND EXCEPTING THEREFROM the above described Parcel 2 the following:
Beginning at a point which is North 23°16’08” East 678.66 feet from the
Southwest Corner of Lot 79, of The Colony at White Pine Canyon Phase II Final
Subdivision Plat, as recorded; and running thence North 23°16’08” East 64.28
feet; thence South 8745’14” East 1793.57 feet; thence South 02°14’46” West 60.00
feet; thence North 87°45’14” West 1816.57 feet to the point of beginning, but
not excepting from Parcel 2 that portion of the above described parcel that is
designated as “Ski Run”.

 

--------------------------------------------------------------------------------


 

PARCEL 3:

 

The areas designated as “Ski Run” on the Official Plat for The Colony at White
Pine Canyon - Phase 1B Final Subdivision Plat, on file and of record in the
Office of the County Recorder of Summit County.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Tax ID Numbers

 

PP-59

 

PP-59-A

 

18-27-400-001

 

PP-67

 

PP-65

 

PP-69-70-A

 

PP-69-70

 

PP-72

 

PP75-H-1

 

PP-75-H-1-A

 

PP-75-A-5

 

PP-73-A

 

PP-73-C

 

PP-75-C

 

PP-1-C

 

PP-3

 

PP-A

 

PP-5-1

 

PP-6-A

 

GSRHC-1

 

SDLC-1

 

 SLC-COM-1-AM

 

SLC-COM-3-AM

 

--------------------------------------------------------------------------------


 

SLC-COM-4-AM

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

Example of Monthly Financial Report

 

Example Form of Monthly Financials

Illustrative Example

 

Note: Format subject to change based on changes to the business or reporting
segments.

Fiscal Year End 31-Jul-17

 

 

 

 

 

 

 

Month Ending

 

Year to Date

 

(US$ in thousands)

 

Notes

 

31-Mar-17

 

31-Mar-16

 

31-Mar-17

 

31-Mar-16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paid Skier Visits

 

 

 

200

 

180

 

800

 

720

 

 

 

Pass Skier Visits

 

 

 

175

 

170

 

700

 

680

 

 

 

Total Skier Visits (000s)

 

 

 

375

 

350

 

1,500

 

1,400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ticket Revenue

 

 

 

$

13,375

 

$

12,800

 

$

53,500

 

51,200

 

 

 

Pass Revenue

 

1

 

4,700

 

4,600

 

18,800

 

18,400

 

 

 

Ski School Revenue

 

 

 

4,550

 

4,300

 

18,200

 

17,200

 

 

 

F&B Revenue

 

 

 

3,775

 

3,700

 

15,100

 

14,800

 

 

 

Retail / Rental Revenue

 

 

 

6,600

 

6,050

 

26,400

 

24,200

 

 

 

Lodging Revenue

 

 

 

16,000

 

15,200

 

64,000

 

60,800

 

 

 

Miscellaneous / Other Revenue

 

 

 

3,050

 

2,900

 

12,200

 

11,600

 

(i)

 

Total Revenue

 

 

 

$

52,050

 

$

49,550

 

$

208,200

 

$

198,200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Salary & Wage

 

 

 

$

13,000

 

$

12,350

 

$

52,000

 

49,400

 

 

 

Burden

 

 

 

2,650

 

2,500

 

10,600

 

10,000

 

(ii)

 

Total Labor

 

 

 

$

15,650

 

$

14,850

 

$

62,600

 

$

59,400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Direct Operating Expense

 

 

 

$

15,400

 

$

14,750

 

$

61,600

 

59,000

 

 

 

Direct Marketing Expense

 

 

 

500

 

475

 

2,000

 

1,900

 

 

 

Direct G&A Expense

 

 

 

500

 

475

 

2,000

 

1,900

 

(iii)

 

Total Expense

 

 

 

$

16,400

 

$

15,700

 

$

65,600

 

$

62,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) Total Revenue

 

 

 

$

52,050

 

$

49,550

 

$

208,200

 

$

198,200

 

 

 

Less: (ii) Total Labor

 

 

 

(15,650

)

(14,850

)

(62,600

)

(59,400

)

 

 

Less: (ii) Total Expense

 

 

 

(16,400

)

(15,700

)

(65,600

)

(62,800

)

(iii)

 

Resort EBITDA (excl Corporate Allocation)

 

2,3

 

$

20,000

 

$

19,000

 

$

80,000

 

$

76,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Capital Expenditures

 

4

 

$

1,000

 

$

1,000

 

$

8,000

 

8,000

 

 

--------------------------------------------------------------------------------

Notes:

1           Includes monthly Multi-Resort Pass Revenue recognized; subject to
year end adjustments.

2           Monthly Financials include Resort EBITDA Adjustments for
Depreciation and Amortization only. As illustrated in Exhibit I, Resort EBITDA
for each Fiscal Year End will include additional adjustments for PCMR Litigation
Costs, Royalty Income, PCMR Rental Income, EBITDA from Summit County
Retail/Rental Stores, Corporate Allocations, Non-Cash Purchase Accounting
Adjustments, and Equity Investments.

3           Monthly calculation of Resort EBITDA excludes Corporate Allocation
which is included in the final year end Resort EBITDA calculation.

4           Capital Expenditures Season to Date will be measured from end of
prior Capital Expenditure Year (October).

 

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

Form of Permitted Landlord Mortgage Protection Agreement

 

RECORDING REQUESTED BY

 

AND WHEN RECORDED MAIL TO:

 

 

 

Greenberg Traurig, LLP

 

77 West Wacker Drive

 

Chicago, IL 60601

 

 

 

Attn:

David J. LaSota

 

Loan No.

 

 

 

FEE MORTGAGEE PROTECTION AGREEMENT, ACKNOWLEDGMENT OF LEASE PRIORITY AND
ASSIGNMENT AND ATTORNMENT AGREEMENT

(Lease To Deed of Trust)

 

THIS FEE MORTGAGEE PROTECTION AGREEMENT, ACKNOWLEDGMENT OF LEASE PRIORITY AND
ASSIGNMENT AND ATTORNMENT AGREEMENT (“Agreement”) is made as of May       ,
2013, by and among TALISKER CANYONS LEASECO LLC, a Delaware limited liability
company (“Owner” or “Lessor”), TALISKER CANYONS PROPCO LLC, a Delaware limited
liability company (“PropCo”), VR CPC HOLDINGS, INC., a Delaware corporation
(“Lessee”), and SUN LIFE ASSURANCE COMPANY OF CANADA, as Agent for and on behalf
of the holders of the Notes (collectively, “Lender”).

 

R E C I T A L S

 

A.            Pursuant to the terms and provisions of (x) that certain Master
Agreement of Lease dated May       , 2013 (“Lease”; capitalized terms used but
not defined herein shall have the meaning set forth in the Master Agreement of
Lease) and (y) other Transaction Documents entered into in connection therewith,
Owner and PropCo, as applicable, granted to Lessee (i) a ground leasehold estate
in and to certain portions of the property described on Exhibit A attached
hereto and incorporated herein by this reference (which property, together with
all improvements now or hereafter located on the property and not owned by
Lessee, is defined as the “Leased Property”) and (ii) certain other rights (as
more particularly described and granted in the Transaction Documents) in and to
the balance of the Resort Property described on Exhibit A.

 

B.            Owner has executed, or proposes to execute, an Amended and
Restated Deed of Trust, Security Agreement, Assignment of Leases and Rents and
Fixture Filing Statement (“Deed of Trust”), Amended and Restated Assignment of
Leases and Rents (“ALR”) and Collateral Assignment of Contracts and Other
Agreement Affecting Real Estate (“Collateral Assignment” and together with Deed
of Trust and ALR, the “Security Documents”) securing, among other things, two
promissory notes (“Notes”) in the aggregate principal sum of SIXTY-FIVE MILLION
AND NO/100THS DOLLARS ($65,000,000.00), dated May         , 2013, in favor of
Lender, which Notes have been issued pursuant to that certain Amended and
Restated Master Note Purchase Agreement dated May       , 2013, among Owner, and
Lender, and is payable with interest and, in the case of certain prepayments of
the series A promissory note, a make-whole amount and upon the terms and
conditions described therein (“Loan”).  The Deed of Trust is to be recorded
concurrently herewith against the Resort Property.

 

C.            Section 9.4 of the Lease requires that Lender, Owner and Lessee
execute this Agreement in connection with Owner’s grant of the Deed of Trust for
the benefit of Lender.

 

NOW THEREFORE, for valuable consideration, Lender, Owner, PropCo and Lessee
hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

 

Loan No.

 

 

 

1.                            SUBORDINATION.  Lender, Owner and Lessee hereby
agree that:

 

1.1                               Prior Lien.  The Lease and all Transaction
Documents are and at all times shall remain a lien and/or encumbrance on the
applicable portion of the Resort Property prior and superior to the Deed of
Trust, and the Deed of Trust shall be subject to and subordinate to the Lease
and all Transaction Documents in all respects.

 

1.2                               Compliance with Section 9.4 of Lease.  This
Agreement shall be a “Permitted Landlord Mortgagee Protection Agreement”
contemplated and required by Section 9.4 of the Lease with respect to the Deed
of Trust.  As between Owner and Lessee, this Agreement is not intended to, and
shall not, amend or modify the Lease or constitute a waiver or relinquishment of
any provision thereof or any right or remedy thereunder.

 

AND FURTHER, Lessee individually declares, agrees and acknowledges for the
benefit of Lender, that:

 

1.3                               Use of Proceeds.  Lender, in making
disbursements of loan proceeds pursuant to the Notes, the Deed of Trust or any
loan agreements with respect to the Loan, is under no obligation or duty to, nor
has Lender represented that it will, see to the application of such proceeds by
the person or persons to whom Lender disburses such proceeds.

 

2.                            ASSIGNMENT.  Lessee acknowledges and consents to
(i) Lessor’s assignment of its rights under and interest in the Lease and the
other Transaction Documents to which it is a party in favor of Lender pursuant
to the Security Documents and (i) PropCo’s assignment of its rights under and
interest in the Transaction Documents to which it is a party in favor of Lender
pursuant to the Security Documents.

 

3.                            LESSEE ACKNOWLEDGEMENTS.  Lessee acknowledges and
represents that:

 

3.1                               Lease Effective.  The Lease has been duly
executed and delivered by Lessee and, subject to the terms and conditions
thereof, the Lease is in full force and effect, the obligations of Lessee
thereunder are valid and binding and there have been no modifications or
additions to the Lease, written or oral;

 

3.2                               Entire Agreement.  The Lease and this
Agreement, together with the Transaction Documents, constitute the entire
agreement between Lessor and Lessee with respect to the Property, and Lessee
claims no rights with respect to the Property other than as set forth in the
Lease and this Agreement;

 

3.3                               No Prepaid Rent.  No deposits or prepayments
of rent have been made in connection with the Lease, except for payments made on
the Execution Date; and

 

3.4                               Fee Mortgagee; Permitted Landlord Mortgage. 
Provided Lender is, and at all times remains (after giving effect to the
provisions of Section 7.5 hereof) a Permitted Landlord Mortgagee, Lessee hereby
agrees to provide to Lender, those rights and notices granted to a “Permitted
Landlord Mortgagee” who is the beneficiary under a “Permitted Landlord Mortgage”
(as such terms are defined in the Lease) as provided in Section 9.4 of the
Lease.  Lessee acknowledges and confirms that, based on Lender’s representations
to Lessee in Section 7.5 below, that Lender is currently a Permitted Landlord
Mortgagee.

 

4.                           ADDITIONAL AGREEMENTS OF LESSEE.  Lessee covenants
and agrees that, during all such times as Lender is the Beneficiary under the
Deed of Trust:

 

4.1                               Modification, Termination and Cancellation. 
Lessee will not consent to any termination of the Lease except pursuant to an
express provision under the Lease, nor any modification or amendment of the
Lease that (i) reduces or provides for any offset against Rent changes the
timing of the payment of Rent, (ii) eliminates or materially modifies the
restrictions on Transfer by Lessee, (iii) shortens the Term, (iv) provides
Lessee with any right to terminate the Lease (other than as expressly set forth
on the current form of Lease), (v) materially modifies the Demised Premises
(except as expressly permitted in the current form of Lease), (vi) releases
portions of the Demised Premises (other than in accordance with the express
provisions of the Lease), (vii) changes any termination or cancellation
provision of the Lease, (viii) changes any termination or release provision of
the Guaranty, (ix) modifies the permitted uses under the Lease or (xii) imposes
any material additional monetary obligations upon Lessor, without in each case
obtaining Lender’s prior written consent.

 

2

--------------------------------------------------------------------------------


 

4.2                               Lessee Notice of Default.  Lessee hereby
agrees to deliver to Lender, concurrently with its delivery of same to Owner,
written notice of any default by Owner under the Lease or any other Transaction
Document.

 

4.3                               No Advance Rents.  Excluding amounts paid on
the Execution Date under the Lease, Lessee will make no payments or prepayments
of rent more than one (1) month in advance of the time when the same become due
under the Lease;

 

4.4                               Assignment of Rents.  Upon receipt by Lessee
of written notice from Lender that Lender has elected to terminate the license
granted to Lessor to collect rents, as provided in the Deed of Trust, and
directing the payment of rents by Lessee to Lender, Lessee shall comply with
such direction to pay and shall not be required to determine whether Lessor is
in default under the Loan and/or the Deed of Trust; and

 

4.5                               Estoppel Certificates.  Within fifteen (15)
days after Lessee’s receipt of a written request from Lender, Lessee shall
provide to Lender for the benefit of Lender an estoppel certificate certifying
to the matters set forth in Sections 3.1 through 3.3 above, and as to whether,
to the best of Lessee’s knowledge, as of the date of such certification:
(i) there then exists any breach, default, or event or condition which, with the
giving of notice or the passage of time or both, would constitute a breach or
default under the Lease; and (ii) there are then any existing claims, defenses
or offsets against rental due or to become due under the Lease.

 

5.                            ATTORNMENT.  In the event of a foreclosure under
the Deed of Trust, provided Lender is (after giving effect to the provisions of
Section 7.5 hereof) a Permitted Landlord Mortgagee, Lessee agrees for the
benefit of Lender (including for this purpose any transferee of Lender or any
transferee of Lessor’s title in and to the Property, provided such purchaser or
transferee is not a Prohibited Person or a Tenant Competitor (as such terms are
defined in the Lease), by Lender’s exercise of the remedy of sale by foreclosure
under the Deed of Trust), to attorn to Lender as follows:

 

5.1                               Payment of Rent.  Lessee shall pay to Lender
all rental payments thereafter required to be made by Lessee pursuant to the
terms of the Lease for the duration of the term of the Lease and the other
Transaction Documents for the duration of the term of the other Transaction
Documents;

 

5.2                               Continuation of Performance.  Lessee shall be
bound to Lender in accordance with all of the provisions of the Lease and the
other Transaction Documents for the balance of the term thereof, and Lessee
hereby attorns to Lender as its landlord under the Lease and as the counterparty
to each Transaction Document, as applicable, such attornment to be effective and
self-operative without the execution of any further instrument immediately
(i) with respect to the Lease, upon Lender succeeding to Lessor’s interest in
the Lease and giving written notice thereof to Lessee and (ii) with respect to
each other Transaction Document, upon Lender succeeding to Lessor’s or PropCo’s
interest in the applicable Transaction Document and giving written notice
thereof to Lessee;

 

5.3                               No Offset.  Lessee shall not have the right to
offset Rent by reason of any act or omission of Lessor under the Lease,
provided, however, that Lessee shall not be restricted from exercising its right
to reduce its funding commitment under the Investment Agreement in accordance
with the terms of the Lease, the Investment Agreement and the Transaction
Agreement; and

 

5.4                               Subsequent Transfer.  Lender, by succeeding to
the interest of Lessor under the Lease, shall become obligated to perform the
covenants of Lessor thereunder, provided, upon any further transfer of Lessor’s
interest by Lender, all of such obligations arising thereafter shall terminate
as to Lender.  Lender, by succeeding to the interest of Lessor and/or PropCo
under the other Transaction Documents, shall become obligated to perform the
covenants of Lessor and/or PropCo thereunder, as applicable, provided, upon any
further transfer of Lessor’s or PropCo’s interest by Lender, all of such
obligations arising thereafter shall terminate as to Lender.

 

6.                            LENDER NOTIFICATION OF DEFAULT; LESSEE RIGHT TO
ACQUIRE LOAN.

 

6.1                               Lender Notification of Default.  Lender shall,
concurrently with providing any notice of default to Owner under the Loan
Documents, provide to Lessee a copy of such notice of default.  As used herein,
a “Notice of Default” shall mean any notice of default provided by Lender to
Landlord, including, without limitation, a statutorily prescribed notice (a
“Statutory Notice of Default”) which must be recorded by Lender in the Official
Records of Summit County, Utah in order to sell the Property in a private sale
as provided in Utah Code Ann. Section 57-1-24 or a complaint filed with the
District

 

3

--------------------------------------------------------------------------------


 

Courts of the State of Utah to commence a mortgage foreclosure action pursuant
to Utah Code Ann. Section 78B-6-901 et. Seq. and Rule 69 of the Utah Rules of
Civil Procedure.  Concurrently with Lender’s recording of any Notice of Default,
Lender shall provide to Lessee (i) a copy of such Notice of Default; and (ii) a
written summary of the total outstanding principal indebtedness then owing under
the Loan, all outstanding and accrued interest then owing under the Loan (as
calculated in accordance with the Loan Documents including any penalty or
default rate payable pursuant to the terms of the Loan Documents) together with
a daily per diem, any prepayment penalty or “Make-Whole Amount” provided in the
Loan Documents, and all other costs and expenses payable to Lender pursuant to
the Loan Documents or applicable statutes.  Lender shall not accept a deed in
lieu of foreclosure or similar document transferring title to the Property from
Owner to Lender without providing to Lessee a written notice that Lender intends
to accept a deed in lieu of foreclosure or similar document relating to the
Property and providing Lessee the rights specified in Section 6.2 below.  Owner
acknowledges and agrees that Lessee would not enter into this Agreement without
the benefit of the provisions of this Section 6 and accordingly hereby consents
to the provision by Lender to Lessee of copies of any notice of default as
required by this Section 6.1.

 

6.2                               Right to Purchase Loan.  Lessee shall have the
right, for a period of ten (10) business days from Lessee’s receipt of (x) a
copy of a Statutory Notice of Default and the related written summary described
in clause (ii) of Section 6.1 above; or (y) a written notice pursuant to
Section 6.1 above that Lender intends to accept a deed in lieu of foreclosure or
similar document relating to the Property, to inform Lender in writing of
Lessee’s intent to acquire from Lender all of Lender’s right, title and interest
in the Loan and the Loan Documents upon payment by Lessee to Lender of the
Purchase Price.  The Purchase Price shall be the amount equal to the total
outstanding principal indebtedness then owing under the Loan, all outstanding
and accrued interest then owing under the Loan (as calculated in accordance with
the Loan Documents including any penalty or default rate payable pursuant to the
terms of the Loan Documents to the date when the Purchase Price is paid) and
including any prepayment penalty or “Make-Whole Amount” provided in the Loan
Documents, and all other costs and expenses payable to Lender pursuant to the
Loan Documents or applicable statutes with respect to the Loan.  Prior to the
end of such ten (10) business day period, Lessee shall provide written notice to
Lender that Lessee elects to acquire Lender’s right, title and interest in the
Loan and the Loan Documents and that Lessee will pay to Lender the Purchase
Price (“Lessee’s Purchase Election”).  Prior to the later of (i) thirty (30)
days after Lessee’s Purchase Election and (ii) ten (10) days prior to the
foreclosure sale, Lessee shall pay to Lender, the Purchase Price.  Upon receipt
of Lessee’s Purchase Election and payment of the Purchase Price within the time
periods specified in this Section 6.2, Lender and Lessee shall execute and
deliver to each other such instruments as may be reasonably necessary to assign
and transfer to Lessee, without representation and warranty and without recourse
to Lender, except representations that (i) Lender owns the Loan free and clear
of all pledges and encumbrances (other than the Lease and Transaction
Documents), (ii) the outstanding balance of the Loan is
$                                                      , and (iii) Lender is
duly authorized to sell the Loan, all of Lender’s right, title and interest in
the Loan and the Loan Documents (the “Transfer Documents’).  The Transfer
Documents shall be subject to and fully recognize all rights (whether pursuant
to the Loan Documents or applicable statutes) of Owner under the Loan Documents
and shall include an indemnification from Lessee to Lender from and against any
claim, demand, cause of action, damage, lost or liability, including without
limitation, any court costs and attorneys’ fees and expenses resulting from the
transfer of the Loan and Loan Documents to Lessee, the execution and delivery of
the Transfer Documents, and all actions by Lessee in connection with the Loan or
the Loan Documents from and after the date of the execution and delivery of the
Transfer Documents, subject to indemnification of Lessee by Lender for Lender’s
representations and matters relating to Lender’s fraud or willful misconduct.

 

6.3                               Waiver of Right to Cure Defaults.  By the
execution of this Agreement, Lessee hereby waives and terminates, for the
benefit of Lender with respect to the Loan only, any right that Lessee may have
pursuant to the Lease to cure any default by Owner under the Loan or the Loan
Documents

 

6.4                               Waiver of Claims.  In the event Lessee
acquires the Loan, Lessor shall, and hereby does, waive and terminate any and
all defenses it may have to the enforceability of the Loan, and any claims it
may have against Lessee as successor to Lender relating to the Loan, including,
without limitation, claims of lender liability or claims of fraud or willful
misconduct by Lender.

 

4

--------------------------------------------------------------------------------


 

7.                            REPRESENTATIONS AND AGREEMENTS OF LENDER, OWNER
AND LESSEE.

 

7.1                               Qualification to do Business.  Each of Lender,
Owner and Lessee represents, warrants to and agrees with the other that it is
and shall during the term of this Agreement be duly qualified to transact
business within the State of Utah.

 

7.2                               Lender’s Primary Business Address.  Lender
represents and warrants to Lessee that Lender’s primary business office address
is 300-150 King Street West, Toronto, Ontario M5H 1J91 Canada.

 

7.3                               Lender’s Utah Agent for Service of Process. 
Lender hereby designates and agrees that CT Corporation System, with an office
address at 136 East South Temple, Suite 2100, Salt Lake City, Utah 84111, is and
shall be Lender’s agent for service of process with respect to any action, suit
or proceeding arising under or relating to this Agreement and/or the Lease
and/or the Demised Premises (as defined in the Lease).

 

7.4                               Lender Status. Lender is not (a) an Affiliate
of Owner or Jack Bistricer, (b) a Prohibited Person (as such term is defined in
the Lease), or (c) a Tenant Competitor (as such term is defined in the Lease). 
If at any time Lender or its Affiliate directly or indirectly, has Control over
the owner or operator of any ski resort which is located west of the Mississippi
River in North America and which has more than five hundred thousand (500,000)
annual skier visits (a “Competing Business”), Lender shall not be deemed a
“Lessee Competitor” (and shall continue to be a Permitted Landlord Mortgagee) so
long as Lender or its Affiliate (a) acquired such Competing Business upon
foreclosure of a loan made in the ordinary course of business, and (b) is
actively seeking to transfer or sell the Competing Business to another Person
that is not an Affiliate of Lender (subject to and taking into consideration
current market conditions for similarly situated properties).  During any such
period that Lender or its Affiliate has Control over a Competing Business,
Lessee shall have no obligation to report any financial or operating data to
Lender under the Lease, and Lender shall have no right to inspect Lessee’s books
and records.  Neither Lender nor any Affiliate of Lender currently Controls a
Competing Business.

 

8.                            MISCELLANEOUS.

 

8.1                               Heirs, Successors, Assigns and Transferees. 
Subject to Sections 3.4 and Section 5, the covenants herein shall be binding
upon, and inure to the benefit of, the heirs, successors and assigns of the
parties hereto.

 

8.2                               Notices.  All notices or other communications
required or permitted to be given pursuant to the provisions hereof shall be in
writing and deemed delivered upon delivery by overnight delivery service
providing evidence of delivery addressed to Owner, Lessee or Lender at the
following address:

 

5

--------------------------------------------------------------------------------


 

“OWNER”

 

 

 

c/o Talisker Corp.

 

145 Adelaide Street West

 

Toronto, Ontario M5H 4E5

 

Canada

 

Attention: Jack Bistricer

 

Facsimile: (416) 864-0258

 

Email: jbistricer@taliskercorp.com

 

 

 

With a copy to:

 

 

 

Talisker Corp.

 

145 Adelaide Street West

 

Toronto, Ontario M5H 4E5

 

Canada

 

Attention:  Chief Financial Officer

 

Facsimile: (416) 864-1840

 

Email: jlevine@taliskercorp.com

 

 

 

With another copy to:

 

 

 

Talisker Mountain

 

P.O. Box 4349

 

Park City, Utah 84060

 

United States

 

Attention:  David J. Smith, Esq.

 

Facsimile: (435) 487-0256

 

Email: dsmith@taliskermountain.com

 

 

 

With another copy to:

 

 

 

Paul Hastings LLP

 

75 East 55th Street

 

New York, New York 10022

 

United States

 

Attention: Bruce S. DePaola, Esq.

 

Facsimile: (212) 230-7879

 

Email: brucedepaola@paulhastings.com

 

 

 

“LENDER”

 

 

 

Sun Life Assurance Company of Canada

 

300-150 King Street West

 

Toronto, Ontario

 

M5H 1J91

 

CANADA

 

Attention: Michael Bjelic

 

 

6

--------------------------------------------------------------------------------


 

With a copy to:

 

 

 

Sun Life Assurance Company of Canada

 

227 King Street South

 

Waterloo, Ontario N2J 4C5

 

Attention: Leslie Chukly

 

 

 

“LESSEE”

 

 

 

c/o Vail Resorts Management Company

 

390 Interlocken Crescent

 

Broomfield, CO 80021

 

United States

 

Attention: Fiona Arnold, EVP & General Counsel

 

Facsimile: (303) 648-4787

 

Email:FArnold@vailresorts.com &
MWarren@vailresorts.com

 

 

 

With a copy to:

 

 

 

Gibson, Dunn & Crutcher LLP

 

1801 California St., Suite 4200

 

Denver, Colorado 80202

 

United States

 

Attention: Beau Stark

 

Facsimile: (303) 313-2839

 

Email: Bstark@gibsondunn.com

 

 

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.

 

8.3                               Consent to Jurisdiction.  Each of the parties
hereto (a) submits to personal jurisdiction in the State of Utah, and the courts
thereof located in Summit County, Utah and the United States District Court for
the District of Utah, sitting therein, for the enforcement of this Agreement;,
(b) acknowledges and agrees that such courts have subject matter jurisdiction
over any action, suit or proceeding arising under or relating to this Agreement
and/or the Lease and/or the Demised Premises (as defined in the Lease) 
(c) waives any and all rights under the law of any jurisdiction to object on any
basis (including, without limitation, inconvenience of forum) to jurisdiction or
venue within the State of Utah, for the purpose of litigation to enforce this
Agreement;, and (d) agrees that service of process may be made upon it in any
manner prescribed by applicable United States federal rules of civil procedure
or by applicable state or local rules or the law of civil procedure for the
giving of notice to the parties.

 

8.4                               Utah Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Utah, except to the
extent that United States federal laws preempt the laws of the State of Utah.

 

8.5                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original and all
of which together shall constitute and be construed as one and the same
instrument.

 

8.6                               Remedies Cumulative.  All rights of Lender
herein to collect rents on behalf of Lessor under the Lease are cumulative and
shall be in addition to any and all other rights and remedies provided by law
and by other agreements between Lender and Lessor or others.

 

8.7                               Paragraph Headings.  Paragraph headings in
this Agreement are for convenience only and are not to be construed as part of
this Agreement or in any way limiting or applying the provisions hereof.

 

7

--------------------------------------------------------------------------------


 

8.8                               No Modification.  This Agreement may not be
modified orally or in any manner other than by an agreement, in writing, signed
by the parties hereto and their respective successors in interest.

 

INCORPORATION.  Exhibit A is attached hereto and incorporated herein by this
reference.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NOTICE:                       THIS AGREEMENT CONTAINS A PROVISION WHICH ALLOWS
THE PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION
OF WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.

 

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

8

--------------------------------------------------------------------------------


 

“OWNER”

 

 

 

 

 

TALISKER CANYONS LEASECO LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

“PROPCO”

 

 

 

 

 

TALISKER CANYONS PROPCO LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

“LENDER”

 

 

 

SUN LIFE ASSURANCE COMPANY OF CANADA

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

“LESSEE”

 

 

 

VR CPC HOLDINGS, INC.

 

A Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

Loan No.

 

 

 

DESCRIPTION OF PROPERTY

 

(See Attached)

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

)

ss.

COUNTY OF NEW YORK

)

 

 

On May           , 2013 before me,
                                                            , Notary Public,
personally appeared
                                                                                ,
personally known to me to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

Notary Public

 

 

STATE OF NEW YORK

)

 

 

)

ss.

COUNTY OF NEW YORK

)

 

 

On May           , 2013 before me,
                                                            , Notary Public,
personally appeared
                                                                                ,
personally known to me to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

STATE OF UTAH

)

 

 

SS.

COUNTY OF

)

 

 

The foregoing instrument was acknowledged before me this          day of May,
2013, by                                                                 ,
                                                       of Sun Life Assurance
Company of Canada.

 

 

 

 

NOTARY PUBLIC

 

Residing at:

 

 

 

My commission expires

                                                 .

 

 

--------------------------------------------------------------------------------


 

STATE OF
COLORADO

)

 

 

)

ss.:

 

 

 

COUNTY OF
BROOMFIELD

)

 

 

On the        day of                             , 2013 before me, the
undersigned, personally appeared
                                                                                                        ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

(Notary’s official signature)

 

 

 

 

 

(Commission expiration)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Order Number: 21475C

 

LEGAL DESCRIPTION

 

PARCEL 1

 

PARCEL A:

 

The Southeast quarter of the Southwest quarter and the West half of the
Southwest quarter of the Southeast quarter of Section 36, Township 1 South,
Range 3 East, Salt Lake Base and Meridian.

 

LESS AND EXCEPTING THEREFROM:

 

The North 590 feet thereof and the following two parcels:

 

(A) COMMENCING at a point which is North along a section line 575.96 feet and
West 2309.32 feet from the Southeast corner of Section 36, Township 1 South,
Range 3 East, Salt Lake Base and Meridian, said point being on the center line
of Green Horn ski lift and running thence South 41°3’ East 81 feet; thence South
3°47’ West 95 feet; thence South 48°47’ West 178 feet; thence South 3°47’ West
36 feet; thence South 48°47’ West 233 feet; thence North 86°13’ West 98.10 feet;
thence North 41°13’ West 84.26 feet; thence North 48°47’ East 97 feet; thence
South 86°13’ East 26.72 feet; thence North 48°47’ East 92.22 feet; thence North
3°47’ East 55 feet to the center line of the Green Horn ski lift; thence North
48°47 East along center line 326 feet to the point of commencement, and,

 

(B) COMMENCING at a point which is North 70.78 feet and West 2227.47 feet from
the Southeast corner of Section 36, Township 1 South, Range 3 East, Salt Lake
Base and Meridian; and running thence South 84°15’ West 102 feet; thence North
5°45’ West 207 feet; thence North 84°15’ East 102 feet; thence South 5°45’ East
207 feet to the point of commencement.

 

ALSO LESS AND EXCEPTING THEREFROM:

 

The portion that lies within the boundary of Sundial Lodge Final Site Plan;
according to the Official Plat thereof, on file and of record in the Office of
the Summit County Recorder.

 

The portion that lies within the bounds of Sundial Lodge at The Canyons, a Utah
condominium project; according to the Record of Survey Map thereof, on file and
of record in the Office of the Summit County Recorder.

 

Exception Parcel 3 (Sundial Pool):

 

Commencing at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence along the South line of said Section,
South 89°59’43” East, a

 

File Number: 21475C
Coalition Title Agency, Inc.
Attached Legal Description

 

1

--------------------------------------------------------------------------------


 

distance of 831.48 feet, (basis of bearing being South 89°59’43” East from the
said South Quarter Corner of the Southeast Corner of said Section 36); thence
leaving said Section line North, a distance of 382.64 feet to the POINT OF
BEGINNING, said point being on the boundary of the Sundial Lodge Amended Site
Plat, on file and of record in the Office of the Summit County Recorder; thence
leaving said plat South 60°31’31” West, a distance of 61.97 feet; thence South
68°39’46” West, a distance of 80.2 feet to a point 6.50 feet perpendicular
distance from the top back of an existing curb; thence along the back of curb
6.50 feet perpendicularly distance the following two calls 1.) North 02°09’29”
West, a distance of 61.70 feet to a point of curve to the left having a radius
of 63.00 feet and a central angle of 61°23’32”; 2.) thence Northwesterly along
the arc a distance of 67.50 feet to a point on the A2 Parcel; thence along said
Parcel North 00°09’59” West, a distance of 10.11 feet; to a point on the said
Sundial Lodge Amended Site Plat boundary; thence leaving said A2 Parcel and
along said Sundial Lodge Amended Site Plat boundary line the following calls:
North 60°31’31” East, a distance of 9.43 feet; thence South 29°29’36” East, a
distance of 25.02 feet; thence North 60°30’24” East, a distance of 59.55 feet;
thence South 29°28’29” East, a distance of 107.25 feet; thence North 60°31’31”
East, a distance of 43.03 feet; thence South 29°28’29” East, a distance of 6.96
feet to the POINT OF BEGINNING.

 

The portion that lies within the bounds of The Vintage on the Strand Phase I, a
Planned Unit Development; according to the Official Plat thereof, on file and of
record in the Office of the Summit County Recorder.

 

The portion that lies within the bounds of the following: Commencing at the
South Quarter Corner of Section 36, Township 1 South, Range 3 East, Salt Lake
Base and Meridian, a found brass cap, (Basis of bearing being South 89°59’43”
East, a distance of 2667.10 feet along the section line from the said South
Quarter Corner to the Southeast Corner of said Section 36, a found brass cap)
thence along said Section line South 89°59’43” East, a distance of 56.15 feet;
thence leaving said section line North, a distance of 259.76 feet to
right-of-way line of High Mountain Road Extension, said point being the TRUE
POINT OF BEGINNING; said point also being the beginning of a curve to the right,
of which the radius point lies North 79°50’16” East, a radial distance of 525.00
feet; thence Northerly along the arc of said curve and said right-of-way,
through a central angle of 13°34’17”, a distance of 124.35 feet; thence
continuing along said right-of-way the following courses: North 03°24’33” East,
a distance of 108.66 feet to a point of curve to the left having a radius of
1.225.0 feet and a central angle of 03°53’24”; thence Northerly along the arc a
distance of 83.17 feet; thence North 00°28’51” West, a distance of 107.83 feet
to a point of curve to the right having a radius of 275.00 feet and a central
angle of 60°47’42”‘ thence Northeasterly along the arc a distance of 291.80 feet
to a point of compound curve to the right having a radius of 110.00 feet and a
central angle of 91°25’52”; thence Easterly along the arc, a distance of 175.54
feet to a point of compound curve to the right having a radius of 150.00 feet
and a central angle of 52°21’44”; thence Southerly along the arc a distance of
137.08 feet to a point of reverse curve to the left having a radius of 275.00
feet and a central angle of 40°25’58”; thence Southerly along the arc, a
distance of 194.06 feet; thence leaving said right-of-way South 48°47’00” West,
a distance of 300.60 feet; thence South 03°47’00” West, a distance of 55.00
feet; thence South 48°47’00” West, a distance of 70.04 feet to the POINT OF
BEGINNING.

 

2

--------------------------------------------------------------------------------


 

The portion that lies within the bounds of the following: Commencing at the
South Quarter Corner of Section 36, Township 1 South, Range 3 East, Salt Lake
Base and Meridian, a found brass cap, (Basis of bearing being South 89°59’43”
East, a distance of 2667.10 feet along the section line from the said South
Quarter Corner to the Southeast Corner of said Section 36, a found brass cap),
thence along said Section line South 89°59’43” East, a distance of 95.18 feet to
the Easterly right-of-way of High Mountain Road Extension and TRUE POINT OF
BEGINNING; said point also being the beginning of a curve to the left, of which
the radius point lies North 81°46’27” West. a radial distance of 325.00 feet;
thence leaving said section line and running Northerly along the arc of said
curve and right-of-way through a central angle of 20°04’41”, a distance of
131.89 feet; thence leaving said right-of-way, South 86°13’00” East, a distance
of 1.65 feet; thence North 48°47’00” East, a distance of 233.00 feet; thence
North 03°47’00” East, a distance of 36.00 feet; thence North 48°47’00” East, a
distance of 171.00 feet; thence South 35°20’43” East, a distance of 60.21 feet;
thence South 46°03’44” West, a distance of 73.34 feet; thence South 36°29’52”
East, a distance of 73.01 feet; thence South 13°05’15” East, a distance of 84.49
feet; thence South 04°22’31” East, a distance of 174.81 feet to the South line
of said Section 36; thence along said section line North 89°59’43” West 362.26
feet to the POINT OF BEGINNING.

 

Commencing at the South Quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian, a found brass cap, (Basis of bearing being
South 89°59’43” East, a distance of 2667.10 feet along the section line from the
said South Quarter Corner to the Southeast Corner of said Section 36, a found
brass cap); thence along said section Line South 89°59’43” East, a distance of
91.60 feet; thence leaving said section line North, a distance of 131.25 feet to
a point in the Easterly right-of-way line of High Mountain Road Extension, said
point being the TRUE POINT OF BEGINNING; thence leaving said right-of-way North
86°13’00” West 96.45 feet; thence North 41°13’00” West, a distance of 84.26
feet; thence North 48°47’00” East, a distance of 97.00 feet; thence South
86°13’00” East, a distance of 26.72 feet; thence North 48°47’00” East, a
distance of 22.18 feet to the Easterly right-of-way line of said Sundial Road
and point of curve of a non tangent curve to the left, of which the radius point
lies North 79°50’16” East, a radial distance of 525.00 feet; thence Southerly
along the arc of said curve and said right-of-way, through a central angle of
04°02’18”, a distance of 37.00 feet; thence continuing along said right-of-way
line South 14°12’02” East, a distance of 100.44 feet to a point of curve to the
right having a radius of 325.0 feet and a central angle of 02°20’54”; thence
Southerly along the arc of said curve and said right-of-way line, a distance of
13.32 feet to the POINT OF BEGINNING.

 

Commencing at the South Quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian, a found brass cap, (Basis of bearing being
South 89°59’43” East, a distance of 2667.10 feet along the section line from the
said South Quarter Corner to the Southeast Corner of said Section 36, a found
brass cap); , thence along said section line, South 89°59’43” East, a distance
of 399.52 feet; thence leaving said section line North, a distance of 415.29
feet to the POINT OF BEGINNING; thence North 35°20’43” West, a distance of 17.34
feet; thence North 12°31’12” East, a distance of 26.62 feet to the Westerly
right-of-way line of High Mountain Road Extension and point of curve of a non
tangent curve to the right, of which

 

3

--------------------------------------------------------------------------------


 

the radius point lies North 48°54’12” East, a radial distance of 275.00 feet;
thence Northwesterly along the arc of said curve and said right-of-way line,
through a central angle of 24°46’18”, a distance of 118.89 feet; thence leaving
said right-of-way line North 48°47’00” East, a distance of 25.63 feet; thence
South 41°03’00” East, a distance of 80.99 feet; thence South 03°47’00” West, a
distance of 95.00 feet; thence South 48°47’00” West, a distance of 7.00 feet to
the POINT OF BEGINNING.

 

Commencing at the South Quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian, a found brass cap, (Basis of bearing being
South 89°59’43” East, a distance of 2667.10 feet along the section line from the
said South Quarter Corner to the Southeast Corner of said Section 36, a found
brass cap), thence along said section line, South 89°59’43” East, a distance of
410.80 feet; thence leaving said section line North, a distance of 275.74 feet
to the POINT OF BEGINNING; thence North 84°15’00” East, a distance of 8.13 feet;
thence South 05°45’00” East, a distance 13.66 feet; thence North 36°29’52” West,
a distance of 15.89 feet to the POINT OF BEGINNING.

 

PARCEL A-1:

 

Lots 3, 4, 25, 26 and the South 90.5 feet of Lot 27, of the vacated plat of PARK
CITY WEST, PLAT NO. 2; according to the Official Plat thereof, on file and of
record in the Office of the Summit County Recorder, together with one-half of
the vacated streets located adjacent to said lots.

 

The “Mall” as the same is designated on the vacated plat of PARK CITY WEST, PLAT
NO. 2; according to the Official Plat thereof, on file and of record in the
Office of the Summit County Recorder, together with one-half of the vacated
streets located adjacent to said lots.

 

THAT certain parcel described as follows: Commencing at a point which is North
980.76 feet and West 1390 from the Southeast corner of Section 36, Township 1
South, Range 3 East, Salt Lake Base and Meridian; thence West 160 feet, more or
less, to a point on the East boundary line of Park City West, Plat No. 2; thence
South along said boundary line 408.36 feet, more or less, to the Southeast
corner of Lot 25, Park City West, Plat No. 2; thence East 160 feet, more or
less, to a point due South of the point of commencement; thence North 408.36
feet, more or less, to the point of commencement.

 

LESS AND EXCEPTING THEREFROM:

 

The portion that lies within the bounds of Sundial Lodge at The Canyons, a Utah
condominium project; according to the Record of Survey Map thereof, on file and
of record in the Office of the Summit County Recorder.

 

Exception Parcel 3 (Sundial Pool):

 

Commencing at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence along the South line of said Section,
South 89°59’43” East, a

 

4

--------------------------------------------------------------------------------


 

distance of 831.48 feet, (basis of bearing being South 89°59’43” East from the
said South Quarter Corner of the Southeast Corner of said Section 36); thence
leaving said Section line North, a distance of 382.64 feet to the POINT OF
BEGINNING, said point being on the boundary of the Sundial Lodge Amended Site
Plat, on file and of record in the Office of the Summit County Recorder; thence
leaving said plat South 60°31’31” West, a distance of 61.97 feet; thence South
68°39’46” West, a distance of 80.2 feet to a point 6.50 feet perpendicular
distance from the top back of an existing curb; thence along the back of curb
6.50 feet perpendicularly distance the following two calls 1.) North 02°09’29”
West, a distance of 61.70 feet to a point of curve to the left having a radius
of 63.00 feet and a central angle of 61°23’32”; 2.) thence Northwesterly along
the arc a distance of 67.50 feet to a point on the A2 Parcel; thence along said
Parcel North 00°09’59” West, a distance of 10.11 feet; to a point on the said
Sundial Lodge Amended Site Plat boundary; thence leaving said A2 Parcel and
along said Sundial Lodge Amended Site Plat boundary line the following calls:
North 60°31’31” East, a distance of 9.43 feet; thence South 29°29’36” East, a
distance of 25.02 feet; thence North 60°30’24” East, a distance of 59.55 feet;
thence South 29°28’29” East, a distance of 107.25 feet; thence North 60°31’31”
East, a distance of 43.03 feet; thence South 29°28’29” East, a distance of 6.96
feet to the POINT OF BEGINNING.

 

The portion that lies within the bounds of Grand Summit Resort Hotel at The
Canyons, a Utah condominium project; according to the Record of Survey Map
thereof, on file and of record in the Office of the Summit County Recorder.

 

Exception Parcel 5 (Grand Summit Cooling Tower):

 

Beginning at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence North 1295.64 feet; thence East 983.46
feet to the true point of beginning, (Basis of Bearing being North 89°59’43”
West between the Southeast corner of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian and the said South Quarter Corner of Section 36);
thence North 14°50’26” West 8.66 feet; thence North 75°09’34” East 42.50 feet;
thence South 14°50’26” East 85.00 feet; thence South 75°09’34” West 54.00 feet;
North 14°50’26” West 54.17 feet; thence North 75°09’34” East 15.90 feet; thence
North 14°50’26” West 22.17 feet; thence South 75°09’34” West 4.40 feet to the
point of beginning.

 

The portion that lies within the boundary of Westgate at The Canyons Final
Subdivision First Amendment; according to the Official Plat thereof, on file and
of record in the Office of the Summit County Recorder.

 

Exception Parcel 7 (Westgate Deck, Phase II):

 

Beginning at a point which lies North 60°30’24” East 1.54 from a found nail and
washer, LS #173736, said nail and washer being 1812.00 feet North 89°59’43” West
along the South line of Section 36, and 599.08 feet North and from the Southeast
corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian and running thence West a distance of 12.78 feet; thence North
29°29’38” West a distance of 1.90 feet; thence North 60°30’24” East a

 

5

--------------------------------------------------------------------------------


 

distance of 59.57 feet; thence South 29°29’36” East a distance of 8.19 feet;
thence South 60°30’24” West a distance 48.45 feet to the point of beginning.

 

PARCEL A-3:

 

The Northerly 162.40 feet of LOT 20, and ALL of LOT 21 and the East half of LOT
19, of the vacated plat of PARK CITY WEST, PLAT NO. 2; according to the Official
Plat thereof, on file and of record in the Office of the Summit County Recorder,
together with one-half of the vacated streets located adjacent to said lots.

 

ALSO, the following described parcel:

 

COMMENCING at a point which is on the intersection of the South Section line of
Section 36, Township 1 South, Range 3 East, Salt Lake Base and Meridian, and the
West boundary of parcel currently owned by Wolf Mountain Resorts, L.C., and
which is West 1265.79 feet, more or less, from the Southeast corner of said
Section; thence North 572.40 feet, more or less, to the Northwest corner of the
aforesaid parcel owned by Wolf Mountain Resorts, L.C.; thence West 191 feet,
more or less, to the Northeast corner of Lot 21, Park City West Plat No. 2;
according to the Official Plat thereof, on file and of record in the Office of
the Summit County Recorder; thence South 572.40 feet, more or less, to a point
on the aforesaid South Section line; thence East along said Section line 191
feet, more or less, to the point of commencement.

 

LESS AND EXCEPTING THEREFROM:

 

The portion that lies within the boundary of Sundial Lodge Final Site Plan;
according to the Official Plat thereof, on file and of record in the Office of
the Summit County Recorder.

 

The portion that lies within the bounds of Sundial Lodge at The Canyons, a Utah
condominium project; according to the Record of Survey Map thereof, on file and
of record in the Office of the Summit County Recorder.

 

Exception Parcel 3 (Sundial Pool):

 

Commencing at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence along the South line of said Section,
South 89°59’43” East, a distance of 831.48 feet, (basis of bearing being South
89°59’43” East from the said South Quarter Corner of the Southeast Corner of
said Section 36); thence leaving said Section line North, a distance of 382.64
feet to the POINT OF BEGINNING, said point being on the boundary of the Sundial
Lodge Amended Site Plat, on file and of record in the Office of the Summit
County Recorder; thence leaving said plat South 60°31’31” West, a distance of
61.97 feet; thence South 68°39’46” West, a distance of 80.2 feet to a point 6.50
feet perpendicular distance from the top back of an existing curb; thence along
the back of curb 6.50 feet perpendicularly distance the following two calls 1.)
North 02°09’29” West, a distance of 61.70 feet to a point of curve to the left
having a radius of 63.00 feet and a central angle of 61°23’32”; 2.) thence
Northwesterly along the arc a distance of 67.50 feet to a point on the A2
Parcel; thence

 

6

--------------------------------------------------------------------------------


 

along said Parcel North 00°09’59” West, a distance of 10.11 feet; to a point on
the said Sundial Lodge Amended Site Plat boundary; thence leaving said A2 Parcel
and along said Sundial Lodge Amended Site Plat boundary line the following
calls: North 60°31’31” East, a distance of 9.43 feet; thence South 29°29’36”
East, a distance of 25.02 feet; thence North 60°30’24” East, a distance of 59.55
feet; thence South 29°28’29” East, a distance of 107.25 feet; thence North
60°31’31” East, a distance of 43.03 feet; thence South 29°28’29” East, a
distance of 6.96 feet to the POINT OF BEGINNING.

 

The portion that lies within the bounds of Grand Summit Resort Hotel at The
Canyons, a Utah condominium project; according to the Record of Survey Map
thereof, on file and of record in the Office of the Summit County Recorder.

 

Exception Parcel 5 (Grand Summit Cooling Tower):

 

Beginning at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence North 1295.64 feet; thence East 983.46
feet to the true point of beginning, (Basis of Bearing being North 89°59’43”
West between the Southeast corner of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian and the said South Quarter Corner of Section 36);
thence North 14°50’26” West 8.66 feet; thence North 75°09’34” East 42.50 feet;
thence South 14°50’26” East 85.00 feet; thence South 75°09’34” West 54.00 feet;
North 14°50’26” West 54.17 feet; thence North 75°09’34” East 15.90 feet; thence
North 14°50’26” West 22.17 feet; thence South 75°09’34” West 4.40 feet to the
point of beginning.

 

The portion that lies within the boundary of Westgate at The Canyons Final
Subdivision First Amendment; according to the Official Plat thereof, on file and
of record in the Office of the Summit County Recorder.

 

Exception Parcel 7 (Westgate Deck, Phase II):

 

Beginning at a point which lies North 60°30’24” East 1.54 from a found nail and
washer, LS #173736, said nail and washer being 1812.00 feet North 89°59’43” West
along the South line of Section 36, and 599.08 feet North and from the Southeast
corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian and running thence West a distance of 12.78 feet; thence North
29°29’38” West a distance of 1.90 feet; thence North 60°30’24” East a distance
of 59.57 feet; thence South 29°29’36” East a distance of 8.19 feet; thence South
60°30’24” West a distance 48.45 feet to the point of beginning.

 

PARCEL A-3A:

 

The Southerly 50 feet of LOT 20, of the vacated plat of PARK CITY WEST, PLAT NO.
2; according to the Official Plat thereof, on file and of record in the Office
of the Summit County Recorder, together with one-half of the vacated street
located adjacent to said lot.

 

7

--------------------------------------------------------------------------------


 

LESS AND EXCEPTING THEREFROM:

 

The portion that lies within the boundary of Westgate at The Canyons Final
Subdivision First Amendment; according to the Official Plat thereof, on file and
of record in the Office of the Summit County Recorder.

 

Exception Parcel 7 (Westgate Deck, Phase II):

 

Beginning at a point which lies North 60°30’24” East 1.54 from a found nail and
washer, LS #173736, said nail and washer being 1812.00 feet North 89°59’43” West
along the South line of Section 36, and 599.08 feet North and from the Southeast
corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian and running thence West a distance of 12.78 feet; thence North
29°29’38” West a distance of 1.90 feet; thence North 60°30’24” East a distance
of 59.57 feet; thence South 29°29’36” East a distance of 8.19 feet; thence South
60°30’24” West a distance 48.45 feet to the point of beginning.

 

PARCEL A-4:

 

COMMENCING at a point which is North 1253 feet and West 750 feet from the
Southeast corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base
and Meridian; and running thence South 510.6 feet; thence West 640 feet; thence
North 510.6 feet; thence East 640 feet to the point of commencement.

 

ALSO: Beginning at the Southeast corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence along the South line of said
Section 36, North 89°53’43” West 1,390.00 feet; thence leaving said Section line
North 742.29 feet to the Northwest corner of the Groutage Parcel, Entry
No. 429925 in Book 883 at page 699 on file and of record in the Office of the
Summit County Recorder, said point being the true point of beginning; thence
along the North line of said Groutage Parcel East 43.23 feet to the Westerly
right of way line of The Canyons Drive; thence leaving said Northerly line and
continuing along said Westerly right of way South 36°54’59” West 5.56 feet to
the beginning of a 220.00 foot radius curve to the left; thence along the arc of
said curve and right-of-way 99.60 feet; thence through a central angle of
25°56’24” to the Westerly line of said Groutage Parcel; thence North along said
Westerly line 94.70 feet to the point of beginning.

 

ALSO: Beginning at the Southeast corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence along the South line of said
Section 36, North 89°53’43” West 1,390.00 feet; thence leaving said Section line
North 742.29 feet to the Northwest corner of the Groutage Parcel, Entry
No. 429925 in Book 883 at page 699 on file and of record in the Office of the
Summit County Recorder, thence East along the Northerly line of said Groutage
Parcel to the Westerly right of way line of The Canyons Drive and the true point
of beginning; thence leaving said Northerly line and continuing along said
Westerly right of way, South 36°54’59” West 5.56 feet to the beginning of a
220.00 foot radius curve to the left; thence along the arc of said curve and
right of way 99.60 feet through a central angle of 25°56’24” to the Westerly
line of said Groutage Parcel; thence leaving said Westerly right of way and
along said Westerly line, South 75.30 feet to the Southwest corner of said
Groutage Parcel; thence East along the Southerly line of said Groutage Parcel
80.02 feet to the Easterly right of way line of The Canyons Drive and

 

8

--------------------------------------------------------------------------------


 

point of a 140.00 foot radius non-tangent curve to the right (Radius point bears
North 76°11’32” East); thence Northeasterly along the aforesaid right of way and
along the arc of said curve 123.94 feet through a central angle of 50°43’27”;
thence continuing along said right of way, North 36°54’59” East 65.66 feet to
the Northerly line of said Groutage Parcel; thence along said Northerly line
West 100.06 feet to the point of beginning.

 

LESS AND EXCEPTING therefrom any portion within the bounds of the following
described property, as deeded to Joseph W. Groutage, III on the Special Warranty
Deed recorded December 9, 1998, as Entry No. 524808 in Book 1209 at page 517 of
Official Records, more particularly described as follows:

 

BEGINNING at the Southeast corner of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian; thence along the South line of said Section 36,
North 89°59’43” West 1390 feet; thence leaving said Section line North 742.29
feet to the Northwest corner of the Groutage Parcel, Entry No. 429925 in Book
883 at page 699 on file and of record in the Office of the Summit County
Recorder; thence East 143.48 feet along the Northerly line of said Groutage
Parcel to the Westerly right of way line of the Canyons Drive and the true point
of beginning; thence leaving said Northerly line and continuing along said
Westerly right of way North 36°54’49” East 81.72 feet to the beginning of a 310
foot radius curve to the left; thence along the arc of said curve and right of
way 98.68 feet through a central angle of 18°14’18” to a point on the
Southwesterly right of way line of an access road and the beginning of a 19.00
foot radius reverse curve to the right; thence Northeasterly along the aforesaid
right of way and along the arc of said curve 36.92 feet through a central angle
of 111°19’18”; thence continuing along said right of way South 50°00’00” East
146.72 feet; thence leaving said right of way South 36°54’49” West 83.08 feet to
the Northerly line of said Groutage Parcel; thence along said Northerly line
West 187.61 feet to the point of beginning.

 

PARCEL B-1:

 

LOTS 1, 2, 28, 29 and the North 46 feet of LOT 27, of the vacated plat of PARK
CITY WEST PLAT NO. 2; according to the Official Plat thereof, on file and of
record in the Office of the Summit County Recorder together with one-half of the
vacated street located adjacent to said lots.

 

LESS AND EXCEPTING THEREFROM:

 

The portion that lies within the boundary of Sundial Lodge Final Site Plan;
according to the Official Plat thereof, on file and of record in the Office of
the Summit County Recorder.

 

The portion that lies within the bounds of Sundial Lodge at The Canyons, a Utah
condominium project; according to the Record of Survey Map thereof, on file and
of record in the Office of the Summit County Recorder.

 

9

--------------------------------------------------------------------------------


 

Exception Parcel 3 (Sundial Pool):

 

Commencing at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence along the South line of said Section,
South 89°59’43” East, a distance of 831.48 feet, (basis of bearing being South
89°59’43” East from the said South Quarter Corner of the Southeast Corner of
said Section 36); thence leaving said Section line North, a distance of 382.64
feet to the POINT OF BEGINNING, said point being on the boundary of the Sundial
Lodge Amended Site Plat, on file and of record in the Office of the Summit
County Recorder; thence leaving said plat South 60°31’31” West, a distance of
61.97 feet; thence South 68°39’46” West, a distance of 80.2 feet to a point 6.50
feet perpendicular distance from the top back of an existing curb; thence along
the back of curb 6.50 feet perpendicularly distance the following two calls 1.)
North 02°09’29” West, a distance of 61.70 feet to a point of curve to the left
having a radius of 63.00 feet and a central angle of 61°23’32”; 2.) thence
Northwesterly along the arc a distance of 67.50 feet to a point on the A2
Parcel; thence along said Parcel North 00°09’59” West, a distance of 10.11 feet;
to a point on the said Sundial Lodge Amended Site Plat boundary; thence leaving
said A2 Parcel and along said Sundial Lodge Amended Site Plat boundary line the
following calls: North 60°31’31” East, a distance of 9.43 feet; thence South
29°29’36” East, a distance of 25.02 feet; thence North 60°30’24” East, a
distance of 59.55 feet; thence South 29°28’29” East, a distance of 107.25 feet;
thence North 60°31’31” East, a distance of 43.03 feet; thence South 29°28’29”
East, a distance of 6.96 feet to the POINT OF BEGINNING.

 

The portion that lies within the bounds of Grand Summit Resort Hotel at The
Canyons, a Utah condominium project; according to the Record of Survey Map
thereof, on file and of record in the Office of the Summit County Recorder.

 

Exception Parcel 5 (Grand Summit Cooling Tower):

 

Beginning at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence North 1295.64 feet; thence East 983.46
feet to the true point of beginning, (Basis of Bearing being North 89°59’43”
West between the Southeast corner of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian and the said South Quarter Corner of Section 36);
thence North 14°50’26” West 8.66 feet; thence North 75°09’34” East 42.50 feet;
thence South 14°50’26” East 85.00 feet; thence South 75°09’34” West 54.00 feet;
North 14°50’26” West 54.17 feet; thence North 75°09’34” East 15.90 feet; thence
North 14°50’26” West 22.17 feet; thence South 75°09’34” West 4.40 feet to the
point of beginning.

 

The portion that lies within the boundary of Westgate at The Canyons Final
Subdivision First Amendment; according to the Official Plat thereof, on file and
of record in the Office of the Summit County Recorder.

 

Exception Parcel 7 (Westgate Deck, Phase II):

 

Beginning at a point which lies North 60°30’24” East 1.54 from a found nail and
washer, LS #173736, said nail and washer being 1812.00 feet North 89°59’43” West
along the South line of Section 36, and 599.08 feet North and from the Southeast
corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian and running thence West a distance of 12.78

 

10

--------------------------------------------------------------------------------


 

feet; thence North 29°29’38” West a distance of 1.90 feet; thence North
60°30’24” East a distance of 59.57 feet; thence South 29°29’36” East a distance
of 8.19 feet; thence South 60°30’24” West a distance 48.45 feet to the point of
beginning.

 

The portion within the bounds of the following: Beginning at the South Quarter
corner of Section 36, Township 1 South, Range 3 East Salt Lake Base and
Meridian; thence North 1295.64 feet; thence East 983.46 feet to the true point
of beginning, (Basis of bearing being North 89°59’43” West between the Southeast
corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian and the said South Quarter corner of Section 36;) thence North
14°50’26” West 8.66 feet; thence North 75°09’34” East 42.50 feet; thence South
14°50’26” East 85.00 feet; thence South 75°09’34” West 54.00 feet; thence North
14°50’26” West 54.17 feet; thence North 75°09’34” East 15.90 feet; thence North
14°50’26” West 22.17 feet; thence South 75°09’34” West 4.40 feet to the point of
beginning.

 

Less Beginning at a found nail & washer, LS # 173736, said point being 1812.00
feet North 89°59’ 43” West along the South line of Section 36, and 599.08 feet
North from the Southeast Corner of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian and running South 29°29’38” East a distance of 61.50
feet; thence South 60°30’22” West a distance of 9.58 feet; thence North
29°29’38” West a distance of 67.79 feet; thence East a distance of 12.78 feet;
thence South 60°30’24” West 1.54 feet to the point of beginning.

 

And BEGINNING AT A POINT WHICH LIES NORTH 60°30’24” EAST 1.54 FROM A FOUND
NAIL & WASHER, LS #173736, SAID NAIL AND WASHER BEING 1812.00 FEET NORTH
89°59’43” WEST ALONG THE SOUTH LINE OF SECTION 36, AND 599.08 FEET NORTH FROM
THE SOUTHEAST CORNER OF SECTION 36, TOWNSHIP 1 SOUTH, RANGE 3 EAST, SALT LAKE
BASE AND MERIDIAN AND RUNNING THENCE WEST A DISTANCE OF 12.78 FEET; THENCE NORTH
29°29’38” WEST A DISTANCE OF 1.90 FEET; THENCE NORTH 60°30’24” EAST A DISTANCE
OF 59.57 FEET; THENCE SOUTH 29°29’36” EAST A DISTANCE OF 8.19 FEET; THENCE SOUTH
60°30’24” WEST A DISTANCE OF 48.45 FEET TO THE POINT OF BEGINNING.

 

PARCEL B-2:

 

COMMENCING at a point which is North 1253 feet and West 1336.11 feet from the
Southeast corner of Section 36, Township 1 South, Range 3 East Salt Lake Base
and Meridian; and proceeding thence North 0°06’35” West 66 feet, more or less,
to the North boundary of the street formerly known as Park West Drive; thence
West along said boundary 668.29 feet, more or less, to a point on the West line
of the East half of the Southwest Quarter of the Southeast Quarter of said
Section 36; thence South 0°01’5” East along said West line 66 feet, more or
less, to the Northwest corner of vacated plat of Park City West, Plat No. 2;
thence East along the North boundary of said plat, 668.04 feet, more or less, to
the point of commencement.

 

11

--------------------------------------------------------------------------------


 

LESS AND EXCEPTING THEREFROM:

 

The portion that lies within the bounds of Grand Summit Resort Hotel at The
Canyons, a Utah condominium project; according to the Record of Survey Map
thereof, on file and of record in the Office of the Summit County Recorder.

 

Exception Parcel 5 (Grand Summit Cooling Tower):

 

Beginning at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence North 1295.64 feet; thence East 983.46
feet to the true point of beginning, (Basis of Bearing being North 89°59’43”
West between the Southeast corner of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian and the said South Quarter Corner of Section 36);
thence North 14°50’26” West 8.66 feet; thence North 75°09’34” East 42.50 feet;
thence South 14°50’26” East 85.00 feet; thence South 75°09’34” West 54.00 feet;
North 14°50’26” West 54.17 feet; thence North 75°09’34” East 15.90 feet; thence
North 14°50’26” West 22.17 feet; thence South 75°09’34” West 4.40 feet to the
point of beginning.

 

The portion within the bounds of the following: Beginning at the South Quarter
corner of Section 36, Township 1 South, Range 3 East Salt Lake Base and
Meridian; thence North 1295.64 feet; thence East 983.46 feet to the true point
of beginning, (Basis of bearing being North 89°59’43” West between the Southeast
corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian and the said South Quarter corner of Section 36;) thence North
14°50’26” West 8.66 feet; thence North 75°09’34” East 42.50 feet; thence South
14°50’26” East 85.00 feet; thence South 75°09’34” West 54.00 feet; thence North
14°50’26” West 54.17 feet; thence North 75°09’34” East 15.90 feet; thence North
14°50’26” West 22.17 feet; thence South 75°09’34” West 4.40 feet to the point of
beginning.

 

PARCEL B-3:

 

COMMENCING at the Northeast corner of LOT 29, of the vacated plat of PARK CITY
WEST, PLAT NO. 2; according to the Official Plat thereof, on file and of record
in the Office of the Summit County Recorder, which point is approximately North
1253 feet and West 1547 feet from the Southeast corner of Section 36, Township 1
South, Range 3 East, Salt Lake Base and Meridian; and running East therefrom
along the South boundary of a 66 foot right of way formerly know as Park West
Drive, 160 feet, more or less, to a point on said boundary which is West 1387
feet, more or less, from the East line of said Section 36; thence South 272.24
feet; thence West 160 feet, more or less, to a point on the East boundary of the
aforesaid plat; thence North along said East boundary 272.24 feet, more or less,
to the point commencement.

 

PARCEL C:

 

COMMENCING at a point which is North 1360.64 feet and West 782.23 feet from the
Southeast corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base
and Meridian; and running thence Easterly along the North right of way line of a
street formerly known as Park West Drive and along the arc of a 1200 foot radius
curve to the left, 136.805 feet through a central angle of 6°31’55” (chord bears
North 71°15’57” East 136.731 feet;) thence continuing along said North right of
way and along the arc of a 469.700 foot radius curve to the right

 

12

--------------------------------------------------------------------------------


 

278.726 feet through a central angle of 34°00’00”, (chord bears North 85°00’00”
East 274.654 feet;) thence South 78°00’00” East along said North right of way
143.265 feet; thence 249.38 feet along the aforesaid right of way and along the
arc of a 320.0 foot radius curve to the left, through a central angle of
44°39’06”, (chord bears North 79°40’27” East 243.119;) to a point on the East
section line of Section 36; thence South 00°00’26” East 189.29 feet, more or
less, along said section line to a point which is North 1253 from the Southwest
corner of Section 36; thence West 1336.11 feet, more or less, to the West line
of the Southeast Quarter of the Southwest Quarter of Section 36; thence
Northerly, along said West line, 250 feet; thence North 72°45’44” East 407.95
feet, more or less, to the Westernmost angle in the boundary of the Park West
Condominiums; thence South 18°28’40” East along said boundary 89.02 feet; thence
South 37°14’50” East 224.88 feet, along said boundary to the point of beginning.

 

LESS AND EXCEPTING THEREFROM any portion thereof within the bounds of RED PINE
TOWNHOUSES, according to the Record of Survey Map recorded in the Office of the
Summit County Recorder.

 

ALSO less and excepting therefrom the following:

 

Commencing at the west quarter corner of Section 31, Township 1 South, Range 4
East, Salt Lake Base and Meridian; thence along the west line of said Section 31
South 00°00’31” West a distance of 533.56 feet; thence leaving said section line
North 89°59’29” West a distance of 270.94 feet to the POINT OF BEGINNING; thence
South 50°00’02” West a distance of 470.99 feet; thence North 90°00’00” West a
distance of 102.03 feet; thence South 50°00’00” West a distance of 278.50 feet;
thence South 41°41’30” West a distance of 225.92 feet; thence South 82°01’24”
West a distance of 171.13 feet; thence South 72°00’15” West a distance of 201.17
feet; thence North 82°16’12” West a distance of 347.47 feet; thence South
85°58’04” West a distance of 202.71 feet; thence North 90°00’00” West a distance
of 306.42 feet; thence North 86°22’02” West a distance of 609.97 feet; thence
South 00°00’00” East a distance of 394.05 feet; thence North 47°30’47” West a
distance of 742.66 feet; thence South 74°22’43” West a distance of 719.71 feet;
thence North 32°42’37” West a distance of 413.74 feet; thence North 45°51’07”
East a distance of 515.90              feet; thence North 81°42’13” East a
distance of 327.18 feet; thence South 00°44’12” West a distance of 25.53 feet;
thence South 88°01’56” East a distance of 220.76 feet; thence South 65°49’07”
East a distance of 52.15 feet; thence South 89°48’04” East a distance of 77.70
feet; thence North 00°10’55” West a distance of 77.40 feet; thence South
77°35’33” East a distance of 180.31 feet; thence South 10°12’36” West a distance
of 33.15 feet; thence South 71°48’03” East a distance of 167.51 feet; thence
South 34°50’28” West a distance of 132.90 feet; thence North 84°31’47” West a
distance of 293.50 feet; thence South 67°20’38” West a distance of 26.32 feet;
thence South 86°42’58” West a distance of 322.15 feet; thence South 00°33’08”
West a distance of 48.43 feet; thence South 89°26’52” East a distance of 386.04
feet; thence North 66°40’55” East a distance of 114.23 feet; thence South
84°55’31” East a distance of 93.44 feet; thence South 61°13’08” East a distance
of 142.27 feet; thence South 79°40’32” East a distance of 257.87 feet; thence
North 89°54’42” East a distance of 93.39 feet; thence North 00°13’26” West a
distance of 117.30 feet; thence South 58°49’24” East a distance of 266.02 feet;
thence North 46°38’46” East a distance of 44.83 feet; thence South 51°33’19”
East a distance of 125.97 feet; thence South 72°25’33” East a distance of 144.35
feet; thence

 

13

--------------------------------------------------------------------------------


 

North 88°58’01” East a distance of 309.96 feet; thence North 71°58’23” East a
distance of 138.22 feet; thence North 62°43’34” East a distance of 147.77 feet;
thence North 29°04’15” East a distance of 39.83 feet; thence South 79°00’00”
East a distance of 150.58 feet to a point on a 275.00 foot radius curve to the
left; thence along the arc of said curve through a central angle of 37°57’30”, a
distance of 182.19 feet; thence North 63°02’29” East a distance of 298.07 feet
to a point on a 275.00 foot radius curve to the left; thence along the arc of
said curve through a central angle of 40°53’07”, a distance of 196.24 feet;
thence North 22°09’22” East a distance of 33.36 feet; thence South 89°27’00”
East a distance of 582.11 feet to said point of beginning.

 

PARCEL C-1:

 

COMMENCING at a point which is North 1360.64 feet and West 782.23 feet from the
Southeast corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base
and Meridian; which point is also the Southwest corner of Park West Condominiums
(Georgetown Portion) according to the Record of Survey Map recorded in the
Office of the Summit County Recorder; thence following the Southerly line of
said Condominiums, North 71°30’ East 104.58 feet; thence North 20°28’28” West
125.00 feet; thence North 64°08’ East 212.10 feet; thence South 40° East 228.35
feet; thence South 78°48’ East 152.95 feet; thence Easterly 249.38 feet along
the North right of way line of a street formerly known as Park West Drive, and
along the arc of a 320 foot radius curve to the left through a central angle of
44°36’06” (chord bears North 79°40’27” East 243.119 feet;) to a point on the
East line of Section 36; thence South 0°00’26” East 189.29 feet, more or less,
along said section line to a point which is North 1253 feet from the Southeast
corner of Section 36; thence West 1336.11 feet, more or less, to the West line
of the Southeast Quarter of the Southeast Quarter of Section 36; thence
Northerly along said West line 250 feet; thence North 72°45’44” East 407.95
feet, more or less, to the Westernmost angle in the boundary of Park West
Condominiums; thence South 18°28’40” East along said boundary 89.02 feet; thence
South 37°14’50” East along said boundary 224.88 feet to the point of
commencement. LESS AND EXCEPTING THEREFROM any portion thereof within the bounds
of RED PINE TOWNHOUSES, according to the Record of Survey Map recorded in the
Office of the Summit County Recorder.

 

ALSO LESS AND EXCEPTING THEREFROM any portion thereof within the bounds of the
following described property, as deeded to Wolf Mountain Resorts, L.C., a Utah
limited liability company, in the Warranty Deed recorded September 19, 1997 as
Entry No. 487696 in Book 1077 at page 442 of Official Records:

 

COMMENCING at a point which is North 1360.64 feet and West 782.23 feet from the
Southeast corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base
and Meridian; and running thence Easterly along the North right of way line of a
street formerly known as Park West Drive and along the arc of a 1200 foot radius
curve to the left, 136.805 feet through a central angle of 6°31’55” (chord bears
North 71°15’57” East 136.731 feet;) thence continuing along said North right of
way and along the arc of a 469.700 foot radius curve to the right 278.726 feet
through a central angle of 34°00’00”, (chord bears North 85°00’00” East 274.654
feet;) thence South 78°00’00” East along said North right of way 143.265 feet;
thence along the aforesaid right of way and along the arc of a 320.00 foot
radius curve to the left, through a central

 

14

--------------------------------------------------------------------------------


 

angle of 44°39’06”, (chord bears North 79°40’27” East 243.119;) to a point on
the East section line of Section 36; thence South 00°00’26” East 189.29 feet,
more or less, along said section line to a point which is North 1253 from the
Southwest corner of Section 36; thence West 1336.11 feet, more or less, to the
West line of the Southeast Quarter of the Southwest Quarter of Section 36;
thence Northerly, along said West line, 250 feet; thence North 72°45’44” East
407.95 feet, more or less, to the Westernmost angle in the boundary of the Park
West Condominiums; thence South 18°28’40” East along said boundary 89.02 feet;
thence South 37°14’50” East, along said boundary to the point of beginning.

 

PARCEL D:

 

COMMENCING at the most Westerly point on the boundary of Park West Condominiums
which point in North 1624 feet and West 946.80 feet from the Southeast corner of
Section 36, Township 1 South, Range 3 East, Salt Lake Base and Meridian; and
running thence North 50°00’ East 278.50 feet; thence East 102.03 feet; thence
North 50°00’ East 247.14 feet; thence North 40°00’ West 191.53 feet; thence
North 89°27’ West 772.42 feet, more or less, to a point of the 1/16 section
line; thence North 0°06’35” West 208.04 feet, more or less, along said 1/16 line
to the Northeast corner of the South one-half of the Northeast Quarter of the
Northwest Quarter of the Southeast Quarter of said Section 36; thence North
89°22’19” West along the North boundary of the aforesaid half quarter quarter
quarter, 669.19 feet, more or less, to the Northwest Corner of said half quarter
quarter quarter, thence South 0°10’30” East along the West boundary if said half
quarter quarter quarter, 333.4 feet, more or less, to the Southwest corner
thereof; thence North 89°27’39” West along the North boundary of the North
one-half of the Southwest Quarter of the Northwest Quarter of the Southeast
Quarter of said Section 36, 668.84 feet, more or less, to the Northwest Corner
of said half quarter quarter quarter; thence South 0°13’31” East along the West
boundary of said half quarter quarter quarter, 338.16 feet, more or less, to the
Southwest corner thereof; thence South 89°53’59” East along the South boundary
of said half quarter quarter quarter, 668.45 feet, more or less, to the
Southeast Corner thereof; thence South 0°10’30” East 162.20 feet, more or less,
to a point which is North 1503.11 feet from the South Section line of
Section 36; thence East 668.29 feet to a point on the East boundary line of the
Southeast Quarter of the Northwest Quarter of the Southeast Quarter of
Section 36; thence North 72°45’44” East 407.95 feet, more or less, to the point
of commencement.

 

AND ALSO: BEGINNING at the Southeast Corner of the property described as PARCEL
N in the Warranty Deed recorded February 19, 1995 as Entry No. 424516 in Book
866 at page 818 of Official Records, which is also described as the Southeast
Corner of the Southwest Quarter of the Northwest Quarter of the Southeast
Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian; and running thence along the East line of the property so described
North 0°10’03” West 184.11 feet, more or less, to the South line of the property
described as PARCEL D in the Special Warranty Deed recorded November 27, 1996 as
Entry No. 468164 in Book 1010 at page 606 of Official Records; and running
thence along the South line of the property so described, East 668.29 feet, more
or less, to a point which is described in said deed as being on the East line of
the Southeast Quarter of the Northwest Quarter of the Southeast Quarter of
Section 36; thence South 184.11 feet, more or less, to the Northeast Corner of
the property described as PARCEL B-2 in the Special Warranty Deed recorded
November 27, 1996 as Entry

 

15

--------------------------------------------------------------------------------


 

No. 468164 in Book 1010 at page 606 of Official Records, which point is also
described as the North line of a right of way formerly known as Park West Drive;
thence along the North line of said right of way and said deed line 668.04 feet,
more or less, to the point of beginning.

 

LESS AND EXCEPTING therefrom any portion within the following described parcels:

 

Commencing at the south quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; (basis of bearing being North 89°59’43”
West., a distance of 2667.10 feet between the southeast corner of said section
36 and the said south quarter corner); thence along the quarter section line of
said section 36, North 00°13’26” West, a distance of 2672.61 feet to the center
of said section; thence along the quarter section line of said section 36, South
89°16’58” East, a distance of 608.59 feet to the true POINT OF BEGINNING thence
South 89°16’58” East a distance of 730.48 feet; thence South 00°06’32” East a
distance of 540.04 feet; thence South 89°27’00” East a distance of 457.97 feet;
thence South 22°09’22” West a distance of 23.46 feet; to a point on a 250.00
foot radius curve to the right; thence along said arc, through a central angle
of 40°53’07”, a distance of 178.40 feet, thence South 63°02’29” West a distance
of 298.07 feet; to a point on a 250.00 foot radius curve to the right; thence
along said arc, through a central angle of 37°57’30”, a distance of 165.62 feet,
thence North 79°00’00” West a distance of 154.93 feet; thence North 23°09’22”
East a distance of 534.31 feet; thence North 83°26’14” West a distance of 217.29
feet; thence South 89°37’40” West a distance of 136.72 feet; thence South
71°36’34” West a distance of 207.92 feet; thence South 85°02’48” West a distance
of 224.36 feet; thence South 74°30’52” West a distance of 306.99 feet; thence
South 26°00’00” West a distance of 120.26 feet; thence North 64°00’00” West a
distance of 49.82 feet; thence North 26°00’00” East a distance of 22.00 feet; to
a point on a 128.00 foot radius non-tangent curve to the right; center bears
North 26°00’00” East; thence along said arc, through a central angle of
18°28’37”, a distance of 41.28 feet, thence North 33°00’00” East a distance of
61.70 feet; thence North 59°46’54” East a distance of 112.25 feet; thence North
43°51’27” East a distance of 28.98 feet; thence North 60°31’57” East a distance
of 191.35 feet; thence North 14°00’00” East a distance of 112.24 feet; thence
North 72°08’15” East a distance of 118.97 feet; thence North 14°00’00” East a
distance of 162.64 feet; to said point of beginning.

 

Commencing at the south quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; (basis of bearing being North 89°59’43”
West., a distance of 2667.10 feet between the southeast corner of said section
36 and the said south quarter corner); thence along the quarter section line of
said section 36, North 00°13’26” West, a distance of 1047.25 feet and South
89°46’34” West, a distance of 248.36 feet to the true POINT OF BEGINNING; thence
North 47°30’47” West a distance of 742.66 feet; thence South 74°22’43” West a
distance of 719.71 feet; thence North 19°34’36” West a distance of 445.90 feet;
thence North 40°25’24” East a distance of 200.00 feet; thence North 79°34’36”
West a distance of 200.00 feet; thence North 19°34’36” West a distance of 150.00
feet; thence South 84°08’15” East a distance of 415.45 feet; thence North
81°42’13” East a distance of 599.65 feet; thence South 77°35’29” East a distance
of 257.82 feet; thence South 10°12’36” West a distance of 33.15 feet; thence
South 71°48’03” East a distance of 487.81 feet; thence South 58°49’24” East a
distance of 308.76 feet; thence South 58°49’24” East a distance of 276.29 feet;
thence South 88°26’41” East a distance of 525.03 feet; thence North 25°06’23”
East a distance of 265.06 feet; thence South 79°00’00”

 

16

--------------------------------------------------------------------------------


 

East a distance of 142.42 feet to a point on a 250.00 foot radius curve to the
left; thence along the arc of said curve through a central angle of 37°57’30”, a
distance of 165.62 feet; thence North 63°02’29” East a distance of 298.07 feet
to a point on a 250.00 foot radius curve to the left; thence along the arc of
said curve through a central angle of 40°53’07”, a distance of 178.40 feet;
thence North 22°09’22” East a distance of 23.46 feet; thence South 89°27’00”
East a distance of 609.01 feet; thence South 50°00’00” West a distance of 470.99
feet; thence North 90°00’00” West a distance of 102.03 feet; thence South
50°00’00” West a distance of 278.50 feet; thence South 41°41’30” West a distance
of 225.92 feet; thence South 82°01’24” West a distance of 171.13 feet; thence
South 72°00’15” West a distance of 201.17 feet; thence North 82°16’12” West a
distance of 347.47 feet; thence South 85°58’04” West a distance of 202.71 feet;
thence West a distance of 306.42 feet; thence North 86°22’02” West, a distance
of 609.97 feet; thence South, a distance of 394.05 feet to said point of
beginning.

 

Commencing at the west quarter corner of Section 31, Township 1 South, Range 4
East, Salt Lake Base and Meridian; thence along the west line of said Section 31
South 00°00’31” West a distance of 528.06 feet; thence leaving said section line
North 89°59’29” West a distance of 853.02 feet to the POINT OF BEGINNING; thence
South 22°09’22” West a distance of 33.36 feet to a point on a 275.00 foot radius
curve to the right; thence along the arc of said curve through a central angle
of 40°53’07”, a distance of 196.24 feet; thence South 63°02’29” West a distance
of 298.07 feet to a point on a 275.00 foot radius curve to the right; thence
along the arc of said curve through a central angle of 37°57’30”, a distance of
182.19 feet; thence North 79°00’00” West a distance of 727.82 feet to a point on
a 525.0 foot radius curve to the right; thence along the arc of said curve
through a central angle of 7°00’00”, a distance of 64.14 feet; thence North
72°00’00” West a distance of 20.84 feet to a point on a 175.00 foot radius curve
to the left, center bears. South 18°00’00” West; thence along the arc of said
curve through a central angle of 35°33’57”, a distance of 108.63 feet; thence
South 72°26’03” West a distance of 35.47 feet to a point on a 225.00 foot radius
curve to the right, center bears North 17°33’57” West; thence along the arc of
said curve through a central angle of 17°33’57”, a distance of 68.98 feet;
thence North 90°00’00” West a distance of 201.51 feet; thence South 00°13’26”
East a distance of 52.08 feet; thence North 58°49’24” West a distance of 35.15
feet; thence North 00°13’26” West a distance of 118.89 feet; thence North
90°00’00” East a distance of 30.00 feet; thence South 00°13’26” East a distance
of 35.00 feet; thence North 90°00’00” East a distance of 107.44 feet to a point
on a 17.00 foot radius curve to the left; thence along the arc of said curve
through a central angle of 100°00’00”, a distance of 29.67 feet; thence North
10°00’00” West a distance of 55.82 feet to a point on a 125.00 foot radius curve
to the left; thence along the arc of said curve through a central angle of
20°51’27”, a distance of 45.50 feet; thence North 26°00’00” East a distance of
31.16 feet to a point on a 128.00 foot radius non-tangent curve to the right,
center bears North 26°00’00” East; thence along the arc of said curve through a
central angle of 18°28’37”, a distance of 41.28 feet; thence North 33°00’00”
East a distance of 29.95 feet to a point on a 175.00 foot radius non-tangent
curve to the right, center bears South 36°20’42” West; thence along the arc of
said curve through a central angle of 43°39’18”, a distance of 133.34 feet;
thence South 10°00’00’ East a distance of 34.53 feet to a point on a 57.00 foot
radius curve to the left; thence along the arc of said curve through a central
angle of 91°48’39”, a distance of 91.34 feet to a point on a 175.0 foot radius
curve to the left; thence along the arc of said curve through a central angle of
5°45’19”, a distance of 17.58 feet; thence North 72°26’03” East a

 

17

--------------------------------------------------------------------------------


 

distance of 35.47 feet to a point on a 225.00 foot radius curve to the right;
thence along the arc of said curve through a central angle of 35°33’57”, a
distance of 139.67 feet; thence South 72°00’00” East a distance of 20.84 feet to
a point on a 475.00 foot radius curve to the left; thence along the arc of said
curve through a central angle of 7°00’00”, a distance of 58.03 feet; thence
South 79°00’00” East a distance of 727.82 feet to a point on a 225.00 foot
radius curve to the left; thence along the arc of said curve through a central
angle of 37°57’30”, a distance of 149.6 feet; thence North 63°02’29” East a
distance of 298.07 feet to a point on a 225.00 foot radius curve to the left,
center bears North 26°57’31” West; thence along the arc of said curve through a
central angle of 40°53’07”, a distance of 160.56 feet; thence North 22°09’22”
East a distance of 13.56 feet; thence South 89°27’00” East a distance of 53.78
feet to said point of beginning.

 

PARCEL E-1:

 

COMMENCING at a point North 503 feet and West 448 feet from the Southeast corner
of Section 36, Township 1 South, Range 3 East, Salt Lake Base and Meridian; and
running thence South 100 feet; thence North 89°58’ West 59.4 feet; thence North
43°40’ West 16.1 feet; thence North 2° West 9.34 feet; thence West 48.7 feet;
thence North 43°40’ West 16.1 feet; thence North 2° West 9.34 feet; thence West
48.7 feet; thence North 43°40’ West 16.1 feet; thence North 2° West 9.34 feet;
thence West 48.7 feet; thence North 43°40’ West 16.1 feet; thence North 97.4
feet; thence North 46° East 16.1 feet; thence North 89°15’45” East 37.4 feet;
thence South 43°45’ East 16.1 feet; thence South 2°7’9” East 9.34 feet; thence
South 89°32’14” East 48.05 feet; thence South 43°45’ East 16.1 feet; thence
South 2°7’9” East 9.34 feet; thence South 89°58’50” East 48.7 feet; thence South
43°40’ East 16.1 feet; thence South 2°7’9 East 9.34 feet; thence North 89°37’45”
East 48.7 feet; thence South 45° East, more or less, 30 feet, more or less, to
the point of commencement.

 

PARCEL E-2:

 

The following described tract of land in Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian:

 

COMMENCING at a point on the North right of way of Chalet Drive, which point is
North 403 feet and West 507.4 feet from the Southeast corner of the aforesaid
Section 36; and running thence North 43°40’ West 16.1 feet; thence North 2° West
9.34 feet; thence West 48.7 feet; thence North 43°40’ West 16.1 feet; thence
North 2° West 9.34 feet; thence West 48.7 feet; thence North 48.7 feet; thence
North 43°40’ West 16.1 feet; thence North 2° West 9.34 feet; thence West 48.7
feet; thence North 43°40’ West 16.1 feet; thence North 97.4 feet; thence North
46° East 126.1 feet; thence North 89°15’45” East 37.4 feet; thence South 43°45’
East 16.1 feet; thence South 2°7’9” East 9.34 feet; thence South 89°32’14” East
48.05 feet; thence South 43°45’ East 16.1 feet; thence South 2°7’9” East 9.34
feet; thence South 89°58’50” East 48.7 feet; thence South 43°40’ East 16.1 feet;
thence South 2°7’9” East 9.34 feet; thence North 89°37’45” East 48.7 feet;
thence South 45° East, more or less, 30 feet, more or less, to a point which is
North 503 feet and West 448 feet from the Southeast corner of the aforesaid
Section 36; thence North 62 feet; thence East 41 feet; thence North 70 feet;
thence East 102.51 feet; thence North 30 feet, more or less, to a point which is
on the Southeast corner of the Red Pine Townhouses; thence

 

18

--------------------------------------------------------------------------------


 

West 61.51 feet along the South boundary of said Townhouses to a point on a
45.00 foot radius curve to the right, the radius point of which bears North;
thence Northwesterly along said boundary and along the arc of said curve 52.17
feet; thence West along said boundary line 108.76 feet; thence North along said
boundary line 55.00 feet; thence West along said boundary line 204 feet to a
point on the East right of way line of Red Pine Road and which is also on the
aforesaid South boundary line; thence South along said East right of way line
189.6 feet, more or less, thence South 10°00” East along said right of way line
175.72 feet, more or less, to a point which is North 403 feet, more or less,
from the South Section line of said Section 36, and which is on a line running
North 89°58’ West from the point of commencement; thence South 89°58’ East 222
feet, more or less, to the point of commencement.

 

Parcels E-1 and E-2 are together with a right and easement of use and enjoyment
in and to the “Recreational Facilities” described in, and provided for in that
certain Declaration of Covenants, Conditions and Restrictions of the
Recreational Facilities for Red Pine Community, recorded March 11, 1995 as Entry
No. 231561 in Book 334 at page 583 of Official Records.

 

PARCEL F:

 

COMMENCING at a point which is 1014.78 feet North of the Southwest corner of
Section 31, Township 1 South, Range 4 East, Salt Lake Base and Meridian; and
running thence North along said Section line 425 feet, more or less, to a point
on the North boundary line of the Park West Drive right of way; thence
Northeasterly 50 feet, more or less, along said North right of way line and
along the arc of a 320 foot radius curve to the left to a point of tangency;
thence North 48°30’ East along said North right of way line 255.19 feet to a
point on a 15 foot radius curve to the left; thence Northerly along the arc of
said curve 23.56 feet to a point of tangency; thence North 41°30’ West 114.95
feet to a point on a 254 foot radius curve to the left; thence Northwesterly
along the arc of said curve 117.48 feet to a point of tangency; thence North
68°00” West 76.72 feet to a point on a 416 foot radius curve to the right;
thence Northwesterly along the arc of said curve 203.29 feet to a point of
tangency; thence North 40°00’ West 57.53 feet; thence North 50°00’ East 36 feet;
thence South 40°00’ East 57.53 feet to a point on a 380 foot radius curve to the
left; thence Southeasterly along the arc of said curve, 185.70 feet to a point
of tangency; thence South 68°00’ East 76.72 feet; thence along the arc of a 290
foot radius curve to the right 134.129 feet through a central angle of
26°30’00”, (chord bears South 54°45’ East 132.936 feet;) thence South 41°30’
East 114.95 feet to a point on a 15 foot radius curve to the left; thence
Easterly along the arc of said curve 23.56 to a point of reverse curvature on a
972 foot radius curve to the right, which point is on the North right of way
line of a right of way formerly known as Park West Drive; thence Easterly along
the arc of said curve and along said North right of way, 704.02 feet to a point
of tangency; thence East along the aforesaid North right of way line, 264.4
feet, more or less, to a point on the West boundary line of the U-224 access
right of way, which point is approximately North 1929 feet and East 1188.59 feet
from the Southwest corner of said Section 31; and running thence South along
said West boundary 78.39 feet to a point on the South boundary of said right of
way; thence South 86°29’46” East, along said South boundary, 167.71 feet; thence
Southeasterly along the East boundary line of the U-224 right of way and along
the arc of a 1230.92 foot radius curve to the left 293.77 feet, more or less, to
a point which is North 1544 from the South Section line of said Section 31;
thence West 694

 

19

--------------------------------------------------------------------------------


 

feet, more or less, to a point of the West boundary line of Lot 8, of the
vacated plat of Park City West, Plat No. 1; according to the Official Plat
thereof, on file and of record in the Office of the Summit County Recorder;
thence South 290 feet; thence East 139.96 feet; thence South 239.22 feet, more
or less, to a point which is North 1014.78 feet from the South Section line of
Section 31; thence West 139.96 feet; thence South 1 foot; thence West 710.04
feet, more or less, to the point of commencement, together with one-half of the
vacated street located adjacent to the lots within the bounds of this
description within the bounds of the vacated plat of Park City West, Plat No. 1.

 

LESS AND EXCEPTING therefrom any portion within the following described parcels:

 

COMMENCING at a point which is North 1836.89 feet and East 957.35 feet from the
Southwest corner of the aforesaid Section 31; and running thence South 144 feet;
thence West 100 feet; thence North 144 feet; thence East 100 feet, more or less,
to the point of commencement.

 

All of Parcel 1, LOWER VILLAGE PARCEL 1 PLAT, according to the Official Plat
thereof, on file and of record in the Office of the Summit County Recorder.

 

Commencing at the Southwest corner of Section 31, Township 1 South, Range 4
East, Salt Lake Base and Meridian; (basis of bearing being South 89°44’59” East,
a distance of 2694.30 feet between the South quarter corner of said Section 31
and the said Southwest corner of Section 31); thence along the southerly section
line of said Section 31, South 89°44’59” East, a distance of 980.76 feet; thence
North 00°15’01” East, a distance of 1575.19 feet to the true POINT OF BEGINNING;
thence North 00°00’00” East a distance of 270.19 feet to a point on a
non-tangent 196.93 foot radius curve to the right, center bears South 23°01’04”
West; thence along the arc of said curve through a central angle of 18°51’56”, a
distance of 64.84 feet; thence South 48°07’00” East a distance of 151.50 feet to
a point on a 340.00 foot radius curve to the left; thence along the arc of said
curve through a central angle of 43°22’08”, a distance of 257.36 feet to a point
on a non-tangent 1230.92 foot radius curve to the left, center bears North
75°45’48” East; thence along the arc of said curve through a central angle of
18°36’07”, a distance of 399.64 feet; thence South 89°59’29” East a distance of
7.34 feet to a point on a non-tangent 1230.92 foot radius curve to the left,
center bears North 56°53’26” East; thence along the arc of said curve through a
central angle of 27°15’15”, a distance of 585.52 feet; thence South 60°37’46”
East a distance of 375.37 feet; thence North 89°49’29” West a distance of 344.34
feet; thence North 64°11’52” West a distance of 240.12 feet; thence North
50°58’08” West a distance of 239.87 feet to a point on a 122.00 foot radius
curve to the left; thence along the arc of said curve through a central angle of
34°44’26”, a distance of 73.97 feet; thence North 38°55’23” West a distance of
255.26 feet; thence North 44°54’20” West a distance of 295.51 feet; thence North
33°07’08” West a distance of 247.55 feet to said point of beginning.

 

Commencing at the Southwest corner of Section 31, Township 1 South, Range 4
East, Salt Lake Base and Meridian; (basis of bearing being South 89°44’59” East,
a distance of 2694.30 feet between the South quarter corner of said Section 31
and the said Southwest corner of Section 31); thence along the westerly line of
said Section 31, North 00°00’31” East, a distance of 42.23 feet to the true
POINT OF BEGINNING; thence North 00°00’31” East a distance of 1317.56

 

20

--------------------------------------------------------------------------------


 

feet; to a point on a 392.00 foot radius non-tangent curve to the left, center
bears North 26°08’10” west; thence along said arc, through a central angle of
15°21’49”, a distance of 105.12 feet; thence South 00°47’37” West a distance of
136.62 feet; thence South 20°41’06” East a distance of 189.75 feet; thence South
82°34’05” East a distance of 143.41 feet; thence South 00°11’35” East a distance
of 583.19 feet; thence North 89°59’29” West a distance of 25.13 feet; thence
SOUTH a distance of 167.60 feet; thence WEST a distance of 38.88 feet; thence
South 51°35’35” West a distance of 101.61 feet; thence South 06°14’25” East a
distance of 85.86 feet; thence South 36°02’29” West a distance of 24.16 feet;
thence North 61°34’11” West a distance of 30.68 feet; thence South 87°55’07”
West a distance of 43.01 feet; thence South 27°33’22” West a distance of 57.59
feet; thence South 30°46’15” West a distance of 100.54 feet; to said point of
beginning.

 

Commencing at the Southwest corner of Section 31, Township 1 South, Range 4
East, Salt Lake Base and Meridian; (basis of bearing being North 00°00’31” East,
a distance of 2639.25 feet between the Southwest corner of said Section 31 and
the West quarter corner of said section 31); thence along the section line of
said Section 31, North 00°00’31” East, a distance of 1359.80 feet to the true
POINT OF BEGINNING; said point being on the southerly right-of-way of Canyon
Resort Drive; thence along said section line North 00°00’31” East a distance of
82.5.1 feet to the northerly right-of-way of Canyon Resort Drive said point also
on a 320.00 foot radius curve to the left, center bears North 32°39’37” West;
thence along said northerly right of way line the following four (4) calls; 1)
thence along the arc of said curve through a central angle of 8°50’23”, a
distance of 49.37 feet; 2) thence North 48°30’00” East a distance of 321.19 feet
to a point on a 972.00 foot radius curve to the right; 3) thence along the arc
of said curve through a central angle of 40°23’40”, a distance of 685.28 feet to
a point on a 263.48 foot radius compound curve to the right; 4) thence along the
arc of said curve through a central angle of 18°07’20”, a distance of 83.34
feet; thence leaving said northerly right of way line South a distance of 60.33
feet to a point on said southerly right of way line; thence along said southerly
right of way line the following four (4) calls; 1) North 90°00’00” West a
distance of 63.44 feet to a point on a 900.00 foot radius curve to the left; 2)
thence along the arc of said curve through a central angle of 41°30’00”, a
distance of 651.88 feet; 3) thence South 48°30’00” West a distance of 321.19
feet to a point on a 392.00 foot radius curve to the right; 4) thence along the
arc of said curve through a central angle of 15°21’50”, a distance of 105.12
feet to said point of beginning.

 

Commencing at the West quarter corner of Section 31, Township 1 South, Range 4
East, Salt Lake Base and Meridian; (basis of bearing being South 00°00’31”
West., a distance of 2639.25 feet between the West quarter corner of said
section 31 and the Southwest corner of said Section 31); thence along the
section line of said Section 31, South 00°00’31” West, a distance of 536.01
feet; thence North 89°59’29” West, a distance of 7.03 feet to the true POINT OF
BEGINNING; said point being on a 284.97 foot radius curve to the right, center
bears South 82°51’18” West; thence along the arc of said curve through a central
angle of 7°06’21”, a distance of 35.34 feet; thence South 00°00’22” East a
distance of 35.47 feet to a point on a 370.92 foot radius curve to the left;
thence along the arc of said curve through a central angle of 29°33’31”, a
distance of 191.36 feet to a point on a 170.00 foot radius compound curve to the
left; thence along the arc of said curve through a central angle of 34°56’18”, a
distance of 103.66 feet to a point on a 280.00 foot radius reverse curve to the
right; thence along the arc of said curve through a central angle of

 

21

--------------------------------------------------------------------------------


 

23°00’20”, a distance of 112.43 feet; thence South 41°29’51” East a distance of
26.05 feet to a point on a 90.00 foot radius non-tangent curve to the right,
center bears South 22°01’35” East; thence along the arc of said curve through a
central angle of 14°52’41”, a distance of 23.37 feet; thence South 41°30’00”
East a distance of 17.30 feet to a point on a 15.00 foot radius curve to the
left; thence along the arc of said curve through a central angle of 90°00’00”, a
distance of 23.56 feet; thence South 48°30’00” West a distance of 145.38 feet to
a point on a 90.00 foot radius non-tangent curve to the right, center bears
North 76°19’13” East; thence along the arc of said curve through a central angle
of 42°42’40”, a distance of 67.09 feet; thence North 41°29’51” West a distance
of 26.05 feet to a point on a 220.00 foot radius curve to the left; thence along
the arc of said curve through a central angle of 23°00’20”, a distance of 88.34
feet to a point on a 230.00 foot radius reverse curve to the right; thence along
the arc of said curve through a central angle of 34°56’18”, a distance of 140.25
feet to a point on a 430.92 foot radius compound curve to the right; thence
along the arc of said curve through a central angle of 29°33’31”, a distance of
222.31 feet; thence North 00°00’22” West a distance of 35.47 feet to a point on
a 224.97 foot radius curve to the left; thence along the arc of said curve
through a central angle of 9°10’02”, a distance of 36.00 feet; thence South
89°27’00” East a distance of 60.69 feet to said point of beginning.

 

Commencing at the Southwest corner of Section 31, Township 1 South, Range 4
East, Salt Lake Base and Meridian; (basis of bearing being South 89°44’59” East,
a distance of 2694.30 feet between the South quarter corner of said Section 31
and the said Southwest corner of Section 31); thence along the southerly section
line of said Section 31, South 89°44’59” East, a distance of 540.23 feet to the
true POINT OF BEGINNING; said point being on a 370.00 foot radius curve to the
left, center bears North 50°26’18” West; thence along the arc of said curve
through a central angle of 39°33’37”, a distance of 255.47 feet; thence North
00°00’05” East a distance of 836.56 feet to a point on a 270.00 foot radius
curve to the left; thence along the arc of said curve through a central angle of
42°24’21”, a distance of 199.83 feet; thence North 42°24’16” West a distance of
352.95 feet to a point on a 35.00 foot radius curve to the left; thence along
the arc of said curve through a central angle of 62°20’49”, a distance of 38.09
feet to a point on a 90.00 foot radius reverse curve to the right; thence along
the arc of said curve through a central angle of 24°24’10”, a distance of 38.33
feet; thence North 41°26’57” West a distance of 26.45 feet; thence North
48°30’01” East a distance of 135.85 feet to a point on a 900.00 foot radius
curve to the right; thence along the arc of said curve through a central angle
of 1°12’34”, a distance of 19.00 feet to a point on a non-tangent 90.00 foot
radius curve to the right, center bears South 68°06’26” West; thence along the
arc of said curve through a central angle of 34°19’36”, a distance of 53.92 feet
to a point on a 35.00 foot radius reverse curve to the left; thence along the
arc of said curve through a central angle of 54°50’18”, a distance of 33.50
feet; thence South 42°24’16” East a distance of 361.48 feet to a point on a
330.00 foot radius curve to the right; thence along the arc of said curve
through a central angle of 42°24’21”, a distance of 244.24 feet; thence South
00°00’05” West a distance of 836.56 feet to a point on a 430.00 foot radius
curve to the right; thence along the arc of said curve through a central angle
of 21°07’44”, a distance of 158.57 feet to a point on a 12.00 foot radius
reverse curve to the left; thence along the arc of said curve through a central
angle of 86°54’11”, a distance of 18.20 feet; to a point on a 370.00 foot radius
compound curve to the left; thence along the arc of said curve through a central
angle of

 

22

--------------------------------------------------------------------------------


 

23°58’37”, a distance of 154.84 feet; thence South 00°15’01” West a distance of
33.98 feet; thence North 89°44’59” West a distance of 272.18 feet to said point
of beginning.

 

Any portion within the bounds of the following, as deeded to Summit County:

 

Commencing at the Southwest corner of Section 31, Township 1 South, Range 4
East, Salt Lake Base and Meridian; (basis of bearing being North 00°00’31” East,
a distance of 2639.25 feet between the Southwest corner of said Section 31 and
the West quarter corner of said Section 31); thence along the section line of
said Section 31, North 00°00’31” East, a distance of 1359.80 feet to the true
POINT OF BEGINNING; said point being on the Southerly right-of-way of Canyons
Resort Drive; thence along said section line North 00°00’31” East, a distance of
82.51 feet to the Northerly right-of-way line of Canyon Resort Drive, said point
also on a 320.00 foot radius curve to the left, center bears North 32°39’37”
West; thence along said Northerly right-of-way line the following four
(4) calls; 1) thence along the arc of said curve through a central angle of
8°50’23”, a distance of 49.37 feet; 2) thence North 48°30’00” East, a distance
of 321.19 feet to a point on a 972.00 foot radius curve to the right; 3) thence
along the arc of said curve through a central angle of 40°23’40”, a distance of
685.28 feet to a point on a 263.48 foot radius compound curve tot he right; 4)
thence along the arc of said curve through a central angle of 18°07’20”, a
distance of 83.34 feet; thence leaving said Northerly right-of-way line South, a
distance of 60.33 feet to a point on said Southerly right-of-way line; thence
along said Southerly right-of-way line the following four (4) calls; 1) North
90°00’00” West, a distance of 63.44 feet to a point on a 900.0 foot radius curve
to the left; 2) thence along the arc of said curve through a central angle of
41°30’00”, a distance of 651.88 feet; 3) thence South 48°30’00” West, a distance
of 321.19 feet to a point on a 395.00 foot radius curve to the right; 4) thence
along the arc of said curve through a central angle of 15°21’50”, a distance of
105.12 feet to the point of beginning.

 

Any portion within the bounds of the East Willow Draw Development Area Master
Plat, on file and of record in the Office of the Summit County Recorder’s
Office.

 

PARCEL G-1:

 

COMMENCING at a point which is North 2458.79 feet and East 747.03 feet from the
Southwest corner of Section 31, Township 1 South, Range 4 East, Salt Lake Base
and Meridian; and running thence South 150.2 feet, more or less, to a point on
the Northeast corner of the boundary of the Park West Condominiums (Cluster
Portion), according to the Records of Survey Map, on file and of record in the
Office of the Summit County Recorder, and as amended; thence West along said
boundary 255.08 feet; thence Southwest along said boundary 99 feet, more or
less; thence South along said boundary 70 feet; thence West along said boundary
215.50 feet; thence South 40° West along said boundary 168 feet; thence South
50°17’ East along said boundary 89.03 feet; thence South 69°24 West along said
boundary 60 feet; thence North 20°36’ West along said boundary 30 feet; thence
South 69°24’ West along said boundary 60 feet; thence South 20°36’ East 117.30
feet; thence North 69°24’ East along said boundary 60 feet; thence South 20°36’
East along said boundary 30 feet; thence North 69°24’ East along said boundary
60 feet; thence South 2°29’ East along said boundary 36.10 feet; thence South
45°30’ West along said boundary 51.85 feet; thence Southwesterly 22 feet, more
or less, along said boundary and

 

23

--------------------------------------------------------------------------------


 

along the arc of a 15.27 foot radius curve to the right, through a central angle
of 84°35’51” (chord bears South 87°47’56” West 20.19 feet) to a point on the
Easterly line of Summit Drive; thence Northwesterly 91.60 feet, along said
street line and the arc of a 290 foot radius curve to the left, through a
central angle of 18°05’51”, (chord bears North 58°57’06” West 91.22 feet;)
thence along said street line North 68°00’ West 73.72 feet, more or less, to a
point on the West Section line of Section 31; thence North along said section
line 240 feet, more or less, to a point which is North 2103.17 feet from the
Southwest corner of Section 31 and is the Southwest corner of the property
described in that certain Warranty Deed recorded November 16, 1990 as Entry
No. 332849 in Book 587 at page 19 of Official Records, thence following the
boundaries described in said deed for the following four (4) courses: East 35.52
feet; thence North 101.10 feet; thence East 342 feet; thence North 254.18 feet;
thence East 325 feet, more or less, to the point of beginning.

 

LESS AND EXCEPTING any portion within the bounds of the East Willow Draw
Development Area Master Plat, on file and of record in the Office of the Summit
County Recorder’s Office.

 

PARCEL H-1:

 

BEGINNING at a point on the North line of Section 1, Township 2 South, Range 3
East, Salt Lake Base and Meridian; which point is 2463.5 feet West of the
Northeast corner of said section; and running thence South 504.5 feet; thence
West 289.5 feet; thence South 577 feet, more or less, to a point on the North
line of Parcel B as described in that certain Warranty Deed, recorded April 25,
1989 as Entry No. 307264 in Book 519 at page 241 of Official Records; thence
West 400 feet, more or less, to a point on the West boundary line of the
Northeast Quarter of said Section 1; thence North 1°50’ West along said West
boundary line 1082.4 feet, more or less, to a point on the aforesaid North
section line; thence East along said North section line 723 feet, more or less
to the point of beginning.

 

PARCEL H-2:

 

COMMENCING at the Northwest corner of Lot 13, of Park City West, Plat No. 2;
according to the Official Plat thereof, on file and of record in the Office of
the Summit County Recorder, which point is on the North Section line of
Section 1, Township 2 South, Range 3 East, Salt Lake Base and Meridian, and is
located West 2460.54 feet from the Northeast Corner of said section; and running
thence South 479.50 feet to the Southwest corner of said lot; thence East 126.23
feet; thence South 25.00 feet; thence East 300.00 feet; thence North 25.00 feet;
thence East 147.29 feet to the Southeast corner of Lot 14 of the aforesaid plat;
thence South 44.76 feet, more or less, to a point on the center line of a 50.00
foot right of way easement; thence West 573.56 feet; thence North 524.26 feet,
more or less, to a point on the aforesaid North section line; thence East 3.00
feet, more or less, to the point of commencement.

 

LESS AND EXCEPTING THEREFROM: Commencing at the Northwest corner of Lot 13, Park
City West, Plat No. 2, as recorded in the Office of the Summit County Recorder,
which point is on the North Section line of Section 1, Township 2 South, Range 3
East, Salt lake Base and Meridian, and is located West 2460.54 feet from the
Northeast corner of said section; and

 

24

--------------------------------------------------------------------------------


 

running thence South 479.50 feet, to the Southwest corner of said lot, and the
true point of beginning; thence East 126.23 feet; thence South 25.00 feet;
thence East 300.0 feet; thence North 25.00 feet; thence East 147.29 feet to the
Southeast corner of Lot 14, of the aforesaid plat; thence South 44.76 feet, more
or less, to a point on the center line of a 50.00 feet right of way easement;
thence West, along the centerline of said right of way easement, 573.56 feet,
more or less, to a point 44.76 feet South of the point of beginning; thence
North 44.76 feet, more or less, to the point of commencement.

 

PARCEL I:

 

COMMENCING at a point on the North line of Section 1, Township 2 South, Range 3
East, Salt Lake Base and Meridian, which is West 1,269 from the Northeast Corner
of said Section 1; and running thence West along the section line 208.97 feet;
thence South 524.26 feet, more or less, to a point on the center line of a 50
foot right of way easement; thence East along the center line 162.26 feet;
thence Northeasterly along said center line and along the arc of a 636.62 foot
radius curve to the left 471.11 feet; thence North 48°30’ West 511.34 feet, more
or less, to a point which is West 1269 feet from the East Section line of said
Section 1; thence North 18.93 feet, more or less, to the point of commencement.

 

Together with and subject to a perpetual right of way and easement for roadway
purposes and for the construction, alteration, maintenance and repair of
underground utilities, including water, electrical power, telephone and natural
gas, 50 feet in width, 25 feet on either said of the following described center
line:

 

Beginning at a point on the South line of a county road which is 1253 feet North
and 750 feet west from the Northeast corner of Section 1, Township 2 South,
Range 3 East, Salt Lake Base and Meridian; and running thence South 680.6 feet;
thence South 10°00’ East 355 feet; thence 1,112.96 feet along the arc of a
636.62 foot radius curve to the right; thence West 881; as conveyed in that
certain Warranty Deed recorded August 2, 1977 as Entry No. 139351 in Book M-97
at page 730 of Official Records.

 

PARCEL K-1:

 

The East one-half of Section 34, Township 1 South, Range 3 East, Salt Lake Base
and Meridian.

 

PARCEL K-2:

 

All of Section 35, Township 1 South, Range 3 East, Salt Lake Base and Meridian.

 

PARCEL K-3:

 

The West half of the Southwest Quarter of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian.

 

25

--------------------------------------------------------------------------------


 

LESS AND EXCEPTING THEREFROM: Commencing at the west quarter corner of
Section 31, Township 1 South, Range 4 East, Salt Lake Base and Meridian; thence
along the west line of said Section 31 South 00°00’31” West a distance of 533.56
feet; thence leaving said section line North 89°59’29” West a distance of 270.94
feet to the POINT OF BEGINNING; thence South 50°00’02” West a distance of 470.99
feet; thence North 90°00’00” West a distance of 102.03 feet; thence South
50°00’00” West a distance of 278.50 feet; thence South 41°41’30” West a distance
of 225.92 feet; thence South 82°01’24” West a distance of 171.13 feet; thence
South 72°00’15” West a distance of 201.17 feet; thence North 82°16’12” West a
distance of 347.47 feet; thence South 85°58’04” West a distance of 202.71 feet;
thence North 90°00’00” West a distance of 306.42 feet; thence North 86°22’02”
West a distance of 609.97 feet; thence South 00°00’00” East a distance of 394.05
feet; thence North 47°30’47” West a distance of 742.66 feet; thence South
74°22’43” West a distance of 719.71 feet; thence North 32°42’37” West a distance
of 413.74 feet; thence North 45°51’07” East a distance of 515.90 feet; thence
North 81°42’13” East a distance of 327.18 feet; thence South 00°44’12” West a
distance of 25.53 feet; thence South 88°01’56” East a distance of 220.76 feet;
thence South 65°49’07” East a distance of 52.15 feet; thence South 89°48’04”
East a distance of 77.70 feet; thence North 00°10’55” West a distance of 77.40
feet; thence South 77°35’33” East a distance of 180.31 feet; thence South
10°12’36” West a distance of 33.15 feet; thence South 71°48’03” East a distance
of 167.51 feet; thence South 34°50’28” West a distance of 132.90 feet; thence
North 84°31’47” West a distance of 293.50 feet; thence South 67°20’38” West a
distance of 26.32 feet; thence South 86°42’58” West a distance of 322.15 feet;
thence South 00°33’08” West a distance of 48.43 feet; thence South 89°26’52”
East a distance of 386.04 feet; thence North 66°40’55” East a distance of 114.23
feet; thence South 84°55’31” East a distance of 93.44 feet; thence South
61°13’08” East a distance of 142.27 feet; thence South 79°40’32” East a distance
of 257.87 feet; thence North 89°54’42” East a distance of 93.39 feet; thence
North 00°13’26” West a distance of 117.30 feet; thence South 58°49’24” East a
distance of 266.02 feet; thence North 46°38’46” East a distance of 44.83 feet;
thence South 51°33’19” East a distance of 125.97 feet; thence South 72°25’33”
East a distance of 144.35 feet; thence North 88°58’01” East a distance of 309.96
feet; thence North 71°58’23” East a distance of 138.22 feet; thence North
62°43’34” East a distance of 147.77 feet; thence North 29°04’15” East a distance
of 39.83 feet; thence South 79°00’00” East a distance of 150.58 feet to a point
on a 275.0 foot radius curve to the left; thence along the arc of said curve
through a central angle of 37°57’30”, a distance of 182.19 feet; thence North
63°02’29” East a distance of 298.07 feet to a point on a 275.00 foot radius
curve to the left; thence along the arc of said curve through a central angle of
40°53’07”, a distance of 196.24 feet; thence North 22°09’22” East a distance of
33.36 feet; thence South 89°27’00” East a distance of 582.11 feet to said point
of beginning.

 

PARCEL K-4:

 

The East half of Section 22, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

LESS AND EXCEPTING THEREFROM the following property conveyed in Special Warranty
Deed to Willow Ranch Development Company, a Utah corporation recorded August 31,
1995 as Entry No. 436508 in Book 905 at page 66 of Official Records, and being
more particularly described as follows:

 

26

--------------------------------------------------------------------------------


 

Parcel 1: A parcel of land lying within the Northeast Quarter of Section 22,
Township 1 South, Range 3 East, Salt Lake Base and Meridian more particularly
described as follows:

 

Beginning at a point that is South 64°59’17” West 1628.01 feet from the
Southwest Corner of Section 14, Township 1 South, Range 3 East, Salt Lake Base
and Meridian; and running thence South 217.80 feet; thence West 200 feet; thence
North 217.80 feet; thence East 200 feet to the point of beginning. The basis of
bearing for the above description is South 89°53’53” West between the South
Quarter Corner of Section 14 and the Southeast Corner of Section 14, Township 1
South, Range 3 East, Salt Lake Base and Meridian.

 

PARCEL K-5:

 

The West Half of the Northwest Quarter, the Southwest Quarter, the West Half of
the Southeast Quarter and the Southeast Quarter of the Southeast Quarter of
Section 26, Township 1 South, Range 3 East, Salt Lake Base and Meridian.

 

PARCEL K-6:

 

The Southeast Quarter of Section 27, Township 1 South, Range 3 East, Salt Lake
Base and Meridian.

 

PARCEL K-7:

 

BEGINNING at a point North 89°47’ East 2543.22 feet from the West Quarter Corner
of Section 27, Township 1 South, Range 3 East, Salt Lake Base and Meridian;
thence South 4568.66 feet; thence South 43°15’ West 328.70 feet; thence North
49°51’ West 659.34 feet; thence North 88°11’ West 1162.26 feet; thence North
75°48’ West 289.74 feet; thence South 79°47’ West 374.88 feet; thence South
948.1 feet, more or less, to the West Quarter Corner of Section 34, Township 1
South, Range 3 East, Salt Lake Base and Meridian; thence East 2640 feet, more or
less, to the center of said Section 34; thence North 5280 feet, more or less, to
the center of Section 27; thence South 89°47’ West 96.78 feet, more or less, to
the point of beginning.

 

PARCEL M:

 

BEGINNING at a point which is North 572.40 feet and West 1269 feet from the Glo
Brass Cap Monument at the Southeast corner of Section 36, Township 1 South,
Range 3 East, Salt Lake Base and Meridian, from which Glo Monument the Summit
County Brass Cap Monument to the Northeast Corner of Section 36 bears due North
(basis of bearing); thence East 519 feet; thence South 10°00’ East 355 feet;
thence Southwesterly 640 feet along the arc of a 636.62 foot curve to the right,
through a central angle of 57°26’00” (chord bears South 18°48’ West 613.39
feet); thence North 48°30” West 511.34 feet, (prior deed = 510 feet;) thence
North 591.45 feet, (prior deed = 572.4 feet) to the point of beginning.

 

27

--------------------------------------------------------------------------------


 

TOGETHER with a right of way for ingress and egress, 50 feet in width, the
centerline of which is located along the East line of the subject property, as
disclosed in that certain Warranty Deed dated April 28, 1971 and recorded
May 26, 1971 as Entry No. 113232 in Book M-31 at page 324 of Official Records.

 

LESS AND EXCEPTING THEREFROM the portion that lies within the boundary of
Westgate at The Canyons Final Subdivision First Amendment; according to the
Official Plat thereof, on file and of record in the Office of the Summit County
Recorder.

 

Exception Parcel 7 (Westgate Deck, Phase II):

 

Beginning at a point which lies North 60°30’24” East 1.54 from a found nail and
washer, LS #173736, said nail and washer being 1812.00 feet North 89°59’43” West
along the South line of Section 36, and 599.08 feet North and from the Southeast
corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian and running thence West a distance of 12.78 feet; thence North
29°29’38” West a distance of 1.90 feet; thence North 60°30’24” East a distance
of 59.57 feet; thence South 29°29’36” East a distance of 8.19 feet; thence South
60°30’24” West a distance 48.45 feet to the point of beginning.

 

PARCEL N:

 

COMMENCING at the Southeast Corner of the Southwest Quarter of the Northwest
Quarter of the Southeast Quarter of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian; and running thence North 89°38’21” West 268.14
feet, more or less, to a point which is South 89°38’21” East 400 feet along the
1/16 Section line from the West line of said Southeast Quarter (said point also
being the Southeast Corner of Parcel 4 described in that certain Warranty Deed
recorded as Entry No. 404909 in Book 807 at page 371;) thence North 0°13’31”
West 200 feet along said deed line; thence North 89°38’21” West 200 feet, more
or less, along said deed line, to a point which is East 200 feet from the
aforesaid West line of the Southeast Quarter; thence North 0°13’31” West 50
feet, along said deed line; North 89°38’21” West 100 feet, more or less, along
said deed line, to a point which is South 89°38’21” East 100 feet from the
aforesaid West line of the Southeast Quarter; thence North 0°13’31” West 80
feet, more or less, along said deed line, to a point on the North line of the
South half of the aforesaid quarter quarter quarter; thence South 89°56’45” East
along said North line 568.45 feet, more or less to the Northeast Corner of said
South Half; thence South 0°10’03” East 333.04 feet, more or less, to the point
of commencement.

 

LESS AND EXCEPTING therefrom any portion within the following parcels:

 

Commencing at the south quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; (basis of bearing being North 89°59’43”
West., a distance of 2667.10 feet between the southeast corner of said section
36 and the said south quarter corner); thence along the quarter section line of
said section 36, North 00°13’26” West, a distance of 2672.61 feet to the center
of said section; thence along the quarter section line of said section 36, South
89°16’58” East, a distance of 608.59 feet to the true POINT OF BEGINNING thence
South

 

28

--------------------------------------------------------------------------------


 

89°16’58” East a distance of 730.48 feet; thence South 00°06’32” East a distance
of 540.04 feet; thence South 89°27’00” East a distance of 457.97 feet; thence
South 22°09’22” West a distance of 23.46 feet; to a point on a 250.00 foot
radius curve to the right; thence along said arc, through a central angle of
40°53’07”, a distance of 178.40 feet, thence South 63°02’29” West a distance of
298.07 feet; to a point on a 250.00 foot radius curve to the right; thence along
said arc, through a central angle of 37°57’30”, a distance of 165.62 feet,
thence North 79°00’00” West a distance of 154.93 feet; thence North 23°09’22”
East a distance of 534.31 feet; thence North 83°26’14” West a distance of 217.29
feet; thence South 89°37’40” West a distance of 136.72 feet; thence South
71°36’34” West a distance of 207.92 feet; thence South 85°02’48” West a distance
of 224.36 feet; thence South 74°30’52” West a distance of 306.99 feet; thence
South 26°00’00” West a distance of 120.26 feet; thence North 64°00’00” West a
distance of 49.82 feet; thence North 26°00’00” East a distance of 22.00 feet; to
a point on a 128.00 foot radius non-tangent curve to the right; center bears
North 26°00’00” East; thence along said arc, through a central angle of
18°28’37”, a distance of 41.28 feet, thence North 33°00’00” East a distance of
61.70 feet; thence North 59°46’54” East a distance of 112.25 feet; thence North
43°51’27” East a distance of 28.98 feet; thence North 60°31’57” East a distance
of 191.35 feet; thence North 14°00’00” East a distance of 112.24 feet; thence
North 72°08’15” East a distance of 118.97 feet; thence North 14°00’00” East a
distance of 162.64 feet; to said point of beginning.

 

Commencing at the south quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; (basis of bearing being North 89°59’43”
West., a distance of 2667.10 feet between the southeast corner of said section
36 and the said south quarter corner); thence along the quarter section line of
said section 36, North 00°13’26” West, a distance of 1047.25 feet and South
89°46’34” West, a distance of 248.36 feet to the true POINT OF BEGINNING; thence
North 47°30’47” West a distance of 742.66 feet; thence South 74°22’43” West a
distance of 719.71 feet; thence North 19°34’36” West a distance of 445.90 feet;
thence North 40°25’24” East a distance of 200.00 feet; thence North 79°34’36”
West a distance of 200.00 feet; thence North 19°34’36” West a distance of 150.00
feet; thence South 84°08’15” East a distance of 415.45 feet; thence North
81°42’13” East a distance of 599.65 feet; thence South 77°35’29” East a distance
of 257.82 feet; thence South 10°12’36” West a distance of 33.15 feet; thence
South 71°48’03” East a distance of 487.81 feet; thence South 58°49’24” East a
distance of 308.76 feet; thence South 58°49’24” East a distance of 276.29 feet;
thence South 88°26’41” East a distance of 525.03 feet; thence North 25°06’23”
East a distance of 265.06 feet; thence South 79°00’00” East a distance of 142.42
feet to a point on a 250.00 foot radius curve to the left; thence along the arc
of said curve through a central angle of 37°57’30”, a distance of 165.62 feet;
thence North 63°02’29” East a distance of 298.07 feet to a point on a 250.00
foot radius curve to the left; thence along the arc of said curve through a
central angle of 40°53’07”, a distance of 178.40 feet; thence North 22°09’22”
East a distance of 23.46 feet; thence South 89°27’00” East a distance of 609.01
feet; thence South 50°00’00” West a distance of 470.99 feet; thence North
90°00’00” West a distance of 102.03 feet; thence South 50°00’00” West a distance
of 278.50 feet; thence South 41°41’30” West a distance of 225.92 feet; thence
South 82°01’24” West a distance of 171.13 feet; thence South 72°00’15” West a
distance of 201.17 feet; thence North 82°16’12” West a distance of 347.47 feet;
thence South 85°58’04” West a distance of 202.71 feet; thence West a distance of
306.42 feet; thence North 86°22’02” West, a distance of 609.97 feet; thence
South, a distance of 394.05 feet to said point of beginning.

 

29

--------------------------------------------------------------------------------


 

PARCEL V-1:

 

PARCEL 1:

 

The North 590 feet of the Southeast Quarter of the Southwest Quarter and the
North 590 feet of the West Half of the Southwest Quarter of the Southeast
Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

PARCEL 2:

 

The South 495 feet of the West Half of the Northeast Quarter of the Southwest
Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

PARCEL 3:

 

The South 330 feet of the East Half of the Northeast Quarter of the Southwest
Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian.

 

PARCEL 4:

 

The South 330 feet of the West 100 feet and the South 250 feet of the East 100
feet of the West 200 feet and the South 200 feet of the East 200 feet of the
West 400 feet of the South Half of the Southwest Quarter of the Northwest
Quarter of the Southeast Quarter of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian.

 

LESS AND EXCEPTING FROM PARCEL V-1:

 

The portion that lies within the bounds of Sundial Lodge at The Canyons, a Utah
condominium project, according to the Record of Survey Map thereof, on file and
of record in the Office of the Summit County Recorder.

 

The portion that lies within the boundary of Sundial Lodge Final Site Plan;
according to the Official Plat thereof, on file and of record in the Office of
the Summit County Recorder.

 

Exception Parcel 3 (Sundial Pool):

 

Commencing at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence along the South line of said Section,
South 89°59’43” East, a distance of 831.48 feet, (basis of bearing being South
89°59’43” East from the said South Quarter Corner of the Southeast Corner of
said Section 36); thence leaving said Section line North, a distance of 382.64
feet to the POINT OF BEGINNING, said point being on the boundary of the Sundial
Lodge Amended Site Plat, on file and of record in the Office of the Summit
County Recorder; thence leaving said plat South 60°31’31” West, a distance of
61.97 feet; thence South 68°39’46” West, a distance of 80.2 feet to a point 6.50
feet perpendicular

 

30

--------------------------------------------------------------------------------


 

distance from the top back of an existing curb; thence along the back of curb
6.50 feet perpendicularly distance the following two calls 1.) North 02°09’29”
West, a distance of 61.70 feet to a point of curve to the left having a radius
of 63.00 feet and a central angle of 61°23’32”; 2.) thence Northwesterly along
the arc a distance of 67.50 feet to a point on the A2 Parcel; thence along said
Parcel North 00°09’59” West, a distance of 10.11 feet; to a point on the said
Sundial Lodge Amended Site Plat boundary; thence leaving said A2 Parcel and
along said Sundial Lodge Amended Site Plat boundary line the following calls:
North 60°31’31” East, a distance of 9.43 feet; thence South 29°29’36” East, a
distance of 25.02 feet; thence North 60°30’24” East, a distance of 59.55 feet;
thence South 29°28’29” East, a distance of 107.25 feet; thence North 60°31’31”
East, a distance of 43.03 feet; thence South 29°28’29” East, a distance of 6.96
feet to the POINT OF BEGINNING.

 

The portion that lies within the bounds of Grand Summit Resort Hotel at The
Canyons, a Utah condominium project, according to the Record of Survey Map
thereof, on file and of record in the Office of the Summit County Recorder.

 

Exception Parcel 5 (Grand Summit Cooling Tower):

 

Beginning at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence North 1295.64 feet; thence East 983.46
feet to the true point of beginning, (Basis of Bearing being North 89°59’43”
West between the Southeast corner of Section 36, Township 1 South, Range 3 East,
Salt Lake Base and Meridian and the said South Quarter Corner of Section 36);
thence North 14°50’26” West 8.66 feet; thence North 75°09’34” East 42.50 feet;
thence South 14°50’26” East 85.00 feet; thence South 75°09’34” West 54.00 feet;
North 14°50’26” West 54.17 feet; thence North 75°09’34” East 15.90 feet; thence
North 14°50’26” West 22.17 feet; thence South 75°09’34” West 4.40 feet to the
point of beginning.

 

The portion that lies within the bounds of The Vintage on the Strand Phase I, a
Planned Unit Development; according to the Official Plat thereof, on file and of
record in the Office of the Summit County Recorder.

 

ALSO LESS AND EXCEPTING therefrom any portion within the following parcels:

 

Commencing at the south quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; (basis of bearing being North 89°59’43”
West., a distance of 2667.10 feet between the southeast corner of said section
36 and the said south quarter corner); thence along the quarter section line of
said section 36, North 00°13’26” West, a distance of 2672.61 feet to the center
of said section; thence along the quarter section line of said section 36, South
89°16’58” East, a distance of 608.59 feet to the true POINT OF BEGINNING thence
South 89°16’58” East a distance of 730.48 feet; thence South 00°06’32” East a
distance of 540.04 feet; thence South 89°27’00” East a distance of 457.97 feet;
thence South 22°09’22” West a distance of 23.46 feet; to a point on a 250.00
foot radius curve to the right; thence along said arc, through a central angle
of 40°53’07”, a distance of 178.40 feet, thence South 63°02’29” West a distance
of 298.07 feet; to a point on a 250.00 foot radius curve to the right; thence
along said arc, through a central angle of 37°57’30”, a distance of 165.62 feet,
thence North 79°00’00” West a distance

 

31

--------------------------------------------------------------------------------


 

of 154.93 feet; thence North 23°09’22” East a distance of 534.31 feet; thence
North 83°26’14” West a distance of 217.29 feet; thence South 89°37’40” West a
distance of 136.72 feet; thence South 71°36’34” West a distance of 207.92 feet;
thence South 85°02’48” West a distance of 224.36 feet; thence South 74°30’52”
West a distance of 306.99 feet; thence South 26°00’00” West a distance of 120.26
feet; thence North 64°00’00” West a distance of 49.82 feet; thence North
26°00’00” East a distance of 22.00 feet; to a point on a 128.00 foot radius
non-tangent curve to the right; center bears North 26°00’00” East; thence along
said arc, through a central angle of 18°28’37”, a distance of 41.28 feet, thence
North 33°00’00” East a distance of 61.70 feet; thence North 59°46’54” East a
distance of 112.25 feet; thence North 43°51’27” East a distance of 28.98 feet;
thence North 60°31’57” East a distance of 191.35 feet; thence North 14°00’00”
East a distance of 112.24 feet; thence North 72°08’15” East a distance of 118.97
feet; thence North 14°00’00” East a distance of 162.64 feet; to said point of
beginning.

 

Commencing at the south quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; (basis of bearing being North 89°59’43”
West., a distance of 2667.10 feet between the southeast corner of said section
36 and the said south quarter corner); thence along the quarter section line of
said section 36, North 00°13’26” West, a distance of 1047.25 feet and South
89°46’34” West, a distance of 248.36 feet to the true POINT OF BEGINNING; thence
North 47°30’47” West a distance of 742.66 feet; thence South 74°22’43” West a
distance of 719.71 feet; thence North 19°34’36” West a distance of 445.90 feet;
thence North 40°25’24” East a distance of 200.00 feet; thence North 79°34’36”
West a distance of 200.00 feet; thence North 19°34’36” West a distance of 150.00
feet; thence South 84°08’15” East a distance of 415.45 feet; thence North
81°42’13” East a distance of 599.65 feet; thence South 77°35’29” East a distance
of 257.82 feet; thence South 10°12’36” West a distance of 33.15 feet; thence
South 71°48’03” East a distance of 487.81 feet; thence South 58°49’24” East a
distance of 308.76 feet; thence South 58°49’24” East a distance of 276.29 feet;
thence South 88°26’41” East a distance of 525.03 feet; thence North 25°06’23”
East a distance of 265.06 feet; thence South 79°00’00” East a distance of 142.42
feet to a point on a 250.00 foot radius curve to the left; thence along the arc
of said curve through a central angle of 37°57’30”, a distance of 165.62 feet;
thence North 63°02’29” East a distance of 298.07 feet to a point on a 250.00
foot radius curve to the left; thence along the arc of said curve through a
central angle of 40°53’07”, a distance of 178.40 feet; thence North 22°09’22”
East a distance of 23.46 feet; thence South 89°27’00” East a distance of 609.01
feet; thence South 50°00’00” West a distance of 470.99 feet; thence North
90°00’00” West a distance of 102.03 feet; thence South 50°00’00” West a distance
of 278.50 feet; thence South 41°41’30” West a distance of 225.92 feet; thence
South 82°01’24” West a distance of 171.13 feet; thence South 72°00’15” West a
distance of 201.17 feet; thence North 82°16’12” West a distance of 347.47 feet;
thence South 85°58’04” West a distance of 202.71 feet; thence West a distance of
306.42 feet; thence North 86°22’02” West, a distance of 609.97 feet; thence
South, a distance of 394.05 feet to said point of beginning.

 

PARCEL V-2:

 

BEGINNING at a point North along the Section line 2103.17 feet from the
Southwest Corner of Section 31, Township 1 South, Range 4 East, Salt Lake Base
and Meridian; and running thence North along said West line of Section 31,
355.62 feet; thence East 377.52 feet; thence South

 

32

--------------------------------------------------------------------------------


 

254.18 feet; thence West 342 feet; thence South 101.10 feet; thence West 35.52
feet to the point of beginning.

 

TOGETHER with a right of way easement described as follows:

 

BEGINNING at a point North 1873 along the range line from the Southeast Corner
of Section 36, Township 1 South, Range 3 East, Salt Lake Base and Meridian; said
point being on the North right of way line of Summit Drive; and running thence
North 68°00’00” West 64.62 feet; thence North 206.17 feet; thence East 90.0
feet; thence South 30 feet; thence West 30 feet; thence South 230.17 feet; more
or less, to the point beginning.

 

LESS AND EXCEPTING therefrom any portion within the bounds of the East Willow
Draw Development Area Master Plat, on file and of record in the Office of the
Summit County Recorder.

 

PARCEL CIEL:

 

PARCEL 5:

 

The South Half of the Northwest Quarter of the Northwest Quarter of the
Southeast Quarter of Section 36, Township 1 South, Range 3 East, Salt Lake Base
and Meridian.

 

TOGETHER with an easement for ingress and egress, 60 feet wide, and being more
particularly described as follows:

 

BEGINNING at a point designated “Point A” that is North along the Section line
2293.76 feet and West 243.81 feet from the Glo Brass Monument at the Southeast
corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian, and from which monument the Summit County Brass Cap Monument at the
Northeast Corner of said Section 36 bears due North (basis of bearing), said
“Point A” also being South 345.43 feet and West 243.81 feet from an unmarked
aluminum cap monument accepted as the East Quarter Corner of said Section 36;
thence North 170 feet; thence Northeasterly 204.69 feet along the arc of a
225.533 foot radius curve to the right, through a central angle of 52°000’00”
(chord bears North 26°000’00” East 197.735 feet;) thence North 52°00’00” East 45
feet to a designated “Point B”; thence North 52°000’00” East 154.40 feet to a
point on the East line of said Section 36.

 

ALSO: BEGINNING at designated “Point B”, said point being North along the
Section line 2669.29 feet and West 121.67 feet from said Southeast Corner of
Section 36; thence North 37°000’00” West 78 feet; thence Northwesterly 99.18
feet along the arc of a 315.688 foot radius curve to the left through a central
angle of 18°000’00” (chord bear North 46°000’00” West 98.769 feet); thence North
55°000’00” West 100 feet; thence Northwesterly 147.15 feet along the arc of a
179.388 foot radius curve to the right through a central angle of 47°000’00”
(chord bears North 31°000’00” West 143.061 feet) to a point of reverse curve;
thence Northwesterly 118.52 feet along the arc of a 308.673 foot radius curve to
the left through a central angle of 22°000’00” (chord bears North 19°000’00”
West 117.795 feet); thence North 30°000’00” West 95 feet to a

 

33

--------------------------------------------------------------------------------


 

designated “Point C”; thence Northeasterly along the arc of a 267.057 foot
radius curve to the right, through a central angle of 57°00’00” (chord bears
North 1°30’00” West 254.857 feet); thence North 27°00’00” East 106 feet; thence
Northwesterly 158.83 feet along the arc of a 109.639 foot radius curve to the
left through a central angle of 83°00’00” (chord bears North 14°30’00” West
145.297 feet) to a point of compound curve; thence Southwesterly 203.53 feet
along the arc of a 138.827 foot radius curve to the left through a central
angle.

 

LESS AND EXCEPTING FROM PARCEL CIEL:

 

Any Portion lying within The West Willow Draw Development Area Master Plat.

 

PARCEL S-3:

 

Commencing at the South Quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian, a found brass cap, (Basis of bearing being
South 89°59’43” East, a distance of 2667.10 feet along the section line from the
said South Quarter Corner to the Southeast Corner of said Section 36, a found
brass cap); thence along said section Line South 89°59’43” East, a distance of
91.60 feet; thence leaving said section line North, a distance of 131.25 feet to
a point in the Easterly right-of-way line of High Mountain Road Extension, said
point being the TRUE POINT OF BEGINNING; thence leaving said right-of-way North
86°13’00” West 96.45 feet; thence North 41°13’00” West, a distance of 84.26
feet; thence North 48°47’00” East, a distance of 97.00 feet; thence South
86°13’00” East, a distance of 26.72 feet; thence North 48°47’00” East, a
distance of 22.18 feet to the Easterly right-of-way line of said Sundial Road
and point of curve of a non tangent curve to the left, of which the radius point
lies North 79°50’16” East, a radial distance of 525.00 feet; thence Southerly
along the arc of said curve and said right-of-way, through a central angle of
04°02’18”, a distance of 37.00 feet; thence continuing along said right-of-way
line South 14°12’02” East, a distance of 100.44 feet to a point of curve to the
right having a radius of 325.0 feet and a central angle of 02°20’54”; thence
Southerly along the arc of said curve and said right-of-way line, a distance of
13.32 feet to the POINT OF BEGINNING.

 

PARCEL S-4:

 

Commencing at the South Quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian, a found brass cap, (Basis of bearing being
South 89°59’43” East, a distance of 2667.10 feet along the section line from the
said South Quarter Corner to the Southeast Corner of said Section 36, a found
brass cap); , thence along said section line, South 89°59’43” East, a distance
of 399.52 feet; thence leaving said section line North, a distance of 415.29
feet to the POINT OF BEGINNING; thence North 35°20’43” West, a distance of 17.34
feet; thence North 12°31’12” East, a distance of 26.62 feet to the Westerly
right-of-way line of High Mountain Road Extension and point of curve of a non
tangent curve to the right, of which the radius point lies North 48°54’12” East,
a radial distance of 275.00 feet; thence Northwesterly along the arc of said
curve and said right-of-way line, through a central angle of 24°46’18”, a
distance of 118.89 feet; thence leaving said right-of-way line North 48°47’00”
East, a distance of 25.63 feet; thence South 41°03’00” East, a distance of 80.99
feet; thence South 03°47’00” West,

 

34

--------------------------------------------------------------------------------


 

a distance of 95.00 feet; thence South 48°47’00” West, a distance of 7.00 feet
to the POINT OF BEGINNING.

 

PARCEL S-5:

 

Commencing at the South Quarter corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian, a found brass cap, (Basis of bearing being
South 89°59’43” East, a distance of 2667.10 feet along the section line from the
said South Quarter Corner to the Southeast Corner of said Section 36, a found
brass cap), thence along said section line, South 89°59’43” East, a distance of
410.80 feet; thence leaving said section line North, a distance of 275.74 feet
to the POINT OF BEGINNING; thence North 84°15’00” East, a distance of 8.13 feet;
thence South 05°45’00” East, a distance 13.66 feet; thence North 36°29’52” West,
a distance of 15.89 feet to the POINT OF BEGINNING.

 

PARCEL 2

 

PARCEL A-2:

 

Lots 5, 6, 7, 8, 17, 18, the West half of Lot 19, Lots 22, 23 and 24, of the
vacated Park City West Plat No. 2; according to the Official Plat thereof, on
file and of record in the Office of the Summit County Recorder, together with
one-half of the vacated streets located adjacent to said lots.

 

LESS AND EXCEPTING THEREFROM:

 

The portion that lies within the boundary of Sundial Lodge Final Site Plan;
according to the Official Plat thereof, on file and of record in the Office of
the Summit County Recorder.

 

The portion that lies within the bounds of Sundial Lodge at The Canyons, a Utah
condominium project; according to the Record of Survey Map thereof, on file and
of record in the Office of the Summit County Recorder.

 

Exception Parcel 3 (Sundial Pool):

 

Commencing at the South Quarter Corner of Section 36, Township 1 South, Range 3
East, Salt Lake Base and Meridian; thence along the South line of said Section,
South 89°59’43” East, a distance of 831.48 feet, (basis of bearing being South
89°59’43” East from the said South Quarter Corner of the Southeast Corner of
said Section 36); thence leaving said Section line North, a distance of 382.64
feet to the POINT OF BEGINNING, said point being on the boundary of the Sundial
Lodge Amended Site Plat, on file and of record in the Office of the Summit
County Recorder; thence leaving said plat South 60°31’31” West, a distance of
61.97 feet; thence South 68°39’46” West, a distance of 80.2 feet to a point 6.50
feet perpendicular distance from the top back of an existing curb; thence along
the back of curb 6.50 feet perpendicularly distance the following two calls 1.)
North 02°09’29” West, a distance of 61.70 feet to a point of curve to the left
having a radius of 63.00 feet and a central angle of 61°23’32”;

 

35

--------------------------------------------------------------------------------


 

2.) thence Northwesterly along the arc a distance of 67.50 feet to a point on
the A2 Parcel; thence along said Parcel North 00°09’59” West, a distance of
10.11 feet; to a point on the said Sundial Lodge Amended Site Plat boundary;
thence leaving said A2 Parcel and along said Sundial Lodge Amended Site Plat
boundary line the following calls: North 60°31’31” East, a distance of 9.43
feet; thence South 29°29’36” East, a distance of 25.02 feet; thence North
60°30’24” East, a distance of 59.55 feet; thence South 29°28’29” East, a
distance of 107.25 feet; thence North 60°31’31” East, a distance of 43.03 feet;
thence South 29°28’29” East, a distance of 6.96 feet to the POINT OF BEGINNING.

 

The portion that lies within the boundary of Westgate at The Canyons Final
Subdivision First Amendment; according to the Official Plat thereof, on file and
of record in the Office of the Summit County Recorder.

 

Exception Parcel 7 (Westgate Deck, Phase II):

 

Beginning at a point which lies North 60°30’24” East 1.54 from a found nail and
washer, LS #173736, said nail and washer being 1812.00 feet North 89°59’43” West
along the South line of Section 36, and 599.08 feet North and from the Southeast
corner of Section 36, Township 1 South, Range 3 East, Salt Lake Base and
Meridian and running thence West a distance of 12.78 feet; thence North
29°29’38” West a distance of 1.90 feet; thence North 60°30’24” East a distance
of 59.57 feet; thence South 29°29’36” East a distance of 8.19 feet; thence South
60°30’24” West a distance 48.45 feet to the point of beginning.

 

Beginning at a found nail & washer, LS # 173736, said point being 1812.00 feet
North 89°59’43” West along the South line of Section 36, and 599.08 feet North
from the Southeast Corner of Section 36, Township 1 South, Range 3 East, Salt
Lake Base and Meridian and running South 29°29’38” East a distance of 61.50
feet; thence South 60°30’22” West a distance of 9.58 feet; thence North
29°29’38” West a distance of 67.79 feet; thence East a distance of 12.78 feet;
thence South 60°30’24” West 1.54 feet to the point of beginning.

 

And BEGINNING AT A POINT WHICH LIES NORTH 60°30’24” EAST 1.54 FROM A FOUND
NAIL & WASHER, LS #173736, SAID NAIL AND WASHER BEING 1812.00 FEET NORTH
89°59’43” WEST ALONG THE SOUTH LINE OF SECTION 36, AND 599.08 FEET NORTH FROM
THE SOUTHEAST CORNER OF SECTION 36, TOWNSHIP 1 SOUTH, RANGE 3 EAST, SALT LAKE
BASE AND MERIDIAN AND RUNNING THENCE WEST A DISTANCE OF 12.78 FEET; THENCE NORTH
29°29’38” WEST A DISTANCE OF 1.90 FEET; THENCE NORTH 60°30’24” EAST A DISTANCE
OF 59.57 FEET; THENCE SOUTH 29°29’36” EAST A DISTANCE OF 8.19 FEET; THENCE SOUTH
60°30’24” WEST A DISTANCE OF 48.45 FEET TO THE POINT OF BEGINNING.

 

PARCEL SDLC:

 

All of COMMERCIAL UNIT 1, SUNDIAL LODGE AT THE CANYONS, a Utah Condominium
Project, together with an appurtenant undivided interest in the Common Areas and
Facilities as established and identified in (i) the Declaration of Condominium
for SUNDIAL

 

36

--------------------------------------------------------------------------------


 

LODGE AT THE CANYONS dated December 10, 1999, and recorded December 15, 1999, as
Entry No. 555290 in Book 1300 beginning at Page 125 in the Official Records of
the Summit County, Utah Recorder’s Office, as amended by that certain First
Amendment to Declaration of Condominium for SUNDIAL LODGE AT THE CANYONS and
recorded February 17, 2000 as Entry No. 559348 in Book 1307 beginning at
page 892 of Official Records, and (ii) the Record of Survey Map for THE SUNDIAL
LODGE AT THE CANYONS recorded December 15, 1999, as Entry No. 555291 in the
Official Records of the Summit County, Utah Recorder’s Office.

 

TOGETHER WITH all easements, rights, benefits and obligations arising under The
Canyons Resort Village Management Agreement dated November 15, 1999, and
recorded December 15, 1999, as Entry No. 555285 in Book 1300 beginning at Page ‘
in the Official Records of the Summit County, Utah Recorder’s Office and amended
by that certain First Amendment to the Canyons Resort Village Management
Agreement dated and recorded December 17, 1999, as Entry No. 555434 in Book 1300
at page 668 of the Summit County, Utah Recorder’s Office and as amended.

 

PARCEL GSH:

 

All of COMMERCIAL UNIT 1; of GRAND SUMMIT RESORT HOTEL AT THE CANYONS, a Utah
condominium Project, together with an appurtenant undivided interest in the
Common Elements as established and identified in (i) the Declaration of
Condominium for Grand Summit Resort Hotel at the Canyons, dated January 27, 2000
and Recorded on January 31, 2000 as Entry No. 558243, in Book 1305, Beginning at
Page 756 in the Official Records of the Summit County, Utah Recorder’s Office
and (ii) the Record of Survey Map for Grand Summit Resort Hotel at The Canyons
recorded January 31, 2000, as Entry No. 558242 in the Official Records of the
County Recorder of Summit County.

 

TOGETHER WITH all easements, rights, benefits and obligations arising under The
Canyons Resort Village Management Agreement dated November 15, 1999, and
recorded on December 15, 1999 as Entry No. 555285, in Book 1300, Beginning at
page 1, and amended by the First Amendment to The Canyons Resort Village
Management Agreement, dated December 17, 199, and recorded on December 17, 1999,
as Entry No. 555434, in Book 1300, beginning at page 668, and the Second
Amendment to The Canyons Resort Village Management Agreement, dated January 7,
2000 and recorded on January 11, 2000 as Entry No. 556961 in Book 1303,
beginning at page 296 and by the Third Amendment to The Canyons Resort Village
Management Agreement, dated January 27, 2000 and recorded January 31, 2000 as
Entry No. 558232, in Book 1305 beginning at page 719, all of the Official
Records of the County Recorder of Summit County.

 

PARCEL SILVERADO:

 

All of Units COM-1, COM-3 and COM-4, of the AMENDED RECORD OF SURVEY MAP
SILVERADO LODGE, an expandable condominium project, as the same is identified in
the Record of Survey Map recorded in the Office of the Summit County Recorder,
as Entry No. 764172, (as said Record of Survey Map may have heretofore been
amended and/or

 

37

--------------------------------------------------------------------------------


 

supplemented) and in the Declaration of Condominium and Declaration of
Covenants, Conditions and Restrictions and Bylaws for Silverado Lodge
Condominium, recorded in the Office of the Summit County Recorder, April 22,
2005 as Entry No. 733659 in Book 1694 at page 647 (as said Declaration may have
heretofore been amended and/or supplemented).

 

TOGETHER with the undivided ownership interest in and to the Common Areas and
Facilities which is appurtenant to said Unit and as more particularly described
in said Record of Survey Map and Declaration (as said Record of Survey Map and
Declaration may have been heretofore amended and/or supplemented).

 

PARCEL 1:

 

The portion of the Southwest Quarter of Section 1, Township 2 South, Range 3
East, Salt Lake Base and Meridian lying North and West of the boundary lines of
The Colony at White Pine Canyon Phase I Amended Final Subdivision Plat and The
Colony at White Pine Canyon Phase II Final Subdivision Plat; according to the
Official Plats thereof, on file and of record in the Office of the Summit County
Recorder; less and excepting therefrom a portion of said land beginning at a
point approximately 237 feet South of the Northeast Corner of Government Lot 11;
thence continuing South along the Government Lot line to the Northerly line of
The Colony at White Pine Canyon Phase I Amended Final Subdivision Plat; thence
Westerly along the boundary line of said plat to the most Northerly point of
said plat, (said point also being the most Northerly Corner of Lot 24, The
Colony at White Pine Canyon Phase I Amended Final Subdivision Plat) in said
Government Lot 11; thence in a straight, Northeasterly line to the point of
beginning.

 

BEGINNING at the Northwest Corner of Government Lot 12, in Section 1, Township 2
South, Range 3 East, Salt Lake Base and Meridian; thence Southwesterly to the
Southwest Corner of Section 2, Township 2 South, Range 3 East, Salt Lake Base
and Meridian; thence Easterly along the South line of said Section 2 to the
Southeast corner of said Section 2; thence Northerly along the East line of said
Section 2 to the Northwest corner of Government Lot 12, the point of beginning.

 

The Northeast Quarter of Section 10, Township 2 South, Range 3 East, Salt Lake
Base and Meridian, less and excepting therefrom any portion located in Salt Lake
County.

 

The North Half and the Southwest Quarter of Section 11, Township 2 South, Range
3 East, Salt Lake Base and Meridian; less and excepting therefrom any portion
lying South of the following line: Beginning at the Southwest corner of said
Section 11; thence in a straight line to the center point of said Section 11.

 

BEGINNING at the center of Section 11, Township 2 South, Range 3 East, Salt Lake
Base and Meridian; thence Southwesterly along the boundary of the property
described above in said Section 11, 1295 feet; thence leaving said boundary
Northeasterly to a point in common with the East-West Center line of Section 11;
thence West along said Center Section line of the point of beginning.

 

38

--------------------------------------------------------------------------------


 

LESS AND EXCEPTING THEREFROM the hereinabove described, any portion located
within the bounds of The Colony at White Pine Canyon Phase I Amended Final
Subdivision Plat, The Colon at White Pine Canyon Phase 1 Third Amendment, The
Colony at White Pine Canyon Phase 1-B Final Subdivision Plat, The Colony at
White Pine Canyon Phase II Final Subdivision Plat, and The Colony at White Pine
Canyon Phase 3A Final Subdivision Plat; according to the Official Plats thereof,
on file and of record in the Office of the Summit County Recorder.

 

ALSO LESS AND EXCEPTING THEREFROM hereinabove described the following described
parcels:

 

PARCEL 1-A:

 

Commencing at the West Quarter Corner of Section 1, Township 2 South, Range 3
East, Salt Lake Base & Meridian, a found brass cap; thence along the West line
of said Section, North 00°17’02” West, a distance of 1,007.88 feet (basis of
bearing being North 00°17’02” West between said West Quarter and the Corner
Common at Government Lots 4 & 5 of said Section 1); thence leaving said West
line East, a distance of 2,015.87 feet to the POINT OF BEGINNING, said point
being the Northerly most corner of Lot 24 of The Colony at White Pine Canyon -
Phase I Amended Final Subdivision Plat, on file and of record in the Office of
the Summit County Recorder; thence leaving said subdivision, North 66°34’09”
East, a distance of 467.49 feet; thence North 89°50’40” East, a distance of
132.71 feet to the center line of said Section 1; thence along said section
line, South 00°23’32” East, a distance of 107.72 feet; thence leaving said
section line, South 82°03’02” West, a distance of 567.84 feet to the POINT OF
BEGINNING.

 

PARCEL 1-B:

 

Commencing at the West Quarter Corner of Section 1, Township 2 South, Range 3
East, Salt Lake Base & Meridian, a found brass cap; thence along the West line
of said Section, North 00°17’02” West, a distance of 1,311.57 feet (basis of
bearing being North 00°17’02” West between said West Quarter and the Corner
Common at Government Lots 4 & 5 of said Section 1); thence leaving said West
line North 89°44’12” East, a distance of 2,493.81 feet along the Southerly line
of Government Lots 5 & 6 of said Section 1 to the POINT OF BEGINNING; thence
continuing Easterly along said line, North 89°44’21” East, a distance of 84.88
feet to the Southeast corner of said Government Lot 6; thence along the Westerly
line of Government Lot 11 of said Section 1, South 00°09’20” East, a distance of
41.80 feet; thence leaving said Westerly line, North 64°01’38” West, a distance
of 94.54 feet to the POINT OF BEGINNING.

 

PARCEL 2:

 

Those areas designated as “Ski Run” and those areas designated as “Ski Lift” on
the Official Plats for The Colony at White Pine Canyon, Phase I Second Amendment
and The Colony at White Pine Canyon, Phase II Final Subdivision Plat; both on
file and of record in the Office of the County Recorder of Summit County.

 

39

--------------------------------------------------------------------------------


 

LESS AND EXCEPTING THEREFROM the above described Parcel 2 the following:
Beginning at a point which is North 23°16’08” East 678.66 feet from the
Southwest Corner of Lot 79, of The Colony at White Pine Canyon Phase II Final
Subdivision Plat, as recorded; and running thence North 23°16’08” East 64.28
feet; thence South 8745’14” East 1793.57 feet; thence South 02°14’46” West 60.00
feet; thence North 87°45’14” West 1816.57 feet to the point of beginning, but
not excepting from Parcel 2 that portion of the above described parcel that is
designated as “Ski Run”.

 

PARCEL 3:

 

The areas designated as “Ski Run” on the Official Plat for The Colony at White
Pine Canyon - Phase 1B Final Subdivision Plat, on file and of record in the
Office of the County Recorder of Summit County.

 

PARCEL 4

 

PARCEL J: (Leasehold)

 

All of Section 2, Township 2 South, Range 3 East, Salt Lake Base and Meridian.

 

LESS AND EXCEPTING THEREFROM:

 

Beginning at the Northwest corner of Government Lot 12, Section 1, Township 2
South, Range 3 East, Salt Lake Base and Meridian; thence Southwesterly to the
Southwest corner of Section 2, Township 2 South, Range 3 East, Salt Lake Base
and Meridian; thence Easterly along the South line of said Section 2, to the
South Quarter corner of said Section 2; thence Easterly along the said South
line of said Section 2 to the Southeast corner of said Section 2; thence
Northerly along the East line of said Section 2 to the East Quarter corner of
said Section 2; thence Northerly along the East line of Section 2 to the said
Northwest corner of Government Lot 12, the point of beginning.

 

40

--------------------------------------------------------------------------------


 

FORM

 

EXHIBIT R

 

Form of SNDA

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance and Attornment Agreement (the “Agreement”)
is dated as                      of the            day of
                        , 201  , between TALISKER CANYONS LEASECO LLC, a
Delaware limited liability company (together with its successors and/or assigns,
“Landlord”), and
                                                                                
(together with its permitted successors and/or assigns, “Subtenant”), and is
consented to by Sublandlord (as defined below).

 

RECITALS

 

A.                                    Subtenant is the tenant under a certain
sublease (the “Sublease”) dated as of                                   , with
VR CPC HOLDINGS, INC., a Delaware corporation (together with all
successors-in-interest, “Sublandlord”) of premises described in the Lease (the
“Premises”) located in the                                   at
                                             and more particularly described in
Exhibit A attached hereto and made a part hereof (such building including the
Premises, is hereinafter referred to as the “Property”).

 

B.                                    Sublandlord is the tenant under that
certain Master Lease (the “Master Lease”), dated as of
                                        , by and between Sublandlord and
Landlord.

 

C.                                    Landlord acknowledges that Subtenant will
rely on this Agreement.

 

AGREEMENT

 

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      The Sublease, as the same may hereafter
be modified, amended or extended, and all of Subtenant’s right, title and
interest in and to the Premises and all rights, remedies and options of
Subtenant under the Sublease, are and shall be unconditionally subject and
subordinate to the Master Lease, to all the terms, conditions and provisions of
the Master Lease, and to all renewals, modifications, consolidations,
replacements, substitutions and extensions of the Master Lease; provided,
however, that Landlord agrees, that so long as (a) at the time of termination of
the Master Lease, no default (after expiration of notice and cure periods) shall
exist under the Sublease that permits Sublandlord to terminate the same or to
exercise any dispossess remedy provided for therein or under law, (b) Subtenant
shall deliver to Landlord an instrument confirming the agreement of Subtenant to
attorn to Landlord and to recognize Landlord as Subtenant’s landlord under the
Sublease, and (c) Landlord shall not be subject to any condition, diminution,
credit, offset, recoupment, claim, counterclaim, demand or defense which
Subtenant may have against Sublandlord, responsible for any monies owing by
Sublandlord to Subtenant, bound by any previous prepayment of more than one
(1) month’s rent, required to account for any security deposit of Subtenant
other than any security deposit actually delivered to Landlord by Sublandlord or
Subtenant, or required to remove any Person occupying the Demised Premises or
any part thereof, then upon termination of the Master Lease, Landlord will
recognize Subtenant as the direct tenant of Landlord.

 

2.                                      If Landlord succeeds to the interest of
Sublandlord or any successor to Sublandlord (such event being referred to herein
as a “Replacement”), in no event shall Landlord (a) have any liability for any
act or omission of Sublandlord or any other prior landlord under the Sublease
which occurs prior to the date Landlord succeeds to the rights of Sublandlord
under the Sublease, nor any liability for claims,

 

--------------------------------------------------------------------------------


 

offsets or defenses which Subtenant might have had against Sublandlord or any
other prior landlord, (b) be obligated to complete or permit the construction of
any improvements under the Sublease, except for any obligation arising after
Replacement, (c) be bound by any rents paid more than one month in advance to
Sublandlord or any other prior landlord or (d) be liable for any money
(including, without limitation, security deposits) deposited with Sublandlord or
any other prior landlord (except to the extent actually delivered to Landlord by
Sublandlord or Subtenant); except, in each case, for defaults which continue
after Replacement, are not personal to Sublandlord and which are reasonably
susceptible of being cured by Landlord; and further provided, that nothing
herein shall negate the right of Landlord after a Replacement to exercise the
rights and remedies, including termination of the Sublease, of Sublandlord under
the Sublease upon the occurrence of an event of default by Subtenant under the
Sublease in accordance therewith.  As to any event of default by Subtenant under
the Sublease existing at the time of Replacement, such Replacement shall not
operate to waive or abate any action initiated by Sublandlord under the Sublease
to terminate the same on account of such event of default.

 

3.                                      All notices, demands, or other
communications under this Agreement shall be in writing and shall be delivered
to the appropriate party at the address set forth below (subject to change from
time to time by written notice to all other parties to this Agreement).  Except
when otherwise required by law, any notice which a party is required or may
desire to give the other shall be in writing and may be sent by personal
delivery or by mail (either (i) by United States registered or certified mail,
return receipt requested, postage prepaid, or (ii) by Federal Express or similar
generally recognized overnight carrier regularly providing proof of delivery).
 Any notice so given by mail shall be deemed to have been given as of the date
of delivery established by U.S. Post Office return receipt or the overnight
carrier’s proof of delivery, as the case may be.  Any such notice not so given
shall be deemed given upon receipt of the same by the party to whom the same is
to be given.  Notwithstanding the foregoing, non-receipt of any communication as
the result of any change of address of which the sending party was not notified
or as the result of a refusal to accept delivery shall be deemed receipt of such
communication.  Any party shall have the right to change its address for notice
hereunder to any other location within the continental United States by the
giving of thirty (30) days’ notice to the other party in the manner set forth
hereinabove.

 

Landlord:

c/o Talisker Corp.
145 Adelaide Street West
Toronto, Ontario M5H 4E5
Canada
Attention: Jack Bistricer
Facsimile: (416) 864-0258
Email: jbistricer@taliskercorp.com

 

with a copy to:

 

Talisker Corp.

145 Adelaide Street West

Toronto, Ontario M5H 4E5

Canada

Attention: Chief Financial Officer

Facsimile: (416) 864-1840

Email: jlevine@taliskercorp.com

with another copy to:

 

Talisker Mountain

 

2

--------------------------------------------------------------------------------


 

 

P.O. Box 4349
Park City, Utah 84060
United States
Attention: David J. Smith, Esq.
Facsimile: (435) 487-0256
Email: dsmith@taliskermountain.com

 

with another copy to:

 

Paul Hastings LLP
75 East 55th Street
New York, New York 10022
United States
Attention: Bruce S. DePaola
Facsimile: (212) 230-7879
Email: brucedepaola@paulhastings.com

 

Subtenant:

[                                              ]

[                                              ]

[                                              ]

Attention: [                              ]

Facsimile: [                              ]

 

Sublandlord:

c/o Vail Resorts Management Company

390 Interlocken Crescent

Broomfield, CO 80021

United States

Attention: Fiona Arnold, EVP & General

Counsel

Facsimile: (303) 648-4787

Email: FArnold@vailresorts.com &

MWarren@vailresorts.com

 

With a copy to:

 

Gibson, Dunn & Crutcher LLP

1801 California St., Suite 4200

Denver, Colorado 80202

United States

Attention: Beau Stark

Facsimile: (303) 313-2839

Email: Bstark@gibsondunn.com

 

4.                                      This Agreement may be executed by in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute and be construed as one and the same
instrument.  This Agreement shall be interpreted and construed in accordance
with and governed by the laws of the State of Utah.

 

5.                                      The terms “Sublandlord”, “Landlord”, and
“Subtenant”, as used herein include any permitted successor and assign of the
named Sublandlord, Landlord, and Tenant herein, respectively; provided, however,
that such reference to Sublandlord’s, Landlord’s, and Tenant’s successors and
assigns

 

3

--------------------------------------------------------------------------------


 

shall not be construed as any parties’ consent to an assignment or other
transfer by any other party.

 

6.                                      If any provision of this Agreement is
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to be enforceable, or
if such modification is not practicable, such provision shall be deemed deleted
from this Agreement, and the other provisions of this Agreement shall remain in
full force and effect.

 

7.                                      Neither this Agreement nor any of the
terms hereof may be terminated, amended, supplemented, waived or modified
orally, but only by an instrument in writing executed by the party against which
enforcement of the termination, amendment, supplement, waiver or modification is
sought.

 

8.                                      The person executing this Agreement on
behalf of Subtenant is authorized by Subtenant to do so and execution hereof is
the binding act of Subtenant enforceable against Subtenant.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

4

--------------------------------------------------------------------------------


 

Witness the execution hereof as of the date first above written.

 

 

LANDLORD:

 

 

 

TALISKER CANYONS LEASECO LLC, Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

 

                                    ,

 

a                                        

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Subordination, Non-Disturbance and Attornment Agreement ([Tenant Name])

 

--------------------------------------------------------------------------------


 

The undersigned Sublandlord hereby consents to the foregoing Agreement and
confirms the facts stated in the foregoing Agreement.

 

 

SUBLANDLORD:

 

 

 

VR CPC HOLDINGS, INC., a Delaware Corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Subordination, Non-Disturbance and Attornment Agreement ([Tenant Name])

 

--------------------------------------------------------------------------------


 

STATE OF                                                         

)

 

                                                                           

) ss

 

COUNTY OF                                                    

)

 

 

 

On                                                 , before me,
                                                , a Notary Public in and for
said state, personally appeared                                               ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said State

 

 

 

 

 

My commission expires:                                                

 

 

 

STATE OF                                                    

)

 

                                                                       .

) ss

 

COUNTY OF                                                

)

 

 

On                                                 , before me,
                                                , a Notary Public in and for
said state, personally appeared                                               ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

Notary Public in and for said State

 

 

 

My commission expires:                                                

 

Subordination, Non-Disturbance and Attornment Agreement ([Tenant Name])

 

--------------------------------------------------------------------------------


 

STATE OF                                                     

)

 

                                                                       

) ss.

 

COUNTY OF                                                

)

 

 

On                                                 , before me,
                                                , a Notary Public in and for
said state, personally appeared                                               ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

Notary Public in and for said State

 

 

 

My commission expires:

 

Subordination, Non-Disturbance and Attornment Agreement ([Tenant Name])

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

DESCRIPTION OF LAND

 

--------------------------------------------------------------------------------


 

EXECUTION FORM

 

EXHIBIT T

 

RVMA Assignment Agreement

 

PARTIAL ASSIGNMENT AND ASSUMPTION OF THE CANYONS
RESORT VILLAGE MANAGEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

This PARTIAL ASSIGNMENT AND ASSUMPTION OF THE CANYONS RESORT VILLAGE MANAGEMENT
AGREEMENT (as amended from time to time, this “Assignment Agreement”), dated as
of May     , 2013 (the “Effective Date”), by and between ASC Utah LLC, a
Delaware limited liability company (as successor-by-merger to ASC Utah, Inc.,
d.b.a. The Canyons) (“ASCU”), American Skiing Company Resort Properties LLC, a
Delaware limited liability company (as successor-by-merger to American Skiing
Company Resort Properties, Inc.) (“ASCRP”, together with ASCU, collectively
referred to herein as “Assignor”), and VR CPC Holdings, Inc., a Delaware
corporation (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor and certain of its Affiliates are the owners of that certain
ski area and related amenities commonly known as Canyons Resort, and located in
portions of Summit County and Salt Lake County, Utah (the “Canyons Resort”);

 

WHEREAS, Assignor, certain of Assignor’s Affiliates and Assignee have entered
into that certain Transaction Agreement, dated May     , 2013 (the “Transaction
Agreement”, and together with all agreements, instruments, and other documents
executed in connection therewith, individually, a “Transaction Document” and
collectively, the “Transaction Documents”), pursuant to which Assignor and
certain of its Affiliates have agreed to lease Canyon Resorts to Assignee and to
transfer other related assets (as more particularly described in the Transaction
Agreement);

 

WHEREAS, Talisker Canyons LeaseCo LLC (“LeaseCo”) is an Affiliate of Assignor;

 

WHEREAS, pursuant to the Transaction Agreement, concurrently herewith LeaseCo
and Assignee are entering into that certain Master Agreement of Lease (as
modified, amended and/or supplemented from time to time, the “Lease”), pursuant
to which LeaseCo has agreed to grant and lease to Assignee, and Assignee has
agreed to accept and lease from LeaseCo, the Demised Premises (as defined in the
Lease), subject to, upon and in accordance with the terms, covenants, conditions
and provisions of the Lease.  All capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Lease.

 

WHEREAS, Assignor, The Canyons Resort Village Association, Inc., a Utah
nonprofit corporation (together with its successors and/or assigns,
“Association”), and all “Participants” (as defined in the Management Agreement)
or their successors and assigns, are the current parties to The Canyons Resort
Village Management Agreement (dated November 15, 1999 and recorded in the
Official Records of Summit County, Utah (“Official Records”) on December 15,
1999 as Entry Number 00555285, as modified by that (x) First Amendment to The
Canyons Resort Village Management Agreement dated December 17, 1999, and
recorded in the Official Records on December 17, 1999 as Entry Number 00555434,
and that (y) Second Amendment to The Canyons Resort Village Management Agreement
dated January 7, 2000 and recorded in the Official Records on January 11, 2000
as Entry Number 00556961, and that (z) Third Amendment to The Canyons Resort
Village Management Agreement dated January 27, 2000 and recorded in the Official
Records on January 31, 2000 as Entry Number 00558232 (collectively, the
“Management Agreement”), pertaining to the joint use, operation and management
of the

 

--------------------------------------------------------------------------------


 

“Resort Village” described therein, commonly known as The Canyons Resort and
Resort Community, located in Summit County, State of Utah.

 

WHEREAS, ASCU and the RVMA are required to construct and complete the Golf Club
pursuant to that certain Amended and Restated Development Agreement for the
Canyons Specifically Planned Area (dated November 15, 1999 and recorded in the
Official Records of Summit County, Utah (“Official Records”) on November 24,
1999 as Entry Number 00553911, as modified by that (x) Amendment to Amended and
Restated Development Agreement for the Canyons Specially Planned Area dated
June 2, 2004, and (y) Amendment to Amended and Restated Development Agreement
for the Canyons Specially Planned Area dated December 22, 2006 and recorded in
the Official Records on December 22, 2006 as Entry Number 00799953
(collectively, the “Development Agreement”), pertaining to the development of
the “Property” described therein, commonly known as The Canyons Resort and
Resort Community, located in Summit County, State of Utah;

 

WHEREAS, pursuant to that certain Operating Agreement of The Canyons Golf Club,
LLC, dated as of June 22, 2011 (the “Operating Agreement”), between ASCU and
Association, ASCU owns a sixty percent (60%) limited liability company interest
in The Canyons Golf Club, LLC, a Utah limited liability company (the “Company”)
and is the current Manager (as defined in the Operating Agreement) of the
Company and has agreed to make certain loans to the Company in order to ensure
completion of the golf course required by Development Agreement.

 

WHEREAS, the Development Agreement and the Management Agreement requires the
formation of the Association and requires that the Association perform a variety
of obligations to maintain, and finance and construct certain capital
development projects within the Canyons SPA, which are described more
particularly below.

 

WHEREAS, in accordance with the Transaction Agreement and the Lease, Assignor
has agreed to assign to Assignee certain of Assignor’s rights, title, and
interest under the Management Agreement related to the portion of the Land, the
Easement Properties, and the Existing Ground Lease Properties (all as defined in
the Lease) including Red Pine but excluding all other Strategic Development
Parcels (“Assignee’s Premises”) as further delineated herein, and Assignee
desires to accept the assignment of such rights, title, and interest to the
Management Agreement, subject to the terms, conditions and restrictions set
forth in this Assignment Agreement; and

 

WHEREAS, notwithstanding that under the Transaction Agreement and the Lease,
Assignor retains certain rights to develop the Strategic Development Parcels and
retains certain property rights defined as the Landlord Reserved Estate,
Assignor and Assignee acknowledge that Assignee will operate the Canyons Resort,
and therefore that Assignor herein assigns to Assignee certain of its rights
under the Management Agreement, including Assignor’s Right to designate and
appoint two (2) of the Class A Trustees and one (1) of the Class A Limited
Trustees to the Association’s Board of Trustees in accordance with and for such
periods as specified in the Association’s Bylaws.  For purposes hereof, the
terms Class A Trustees and Class A Limited Trustees shall have the meaning
specified in the Association’s Bylaws, Section 6.2.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Assignor and
Assignee agree as follows:

 

1.                                      Key Defined Terms.

 

a.              “Assigned Rights and Obligations” shall mean and include the
“Assigned Rights” and “Assumed Obligations” as defined herein.

 

b.              “Assigned Rights” shall mean and include all of Assignor’s
rights, title and interest under the Management Agreement, notwithstanding
whether the Management Agreement explicitly allocates those rights to ASCRP,
ASCU, “Member” and/or “Mountain Member” (as defined by the Management Agreement)
that (a) apply exclusively to the Assignee’s Premises or (b) apply
non-exclusively to the Assignee’s Premises, but only with respect to the share
of such rights that is proportionately allocable to the Assignee’s Premises, it
being the express intent of Assignor and Assignee that Assignee will become
fully substituted for ASCRP, ASCU, “Member” and/or “Mountain Member” (as defined
by the Management Agreement) under the Management Agreement with respect to
these rights.  For the purposes of clarity, Assigned Rights shall not include
the beneficial rights to any easements or licenses arising under Article II of
the Management Agreement as those rights apply to the Reserved Landlord Estate. 
Notwithstanding the foregoing, the following rights shall be allocated solely in
the manner described as follows, and without regarding to whether such rights
apply exclusively or non-exclusively to Assignee’s Premises:

 

i)                                         The Assigned Rights shall include an
undivided interest in Assignor’s rights, title and interest under the Management
Agreement as Class A Members of the Association (the “Class A Membership
Rights”), such that Assignor and Assignee shall share the Class A Membership
Rights.  Assignee shall be entitled to designate and appoint two (2) of the
Class A Trustees and one (1) of the Class A Limited Trustees to the
Association’s Board of Trustees in accordance with and for such periods as
specified in the Association’s Bylaws, and, from and after such time as,
pursuant to the Association’s Bylaws, the Class A members shall be entitled to
designate only three (3) Class A Trustees: (i) Assignee shall be entitled to
designate and appoint only one (1) of the Class A Trustees and one (1) of the
Class A Limited Trustees to the Association’s Board of Trustees, and
(ii) Assignee and Assignor shall mutually agree by working cooperatively and in
good faith to designate the person to serve as the at-large Trustee from the
side of the Class A members.

 

ii)                                      The Assigned Rights shall not include
any of Assignor’s rights under Section 4.9 of the Management Agreement with
regard to Assignor’s rights to receive reimbursement from the Association.

 

iii)                                   The Assigned Rights include all of
Assignor’s rights, title and interest under the Management Agreement to the
rights allocated to the “Mountain Member”, which shall be Assigned Rights
regardless of whether such rights apply exclusively or non-exclusively to
Assignee’s Premises in express recognition that Assignor is selling the business
of operating the Canyons Resort to Assignee pursuant to the Transaction
Agreement; provided,

 

--------------------------------------------------------------------------------


 

however, that the Assigned Rights allocated to the Mountain Member do not
include any rights, title or interest related to the construction and
development of The Canyons Golf Course.

 

c.               “Assumed Obligations” shall mean and include all of Assignor’s
obligations under the Management Agreement, notwithstanding whether the
Management Agreement explicitly allocates those obligations to ASCU, “Member”,
and/or “Mountain Member” (as defined by the Management Agreement) that (a) apply
exclusively to the Assignee’s Premises or (b) apply non-exclusively to the
Property, but only with respect to the share of such rights that is
proportionately allocable to the Property, with the exception of:

 

i)                                         Any and all obligations arising from
Section 3.3(g) of the Management Agreement and Section 4.7 of the Management
Agreement (related to the Mountain Member’s contribution to the cost and
construction of employee housing), which are not Assumed Obligations and are not
being assumed by Assignee regardless of and without limitation to whether such
obligations apply exclusively or non-exclusively to Assignee’s Premises.

 

d.              “Assignor’s Rights” shall mean and include all of Assignor’s
rights under the Management Agreement that are not Assigned Rights.

 

e.               “Assignor’s Obligations” shall mean and include all of
Assignor’s obligations under the Management Agreement that are not Assumed
Obligations.

 

2.                                      Assignment.  Assignor hereby assigns,
transfers, and conveys to Assignee all of Assignor’s rights, title, and interest
in and to the Assigned Rights and Obligations.

 

3.                                      Assumption.  Assignee hereby accepts
Assignor’s assignment of the Assigned Rights and assumes solely the Assumed
Obligations arising on or after the Effective Date, it being the express
intention of both Assignor and Assignee that, upon execution of this Assignment
Agreement and leasing of the Demised Premises to Assignee, Assignee shall become
substituted for Assignor as ASCRP, ASCU, “Member”, and/or “Mountain Member” (as
defined by the Management Agreement) under the Management Agreement with respect
to the Assigned Rights and Obligations.

 

4.                                      Reimbursement Obligations for
Development Costs.  Notwithstanding anything to the contrary set forth in the
Management Agreement, Assignor and Assignee acknowledge and agree that:

 

a.              The Development Agreement and the Management Agreement requires
that the Association construct a variety of capital projects within the “Resort
Village” (as defined in the Management Agreement) payable by the “Real Estate
Transfer Assessment” (as defined in the Management Agreement) (the “RETA”),
including, for example, the obligation to acquire and develop amenities such as
streets, pedestrian pathways, a golf course, a people mover, public gathering
areas, skating rinks pursuant to Development Agreement sections 3.2 and 3.6 and
to undertake certain “capital projects” pursuant to Section 4.6(d) of the
Management Agreement, and the obligation to construct employee housing and to
provide that housing at below market rents or price pursuant to Development
Agreement section 3.3.2 (the “Association’s RETA Obligations”).  Pursuant to the
Management Agreement, the Association is permitted to fund

 

--------------------------------------------------------------------------------


 

performance of the Association’s RETA Obligations by (i) levying and collecting
the RETA, and/or (ii) borrowing funds.

 

b.              Assignor is, or will be, due certain reimbursements from the
Association for (i) certain monies it has loaned or will incur, on behalf of the
Association and the “Resort Village” (as defined in the Management Agreement)
prior to the date hereof, including, without limitation pursuant to Section 4.9
of the Management Agreement and (ii) certain monies it has loaned the
Association and/or the Company (defined as “Member Loans” and/or an “RVMA Member
Loan” pursuant to the Operating Agreement) for construction the golf course
required by the Development Agreement (collectively, the “Assignor
Reimbursements”).

 

c.               Assignor agrees that all “Assessments” (as defined in the
Management Agreement) due from Assignor under Article IV of the Management
Agreement, including RETA and any other fees, charges, fines, penalties, or
other amounts subject to collection by the Association from Assignor shall be
due and payable by Assignor without offset or deduction for any Assignor
Reimbursements.  Assignor Reimbursements shall only be payable to Assignor
(A) from RETA collected by the Association under the Management Agreement, and
(B) once the amount of RETA collected and held by the Association exceed both
(x) the then-currently budgeted amounts for Association’s RETA Obligations under
the Management Agreement, and (y) any shortfall of RETA funds necessary for
payment of any Association’s RETA Obligations then-currently due or payable by
the Association, it being the intent of this sentence that the Association shall
pay the expenses and costs of the Association’s RETA Obligations prior to
payment of any Assignor Reimbursements;

 

5.                                      No Assignment or Assumption of RVMA
Rights and Obligations.   Notwithstanding anything to the contrary herein,
Assignor and Assignee agree that the Assigned Rights and Obligations do not
include any of the rights, title, and interest to the Association Rights and
Obligations.  Accordingly, this Assignment Agreement does not assign, convey, or
otherwise demise any of the RVMA’s rights, title, and interest under the
Management Agreement.

 

6.                                      Amendment of Management Agreement. 
Provided that Assignee is not in default of the Lease, this Assignment
Agreement, or any other Transaction Documents, Assignor shall not request,
process or consent to any amendment of the Management Agreement that affects the
Assigned Rights and Obligations without Assignee’s prior written consent, which
Assignee may withhold in its sole and absolute discretion.  Provided that
Assignor is not in default of the Lease, this Assignment Agreement, or any other
Transaction Documents, Assignee shall not request, process or consent to any
amendment of the Management Agreement that affects Assignor’s Rights or
Assignor’s Obligations without Assignor’s prior written consent, which Assignor
may withhold in its sole and absolute discretion.  Nothing in this Section 6 is
intended as a waiver of by Assignee of any rights that Assignee may otherwise
have to contest any amendment of the Management Agreement requested, processed,
or consented to by Assignor, if Assignee in good faith believes such amendment
would affect the Assigned Rights and Obligations.  Nothing in this Section 6 is
intended as a waiver of by Assignor of any rights that Assignor may otherwise
have to contest any amendment of the Management Agreement requested, processed,
or consented to by Assignee, if Assignor in good faith believes such amendment
would affect Assignor’s Rights or Assignor’s Obligations.

 

--------------------------------------------------------------------------------


 

7.                                      Further Assurances.  Assignor agrees
that during the term of the Lease that it will comply with Assignor’s Rights and
Assignor’s Obligations.  Assignee agrees that during the term of the Lease that
it will comply with the Assigned Rights and Assumed Obligations.  Assignor and
Assignee each hereby agrees that it will, at any time and from time to time,
execute any documents and take such additional actions as the other, or its
respective successors or assigns, shall reasonably require in order to more
completely or perfectly carry out the purposes of the Lease and this Assignment
Agreement.

 

8.                                      Indemnification of Assignee.  Except to
the extent arising out of any event, action or omission undertaken or omitted by
or at the direction of Assignee (excluding any action undertaken by Assignee or
any Tenant Party at the direction or on behalf of Assignor provided such action
did not constitute negligence by Assignee or any Tenant Party), or caused by or
resulting from a breach of this Assignment Agreement by Assignee, Assignor and
Talisker LeaseCo shall defend, indemnify and save harmless Assignee against and
from all actual liabilities, suits, obligations, fines, damages, penalties,
claims, costs, charges and expenses, including reasonable attorneys’ fees,
imposed upon or incurred by or asserted against Assignee to the extent arising
from or relating to any failure by Assignor to perform Assignor’s Obligations. 
This indemnification shall be in addition to any other indemnities to Assignee
specifically provided in the Lease and any other Transaction Document and shall
survive termination of this Assignment Agreement.

 

9.                                      Indemnification of Assignor.  Except to
the extent arising out of any event, action or omission undertaken or omitted by
or at the direction of Assignor (excluding any action undertaken by Assignor or
any Landlord Party at the direction or on behalf of Assignee provided such
action did not constitute negligence by Assignor or any Landlord Party), or
caused by or resulting from a breach of this Assignment Agreement by Assignor,
Assignee shall defend, indemnify and save harmless Assignor against and from all
actual liabilities, suits, obligations, fines, damages, penalties, claims,
costs, charges and expenses, including reasonable attorneys’ fees, imposed upon
or incurred by or asserted against Assignor to the extent arising from or
relating to any failure by Assignee to perform the Assumed Obligations.  This
indemnification shall be in addition to any other indemnities to Assignor
specifically provided in the Lease and any other Transaction Document and shall
survive termination of this Assignment Agreement.

 

10.                               Reversion to Assignor.  Upon expiration,
termination, or cancellation of the Lease, this Assignment Agreement shall
terminate and all Assigned Rights and Assumed Obligations shall revert to
Assignor.

 

11.                               Cure.

 

a.              Assignee Cure.  Within thirty (30) days of receipt of an order
or notice issued by the Association or any “Member” (as defined in the
Management Agreement) of breach or default in the performance of the Assignor
Obligations, Assignor shall commence cure of such breach or default and shall
diligently prosecute such cure to completion. Notwithstanding the foregoing, if
the nature of the breach or default is such that the cure thereof cannot
reasonably be effected within such thirty (30) day period, then Assignor shall
be afforded such additional time as agreed to in writing by Assignor and
Assignee, which agreed upon cure period shall be at least one-third (1/3)
shorter in duration than required by the Association or such Member.  After such

 

--------------------------------------------------------------------------------


 

additional cure period has expired, Assignee shall have the right to perform any
activities necessary or reasonable to cure such breach or default in the
performance of the Assignor Obligations.  Assignor, upon demand, shall reimburse
Assignee for any reasonable expenses incurred by Assignee (including reasonable
attorneys’ fees) pursuant to, or in connection with, performance of any Assignor
Obligations by Assignee, together, in either case, with interest thereon, at the
Default Rate, from the date that such expenses were incurred by Assignee to the
date that the same are reimbursed to Assignee by Assignor.

 

b.              Assignor Cure.  Within thirty (30) days of receipt of an order
or notice issued by the Association or any “Member” (as defined in the
Management Agreement) of breach or default in the performance of the Assignee
Obligations, Assignee shall commence cure of such breach or default and shall
diligently prosecute such cure to completion. Notwithstanding the foregoing, if
the nature of the breach or default is such that the cure thereof cannot
reasonably be effected within such thirty (30) day period, then Assignee shall
be afforded such additional time as agreed to in writing by Assignor and
Assignee, which agreed upon cure period shall be at least one-third (1/3)
shorter in duration than required by the Association or such Member.  After such
additional cure period has expired, Assignor shall have the right to perform any
activities necessary or reasonable to cure such breach or default in the
performance of the Assignee Obligations.  Assignee, upon demand, shall reimburse
Assignor for any reasonable expenses incurred by Assignor (including reasonable
attorneys’ fees) pursuant to, or in connection with, performance of any Assumed
Obligations by Assignor, together, in either case, with interest thereon, at the
Default Rate, from the date that such expenses were incurred by Assignor to the
date that the same are reimbursed to Assignor by Assignee.

 

c.               Contests.  Assignor and Assignee shall have the right to
contest in good faith and with reasonable diligence the validity of any order,
or notice of breach or default issued by the Association or any Member (as each
such term is defined in the Management Agreement) so long as such contest will
not adversely affect in any significant respect the Demised Premises or
Assignee’s rights under the Lease, or any other Transaction Document, including
this Assignment Agreement.

 

12.                               No Joint Venture.  Nothing contained herein
shall be construed as creating a joint venture, agency, or any other
relationship between the parties hereto other than that of assignor and
assignee.

 

13.                               Notice.  Any notice, request, statement,
demand, consent, approval or other communication required or permitted to be
given, rendered or made by either Assignor or Assignee pursuant to this
Assignment Agreement (each a “Notice” and collectively, “Notices”) shall be in
writing and shall only be deemed effective:  (a) on the date personally
delivered to the address below, as evidenced by written receipt therefor,
whether or not actually received by the person to whom addressed; (b) on the
third (3rd) Business Day after being sent, by certified or registered mail,
return receipt requested, addressed to the intended recipient at the address
specified below; or (c) on the first (1st) Business Day after being deposited
into the custody of a nationally recognized overnight delivery service such as
Federal Express Corporation, addressed to such party at the address specified
below, for next Business Day delivery.  For purposes of this Section 13, the
addresses of the parties for all notices are as follows (or to such other
address

 

--------------------------------------------------------------------------------


 

or party as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address or addresses shall
only be effective upon receipt):

 

If  to Assignor:

 

                                                c/o Talisker Corp.
145 Adelaide Street West
Toronto, Ontario M5H 4E5
Attention:  Jack Bistricer

Facsimile:  (416) 864-0258

Email:  jbistricer@taliskercorp.com

 

with a copy to:

 

                                                Talisker Corp.
145 Adelaide Street West
Toronto, Ontario M5H 4E5
Canada
Attention:  Chief Financial Officer

Facsimile:  (416) 864-1840

Email:  jlevine@taliskercorp.com

 

with another copy to:

 

                                                Talisker Mountain
P.O. Box 4349
Park City, Utah 84060
United States
Attention:  David J. Smith, Esq.

Facsimile:  (435) 487-0256

Email:  dsmith@taliskermountain.com

 

with another copy to:

 

                                                Paul Hastings LLP
75 East 55th Street
New York, New York 10022
United States
Attention:  Bruce S. DePaola, Esq.

Facsimile:  (212) 230-7879

Email:  brucedepaola@paulhastings.com

 

--------------------------------------------------------------------------------


 

If to Assignee:

 

c/o Vail Resorts Management Company

390 Interlocken Crescent

Broomfield, CO 80021

United States

Attention:  Fiona Arnold, EVP & General Counsel

Facsimile:  (303) 648-4787

Email:  Farnold@vailresorts.com & Mwarren@vailresorts.com

 

With a copy to:

 

Gibson, Dunn & Crutcher LLP

1801 California St., Suite 4200

Denver, Colorado 80202

United States

Attention:  Beau Stark

Facsimile:  (303) 313-2839

Email:  Bstark@gibsondunn.com

 

a.              The attorney for any party may send Notices on that party’s
behalf.  Assignor and Assignee shall each have the right, from time to time
during the Term, to designate additional or substitute parties or address(es) to
receive Notices on behalf of such party in accordance with this Section 13.

 

b.              Assignor and Assignee agree to provide Notice to the other party
within twenty (20) days of receipt of any order, or notice of breach or default
issued by Association or any “Member” (as defined in the Management Agreement).

 

14.                               Dispute Resolution.  The provisions of
Article 15 of the Lease are hereby incorporated by reference into this
Assignment Agreement to the same extent and with the same force as if fully set
forth herein.

 

15.                               Affirmative Waivers.  ASSIGNOR AND ASSIGNEE
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS ASSIGNMENT AGREEMENT, INCLUDING ANY CLAIM OF INJURY OR
DAMAGE, AND ANY EMERGENCY AND OTHER STATUTORY REMEDY WITH RESPECT THERETO.

 

16.                               No Waivers.  Except as specifically provided
in this Assignment Agreement, no delay or omission by either Assignor or
Assignee in exercising a right or remedy shall exhaust or impair such right or
remedy or constitute a waiver of, or acquiescence in, any default by the other
party.  A single or partial exercise of a right or remedy shall not preclude a
further exercise thereof, or the exercise of another right or remedy, from time
to time.

 

--------------------------------------------------------------------------------


 

17.                               Authority of Parties.

 

a.              Assignee represents and warrants that this Assignment Agreement
has been duly authorized, executed and delivered by Assignee and constitutes the
legal, valid and binding obligation of Assignee.

 

b.              Assignor represents and warrants that this Assignment Agreement
has been duly authorized, executed and delivered by Assignor and constitutes the
legal, valid and binding obligation of Assignor.

 

18.                               Limited Recourse.  The provisions of
Section 14.8 of the Lease are hereby incorporated by reference into this
Assignment Agreement to the same extent and with the same force as if fully set
forth herein.

 

19.                               Governing Law.  This Assignment Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Utah without regard to principles of conflicts of laws.

 

20.                               Entire Agreement; Modifications.  This
Assignment Agreement, the Lease, the Transaction Agreement, and the Transaction
Documents (as defined in the Transaction Agreement) represent the entire
agreement of the parties with respect to the subject matter hereof, and,
accordingly, all understandings and agreements heretofore had between the
parties are merged in this Assignment Agreement and such other documents, which
alone fully and completely express the agreement of the parties.  No amendment,
surrender or other modification of this Assignment Agreement shall be effective
unless in writing and signed by the party to be charged therewith.

 

21.                               Severability.  If any provision of this
Assignment Agreement or the application thereof to any Person or circumstance
shall, for any reason and to any extent, be invalid or unenforceable, the
remainder of this Assignment Agreement and the application of that provision to
other Persons or circumstances shall not be affected but rather shall be
enforced to the extent permitted by law.

 

22.                               Interpretation.  The captions, headings and
titles in this Assignment Agreement are solely for convenience of references and
shall not affect its interpretation.  This Assignment Agreement shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Assignment Agreement to be drafted.  Each
covenant, agreement, obligation or other provision of this Assignment Agreement
on Assignee’s part to be performed shall be deemed and construed as a separate
and independent covenant of Assignee, not dependent on any other provision of
this Assignment Agreement.  Whenever in this Assignment Agreement the singular
number is used, the same shall include the plural, and the masculine gender
shall include the feminine and neuter genders, and, in each case, vice versa, as
the context may require.  Each of Assignor and Assignee acknowledges that each
party to this Assignment Agreement has been represented by legal counsel in
connection with this Assignment Agreement.  Accordingly, any rule of Law or any
legal decision that would require interpretation of any claimed ambiguities in
this Assignment Agreement against the drafting party has no application and is
expressly waived.

 

--------------------------------------------------------------------------------


 

23.                               No Third-Party Beneficiaries.  The rights in
favor of Assignor and Assignee set forth in this Assignment Agreement shall be
for the exclusive benefit of Assignor and Assignee, respectively, and their
respective permitted successors and assigns, it being the express intention of
the parties that in no event shall such rights be conferred upon or for the
benefit of any third party.

 

24.                               Prevailing Party Attorney’s Fees.  If either
Assignor or Assignee shall bring an action or proceeding in any court of
competent jurisdiction to enforce its rights or the other party’s obligations
under this Assignment Agreement, then the prevailing party in such action or
proceeding shall be entitled to be reimbursed by the non-prevailing party for
all reasonable attorneys’ fees and disbursements incurred by the prevailing
party in connection with such action or proceeding.  If neither party shall
prevail in such action or proceeding, or if both parties shall prevail in part
in such action or proceeding, then such court shall determine whether, and the
extent to which, one party shall reimburse the other party for all or any
portion of the reasonable attorneys’ fees and disbursements incurred by such
other party in connection with such action or proceeding.  Any reimbursement
required under this Section 24 shall be made within fifteen (15) days after
written demand therefor (which demand shall be accompanied by reasonably
satisfactory evidence that the amounts for which reimbursement is sought have
been paid).

 

25.                               Counterparts.  This Assignment Agreement may
be executed in several counterparts, all of which, when taken together,
constitute one and the same instrument.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment
Agreement as of the day and year first above written.

 

 

ASSIGNOR:

ASC Utah LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

American Skiing Company Resort Properties LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to Partial Assignment of RVMA]

 

--------------------------------------------------------------------------------


 

ASSIGNEE:

VR CPC HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

Fiona E. Arnold

 

 

Title:

Executive Vice President and General Counsel

 

[END OF SIGNATURES]

 

[Signature Page to Partial Assignment of RVMA]

 

--------------------------------------------------------------------------------


 

EXHIBIT V

 

Strategic Development Parcels

 

 

Map
No.

 

Parcel Tax ID

 

 

196

 

PP-30-D (all);

 

 

(Part)

 

PP-98-E (all);

 

 

(White Pine Development Parcel)

 

S-98 (partial)

 

 

 

 

 

 

 

27

 

Red Pine Strategic

 

 

(Part)

 

Development Parcels (as identified pursuant to the Tenancy in Common Agreement
and Exhibit AA of the Lease)

 

 

 

 

 

 

 

34

 

PP-102-C-2 (partial);

 

 

 

 

 

 

 

36

 

PP-74-H (partial)

 

 

(Part)

 

 

 

 

 

 

 

 

 

42

 

PP-102-C-2 (partial)

 

 

 

 

 

 

 

43

 

PP-102-B-3 (partial)

 

 

 

 

 

 

 

44

 

PP-102-B-3-A (partial)

 

 

 

 

 

 

 

48

 

PP-74-D (partial);

 

 

 

 

PP-74-G (all);

 

 

 

 

PP-74-E (all);

 

 

 

 

PP-75-G (all);

 

 

 

 

PP-75-F-2 (all);

 

 

 

 

PP-75-A-4 (partial);

 

 

 

 

PP-75-K-A (all);

 

 

 

 

PP-75-A-1-A (partial);

 

 

 

 

PP-75-D (partial);

 

 

 

 

PP-75-4 (partial)

 

 

 

 

 

 

 

49

 

PP-75-A-4 (partial);

 

 

 

 

PP-75-M (partial)

 

 

 

 

 

 

 

62

 

PP-75-D (partial);

 

 

 

 

PP-75-4 (partial);

 

 

 

 

P-75-E (partial);

 

 

 

 

PP-75-G1-B(partial)

 

 

 

 

 

 

 

63

 

PP-75-4 (partial)

 

 

 

 

 

 

 

64

 

PP-75-5 (all);

 

 

 

 

PP-75-K (partial)

 

 

 

 

 

 

 

65

 

PP-75-L (partial);

 

 

 

 

PP-75-K (partial)

 

 

 

 

 

 

 

67

 

PP-75-4 (all)

 

 

 

 

 

 

 

70

 

PP-2-H (all)

 

 

 

 

 

 

 

71

 

PP-2-E-2 (all)

 

 

 

 

 

 

 

72

 

PP-2-E (all)

 

 

 

 

 

 

 

73

 

PP-2-D-2 (all)

 

 

 

 

 

 

 

74

 

PP-2-C-1 (all)

 

 

 

 

 

 

 

77

 

PP-2-K (all)

 

 

 

 

 

 

 

123

 

PP-73-C (partial)

 

 

(Part)

 

 

 

 

 

 

 

 

 

124

 

PP-75-C (partial)

 

 

(Part)

 

 

 

 

--------------------------------------------------------------------------------


 

 

125

 

PP-73-B-3 (all)

 

 

(Part)

 

PP-73-B (all)

 

 

 

 

PP-75-D (partial)

 

 

 

 

PP-75-G1-B (partial)

 

 

 

 

 

 

 

197

 

PP-102-D-3-1 (all)

 

 

--------------------------------------------------------------------------------


 

EXHIBIT X

 

Transaction Documents

 

1.              Transaction Agreement;

 

2.              Access Agreement;

 

3.              Assignment of Contract Rights and Other Intangible Property (in
the form of Exhibit D to the Transaction Agreement);

 

4.              Bill of Sale (in the form of Exhibit F to the Transaction
Agreement);

 

5.              Canyons SPA Assignment Agreement;

 

6.              Colony Development Agreement Assignment;

 

7.              Colony Easement Agreement Assignment (in the form of Exhibit I
to the Transaction Agreement);

 

8.              Colony MOU Participation Agreement;

 

9.              ROFO and Use Agreement;

 

10.       Cooperation Agreement (in the form of Exhibit L to the Transaction
Agreement);

 

11.       Easement Agreements (in the form of Exhibit M to the Transaction
Agreement);

 

12.       Guaranty;

 

13.       Intellectual Property Agreement (in the form of Exhibit P to the
Transaction Agreement);

 

14.       Investment Agreement;

 

15.       Landlord Benefits Side Letter (in the form of Exhibit R to the
Transaction Agreement);

 

16.       Memorandum of Lease;

 

17.       Permitted Landlord Mortgagee Protection Agreement;

 

18.       Resolution Operating Agreement;

 

19.       RVMA Assignment Agreement;

 

20.       RVMA Voting Agreement (the agreement relating to management of the
RVMA between one or more Affiliates of Talisker and Buyer, dated as of the
Execution Date);

 

--------------------------------------------------------------------------------


 

21.       SkiLink Agreement (in the form of Exhibit X to the Transaction
Agreement);

 

22.       Sublease Agreement (in the form of Exhibit Y to the Transaction
Agreement);

 

23.       Sundial Mortgage (in the form of Exhibit Z to the Transaction
Agreement);

 

24.       Tax Matters Agreement (the agreement between Talisker and Buyer
regarding certain tax matters pertaining to the Transactions);

 

25.       TCGC Assignment Agreement (in the form of Exhibit BB to the
Transaction Agreement);

 

26.       Tenancy in Common Agreement;

 

27.       Transition Services Agreement (in the form of Exhibit DD to the
Transaction Agreement);

 

28.       Employee Lease Agreement (in the form of Exhibit N to the Transaction
Agreement);

 

29.       Liquor License Transition Documents (in the form of Exhibit S to the
Transaction Agreement);

 

30.       Water Rights Lease (in the form of Exhibit EE to the Transaction
Agreement); and

 

31.       All other agreements, documents and instruments required to be
delivered by any party pursuant to this Agreement, and any other agreements,
documents or instruments entered into at or prior to the Closing in connection
with this Agreement or the transactions contemplated hereby.

 

2

--------------------------------------------------------------------------------


 

EXECUTION FORM

 

EXHIBIT AA

 

Conditions to Release of Strategic Development Parcels

 

The Strategic Development Parcels are the following parcel numbers from NV5
property map:  123/124 (Southeastern Part), 125 (Eastern Part), 71, 72, 73, 74,
62, 67, 63, 64, 77, 70, 65, 48, 49,  42, 43, 44, 36 (Western Part), 169, 196
(White Pine Talisker Parcel), together with each of the parcels identified in
orange on the Red Pine Map attached hereto as Exhibit B-1).

 

1.                                      Conditions to Release of Any or All
Strategic Development Parcels or Any Portion Thereof

 

Each of the conditions set forth below must be satisfied as a pre-condition to
the release of each Strategic Development Parcel.  Additional release conditions
specific to individual Strategic Development Parcels are set forth in Section 2
below.

 

(a)           The Strategic Development Parcel (or applicable portion thereof)
to be released shall have been legally sub-divided either through the filing of
a plat, subdivision map, conveyance declaration or otherwise, such that the
separate conveyance and ownership of such Strategic Development Parcel (or
applicable portion thereof) is legally permissible.

 

(b)           Separate tax parcels shall exist for each parcel to be released.

 

(c)           Such releases, either individually or in the aggregate, shall not
result in, or cause, Tenant, the Resort, or any Improvements to fail to comply
(or exacerbate any existing failure to comply) with applicable Legal
Requirements, including, without limitation, parking and ADA (American’s With
Disabilities Act) requirements.

 

(d)           Landlord shall cause Tenant’s title insurer to issue either a
stand-alone title insurance policy, or an endorsement to Tenant’s existing title
insurance policy, reasonably acceptable to Tenant, and in an amount reasonably
acceptable to Tenant, with respect only to any Relocation Replacement Premises,
easement, modification or replacement rights (i.e. not with respect to the
entire remaining Resort Premises), to the extent Tenant reasonably determines
any replacement rights are not covered by Tenant’s existing title insurance
policy.

 

(e)           Landlord shall pay all of Tenant’s legal, engineering, planning
and other third party costs and expenses (including Tenant’s internal project
management personnel costs, but excluding Tenant’s other personnel costs)
reasonably incurred and relating to Tenant’s evaluation of compliance with the
applicable release conditions with respect to the release of a Strategic
Development Parcel and the build-out of any Relocation Replacement Premises with
no financial impact on Tenant other than as a result of increased standard real
estate taxes as specifically set forth below, or a decision by Tenant to
exercise its rights under the ROFO and Use Agreement.

 

--------------------------------------------------------------------------------


 

(f)            Subject to the terms of the Access Agreement, upon Landlord’s
request Tenant will cooperate, at Landlord’s sole cost and expense, with the
construction of roadways, trails and other connections between the Development
Parcel and the Resort (and/or public rights of way and lands owned/leased by
Landlord and/or its Affiliates), provided that, notwithstanding anything to the
contrary contained in the Lease or the Transaction Documents, Tenant will have
final approval over all lifts, trails, skier bridges/tunnels and other ski
infrastructure such as snowmaking.

 

(g)           To the extent applicable, the release parcels shall remain subject
to any use restriction and any right of first offer set forth in the ROFO and
Use Agreement

 

(h)           Landlord shall be solely responsible for, and shall reimburse
Tenant upon request, for any increased out-of-pocket costs on Tenant to the
extent arising from the release (e.g. transfer taxes, increased operations
costs, personnel costs, special/metropolitan district taxes, HOA dues, CAM, tap
fees, or other charges), other than standard increases in real property taxes,
which shall be borne by Tenant.  Any such reimbursement shall be net of any
operational savings realized by Tenant relating to such release.

 

(i)            Tenant shall have the right, upon terms and subject to
limitations substantially equivalent to those set forth in Section 2(a) of the
Cooperation Agreement, to require Landlord, as part of, and in connection with
Landlord’s construction, installation or development of replacement
improvements, facilities or uses on or within a Release Parcel or a Relocation
Replacement Premises Parcel, as applicable, to include, as part of such
replacement work, additional improvements, upgrades, space or other parking
facilities, as applicable, if the incremental cost associated with such
additional improvements, upgrades, space or parking facilities is paid for by
Tenant.

 

(j)            Any ski facility, ski improvements or ski infrastructure,
including, without limitation, ski terrain, skier bridges/tunnels, lifts and
snowmaking and modifications of the foregoing arising from the release of
Strategic Development Parcels to the extent required below and or any Relocation
Replacement Premises, shall be constructed by Tenant (and not Landlord) at
Landlord’s sole cost and expense.

 

(k)           Any Relocation Replacement Premises required pursuant to the
provisions below to be installed, constructed or relocated as a condition to the
release of Strategic Development Parcels must be completed and in compliance
with all Legal Requirements, and Tenant shall, without any additional
consideration to Landlord or any other party, receive exclusive possession of
the Relocation Replacement Premises for the remaining term of the lease by
adding the Relocation Replacement Premises to the Demised Premises or providing
Tenant with an exclusive easement for the duration of the Term, provided,
however, (x) solely with respect to replacement parking spaces, Landlord may
designate the Relocation Replacement Premises as a Strategic Development Parcel
and locate such replacement parking spaces on the newly-designated Strategic
Development Parcel and (y) with respect to any other uses, Landlord may
designate the Relocation Replacement Premises as a Strategic Development Parcel
and locate such current use on the newly-designated Strategic Development Parcel
up to one (1) additional time.  Such newly-designated Strategic Development
Parcel would be subject to release upon Landlord’s subsequent satisfaction of
the requirements of this Exhibit AA.

 

--------------------------------------------------------------------------------


 

(l)            Any exceptions to title or additional burdens on the Relocation
Replacement Premises that did not apply equally to the relevant Strategic
Development Parcel shall be subject to Tenant’s approval in its reasonable
discretion.

 

(m)          Any Relocation Replacement Premises may only be located on Land
owned by Landlord or a Third Party (that is not a part of the Resort Property or
any land that is otherwise subject to Tenant’s use or possession).

 

(n)           As more particularly set forth in Sections 4 and 5, Tenant shall
have the right to condition the release of any Strategic Development Parcel upon
replacement of all activities, uses and improvements (collectively, “Current
Uses”) being conducted and/or located upon such Strategic Development Parcel
during the 2012-2013 Ski Season and during the non-ski season period from
April 2012 through December 2012 (collectively, the “Determination Period”). 
Following the Lease Execution Date, Tenant shall have sixty (60) days to dispute
any listed Current Use which is set forth in Section 4 or Section 5 of this
Exhibit AA but which Tenant does not believe is a true, correct and complete
list of the actual Current Uses of such Strategic Development Parcel as of the
Determination Period; provided, however, that such sixty (60) day period shall
not apply with respect to any use or improvement of the property which is either
latent or not readily discernible from a basic physical inspection of the
property.  Failure by Tenant to dispute any listed Current Use within the
applicable time frame shall be deemed to be Tenant’s acceptance of the Current
Uses.  Any dispute regarding the Current Uses may be referred by either party to
arbitration.  Except to the extent a Current Use is required to remain on the
Strategic Development Parcel, Landlord shall have replaced all of the Current
Uses, including any facilities and improvements related thereto, on the
applicable Relocation Replacement Premises in a manner which Tenant reasonably
determines is consistent with the Reasonable Equivalency Standard (defined
below).

 

2.                                      Additional Release Requirements
Applicable to Strategic Development Parcels which Require Relocation Replacement
Premises and/or Improvements

 

In addition to the general release requirements set forth above, the additional
release provisions set forth below must also be satisfied as a condition to the
release of the following Strategic Development Parcels:  48, 70, 77, 123, 124,
71, 72, 73, 74, 62, 67:

 

(a)           Landlord shall identify proposed Relocation Replacement Premises
and prepare a proposed scope of work, if applicable, to be performed at such
Relocation Replacement Premises.  Tenant shall approve such location and scope
of work so long as Tenant determines that the proposed Relocation Replacement
Premises (assuming the completion of the proposed scope of work) is reasonably
equivalent to the subject Strategic Development Parcel taking into account the
functionality and requirements of the facility (the “Reasonable Equivalency
Standard”).

 

(b)           Subject to compliance with all of the requirements of this
Exhibit AA, including without limitation the Reasonable Equivalency Standard,
Landlord will have the right to

 

--------------------------------------------------------------------------------


 

physically relocate temporary buildings and all FF&E to new locations and to pay
Tenant’s costs associated with relocating snowmaking equipment.

 

(c)           All Relocation Replacement Premises must be completed and
compliant with all Legal Requirements and ready for use by Tenant prior to
release of the applicable Strategic Development Parcel.

 

(d)           The plans and specifications for such work on Relocation
Replacement Premises shall be subject to Tenant’s reasonable review to ensure
compliance with the Reasonably Equivalency Standard.  The work and the actual
improvements constructed and work performed on the Relocation Replacement
Premises must be constructed by Landlord in accordance with generally applicable
industry standards and the plans and specifications approved by Tenant.  The
foregoing provision may not be used by Tenant to require Landlord to pay the
costs associated with a higher quality facility than previously existed at the
location being replaced , except to the extent such improvements are necessary
to comply with applicable laws or Tenant’s reasonable safety requirements.

 

(e)           Subject to the provisions of Section 1(j) above, Tenant will
receive exclusive possession of the Relocation Replacement Premises for the
remaining term of the lease by adding the Relocation Replacement Premises to the
Demised Premises or providing Tenant with an exclusive easement for the duration
of the Term without any additional consideration to Landlord or any other party

 

3.                                      Additional Parking Replacement
Requirements

 

In addition to the general release requirements set forth in Sections 1 and 2
above, the additional release provisions set forth below must also be satisfied
as a condition to the release of the Strategic Development Parcels currently
utilized for parking (i.e parcels 63, 64, 65, 70, 77, 49, 42, 43, and 44):

 

(a)           All replacement parking facilities and spaces must, with respect
to location, except for the parking presently located on the Sundial Parcels (as
defined and set forth below), be located: (1) on Parcels 42, 43, 45, 62, 63, 64,
70 or 77, (2) on Parcels 38, 45 or 127, subject to Section 3(f) below,
(3) anywhere within the designated area of the map attached hereto as
Exhibit A-1 that is not more than six hundred fifty (650) feet based on walking
distance on improved pathways or through the parking lot from the lower terminal
of the Cabriolet Lift, the Waldorf Gondola (but only if such lift is upgraded
to, at a minimum, a new high-speed detachable lift and operated to provide at
least the same level of guest experience as the existing Cabriolet Lift
(collectively, the “LV Transportation Lift Standard”) or, if constructed and in
operation in a manner that satisfies the LV Transportation Lift Standard, the
proposed high-speed detachable Dream Lift connecting the Lower Village and Iron
Mountain, or (4) anywhere within the designated area of the map attached hereto
as Exhibit A-1 that is not more than two thousand seven hundred (2700) feet
based on shuttle driving distance between the parking location and the Sundial
shuttle drop-off area on Parcel 60 (such distance, which may include up to three
hundred fifty (350) feet of level grade walking distance within the applicable
parking lot, the “Shuttle Distance Standard”), provided, in each case, no
pre-existing parking facility, space or pre-existing parking square footage
existing at the Determination Period (“Pre-existing Parking”)

 

--------------------------------------------------------------------------------


 

shall be included for purposes of determining whether replacement parking has
been provided.  Tenant shall have no financial obligation with respect to
upgrading the Waldorf Gondola or other infrastructure to satisfy the foregoing
criteria.  Tenant shall have no financial obligation, other than as set forth in
the Investment Agreement, with respect to construction of the Dream Lift.  All
replacement parking facilities (w) that are surface lots will provide, at a
minimum, a reasonably comparable experience within the lot for guests to the
parking being replaced, (x) that are in parking structures will provide for
usual and customary pedestrian and vehicle circulation, and will include
elevators for guests, (y) will provide accessibility to guest vehicles from
Canyons Resort Drive that satisfies the Reasonable Equivalency Standard, and
(z) will provide for reasonable pedestrian access and operational functionality.

 

(b)           As a condition to the release of the Sundial Parking (lots 63 and
64) (the “Sundial Parcels”), Landlord must replace all parking spaces currently
on the Sundial Parcels as follows:

 

i.              Not less than 133 of the existing parking spaces as of the
Determination Date must be replaced such that the replacement parking satisfies
the Reasonably Equivalency Standard for guest experience relative to parking
spaces set forth above (including locational equivalency). Relocation on Lot 48
shall be deemed to satisfy the locational equivalency requirement, provided that
other upgrades are made to provide the required guest experience; and

 

ii.             Provided clause (b)(i) above has been satisfied, then the
remaining 67 existing spaces on the Sundial Parcels as of the Determination Date
may be relocated in any parking area that satisfies Section 3(a) above.  As a
result, these remaining spaces need not satisfy the Reasonable Equivalency
Standard in terms of location, but must otherwise satisfy the Reasonably
Equivalency Standard.

 

(c)           Up to four hundred (400) parking spaces on unreleased Strategic
Development Parcels, other than the parking spaces referenced in
Section 3(b)(i) above, may be taken out of service at any time for active
construction on a temporary basis.  No parking space may be out of service
(i) for more than the shorter of (A) thirty six (36) months, or (B) the amount
of time necessary for Landlord to construct replacement parking utilizing
commercially reasonable efforts to complete the parking as soon as practicable
at another location permitted by this Agreement, prior to its replacement being
put into service and provided to Tenant, or (ii) during the ski season if the
replacement parking will be a paved or unpaved surface lot.  Parking may not be
taken out of service for any purpose other than to perform construction work
necessary to build replacement parking spaces which would otherwise not be
feasible to construct if the subject parking spaces remained in service or if
such replacement parking spaces are being simultaneously constructed utilizing
commercially reasonable efforts to complete the parking as soon as practicable
at another location permitted by this Agreement. If at any point during the Term
of the Lease, Landlord violates the replacement parking requirements, Tenant
will be permitted to deny Landlord any subsequent release of a Strategic
Development Parcel requiring replacement parking, notwithstanding the
satisfaction of all other conditions to such release until Landlord has
corrected such violation of replacement parking requirements by providing the
required replacement parking.  Thereafter during the Term of this Lease, if
Landlord subsequently requests release of any Strategic Development Parcel
requiring replacement parking, and such replacement parking has not been
provided by Landlord prior to the date for

 

--------------------------------------------------------------------------------


 

such release, Landlord must provide a bond or letter of credit sufficient to
fund completion of the replacement parking as a condition to release of such
Strategic Development Parcel.

 

(d)           During ski season, Landlord may charge up to $12 per day (Adjusted
by CPI) for replacement parking in a multi-level covered parking structures
located on Relocation Replacement Premises and up to $20 per day (Adjusted by
CPI) for replacement parking in a multi-level covered parking structure located
on the Sundial Parcels or Lot 48 that meet all requirements of
Section 3(b)(i) above.  Landlord may not charge parking fees after 3:00 PM. 
Landlord shall be responsible for collection of such parking charges. 
Landlord’s employees or equipment responsible for parking fee collection must do
so in accordance with Tenant’s reasonable requirements consistent with Resort
standards

 

(e)           The plans and specifications for replacement parking facilities
shall be subject to Tenant’s review to ensure compliance with the Reasonable
Equivalency Standard.  The work and the actual improvements constructed and work
performed on the Relocation Replacement Premises must be constructed by Landlord
in accordance with industry standards and the plans and specifications approved
by Tenant.  The foregoing provision may not be used by Tenant to require
Landlord to pay the costs associated with a higher quality facility than
previously existed, except to the extent such improvements are necessary to
comply with applicable laws or Tenant’s reasonable safety requirements.

 

(f)            Notwithstanding anything to the contrary contained herein,
Landlord shall not receive any credit for replacement parking spaces located on
Parcels 38, 45 or 127 unless (i) Landlord obtains for Tenant, at Landlord’s
cost, permanent easements or leasehold rights for unrestricted use by Tenant of
all parking areas existing as of the Determination Date on such lots, and
(ii) Landlord builds parking structures or other facilities to increase the
square footage of available parking on such parcels, in which case, Landlord
shall only receive credit for the parking spaces included in clause (ii) and no
credit for the parking spaces included in clause (i).

 

4.             Red Pine Village Release Provisions

 

In addition to the general release requirements set forth above, the additional
release provisions set forth below must also be satisfied as a condition to the
release of the Red Pine Village Strategic Development Parcels, which are
identified on the map attached here at Exhibit B-1 (the “RP Map”) in orange as
“Talisker Proposed Development Area / Strategic Development Parcels”:

 

·                  Structure: Held under lease from SITLA as co-tenants by
Talisker Canyons PropCo LLC and VR CPC Holdings, Inc.

·                  Current Use:

·                  Chicane Trail, including snowmaking, identified on the RP Map

·                  Stream Crossing from current Red Pine Lodge to Chicane Trail,
identified on the RP Map

·                  Zip Line activity, not identified on the RP Map

·                  Encore Trail, identified on the RP Map as “Existing Encore
Trail”

 

--------------------------------------------------------------------------------


 

·                  Maintenance Road, identified on the RP Map as Operational
Work Road

·                  Possibly snowmaking equipment for Sidewinder Trail, not
identified on the RP Map.

 

·                  Additional Parcel-Specific Replacement Provisions:

·                  Chicane Trail and Stream Crossing will either remain in
Tenant’s exclusive possession under the Tenancy in Common Agreement or be added
to the blanket exclusive easement in favor of Tenant at the time adjacent
Strategic Development Parcel(s) are released.  Tenant may widen Upper Chicane to
seventy-five (75) feet skiable trail width, Lower Chicane to one hundred (100)
feet skiable trail width, and Stream Crossing to fifty (50) feet width but only
in the westward direction, in the areas shown on the RP Map.  VR will consider
in good faith requests from Landlord to adjust the grading of Chicane Trail for
compatibility with development.

·                  Prior to any release of any Strategic Development Parcel that
will conflict with the Zip Line, Landlord must either provide Tenant with a
permanent exclusive easement for the Zip Line, or pay Tenant’s cost of replacing
the Zip Line in a new location within an area of the Strategic Development
Parcel as reasonably agreed by Landlord and Tenant, or outside the Strategic
Development Parcel.

·                  Installation of Talisker Roadway Tunnel shown on the RP Map
connecting Strategic Development Parcels is subject to the Access Agreement and
the Undue Interference standard.

·                  Landlord is responsible for costs of improvements pursuant to
Section 2.1 of the Tenancy in Common Agreement.

·                  Prior to any release of Strategic Development
Parcel(s) affecting the Encore Trail or the area south of the existing Encore
Trail, either (i) Landlord will pay Tenant’s costs to relocate the Encore Trail
to the area shown on the RP Map as “Location for Relocated Encore Trail”, which
designates the center line of the future trail, or (ii) Landlord and Tenant will
confirm that Encore Trail will remain in Tenant’s exclusive possession under the
Tenancy in Common Agreement or be added to the blanket exclusive easement in
favor of Tenant, in which event, any bridges or tunnels over or under the Encore
Trail will be subject to Tenant’s approval and the Undue Interference standard
as required by this Agreement and the Access Agreement.  The future trail will
have a skiable width of no more than seventy-five (75) feet in areas affecting
the Strategic Development Parcel unless the grade is greater than 25% (in which
event it may be wider only in those areas), and may be wider in other areas
outside the Strategic Development Parcel.  Landlord is responsible for the cost
of relocating the trail whether within or outside of the Strategic Development
Parcel.  Landlord may identify an alternative path for the relocated Encore
Trail adjacent to the location shown on the RP Map, which Tenant will agree,
acting reasonably, to utilize if such alternative path is reasonably equivalent
in terms of trail quality and guest experience.  The relocated Encore Trail will
either remain under the TIC/Lease to Tenant or be added to the blanket exclusive
easement in favor of Tenant.

·                  Area marked “Possible Future Gondola Alignment” is designated
for Tenant’s use, through TIC/Lease or exclusive easement, as a future ninety
(90) foot width lift alignment, which is subject to relocation and/or adjustment
of location by

 

--------------------------------------------------------------------------------


 

Tenant prior to adjacent development, provided (x) there is no net loss to
Landlord of developable land and (y) such relocation and/or adjustment of
location by Tenant will not negatively affect the value of the potential
developable square footage in Landlord’s reasonable discretion, which, in each
case, Tenant may rectify by providing Landlord with additional land for
development in the vicinity of the lift alignment.

·                  Tenant shall retain a non-exclusive easement for the
Maintenance Road, which road may be relocated by Landlord, at Landlord’s cost
provided the Reasonable Equivalency Standard (excluding location consideration)
is met and there is no material interruption of Tenant’s use.

·                  Essential Ski Property as designated on the RP Map is not
part of the Strategic Development Parcel and will remain part of the Resort
Property.

·                  Landlord will record covenants against the Strategic
Development Parcels including Tenant’s reasonable standard form of owner waiver
and acknowledgement of risks related to various resort area hazards and
disturbances such as errant skiers, view impairment, privacy, snowmaking,
runoff, noise, light, events, trespassing on resort property, maintenance and
other operational activities.

·                  Any grooming or snowmaking for future real estate trails will
be subject to future agreement by Tenant and the applicable parties such as the
developer or HOA.

·                  The RVMA or other applicable HOA will be responsible for
funding Tenant’s security costs at Red Pine Village.

·                  Tenant will construct no buildings within seventy five (75)
feet of the eastern boundary of the Essential Ski Property area (designated in
purple) that includes Red Pine Lodge.  The foregoing restrictions shall not be
deemed to limit Tenant’s ability to construct small operational structures,
temporary structures, fencing, or ski lifts.

·                  Tenant will construct no significant buildings within the
Essential Ski Property areas (designated in purple) adjacent to the RP1, RP2
RP3, RP8, RP9 and RP10 development areas.  The foregoing restrictions shall not
be deemed to limit Tenant’s ability to construct small operational structures,
warming huts, restroom facilities, temporary structures, fencing, or ski lifts.

 

5.             Additional Individual Parcel Release Requirements

 

In addition to the release requirements set forth above, the additional release
provisions set forth below must also be satisfied as a condition to the release
of the Strategic Development Parcels specified below:

 

·                  White Pine Talisker Parcel 196 .

 

--------------------------------------------------------------------------------


 

·                  Structure: Entire parcel to be added to blanket easement upon
completion of litigation.

·                  Current Use: The area not currently used in PCMR operations
and not reserved by Tenant pursuant to these provisions will be considered
Strategic Development Parcel.

·                  Additional Parcel-Specific Replacement Provisions:

·                  Tenant will release the Strategic Development Parcel for
Landlord or its Affiliate’s development, provided that Tenant has received
permanent easements for the primary lifts, primary ski terrain, access,
infrastructure and roads as required by Tenant in its sole discretion, in each
case as necessary and appropriate to facilitate the connection between the
Resort and PCMR (collectively, the “Primary Connection Easements”).

·                  Tenant will consult in good faith with Landlord on the
locations for the Primary Connection Easements, but Tenant shall have final
decision making authority over their location. .

·                  The location of any additional ski terrain, access,
infrastructure, roads and related easements shall be subject to the approval of
both Tenant and Landlord, each acting reasonably.

 

·                  Parcels 123 & 124

·                  Structure:  To be part of ground lease from Landlord, with
small portion of parcel to be released per the attached Exhibit C-1.

·                  Current Use:  Ski terrain and snowmaking.

·                  Additional Parcel-Specific Replacement Provisions:

·                  Release to occur simultaneously with release of Parcel 125.

·                  Prior to release, (a) Lower Sunrise ski trail to be relocated
at Landlord’s sole cost in accordance with the drawing attached on Exhibit C-1,
and in no event shall skiable width of relocated Lower Sunrise Trail to be less
than seventy five (75) feet as measured at narrowest point between Red Pine
Gondola turn station and current/future High Mountain Road, provided, however,
that Landlord shall not unreasonably withhold its consent to changes proposed by
Tenant to move the northern boundary of the Strategic Development Parcel
southward to increase the width or quality of the Lower Sunrise ski trail, for
example, as shown on the drawing on Exhibit C-2, (b) other trails uphill of
Strategic Development Parcels that are directly affected by release of the
Strategic Development Parcel to be relocated or redirected at Landlord’s sole
cost as reasonably determined by Tenant,  and (c) Tenant to receive permanent
easements over the released parcel for additional ski trails and other ski
infrastructure, if any, included in Landlord’s plan for the Strategic
Development Parcel, upon terms reasonably satisfactory to Tenant.

 

·                  Parcel 125

·                  Structure:  To be part of blanket easement from Talisker
Canyons PropCo LLC, with eastern portion of parcel to be released in accordance
with attached Exhibit C-1.

 

--------------------------------------------------------------------------------


 

·                  Current Use:  Ski terrain, snowmaking and Sunrise Lift.

·                  Additional Parcel-Specific Replacement Provisions:

·                  Release to occur simultaneously with release of Parcels 123
and 124.

·                  Prior to release, (a) trails uphill of Strategic Development
Parcels that are directly affected by release of the Strategic Development
Parcel to be relocated or redirected at Landlord’s sole cost as reasonably
determined by Tenant, (b) Landlord shall not unreasonably withhold its consent
to changes proposed by Tenant to move the northern boundary of the Strategic
Development Parcel southward to increase the width or quality of the Lower
Sunrise ski trail, for example, as shown on the drawing attached on Exhibit C-2
(c) Retreat trail and snowmaking infrastructure to be relocated at Landlord’s
sole cost as reasonably determined by Tenant, (d) Tenant to receive permanent
easements over the release parcel for Sunrise Lift and related ski
infrastructure as reasonably determined by Tenant, and (e) Tenant to receive
permanent easements over the released parcel for additional ski trails and other
ski infrastructure, if any, included in Landlord’s plan for the Strategic
Development Parcel, upon terms reasonably satisfactory to Tenant.

 

·                  Parcels 71, 72, 73, 74

·                  Structure: To be part of blanket easement from Talisker
Canyons PropCo LLC.

·                  Current Use:  Retreat ski trail, snowmaking, Sunrise Lift
alignment, if applicable.

·                  Additional Parcel-Specific Replacement Provisions:

·                  (a) Retreat trail and snowmaking infrastructure to be
relocated at Landlord’s sole cost as reasonably determined by Tenant, (b) Tenant
to receive permanent easements over the release parcels for Retreat trail,
Sunrise Lift alignment (if applicable over this parcel) and related ski
infrastructure, as reasonably determined by Tenant, and (c) Tenant to receive
permanent easements over the released parcel for additional ski trails and other
ski infrastructure, if any, included in Landlord’s plan for the Strategic
Development Parcel, upon terms reasonably satisfactory to Tenant.

 

·                  Parcels 62 and 67

·                  Structure: To be part of blanket easement from Talisker
Canyons PropCo LLC

·                  Current Use:  Fuel depot, vehicle servicing, F&B storage in
trailers, Sunrise Lift, Sunrise Lift, Retreat trail to Sunrise Lift Terminal,
Resort guest access to Sunrise Lift.

·                  Additional Parcel-Specific Replacement Provisions:

·                  Fuel depot, vehicle servicing, F&B storage to be relocated.

·                  Tenant to receive permanent easements on terms reasonably
satisfactory to Tenant over the release parcels for existing utilities, access,
ski trails, Sunrise Lift, and existing guest access area.

 

--------------------------------------------------------------------------------


 

·                  Tenant to receive permanent easements over the released
parcel for additional ski trails and other ski infrastructure, if any, included
in Landlord’s plan for the Strategic Development Parcel, upon terms reasonably
satisfactory to Tenant.

 

·                  Parcels 63 and 64

·                  Structure:  To be part of blanket easement from Talisker
Canyons PropCo LLC

·                  Current Use:  Skier and shuttle drop-off, valet parking,
short term parking, pay parking.  200 total spaces (on gravel with no lighting).

·                  Additional Parcel-Specific Replacement Provisions:

·                  Parking spaces to be relocated as provided in Section 3
above.

·                  Other Current Uses to be maintained in blanket or separate
permanent easement for Tenant’s continued use.

 

·                  Parcel 65

·                  Structure:  To be part of blanket easement from Talisker
Canyons PropCo LLC

·                  Current Use:  200 parking spaces (on gravel with no lighting)

 

·                  Parcels 70 and 77

·                  Structure: To be part of blanket easement from Talisker
Canyons PropCo LLC

·                  Current Uses:  150 parking spaces (on gravel with no
lighting), operations complex in five (5) buildings including engineering
department, locker rooms, supplies and parts storage; ski lift operations, ski
school, guest services, mountain administration, IT,  snowmaking, mountain F&B
and terrain park.

 

·                  Parcel 48

·                  Structure: To be part of blanket easement from Talisker
Canyons PropCo LLC

·                  Current Uses:  10 parking spaces and two buildings housing
ski patrol locker room, ski patrol administrative space, medical clinic,
explosives facility and Cabriolet Lift.

·                  Additional Parcel-Specific Replacement Provisions:

·                  Tenant to receive permanent easements over the release parcel
as far north as reasonably practicable for winter and summer vehicle access from
Parcel 36 to Parcel 124 as reasonably determined by Tenant along future unpaved
roadway to be constructed at Landlord’s sole cost which shall be no less than
twenty five (25) feet in width for snowcat traffic.

·                  Tenant to receive permanent easements for Cabriolet lift if
not previously provided, as reasonably determined by Tenant.

 

·                  Parcel 36

·                  Structure: To be part of lease from Landlord with potential
release of western portion of Parcel 36 to the extent not required by Tenant for
future vehicle maintenance shop operations.

·                  Current Use:  None.

·                  Additional Parcel-Specific Replacement Provisions:

 

--------------------------------------------------------------------------------


 

·                  Tenant will reasonably consider release of western portion of
Parcel 36 to the extent the area requested by Landlord for release is not
required by Tenant for its operations on Parcel 36 (including, taking into
account, an expanded vehicle maintenance shop) and Tenant receives permanent
easements over the release parcel as far north as reasonably practicable for
winter and summer vehicle access from Parcel 36 to Parcel 124 as reasonably
determined by Tenant along future unpaved roadway to be constructed at
Landlord’s sole cost and which shall be no less than twenty five (25) feet in
width for snowcat traffic.

 

·                  Parcel 49

·                  Structure:  To be part of blanket easement from Talisker
Canyons PropCo LLC.

·                  Current Use:  250 parking spaces (on gravel with no lighting)
and Cabriolet Lift.

·                  Additional Parcel-Specific Replacement Provisions: Tenant to
receive permanent easements for Cabriolet lift if not previously provided, as
reasonably determined by Tenant.

 

·                  Parcels 42, 43 and 44

·                  Structure:  To be part of blanket easement from Talisker
Canyons PropCo LLC.

Current Use: 292 parking spaces (partially paved and partially gravel, with no
lighting)

 

·                  Parcel 169 (Triangular Parcel Northwest of Parcel 30)

·                  Structure:  To be part of blanket easement from Talisker
Canyons PropCo LLC.

·                  Current Use:  Vehicle Maintenance Shop and related
operations.

·                  Additional Parcel-Specific Replacement Provisions:

·                  To be released by Tenant simultaneously with commencement of
Tenant operations at new Vehicle Maintenance Shop site on Parcel 36 in
accordance with all terms and conditions in the Canyons Golf Course Construction
and Funding Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

--------------------------------------------------------------------------------


 

GRAPHIC [g133291kk73i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

--------------------------------------------------------------------------------


 

GRAPHIC [g133291kk75i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

--------------------------------------------------------------------------------


 

GRAPHIC [g133291kk77i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

--------------------------------------------------------------------------------


 

GRAPHIC [g133291kk79i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT BB

 

Form of Guaranty

 

GUARANTY

 

As of May      , 2013

 

Talisker Canyons LeaseCo LLC

145 Adelaide Street West

Toronto, Ontario M5H 4E5

Canada

 

Re:                             Master Agreement of Lease dated as of
May       , 2013 (the “Lease”)  made by and between Talisker Canyons LeaseCo
LLC, a Delaware limited liability company (“Landlord”), as landlord, and VR CPC
Holdings, Inc., a Delaware corporation (“Tenant”), as tenant, pursuant to which,
as more specifically detailed in the Lease, Landlord has leased to Tenant, the
ski resort known as the Canyons and certain other lands (collectively, the
“Demised Premises”)

 

Ladies and Gentlemen:

 

To induce Landlord to enter into the Lease and to thereby lease the Demised
Premises to Tenant in accordance with the Lease, Vail Resorts, Inc., a Delaware
corporation (hereinafter, “Guarantor”) hereby represents, warrants and covenants
to Landlord as follows (capitalized terms used herein without definition shall
have the meanings ascribed thereto in the Lease):

 

1.             Obligations Guaranteed.  Guarantor, irrevocably and
unconditionally, guarantees (A) the timely and full payment by Tenant to
Landlord of (i) all Fixed Base Rent due and payable under the Lease and (ii) any
unpaid Participating Rent and/or Additional Charges that from time to time shall
become due and payable under the Lease as a result of actual financial results
and/or operation of the Resort (i.e., not including Participating Rent with
respect to future results or Resort operation unless and until such
Participating Rent has been earned under the Lease) (together, the “Payment
Guaranteed Obligations”), and (B) the performance of all obligations and full
collection of any amounts due Landlord from Tenant arising from any breach by
Tenant of any of its obligations under the Lease other than with respect to the
timely and full payment of Fixed Base Rent and Participating Rent (the
“Collection Guaranteed Obligations” and, collectively with the Payment
Guaranteed Obligations, the “Guaranteed Obligations”). Notwithstanding anything
to the contrary in any of the Lease Documents, Landlord shall not be deemed to
have waived any right which the Landlord may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim against
Tenant’s bankruptcy estate for the full amount of Rent due and/or payable under
the Lease.

 

--------------------------------------------------------------------------------


 

2.             Liability Unimpaired.  Guarantor’s liability hereunder shall in
no way be limited or impaired by, and Guarantor hereby consents to and agrees to
be bound by, any amendment or modification of the provisions of the Lease and/or
any other instrument(s) executed by Tenant, for the benefit of Landlord, in
connection with the Lease (collectively, the “Lease Documents”).  This Guaranty
is a guaranty of payment and performance when due and not of collection with
respect to the Payment Guaranteed Obligations.  With respect to the Collection
Guaranteed Obligations, this Guaranty is a guaranty of collection only and the
Guarantor shall be obligated to make payments hereunder only after (i) Landlord
has reduced its claims with respect to the Guaranteed Collection Obligations to
a final non-appealable judgment and execution has been partially or wholly
returned unsatisfied, (ii) Landlord has obtained a restraining order, injunction
or other equitable relief and Tenant has not promptly complied therewith,
(iii) Tenant has become insolvent, or (iv) it has become otherwise apparent
after reasonable due diligence that it is, and will be, useless or futile for
Landlord to proceed against Tenant.  In addition, Guarantor’s liability
hereunder shall in no way be limited or impaired by (x) any extensions of time
for performance required by any of said documents, (y) any Transfer of the Lease
or any sale or transfer of all or part of the Demised Premises not in violation
of the Lease, or (z) the release of Tenant or any other person from performance
or observance of any of the agreements, covenants, terms or conditions contained
in any of said instruments by operation of law or otherwise.

 

3.             Preservation of Lease Documents.  Guarantor will cause Tenant to
maintain and preserve the enforceability of the Lease Documents as the same may
be modified and will not permit Tenant to take or to fail to take actions of any
kind (other than payment), the taking of which or the failure to take which
might be the basis for a claim that Guarantor has a defense to its obligations
hereunder.

 

4.             Payments; Certain Waivers.  Guarantor (i) waives any right or
claim of right to cause a marshaling of Tenant’s assets or to cause Landlord to
proceed and/or exhaust any remedies against Tenant or the Demised Premises
before proceeding against Guarantor or to proceed against Guarantor in any
particular order with respect to the Payment Guaranteed Obligations, (ii) agrees
that any payments required to be made by Guarantor with respect to Payment
Guaranteed Obligations hereunder shall become due immediately on demand in
accordance with the terms of this Guaranty upon the occurrence of any Tenant
Event of Default under the Lease and without the need for any prior presentment
to Tenant, demand for payment or protest, notice of non-payment or protest
and/or any initiation or exhaustion of any of Landlord’s remedies against Tenant
under the Lease.  Without limiting the generality of the foregoing, any rights
and claims that Guarantor may now have or hereafter acquire against Tenant, or
any other guarantor of the Lease, that arise from the existence or performance
of Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution, or
indemnification, and any right to participate in any claim or remedy of Landlord
against Tenant, or such other guarantor or any collateral which Landlord now has
or hereafter acquire (all such claims and rights are referred to as the
“Guarantor’s Conditional Rights”), shall be subordinate to Landlord’s right to
full payment and performance of the Lease and shall not be enforced unless and
until ninety-one (91) days after all amounts owed to Landlord under the Lease
are paid in

 

--------------------------------------------------------------------------------


 

full, provided, however, that any of Guarantor’s rights of subrogation,
reimbursement, exoneration, contribution or indemnification, and any right to
participate in any claim or remedy of Landlord against any other guarantor (but
not Tenant) which arise from the existence or performance of Guarantor’s
obligations under this Guaranty shall be subordinate only to Landlord’s right to
full payment and performance of the obligations under this Guaranty and may be
enforced at any time after ninety-one (91) days after all amounts owed to
Landlord under this Guaranty are paid in full.  If, notwithstanding the
foregoing provisions, any amount shall be paid to Guarantor on account of any
Guarantor’s Conditional Rights and such amount is paid to Guarantor at any time
when the Lease shall not have been paid or performed in full, then such amount
paid to Guarantor shall forthwith be paid to Landlord to be credited and applied
to payments due under the Lease.

 

5.             Reinstatement. This Guaranty shall continue to be effective, or
be reinstated automatically, as the case may be, if at any time payment, in
whole or in part, of any of the obligations guaranteed hereby is rescinded or
otherwise must be restored or returned by Landlord (whether as a preference,
fraudulent conveyance or otherwise) upon or in connection with the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Tenant, Guarantor or
any other Person, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Tenant,
Guarantor or any other Person or for a substantial part of Tenant’s, Guarantor’s
or any of such other Person’s property, as the case may be, or otherwise, all as
though such payment had not been made.

 

6.             Representations and Warranties. In order to induce Landlord to
lease the Demised Premises to Tenant in accordance with the Lease, Guarantor
makes the following representations, warranties and agreements:

 

(a)           Corporate Status. (i) Guarantor (1) is a duly organized and
validly existing corporation in good standing (or validly subsisting) under the
laws of the jurisdiction of its formation, (2) has all requisite power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage in, and (3) is duly qualified and
is authorized to do business and is in good standing (or subsistence) in its
jurisdiction of formation and in each other jurisdiction where the ownership,
leasing or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified in a foreign
jurisdiction could not reasonably be expected to have a material adverse effect
upon its ability to fulfill its obligations hereunder.

 

(b)           Power and Authority. Guarantor has all necessary power and
authority to execute, deliver and perform the terms and provisions of this
Guaranty and each of the Lease Documents to which it is a party and has taken
all necessary action for the execution, delivery and performance by it of this
Guaranty and each of such Lease Documents.  Guarantor has duly executed and
delivered this Guaranty and each of the Lease Documents to which it is a party,
and each of this Guaranty and such Lease Documents constitutes its legal, valid

 

--------------------------------------------------------------------------------


 

and binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(c)           No Violation. Neither the execution, delivery nor performance by
Guarantor of this Guaranty or the Lease Documents to which it is a party, nor
compliance by it with the terms and provisions thereof, nor the consummation of
the transactions contemplated therein (i) will contravene any requirement of law
applicable to Guarantor, (ii) will conflict with or result in any breach of or
constitute a tortious interference with any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of Guarantor pursuant to the terms of any material
contractual obligation to which the Guarantor is a party or by which any of its
property or assets is bound or to which it may be subject, (iii) will not result
in any breach of, or constitute a default under, any mortgage, deed of trust,
lease, bank loan or credit agreement or other instrument to which Guarantor is a
party or by which Guarantor may be bound or affected, (iv) will not violate any
provision of any organizational document of Guarantor or (v) require any
approval of partners or any approval or consent of any Person (other than a
Governmental Authority) which has not been obtained.

 

(d)           Government and Other Approvals.  No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with (except as have been obtained or made on or prior to the date of the
advance of the Lease), or exemption by, any Governmental Authority, is required
to authorize, or is required in connection with, (i) the execution, delivery and
performance of this Guaranty and/or any Lease Document to which Guarantor is a
party, or (ii) the legality, validity, binding effect or enforceability of this
Guaranty and/or any such Lease Document.

 

(e)           Litigation. There are no material actions, suits or proceedings
pending against or affecting the validity or enforceability of this Guaranty or
any Lease Document to which Guarantor is a party, at law, in equity or before or
by any Governmental Authorities except those material actions, suits or
proceedings previously disclosed by Guarantor to Landlord.

 

(f)            Solvency. Guarantor is solvent, and upon consummation of the
transaction contemplated by this Guaranty, the Lease Documents and any other
related documents, will be, able to pay its debts as they become due.

 

7.             Certain Additional Waivers.

 

(a)           Credit may be granted or continued from time to time by Landlord
to Tenant without notice to, or authorization from, Guarantor, regardless of the
financial

 

--------------------------------------------------------------------------------


 

or other condition of Tenant at the time of any such grant or continuation. 
Landlord shall have no obligation to disclose or discuss with Guarantor its
assessment of the financial condition of Tenant.  Guarantor acknowledges that no
representations of any kind whatsoever have been made to it by Landlord. 
Guarantor agrees that the performance of any act or any payment which tolls any
statute of limitations applicable to any of the Lease Documents shall similarly
operate to toll the statute of limitations applicable to Guarantor’s liability
hereunder.

 

(b)           Guarantor waives all rights and defenses arising out of an
election of remedies by Landlord, even though such election of remedies, has
destroyed Guarantor’s rights of subrogation and reimbursement, if any, against
Tenant; provided, however, that an election by Landlord to terminate the Lease
in accordance with the terms thereof shall not be considered an “election of
remedies” for purposes of this Guaranty.

 

For so long as any obligation of Tenant under the Lease Documents remains
unsatisfied, Guarantor waives Guarantor’s rights of subrogation and
reimbursement, including any defenses Guarantor may have by reason of an
election of remedies by Landlord.

 

8.             Non-Waiver; Remedies Cumulative.  No failure or delay on
Landlord’s part in exercising any right, power or privilege under any of the
Lease Documents, this Guaranty or any other document made to or with Landlord in
connection with the Lease shall operate as a waiver of any such privilege, power
or right or shall be deemed to constitute acquiescence in any default by Tenant
or Guarantor under any of said documents.  A waiver by Landlord of any right or
remedy under any of the Lease Documents, this Guaranty or any other document
made to or with Landlord in connection with the Lease on any one occasion shall
not be construed as a bar to any right or remedy which Landlord otherwise would
have on any future occasion.  The rights and remedies provided in said documents
are cumulative, may be exercised singly or concurrently and are not exclusive of
any rights or remedies provided by law.

 

9.             Liability Unaffected by Release.  Guarantor, or any other Person
liable upon or in respect of any obligation hereby guaranteed, may be released
without affecting the liability of any Guarantor not so released.

 

10.          Transfers of Interests in Lease.  In the event that Landlord elects
to sell and transfer interests in the Lease to one or more assignees, all
documentation, financial statements, appraisals and other data, or copies
thereof, relevant to Tenant, any Guarantor or the Lease, may be exhibited to and
retained by any such assignee or prospective assignee.  Financial statements,
and any other material data of a confidential nature which is identified to
Landlord as such in writing at the time of delivery by Guarantor to Landlord,
which are delivered to assignees or prospective assignees shall be delivered by
Landlord on a confidential basis and on the condition that they be used for no
other purpose than in connection with the Lease.

 

--------------------------------------------------------------------------------


 

11.          Separate Indemnity/Guaranty.  Guarantor acknowledges and agrees
that Landlord’s rights (and Guarantor’s obligations) under this Guaranty shall
be in addition to all of Landlord’s rights (and all of Guarantor’s obligations)
under the Lease and/or any other or additional guaranty or indemnity agreement
executed and delivered to Landlord by Tenant and/or Guarantor in connection with
the Lease, and payments by Guarantor under this Guaranty shall not reduce any of
Guarantor’s obligations and liabilities under any such other or additional
guaranty or indemnity agreement.

 

12.          ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT.  GUARANTOR HEREBY
EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY OR ON BEHALF OF LANDLORD ON THIS GUARANTY, ANY AND EVERY
RIGHT GUARANTOR MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) A TRIAL BY JURY,
(III) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY COUNTERCLAIM
AND (IV) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING.  NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT GUARANTOR FROM
INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST LANDLORD WITH RESPECT TO
ANY ASSERTED CLAIM.

 

13.          Governing Law; Submission to Jurisdiction.  This Guaranty and the
rights and obligations of Landlord and Guarantor hereunder shall in all respects
be governed by, and construed and enforced in accordance with, the laws of the
State of Utah (without giving effect to Utah’s principles of conflicts of law). 
Guarantor hereby irrevocably submits to the non-exclusive jurisdiction of any
Utah State or Federal court sitting in Utah over any suit, action or proceeding
arising out of or relating to this Guaranty, and Guarantor hereby agrees and
consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in any such suit, action or
proceeding in any Utah State or Federal court sitting in Utah may be made by
certified or registered mail, return receipt requested, directed to Guarantor at
the address indicated below, and service so made shall be complete five (5) days
after the same shall have been so mailed.

 

14.          Severability.  Any provision of this Guaranty, or the application
thereof to any person or circumstance, which, for any reason, in whole or in
part, is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guaranty
(or the remaining portions of such provision) or the application thereof to any
other person or circumstance, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision (or
portion thereof) or the application thereof to any person or circumstance in any
other jurisdiction.

 

15.          Entire Agreement; Amendments.  This Guaranty contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements or statements relating to such
subject matter, and none of

 

--------------------------------------------------------------------------------


 

the terms and provisions hereof may be waived, amended or terminated except by a
written instrument signed by the party against whom enforcement of the waiver,
amendment or termination is sought.

 

16.          Successors and Assigns.  This Guaranty shall be binding upon and
shall inure to the benefit of Landlord and Guarantor and their respective
successors and assigns.  This Guaranty may be assigned by Landlord with respect
to all of the obligations guaranteed hereby in connection with any assignment
thereof that is permitted under the Lease.

 

17.          Paragraph Headings.  Any paragraph headings and captions in this
Guaranty are for convenience only and shall not affect the interpretation or
construction hereof.

 

18.          Non-Recourse to Constituent Members/Partners.  Notwithstanding
anything to the contrary contained in this Guaranty, in any Lease Document, or
in any other instruments, certificates, documents or agreements executed in
connection with the Lease, no recourse under or upon any obligation shall be had
against any of the constituent members or partners of Guarantor, nor against any
of their members, partners, shareholders, officers and directors, and the
Landlord expressly waives and releases all right to assert any liability
whatsoever under or with respect to this Guaranty or any Lease Document against,
or to satisfy any claim or obligation arising thereunder against, any of such
constituent members or partners of Guarantor or their respective members,
partners, shareholders, officers and directors or out of any of their respective
assets, provided, however, that nothing in this Section shall be deemed to
release Guarantor or other Persons from any personal liability pursuant to, or
from any of its respective obligations under, this Guaranty or any Lease
Document to which such Persons are a party.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

19.          Counterparts.  This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original.  Said counterparts
shall constitute but one and the same instrument and, if more than one
Guarantor, shall be binding upon each of them individually as fully and
completely as if all had signed but one instrument so that the joint and several
liability of each Guarantor under this Guaranty shall be unaffected by the
failure of any other Guarantor to execute any or all of said counterparts.

 

 

 

Very truly yours,

 

 

 

Vail Resorts, Inc.

 

 

 

 

 

By

 

 

 

Name:

Fiona E. Arnold

 

 

Title:

Executive Vice President and

 

 

General Counsel

 

 

 

 

Address of Guarantor:

 

 

 

390 Interlocken Crescent

 

Suite 1000

 

Broomfield, Colorado 80021

 

--------------------------------------------------------------------------------


 

STATE OF
COLORADO

)

 

)  ss.:

 

 

COUNTY OF
BROOMFIELD

)

 

 

On the           day of                                        , 2013 before me,
the undersigned, personally appeared
                                                                                                                                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

(Notary’s official signature)

 

 

 

 

 

(Commission expiration)

 

--------------------------------------------------------------------------------


 

EXHIBIT CC

 

Approved Kashruth Supervisors

 

1.              Orthodox Union

 

2.              Kashruth Council of Canada (COR)

 

--------------------------------------------------------------------------------


 

EXHIBIT DD

 

Synagogue Space, Shared Synagogue Space and Overflow Space

 

GRAPHIC [g133291kk85i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT EE

 

Tenant’s Current Business Interruption Insurance Coverage

 

Insurance Company:

 

Lexington Insurance Company (AIG)

Effective Date

 

4/1/13-4/1/14

Policy #:

 

025031525

Limits:

 

$500,000,000 per occurrence and in the aggregate subject to various sub-limits.
Business Interruption is included in the $500,000,000 limit.

Deductibles:

 

1) $100,000 All Other Perils, 2) $250,000 Earth Movement, 3) $25,000 Restaurants
and Heavy Equipment.

Named Insured:

 

Vail Resorts, Inc., and any of its subsidiaries, affiliated, associated or
allied companies, corporations, firms or organizations, and any partnership,
limited liability company, company, corporation or other entity or individual in
which Vail Resorts, Inc. directly or indirectly, maintains an interest, as now
or hereafter constituted or acquired, and any other party or interest that is
required by contract or agreement; and any other interest for which the Insured
has assumed the responsibility of purchasing insurance and Resort/Hotel Owners
and other interested parties as endorsed herein as their interests may appear.

Property Damage Coverage:

 

Subject to terms and conditions of the policy: physical damage, including extra
expense, caused by a covered peril for all real and personal property while such
property is located anywhere within the United States, including while in due
course of transit which is owned, used, or intended for use by the Insured, or
acquired by the Insured, and property of others in the Insured’s care, custody
or control, including the Insured’s liability for such property and including
the costs to defend any allegations of liability of loss or damage to such
property.

Business Interruption Coverage:

 

Subject to terms and conditions of the policy: loss due to the necessary
interruption of business conducted by the Insured, including the
interdependencies between or among companies owned or operated by the Insured
resulting from loss or damage insured herein and occurring during the term of
the policy to real and/or personal property. Such loss is adjusted on the basis
of the actual loss sustained by the Insured, consisting of the net profit which
is prevented from being earned including ordinary payroll and payroll and all
charges or expenses (including soft costs) to the extent that such expenses must
continue during the interruption of business, but only to the extent to which
such charges and expenses would have been incurred had no losses occurred. There
is no separate deductible, but coverage is triggered when the property damage
deductible is met.

 

--------------------------------------------------------------------------------